Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 1 of 276 PageID:
                                 104161

                                                                                 1

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 22, 2019
             SALES PRACTICES.                    : VOLUME 1
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608

           B E F O R E:      THE HONORABLE FREDA L. WOLFSON,

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                MARGARET M. THOMPSON, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
                         -and-
           MOTLEY RICE, ESQUIRES
           BY: DANIEL R. LAPINSKI, ESQUIRE (NEW JERSEY)
           On Behalf of the Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
                OM ALLADI, ESQUIRE

                                                   (Continued.)



                                * * * * *
                      VINCENT RUSSONIELLO, RPR, CRR, CCR
                         OFFICIAL U.S. COURT REPORTER
                              (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 2 of 276 PageID:
                                 104162

                                                                                 2

           A P P E A R A N C E S          C O N T I N U E D:


           WEIL, ESQUIRES
           By: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson

           SEYFARTH SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 3 of 276 PageID:
                                 104163

                                                                                 3

       1                    M O R N I N G         S E S S I O N

       2              (In open court.)

       3

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.     I do have the sign-in

       6   sheet.     If I could just have the appearances at

       7   counsel table, who will be participating in the

       8   hearing for plaintiffs, please.

       9              MR. LAPINSKI:      Your Honor, good morning.

      10              Good morning, your Honor.

      11              Daniel Lapinski, Motley Rice, on behalf of

      12   plaintiffs.

      13              MS. O'DELL:     Good morning, your Honor.

      14              Leigh O'Dell on behalf of the plaintiffs

      15   Steering Committee.

      16              MS. THOMPSON:      Good morning, your Honor.

      17              Margaret Thompson, Beasley Allen.

      18              MS. PARFITT:     Good morning, your Honor.

      19   Michelle Parfitt, Ashcraft & Gerel.

      20              MR. WILLIAMS:      Good morning, your Honor.

      21              Bart Williams on behalf of defendant Johnson &

      22   Johnson.

      23              MR. ALLADI:     Good morning, your Honor.

      24              Om Alladi on behalf of defendant Johnson &

      25   Johnson.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 4 of 276 PageID:
                                 104164
                                Saed - Direct/Mr. Lapinski

                                                                                 4

       1              MS. BROWN:     Good morning, your Honor.

       2              Allison Brown, Weil, Gotshal for Johnson &

       3   Johnson.

       4              MS. SHARKO:     Susan Sharko, Drinker Biddle, for

       5   Johnson & Johnson defendants.

       6              MS. TERSIGNI:      Julie Tersigni,      Drinker

       7   biddle, for the Johnson & Johnson defendants.

       8              MR. BEISNER:     Good morning, your Honor.

       9              John Beisner, Skadden, Arps, for the Johnson &

      10   Johnson defendants.

      11              MR. LOCKE:     Good morning, your Honor.

      12              Thomas Locke, Seyfarrth & Shaw, for Personal

      13   Care Products Council.

      14              (Brief recess is taken.)

      15              MR. LAPINSKI:      Our first witness, we would

      16   like to call Dr. Ghassan Saed.

      17

      18   GHASSAN SAED, called as a witness on behalf of the

      19   plaintiffs, having been first duly sworn, testified as

      20   follows:

      21   DIRECT EXAMINATION

      22

      23   BY MR. LAPINSKI:

      24   Q.      Dr. Saed, good morning.         We are here today as

      25   part of the Daubert hearing.           This is not a trial.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 5 of 276 PageID:
                                 104165
                                Saed - Direct/Mr. Lapinski

                                                                                 5

       1   We're here today not for determinations, whether the

       2   opinions you offered are right or wrong.              We're here

       3   to assist the Court in helping her Honor to decide

       4   whether or not your testimony should be presented to a

       5   jury.

       6              I want to speak with you today and focus on a

       7   couple of different areas which are your

       8   qualifications, the reliability of the methods you

       9   used in reaching your opinions and whether or not your

      10   opinions have relevance.          Are you ready?

      11   A.      Ready.

      12   Q.      Dr. Saed, you have a binder in front of you.

      13   I'm going to ask you to take a look at the first

      14   exhibit in that binder.         If you can identify that

      15   document?

      16   A.      This is my expert report.

      17   Q.      Is there anything that's part of Exhibit 1 in

      18   addition to your expert report, Dr. Saed?

      19   A.      Yes.     It's my expert report, my CV.

      20   Q.      Dr. Saed, the second tab, can you please

      21   identify what the second tab of the document is?

      22   A.      The second tab is my expert report that I made

      23   some corrections in.

      24   Q.      When did you make those corrections, Dr. Saed?

      25   A.      The date of my second deposition.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 6 of 276 PageID:
                                 104166
                                Saed - Direct/Mr. Lapinski

                                                                                 6

       1              MR. LAPINSKI:      For the record, your Honor,

       2   that was corrections that were made prior to his first

       3   deposition, and that was marked as Exhibit 11 during

       4   Dr. Saed's deposition.         We have that there because it

       5   was used during the deposition as compared to the

       6   report originally provided to the Court.

       7

       8   BY MR. LAPINSKI:

       9   Q.      Dr. Saed, I want to speak about your

      10   qualifications.       Would you provide an overview of your

      11   current professional practice.

      12   A.      Currently I'm an Associate Professor at the

      13   School of Medicine, Department of OB/GYN at Wayne

      14   State Street.

      15              I'm also an Associate Professor in the

      16   Department of Oncology at Karmanos Cancer Institute,

      17   both in Detroit, Michigan.

      18              I'm also the Director of ovarian cancer

      19   research in the Department of OB/GYN at Wayne State

      20   University, and a member of Tumor Biology Program at

      21   Karmanos Cancer Institute, in the same place.

      22   Q.      Doctor, can you describe your role as the

      23   Director of Cancer Biology Research.

      24   A.      Yes.    I started this lab when I was hired,

      25   recruited to Wayne State University in 1998, and this
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 7 of 276 PageID:
                                 104167
                                Saed - Direct/Mr. Lapinski

                                                                                 7

       1   lab basically studies the effect of oxidative stress,

       2   inflammation in the causation of diseases, especially

       3   cancer.     And we have -- also part of this lab that I'm

       4   responsible for, we train medical residents, clinical

       5   fellows that rotate around the department, and also

       6   Ph.D. students from departments within Wayne State

       7   University School of Medicine that I also hold a

       8   secondary appointment to.

       9              I hold a secondary appointment in the

      10   Department of Physiology and Anatomy, and in the

      11   Department of Biology where I oversee Ph.D. students.

      12   They come and do the work with me.

      13   Q.      Doctor, at any given time how many people are

      14   working in your lab?

      15   A.      Typically, in any given instant, four to six

      16   people working in the lab.

      17   Q.      Doctor, could you explain to the Court what

      18   "oxidative stress" is and its relationship to ovarian

      19   cancer?

      20   A.      Oxidative stress is the balance between enzymes

      21   that produce oxidants in the body and enzymes that

      22   remove oxidants from the body.

      23              To keep this balance is very critical.             If

      24   this balance is altered, it is an indication of

      25   diseases.     I have shown in the past 25 years of my
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 8 of 276 PageID:
                                 104168
                                Saed - Direct/Mr. Lapinski

                                                                                     8

       1   experience this balance is altered in ovarian cancer.

       2   Also other people have shown a different type of

       3   cancer.     Balance between oxidants and antioxidant is

       4   called the "redox balance."

       5              Your Honor, this is like you have hormones

       6   that increase blood sugar, hormones that decrease

       7   blood sugar.      The balance between the two is what

       8   maintains blood sugar within normal just as an example

       9   to simplify it.

      10   Q.      Dr. Saed, would you describe for the Court your

      11   professional experience as it relates to oxidative

      12   stress and ovarian cancer?

      13   A.      I have published over 140 peer-reviewed articles

      14   in different specialty journals.            Over 50 of these

      15   articles are specifically related to oxidative stress

      16   and ovarian cancer.

      17   Q.      Have you done specific research in this area as

      18   well?

      19   A.      Yes.    My lab is focussed on studying oxidative

      20   stress, inflammatory markers in the pathogenesis in

      21   the causation of ovarian cancer.

      22   Q.      Has any of your work been published in books?

      23   A.      Yes.    I was just -- I just published a book.                I

      24   was invited to participate in a book chapter in this

      25   book.     The book is called "The Pathogenesis of Ovarian
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 9 of 276 PageID:
                                 104169
                                Saed - Direct/Mr. Lapinski

                                                                                 9

       1   Cancer From Pathogenesis to Treatment," and I

       2   participated in a chapter.          The chapter title is "New

       3   Insights Into the Pathogenesis of Ovarian Cancer in

       4   Relation to Oxidative Stress."

       5   Q.      Doctor, have you published review articles in

       6   the area of oxidative stress and ovarian cancer?

       7   A.      Yes.    I just published a review article that

       8   just came out in the GYN Oncology, which is a

       9   prestigious journal for our research.             And also I have

      10   other review articles in the same area.

      11   Q.      Doctor, is there more significance to the

      12   publication of a review article as compared to a

      13   simple publication in a journal?

      14   A.      Yes.    Usually, the review articles are written

      15   by experts in the field, where regular manuscripts are

      16   written by scientists or anyone.

      17   Q.      How many different times have you written a

      18   review article on the topic of "oxidative stress"?

      19   A.      Maybe around nine or ten.

      20   Q.      Have you ever lectured on the topic of oxidative

      21   stress in ovarian cancer?

      22   A.      Yes.    Many times.     I was an invited speaker at

      23   the grand rounds at the national level, lectures in

      24   the hospitals, and at the national level, also

      25   international level.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 10 of 276 PageID:
                                 104170
                                Saed  - Direct/Mr. Lapinski

                                                                                  10

       1    Q.      Have you ever done work on behalf of medical

       2    journals?

       3    A.      Yes.   I act as a reviewer to several journals

       4    including GYN Oncology, Reproductive Sciences,

       5    American Society For Reproductive Medicine, and many

       6    others.

       7              MR. LAPINSKI:      Your Honor, do you have any

       8    questions with respect to the Doctor's qualifications.

       9              THE COURT:     I do not.

      10

      11

      12    BY MR. LAPINSKI:

      13    Q.      Doctor, you had mentioned you had recently

      14    published in Gynecologic Oncology a review article.

      15    Is this the review article you were referring to                that

      16    is on the screen?

      17    A.      Yes.

      18    Q.      Doctor, is this the review article that you were

      19    referring to that was published in Gynecologic

      20    Oncology?

      21    A.      Yes.

      22    Q.      What's the title?

      23    A.      It's "Updates of the Role of Oxidative Stress in

      24    the Pathogenesis of Ovarian Cancer."

      25              MR. LAPINSKI:      Your Honor, for your reference
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 11 of 276 PageID:
                                 104171
                                Saed  - Direct/Mr. Lapinski

                                                                                  11

       1    a copy of this article is in the binder, and it was

       2    previously marked as PSC GC OPP, Exhibit 113.

       3    BY MR. LAPINSKI:

       4    Q.      Dr. Saed, in the title of the article, what does

       5    "pathogenesis" mean?

       6    A.      It means causation of ovarian cancer.

       7    Q.      In lay terms, what is this review article about?

       8    A.      The take-home message from this review article

       9    is that oxidative stress plays a very important and

      10    essential role in causation of ovarian cancer.

      11    Q.      Doctor, in the highlighted section, the first

      12    bullet, what's the first bullet in the highlight

      13    section of your article?

      14    A.      It says:    "Oxidative stress plays an essential

      15    role in the pathogenesis of ovarian cancer."

      16    Q.      What's the purpose of the highlight section in

      17    journal articles?

      18    A.      Take-home message to readers.

      19    Q.      Doctor, if you could turn to your expert report

      20    page if 20.     Doctor, what are the six primary opinions

      21    that you are offering in this litigation?

      22    A.      I am offering, first of all, that Johnson &

      23    Johnson baby powder is not inert.            It has a biological

      24    activity.     This biological activity includes causation

      25    of inflammation.       It increases inflammation.          It
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 12 of 276 PageID:
                                 104172
                                Saed  - Direct/Mr. Lapinski

                                                                                  12

       1    increases the redox balance, the balance that keeps

       2    oxidants antioxidants in balance.            It changes the

       3    redox balance in normal surface ovarian cells to mimic

       4    the profile that we see and we observe in ovarian

       5    cancer cell lines.

       6              Also, Johnson & Johnson Baby Powder exposure

       7    can elevate CA-125, which is a marker of inflammation,

       8    and it is a biomarker for ovarian cancer for

       9    monitoring prognosis and treatment.            And, also, it

      10    induces, which is very important, changes in the DNA

      11    by inducing mutations in the DNA, and not any random

      12    mutation; these mutations were detected in these key

      13    enzymes that regulate the oxidants and antioxidants of

      14    the cell.

      15              It is based on all that, it is my opinion, and

      16    based on the literature, and based on my 25 years plus

      17    experience in this field, it is my opinion that

      18    exposure to talcum powder at the cellular level will

      19    induce cells to transformation.

      20    Q.      When you say "induce cells to transformation,"

      21    what do you mean by that?

      22    A.      It means, because we have done assays that are

      23    indicative of cells undergoing the transformation

      24    process, and these tests are looking at cell

      25    proliferation and cell apoptosis; and when we did
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 13 of 276 PageID:
                                 104173
                                Saed  - Direct/Mr. Lapinski

                                                                                  13

       1    those two tests we found exposure to normal cells of

       2    Johnson & Johnson Baby Powder severely increased the

       3    proliferation of cells which is uncontrolled cell

       4    division and decreased simultaneously apoptosis, which

       5    is the natural cell death process for elimination of

       6    bad cells, and that is an indication of cells

       7    undergoing transformation process.

       8    Q.       Dr. Saed, are you offering an opinion in this

       9    case that Johnson's Baby Powder causes ovarian cancer?

      10    A.       Yes.

      11    Q.       Doctor, are you also offering an opinion in this

      12    case that exposure to Johnson's Baby Powder worsens

      13    the prognosis for women who already have ovarian

      14    cancer?

      15    A.       Yes.

      16    Q.       You touched on it a little bit.          But upon what

      17    are your opinions that you are offering in this case

      18    based?

      19    A.       They are based on the 2 years of research that I

      20    spent looking at the effect of exposure of Johnson &

      21    Johnson Baby Powder to normal ovarian cells and

      22    compared that effect to what we know, what others know

      23    about the effect on ovarian cancer cancer cells.                So

      24    we compared the two.

      25               And also in other published literature out
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 14 of 276 PageID:
                                 104174
                                Saed  - Direct/Mr. Lapinski

                                                                                  14

       1    there.

       2    Q.       Doctor, do you need to conduct additional

       3    research to support the opinions that you are offering

       4    in this case?

       5    A.       No.

       6    Q.       Why is that?

       7    A.       In vitro studies, which I did, they are the gold

       8    standard for trying to figure out the mechanism of the

       9    effect of any agent, exposure to any agent in cell

      10    culture.

      11    Q.       Would you explain to the Court what an in vitro

      12    study is?

      13    A.       In vitro study it is using cell culture petri

      14    dishes outside the body in the lab.

      15    Q.       You've referenced the term "biologic activity."

      16    Would you explain what you mean by "biologic

      17    activity."

      18    A.       Biological activity is induction by exposure to

      19    Johnson & Johnson Baby Powder includes all what I've

      20    just listed.      It induces inflammation; it induces

      21    proliferation; it inhibits cell death; changes the

      22    redox balance of the cell that mimics what we see in

      23    ovarian cancer cells that we studied for 25 plus

      24    years.

      25               MR. LAPINSKI:     Your Honor, if I can approach
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 15 of 276 PageID:
                                 104175
                                Saed  - Direct/Mr. Lapinski

                                                                                  15

       1    the witness in order to be able to hand him an

       2    exhibit.

       3               THE COURT:    Yes.

       4

       5    BY MR. LAPINSKI:

       6    Q.      Dr. Saed, I've just handed you two books.             Would

       7    you describe for the Court what those books are.

       8    A.      Those are lab notebooks.

       9    Q.      Are they the laboratory notebooks that contain

      10    your information related to the research you have done

      11    on talcum powder?

      12    A.      Yes.

      13               MR. LAPINSKI:     Your Honor, those notebooks

      14    were previously marked at his initial deposition as

      15    Exhibits 2 and 3.

      16               THE COURT:    Okay.

      17    BY MR. LAPINSKI:

      18    Q.      Dr. Saed, if you would please go to the binder

      19    that we have.       If you would look, Dr. Saed, at Exhibit

      20    PSC SAED OPP Exhibit I.

      21    A.      I'm here.

      22               (Pause.)

      23    Q.      Dr. Saed, what is the document that you are

      24    currently looking at?

      25    A.      This is the first section of the lab notebook.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 16 of 276 PageID:
                                 104176
                                Saed  - Direct/Mr. Lapinski

                                                                                  16

       1    This is the very initial study that we conducted using

       2    talcum powder from Fisher Scientific.

       3               THE WITNESS:     Your Honor, here we used Fisher

       4    Scientific talcum powder, and we used this powder to

       5    treat three different cancer cell lines -- ovarian

       6    cancer cell lines, one normal macrophage, and one

       7    normal ovarian epithelial cell line.

       8    Q.       What type of test did you run related to this

       9    section of your laboratory notebooks, Doctor?

      10    A.       Here we did different doses of the talcum

      11    powder.     We used 20, 100, and a thousand microgram per

      12    milliliter, and then we measured different markers of

      13    oxidative stress.       We measure -- in the table we have

      14    a list of all the markers that we tested in this

      15    study.

      16               Now, the outcome of the study, your Honor, is

      17    published in an abstract that we submitted to the

      18    Society For Reproductive Investigation, and it was

      19    presented in their meeting March of 2018.

      20               MR. LAPINSKI:     Your Honor, the March 2018

      21    abstract that was presented at the Society For

      22    Reproductive Investigation is in your binder as PSC

      23    SAED OPP Exhibit J.

      24               THE COURT:     This isn't one of the journals you

      25    identified as serving as a review on, is it?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 17 of 276 PageID:
                                 104177
                                Saed  - Direct/Mr. Lapinski

                                                                                  17

       1               THE WITNESS:     Yes.

       2

       3    BY MR. LAPINSKI:

       4    Q.      Dr. Saed, if you would turn to the next section

       5    of the binder which is PSC SAED OPP Exhibit G.

       6    A.      Yes.

       7    Q.      If you could please describe for the Court what

       8    that document is.

       9    A.      Here we tried different time points.            We used

      10    24 hours, 48 hours, 72 hours, with higher doses of the

      11    powder.     And then we looked at CA-125 levels, which is

      12    the inflammatory level biomarkers for ovarian cancer,

      13    and we found that exposure of normal cells to talc

      14    induces CA-125 levels, and we published this -- we

      15    presented this in an abstract in March 2018 in the SRI

      16    meeting, the Society for Reproductive Investigation

      17    meeting.

      18    Q.      What is the significance of an increase in the

      19    CA-125 levels?

      20    A.      It is very significant because it is a marker of

      21    inflammation, and it is a cancer antigen marker.                And

      22    if it's increased upon exposure with talcum powder, it

      23    is an indication the cells are going into

      24    inflammation.

      25               MR. LAPINSKI:     Your Honor, for your reference,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 18 of 276 PageID:
                                 104178
                                Saed  - Direct/Mr. Lapinski

                                                                                  18

       1    the abstract that was presented at the SRI meeting

       2    related to CA 125 is in the back of your binder, and

       3    that has been marked as PSC SAED OPP Exhibit L.

       4    Q.      Dr. Saed, in your binder, if you would take a

       5    look at PSC SAED OPP Exhibit H.

       6    A.      Yes.

       7    Q.      What is that document, Doctor?

       8    A.      Here, your Honor, we did only Johnson & Johnson

       9    Baby Powder, and here we looked at three cancer cell

      10    lines: ovarian cancer cancer cell lines and three

      11    normal ovarian epithelial cell lines, and we looked at

      12    doses that was zero, five, 20 and 100, microgram per

      13    milliliter.     And then we exposed cells to 72 hours,

      14    and we looked at different markers of oxidative

      15    stress, inflammation, apoptosis, proliferation, cell

      16    division, and genetic mutations.

      17    Q.      Doctor, were the results of this research

      18    published?

      19    A.      Yes.

      20    Q.      Where and when were they published?

      21    A.      It is published now in a manuscript for Society

      22    For Reproductive Sciences.          It is in the Reproductive

      23    Sciences Journal.

      24              THE COURT:     Let me ask one question with

      25    regard to the lab notebooks.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 19 of 276 PageID:
                                 104179
                                Saed  - Direct/Mr. Lapinski

                                                                                  19

       1              The majority of the writing in here, is it

       2    yours or one of your lab assistants?

       3              THE WITNESS:      One of my lab assistants.

       4

       5

       6    BY MR. LAPINSKI:

       7    Q.      Dr. Saed, in regard to the last three documents,

       8    can you please describe for the Court what these

       9    documents represent?

      10    A.      It represents the work that we did, the testing

      11    of the effect of talcum powder on Johnson & Johnson

      12    Baby Powder on different cell markers.

      13    Q.      Doctor, could you please describe how your

      14    laboratory maintains the laboratory notebooks?

      15    A.      Yes.

      16              Nowadays all our instruments are computerized,

      17    your Honor.     So all data that we collect, it goes from

      18    the computer of the assay machine to a main computer

      19    transferred to an Excel sheet, because we have done

      20    this many times for many, many years.             We have people

      21    coming and trained in our lab.           So everything in the

      22    spreadsheet we transferred the data from the computer

      23    of the machine to the spreadsheet.            Everything is

      24    electronically printed out.          We print it out for the

      25    record, and we glue it in that notebook.             Nobody
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 20 of 276 PageID:
                                 104180
                                Saed  - Direct/Mr. Lapinski

                                                                                  20

       1    touched the data.       Methodology part is what's

       2    handwritten or sometimes stuck as a procedure in the

       3    lab notebook.

       4    Q.      Dr. Saed, you referenced the handwriting in the

       5    methodology parts of the lab notebooks.             The methods

       6    that you employed during the work and the experiments

       7    you did related to these lab notebooks, are those

       8    methods, methods that you employed in the past?

       9    A.      Yes.   These are established methods in our

      10    laboratory and also very well known to the scientific

      11    research community.        They have been out for several

      12    decades now.      We use them for clinical testing.

      13               For example, ELISA is a very established

      14    clinical technique that doctors ask.            For example,

      15    CA-125.     It is clinically standardized not just for

      16    research purposes.       These are very well known

      17    established methods.        It has been there for decades.

      18    Q.      Doctor, you touched on it a little bit, but in

      19    regard to the data that was compiled for purposes of

      20    your research, could you please explain that data

      21    process?

      22    A.      Yes.

      23               As I said, our machines now are computerized.

      24    So you perform the assay using the machine.              The

      25    machine gets the data in the computer.             We export the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 21 of 276 PageID:
                                 104181
                                Saed  - Direct/Mr. Lapinski

                                                                                  21

       1    data from the computer.         The data is transformed into

       2    a spreadsheet that has all the formulas, because we

       3    have done this several times, and the spreadsheet will

       4    calculate -- because it has all the formulas, it will

       5    compute all the numbers.

       6              What we do, just to confirm, we print them out

       7    from the computer and stick them in that notebook.

       8    Q.      Doctor, is there any data from your talcum

       9    powder experiments that has been manually entered into

      10    the laboratory notebooks?

      11    A.      No.

      12    Q.      I would like to be able to take a look at page

      13    49 of the laboratory notebook.

      14              MR. LAPINSKI:      Your Honor, the laboratory

      15    notebooks have handwritten numbers at the bottom of

      16    the pages.       You can use that for your reference.

      17    Q.      Doctor, you see the image of page 49 up on the

      18    screen.       What does the data on this page represent?

      19    A.      Here we measured GPX, which is known

      20    antioxidant, and we measured it in cells -- three

      21    normal, and three ovarian cancer cells exposed to

      22    various doses -- 5, 20 and 100 micrograms per ml of

      23    Johnson & Johnson Baby Powder for 72 hours.

      24    Q.      Doctor, during your prior depositions questions

      25    you were asked about the data in this spreadsheet and
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 22 of 276 PageID:
                                 104182
                                Saed  - Direct/Mr. Lapinski

                                                                                  22

       1    specifically the second average listed in the

       2    spreadsheet that has a value of 2.47.

       3              MR. LAPINSKI:      Your Honor, it is in the upper

       4    right-hand side corner.

       5    Q.      Doctor, is the 2.47 calculation correct?

       6    A.      Yes, yes.

       7    Q.      Could you explain why it is correct?

       8    A.      Because it is taking the average of the three

       9    values that are in the column where it says PG,

      10    picogram.

      11              THE COURT:     This is on page 49?

      12              THE WITNESS:      Yes.

      13              MR. LAPINSKI:      Cory, could you go back to the

      14    full screen shot.       It is in the upper right-hand

      15    corner.     It is not highlighted in the lab notebook.

      16    We're highlighting it for purposes here.

      17    Q.      Doctor, I want to take a step back now that

      18    Judge Wolfson has page 49 in front of her.

      19              During your deposition you were asked

      20    questions about the values in the spreadsheet, and you

      21    were specifically asked a question about the 2.47

      22    average that's in the upper right-hand corner of the

      23    spreadsheet.      Is that calculation correct?

      24    A.      Yes.

      25    Q.      Would you please explain to the Court why that
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 23 of 276 PageID:
                                 104183
                                Saed  - Direct/Mr. Lapinski

                                                                                  23

       1    calculation is correct?

       2    A.       Your Honor, this is the average of the three

       3    numbers highlighted in the column under picogram

       4    excluding the outlier.         It is the average of 2.5 and

       5    2.44, excluding 2.21 as an outlier.

       6               We have formulas in all of these columns, and

       7    the average -- all the averages are not the normalized

       8    value.     The averages is for the column that is

       9    picogram per microliter RNA.

      10    Q.       Doctor, you used the term "outlier."           What is an

      11    outlier?

      12    A.       An outlier is statistically a different number

      13    than the other two.        That's what an outlier is.

      14    Q.       Dr. Saed, at the time of your depositions you

      15    were unable to testify as to the accuracy of that

      16    calculation.      For what reason were you unable to

      17    testify as to the accuracy?

      18    A.       Your Honor, we have over 5,000 data points in

      19    the calculation, over a dozen formulas; and when I was

      20    asked during my deposition, I could not recall.               When

      21    I went to the lab, I checked the formulas and

      22    everything is correct.

      23    Q.       Doctor, the formulas that are in this

      24    spreadsheet, are those formulas calculated manually?

      25    A.       No.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 24 of 276 PageID:
                                 104184
                                Saed  - Direct/Mr. Lapinski

                                                                                  24

       1    Q.      How are they calculated?

       2    A.      Electronically.

       3    Q.      If we could go to page 61 of the laboratory

       4    notebook.

       5               Doctor, what does the data on page 61 of the

       6    laboratory notebook represent?

       7    A.      This data here represents ELISA assay measuring

       8    catalase activity in cells treated with Johnson &

       9    Johnson Baby Powder for increasing dosage for

      10    72 hours.

      11    Q.      Doctor, during your deposition you were asked

      12    questions about the data in this spreadsheet as well,

      13    and specifically you were asked about the 11.07 value

      14    in the upper right-hand side corner of this

      15    spreadsheet.      Is the 11.07 calculation correct?

      16    A.      Yes.

      17    Q.      Could you please explain why that calculation is

      18    correct?

      19    A.      It is the same way.       It is the average of the

      20    three numbers -- 9.98, 11.63, 10.50, eliminating the

      21    outlier, which is, in this case, 9.98.             I don't

      22    eliminate the outliers manually.           The outliers are

      23    eliminated by a formula set up in the computer.

      24               THE COURT:    Why would that be an outlier as

      25    opposed to the 11.63?        How did you make that
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 25 of 276 PageID:
                                 104185
                                Saed  - Direct/Mr. Lapinski

                                                                                  25

       1    determination?      Because that's also more than one from

       2    the 10.50.     How did you make that determination?

       3               MR. LAPINSKI:     Cory, do you have the ability

       4    to bring up the full page?

       5    A.      Your Honor, this is based on several formulas in

       6    the vertical column not just one factor.             There are a

       7    lot of corrections to get into that average, and this

       8    is set electronically by the formula.

       9    Q.      Doctor, in response to Judge Wolfson's question,

      10    you referred to the fact that the 9.98 -- strike that.

      11               Doctor, could you explain again to the Court

      12    why the 9.98 would not just by default -- I'm sorry --

      13    why the number other than the 9.98 would be the

      14    outlier?

      15    A.      Your Honor, as I said, these formulas are all

      16    electronically computed, and they are put in based on

      17    a certain calculation.         If you look at the vertical

      18    column, you will see all these are corrections for

      19    certain blanks and standards to compute that formula.

      20    This is what the formula ended up doing.

      21    Q.      Doctor, when you used the word "correction," can

      22    you explain to the Court what you mean by the word

      23    "correction"?

      24    A.      Correction controlling for the blank,

      25    controlling, for the changing in the assay.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 26 of 276 PageID:
                                 104186
                                Saed  - Direct/Mr. Lapinski

                                                                                  26

       1    Q.      The formulas that make up these Excel

       2    spreadsheets, are these formulas, standard formulas

       3    for the testing you are doing?

       4    A.      Yes.

       5    Q.      And are these formulas you worked on in the past

       6    and tested in the past?

       7    A.      Yes.

       8    Q.      Others in the industry doing the work you've

       9    done, are they utilizing the same formulas you used

      10    here?

      11              MR. WILLIAMS:      Objection.      No foundation.

      12              THE COURT:     I would like more questions.

      13

      14

      15    BY MR. LAPINSKI:

      16    Q.      Doctor, based upon your experience, do others in

      17    the field work with the same type of formulas you are

      18    using here?

      19    A.      Yes.

      20              MR. LAPINSKI:      Your Honor, do you have any

      21    other questions in regard to the spreadsheet or how

      22    calculations are determined?

      23              THE COURT:     Not for now.

      24    Q.      Dr. Saed, at the time of your deposition, again,

      25    you were unable to testify as to the accuracy of the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 27 of 276 PageID:
                                 104187
                                Saed  - Direct/Mr. Lapinski

                                                                                  27

       1    numbers.     What was the reason for that?

       2    A.      Your Honor, the same reason; there are too many

       3    data points.      There are over 5,000 data points, a lot

       4    of formulas.      I cannot recall the exact formula at

       5    this time when they asked me about it.

       6               THE COURT:     By looking at these documents, the

       7    spreadsheet, can you tell what the formula is that was

       8    used?

       9               THE WITNESS:     From looking at the spreadsheet

      10    itself, no.     I have to look at the Excel sheet and in

      11    the column, it says the formula.

      12

      13    BY MR. LAPINSKI:

      14    Q.      Doctor, the formulas that you are referring to,

      15    where are the formulas derived from?

      16    A.      In this case, this is ELISA, so it comes from

      17    the manufacturer, the kits.          This is taking into

      18    account extinction coefficient, the slope of the

      19    standard curve.       There are many formulas involved

      20    here.

      21               MR. LAPINSKI:     If we could please go to page

      22    104 of the laboratory notebook.

      23               Your Honor, we're actually going to be looking

      24    at page 103 and 104.

      25    Q.      Doctor, what does the data on page 104 of the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 28 of 276 PageID:
                                 104188
                                Saed  - Direct/Mr. Lapinski

                                                                                  28

       1    laboratory notebook represent?

       2    A.      It represents a single nucleotide polymorphism

       3    in different markers that we studied.             In this

       4    specific one, it looks like catalase, which is a

       5    powerful antioxidant enzyme.

       6    Q.      One of the defendants' experts, Dr. Boyd, has

       7    stated that for the two rows of the Excel spreadsheet

       8    that are marked TOV 112-T alleles 1 and 2 should equal

       9    1.0.

      10              What is your opinion on that?

      11    A.      If you look at the upper -- here this is the

      12    frequency -- they add up --

      13    Q.      I'm going to interrupt you for a second.

      14              Doctor, you are referring to the catalase, and

      15    that's on page 103 of your lab notebook.             Correct?

      16    A.      Correct.

      17    Q.      Continue.

      18    A.      They add up to 100 percent, 1.0.

      19              MR. LAPINSKI:      Your Honor, for your reference,

      20    that's the upper left-hand corner, the highlighted

      21    line that says SNP assay CAT.

      22    Q.      Those add up to 100 percent?

      23    A.      Yes.

      24              If you go down to the other sheet, the other

      25    sheet here representing CHI square, after running the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 29 of 276 PageID:
                                 104189
                                Saed  - Direct/Mr. Lapinski

                                                                                  29

       1    statistical analysis of the data, it is represented

       2    here.

       3    Q.      Doctor, would you expect the lines in the

       4    spreadsheet on page 104 to add up to 1.0?

       5    A.      No.

       6    Q.      Doctor, are you aware of any data from your

       7    Johnson's Baby Powder research that's incorrect?

       8    A.      No.

       9    Q.      How can you be sure of that?

      10    A.      All our data is electronically calculated; and

      11    to keep the record in the lab, we print them out from

      12    the computer and we stick them in the notebook.

      13               MR. LAPINSKI:     Your Honor, if I can approach

      14    the bench, I want to take one of the laboratory

      15    notebooks from you.

      16               THE COURT:    One or two?

      17               MR. LAPINSKI:     It's the one that's not labeled

      18    "Temple."     It says "Nicole" on the binding of it.

      19    Q.      Dr. Saed, the defendants have argued that there

      20    have been pages removed from your laboratory

      21    notebooks, and, in particular, the defendants have

      22    made the argument that approximately 10 pages have

      23    been removed including pages 52, 74, 108 through 113

      24    and 120.

      25               What I would like to do is put up on the ELMO
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 30 of 276 PageID:
                                 104190
                                Saed  - Direct/Mr. Lapinski

                                                                                  30

       1    page 52 of your laboratory notebook.            Is page 52 of

       2    your laboratory notebook missing?

       3    A.      No.

       4    Q.      What's reflected on page 52 of your laboratory

       5    notebook?

       6    A.      It is a blank page.

       7    Q.      Why would there be blank pages in your

       8    laboratory notebook, Doctor?

       9    A.      Because this is the end of the section to start

      10    a new section.

      11    Q.      What's the significance of each section in

      12    general, if you remember referencing a second?               Why

      13    does your notebook have different sections?

      14    A.      Before we start the experiment, we run different

      15    experiments at the same time or similar time.               We

      16    predivide before we start the experiment.              We divide

      17    the lab notebooks into sections and label them.

      18              If you look at the lab notebook, your Honor,

      19    you will see these stickers that says ELISA.               This is

      20    the section where we do ELISA and we write all the

      21    results in it.

      22              The next section is statistics.           This other

      23    section is genetic mutations.          We do this before we do

      24    anything.     We just estimate how many pages we need and

      25    divide the lab notebook into sections; and when the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 31 of 276 PageID:
                                 104191
                                Saed  - Direct/Mr. Lapinski

                                                                                  31

       1    data comes in, we put them in the corresponding

       2    sections.

       3              THE COURT:     Who put the little stickies on

       4    with those words, like ELISA that I see there?

       5              THE WITNESS:      My research assistant.

       6              THE COURT:     When is that done?

       7              THE WITNESS:      When we started to do the

       8    experiment.

       9              THE COURT:     Right at the outset?

      10              THE WITNESS:      Yes, before we fill in any data.

      11

      12

      13    BY MR. LAPINSKI:

      14    Q.      Dr. Saed, I'm next going to show you page 74 of

      15    your laboratory notebook.         Is page 74 of your

      16    laboratory notebook missing?

      17    A.      No.

      18    Q.      What's on page 74 of your laboratory notebook?

      19    A.      Same.   It is a blank page.

      20    Q.      Doctor, we're going to look at pages 108 through

      21    113 of your laboratory notebook.           Are pages 108

      22    through 113 of your laboratory notebook missing?

      23    A.      No.

      24    Q.      What's on those pages, Doctor?

      25    A.      The blank pages.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 32 of 276 PageID:
                                 104192
                                Saed  - Direct/Mr. Lapinski

                                                                                  32

       1    Q.      How about page 120, Doctor?          You taped in some

       2    additional data.       Correct?

       3    A.      No.   This is already there.

       4    Q.      Is page 120 missing, Doctor?

       5    A.      No.

       6              MR. LAPINSKI:      Your Honor, if I could approach

       7    the bench, I'm going to give you the laboratory

       8    notebook back.

       9              THE COURT:     Thank you.

      10    Q.      Doctor, I'm going to have the Court turn to page

      11    24 of the laboratory notebook.           Doctor, after page 24

      12    in the laboratory notebook, there are two pages that

      13    have been removed.       Correct?

      14    A.      Correct.

      15    Q.      Can you please explain to me your understanding

      16    as to why those pages from the laboratory notebook

      17    were removed?

      18              MR. WILLIAMS:      Which one are we using, Exhibit

      19    H?   I would ask counsel to identify by the exhibits.

      20    We're having trouble following, trying to find the

      21    page.

      22              MR. LAPINSKI:      By the Bates numbers.

      23              MR. WILLIAMS:      Or the exhibit number.

      24              MR. LAPINSKI:      Exhibit H.

      25              MR. WILLIAMS:      Can I ask the page number.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 33 of 276 PageID:
                                 104193
                                Saed  - Direct/Mr. Lapinski

                                                                                    33

       1              MR. LAPINSKI:      24.

       2              MR. WILLIAMS:      In the copy we have, your

       3    Honor, some of the page numbers are legible but some

       4    are not at the bottom of the page.            So we would ask

       5    that counsel describe the Bates number rather than the

       6    handwritten page number because those are not legible.

       7              THE COURT:     Okay.

       8

       9

      10    BY MR. LAPINSKI:

      11    Q.      Dr. Saed up on the ELMO we have page 24 of your

      12    laboratory notebook, which was in Exhibit G, and the

      13    2 pages following page 24 have been removed.               Correct?

      14    A.      Correct.

      15    Q.      Can you please explain your understanding as to

      16    why those pages have been removed?

      17    A.      Your Honor, we have a new hire research

      18    assistant from China, and she was not familiar with

      19    the practice, normal practice of lab notebooks.               She

      20    wanted to keep everything related to talcum powder in

      21    one notebook.      So she started a different project in

      22    those two pages.       So she decided to take them out.             I

      23    instructed her not to do it.          This is very bad

      24    laboratory conduct.

      25    Q.      Dr. Saed, I'm going to ask you to make sure you
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 34 of 276 PageID:
                                 104194
                                Saed  - Direct/Mr. Lapinski

                                                                                  34

       1    speak up.

       2               Dr. Saed, is it normal lab practice to remove

       3    pages from your notebooks?

       4    A.      Absolutely not.

       5    Q.      Doctor, do the missing pages have any

       6    substantive effect on the work that you have done?

       7    A.      No.

       8    Q.      Why not?

       9    A.      They are completely for a different project.

      10    Typically, in our lab, your Honor, we have small

      11    projects and we have one notebook we used for

      12    different projects because we divide them into

      13    sections.     In this one we decided to keep everything

      14    related to talcum powder in one place.

      15    Q.      To the extent the pages of the notebook had been

      16    removed and those pages had contained a computerized

      17    data you put into the notebook.           Would the removal of

      18    those pages have any substantive effect on the work

      19    you did?

      20    A.      No.

      21    Q.      Why not?

      22    A.      Because they don't have any data, and they are

      23    for a different project.

      24    Q.      Where is the data for your research maintained?

      25    A.      They are all maintained in the computer
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 35 of 276 PageID:
                                 104195
                                Saed  - Direct/Mr. Lapinski

                                                                                  35

       1    electronically.

       2    Q.      Doctor, to the extent the pages that have been

       3    removed contain handwritten notes on the methodologies

       4    that you employed in your research, would that have

       5    any substantive effect on the outcome of your results?

       6    A.      Not at all.

       7    Q.      Why is that?

       8    A.      Because all the data is in the computer, and

       9    they are glued into the lab notebook; and, also, these

      10    methodologies, we have done several, many, many, many

      11    times, and we are familiar with the methodology.                So

      12    the lab notebook have no -- we have the data that

      13    comes from the computer straight to the lab notebook.

      14    No one has any influence in the lab nor in the

      15    computerized data.

      16    Q.      Dr. Saed, are there certain sections within the

      17    notebook where white-out has been used?

      18    A.      Yes.

      19    Q.      Can you please explain your understanding as to

      20    why certain pages of your notebook have white-out on

      21    them?

      22    A.      Yes.

      23              MR. WILLIAMS:      May we ask again what notebook

      24    is it, G or H?

      25              MR. LAPINSKI:      We are going to end up
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 36 of 276 PageID:
                                 104196
                                Saed  - Direct/Mr. Lapinski

                                                                                  36

       1    referencing H; but in general, there is white-out in

       2    parts of section G and white-out in parts of section

       3    H.

       4               MR. WILLIAMS:     As counsel is going through

       5    those, will he identify whether it is G or H.

       6

       7

       8    BY MR. LAPINSKI:

       9    Q.       Doctor, in Exhibits G and H there are pages that

      10    have white-out.       Correct?

      11    A.       Yes.    Your Honor, this is from the new hired

      12    lady.

      13               THE COURT:     Speak up.

      14               THE WITNESS:     The new research assistant that

      15    we hired has this habit of whiting out spelling

      16    mistakes, grammar, because she's embarrassed if we see

      17    it.     If you look at the white-out, you can see through

      18    them.     All the white-out is in the writing section,

      19    the methodology part that we already have established

      20    in the lab with printouts.          She has no white-out in

      21    the data.       All the data is in the computer.         She has

      22    nothing to do with that.         I instructed her this is a

      23    bad practice.       You cannot white-out stuff.         You have

      24    to cross it and write over it, and she never did it

      25    after that.       But all the white-out is in the writing,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 37 of 276 PageID:
                                 104197
                                Saed  - Direct/Mr. Lapinski

                                                                                  37

       1    the methodology part, not in the data part.              So it

       2    will not have any substantial effect on the data.

       3    Q.      Dr. Saed, who has ultimate responsibility for

       4    the content of these laboratory notebooks?

       5    A.      I do.

       6    Q.      Dr. Saed, did anyone in your lab use white-out

       7    to change information after your experiments had been

       8    completed?

       9    A.      No.

      10    Q.      Did you or anyone in your lab use white-out to

      11    change the results in your research?

      12              MR. WILLIAMS:      Objection.      Lacks foundation.

      13

      14    BY MR. LAPINSKI:

      15    Q.      Doctor, are you aware of whether anyone in your

      16    lab used white-out to change any results of your

      17    research?

      18    A.      Your Honor, I have lab notebooks dated 20 years

      19    ago to now, and I can show there is not one single

      20    incident we have white-out in any of those lab

      21    notebooks.      This is just because of this new hire.

      22    She wasn't familiar with the practice and she started

      23    whiting out; and the white-out you could see through

      24    it, and no white-out is in the data.            This is just in

      25    the methodology.       We don't even need to put in the lab
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 38 of 276 PageID:
                                 104198
                                Saed  - Direct/Mr. Lapinski

                                                                                  38

       1    notebook.

       2    Q.      Dr. Saed, does the white-out have any

       3    substantive effect on the results of your research?

       4    A.      Absolutely not.

       5    Q.      Why not?

       6    A.      Because all of the data are electronically kept

       7    with formulas.

       8              THE COURT:     For instance, when you were doing

       9    your results 24, 48, and 72 hours, was that

      10    electronically kept simultaneously while you were

      11    doing the work?

      12              THE WITNESS:      Yes.

      13              THE COURT:     Because there are some indications

      14    the 48 hours was changed to 72 at some point?

      15              THE WITNESS:      Not in the lab notebook.         There

      16    was an error in the actual manuscript.             Your Honor,

      17    the manuscript -- we have trainees like clinical

      18    residents and fellows, and we let them participate in

      19    writing, practicing writing a paper and discussing

      20    data and doing graphs.         This is part of our mentorship

      21    practice.

      22              MR. WILLIAMS:      I can't hear him.

      23    A.      This is part of our mentorship practice.             If

      24    there is an error that's in the manuscript when it

      25    gets back to me at the last stage, I will make sure I
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 39 of 276 PageID:
                                 104199
                                Saed  - Direct/Mr. Lapinski

                                                                                  39

       1    check everything and I correct everything according to

       2    what's written in the laboratory notebook.

       3              THE COURT:     You would consider that

       4    significant, the timing, in the experiments?

       5              THE WITNESS:      Yes.

       6    Q.      Dr. Saed, is the timing related to the

       7    experiment maintained in the computerized data that

       8    you previously referred to?

       9    A.      The timing of each experiment is logged in in

      10    the lab notebook.

      11    Q.      And the data that results from the different

      12    experiments that you run at different time intervals,

      13    where is that data stored?

      14    A.      In the computer.

      15    Q.      Is it possible to change the timing that you

      16    referred to in your research by using white-out?

      17    A.      No.

      18              THE COURT:     I just want to clarify this.           I

      19    asked him the question about timing.            He said it is in

      20    the computer.      You just asked him -- you said is the

      21    timing related to the experiment; his answer was the

      22    timing of the experiment is logged into the lab

      23    notebook.     It is not quite consistent to me.            I want

      24    to understand before we go on.

      25    Q.      Doctor, do you understand the question Judge
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 40 of 276 PageID:
                                 104200
                                Saed  - Direct/Mr. Lapinski

                                                                                  40

       1    Wolfson is asking?

       2               THE COURT:     Clarify where the timing is

       3    entered and when it is entered from each of those

       4    sources, computer versus lab notebook.

       5               THE WITNESS:     I will.

       6               In the lab notebook, we write "experiment" as

       7    you see there.      We write "cells," what cells we treat;

       8    we list them.      What material we use, what type of

       9    powder we use, and how long we are going to treat.

      10    Then we run the assay.         And in the computer there is a

      11    date -- if you look at the electronic copies you see

      12    the dates.     There is a date in the electronic copy

      13    where we run the assay.         And then all the data from

      14    the assay is linked to the computer.            The computer is

      15    exported to the spreadsheet           that has all the

      16    formulas, all the calculations --

      17               THE COURT:     Who inputs into the computer?

      18               THE WITNESS:     We remove them from the

      19    computer, from the computer that's linked to the

      20    machine.     We take them in a flash drive.          We put them

      21    in the main computer of the lab, and we transfer,

      22    export the data to the spreadsheet.

      23               THE COURT:     I'm asking how it appears on the

      24    computer.     I just want to understand what your

      25    testimony is.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 41 of 276 PageID:
                                 104201
                                Saed  - Direct/Mr. Lapinski

                                                                                  41

       1              Is what you are saying, that this assay --

       2    what's actually being done on there is somehow on the

       3    machine also reflecting the timing, and that is on a

       4    flash drive that gets put into the computer or no?

       5              THE WITNESS:      No.

       6              THE COURT:     So I'm not understanding your

       7    testimony.

       8    Q.      Dr. Saed, can you clarify in regard to the

       9    different treatment times, 24, 48 and 72 hours, how

      10    those treatment times are recorded?

      11              THE COURT:     How they are recorded into the

      12    computer.     He's already said they go into the lab

      13    notebook, and I think you answered those are entered

      14    into the lab notebook at the time that the experiment

      15    is occurring, not after the fact.            Is that correct?

      16              THE WITNESS:      We enter them into the lab

      17    notebook.

      18              THE COURT:     When?

      19              THE WITNESS:      When we start the experiment.

      20    We write the conditions, the cells, how long they are

      21    going to be exposed for, the time, what are the doses

      22    we are going to use, and we write this down.               We go

      23    and do the experiment.         We print the printout of the

      24    experiment from the computer, from the spreadsheet; we

      25    print it out and stick it next to those sections where
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 42 of 276 PageID:
                                 104202
                                Saed  - Direct/Mr. Lapinski

                                                                                  42

       1    we describe it.

       2               Am I clear?

       3               THE COURT:     I don't think I'm going to get it

       4    any clearer.      I guess you'll move on.

       5    Q.      Doctor, in section H of the laboratory notebook

       6    you previously testified that this section of the

       7    laboratory notebook pertains to your testing on

       8    Johnson's Baby Powder.         Correct?

       9    A.      Yes.

      10    Q.      If you would, Doctor, can you please tell the

      11    Court how you know that it was Johnson's Baby Powder

      12    that was used in this third section of testing?

      13    A.      The first page in the introduction where we

      14    started.

      15    Q.      That's the first page in Exhibit H.            Correct?

      16    A.      In the lab notebook, yes.         It shows the picture

      17    of Johnson & Johnson Baby Powder.            It shows the cells

      18    that we used.      It shows everything in the beginning.

      19               THE WITNESS:     If I may, your Honor, to follow

      20    up with how we record the time, if you open to the

      21    same page as this one here --

      22               THE COURT:     I think you are referring in this

      23    lab notebook, which page?

      24    BY MR. LAPINSKI:

      25    Q.      I'm assuming, Doctor, you are referring to the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 43 of 276 PageID:
                                 104203
                                Saed  - Direct/Mr. Lapinski

                                                                                  43

       1    first page in Exhibit H?

       2    A.      Yes.

       3              MR. LAPINSKI:      Your Honor, I believe in the

       4    laboratory notebook that would be page 28, I believe.

       5    In that notebook, your Honor --

       6              THE COURT:     Somewhere down the line when I

       7    have to look at this record I would have no idea what

       8    pages you are referring to if you are giving me the

       9    lab notebook versus Exhibit H.           Maybe the best thing,

      10    let's refer to the exhibits.

      11              MR. LAPINSKI:      In your binder, Exhibit H in

      12    your binder, the first page, Exhibit H in your binder.

      13              THE COURT:     It is a picture of Johnson's --

      14    Q.      Dr. Saed, I asked you the question whether or

      15    not Johnson's Baby Powder had been used in the

      16    experiments that you had conducted, and you said yes.

      17    Can you explain to me how you can be sure it was

      18    Johnson's Baby Powder that was used?

      19    A.      This section of the lab notebook, all the work

      20    is done with Johnson & Johnson Baby Powder, and

      21    usually we describe the cell lines that we are going

      22    to use and where do they come from, and we put a

      23    picture and lot number of the Johnson & Johnson Baby

      24    Powder that we used.

      25              MR. LAPINSKI:      Judge Wolfson, do you have any
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 44 of 276 PageID:
                                 104204
                                Saed  - Direct/Mr. Lapinski

                                                                                  44

       1    questions in regard to sections in the lab notebook

       2    that might have had white-out?

       3              THE COURT:     Without going to specific pages.

       4    I have his general testimony of what occurred saying

       5    it was due to errors by a new lab assistant who didn't

       6    understand how to do things, and his view was none of

       7    it was substantive.        I'll wait for cross-examination

       8    on particular ones. I'll wait for that.

       9    Q.      Dr. Saed, I would like to be able to discuss

      10    with you the methodologies you employed while

      11    conducting your research.

      12              In your opinion, are the methodologies you

      13    used in conducting your research generally accepted?

      14    A.      Yes.

      15    Q.      Can you please explain that?

      16    A.      As I said, in my research I used realtime PCR,

      17    ELISA, MTT proliferation assay, apoptosis assay, cell

      18    death assay, and all the assays, your Honor, I just

      19    listed, these are very well established assays

      20    methodologies, well used by the research community in

      21    hundreds, maybe thousands of papers.

      22    Q.      Doctor, did you publish on the same methods you

      23    used in your Johnson & Johnson Baby Powder recently?

      24    A.      Yes.

      25    Q.      The methods you used in the research of Johnson
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 45 of 276 PageID:
                                 104205
                                Saed  - Direct/Mr. Lapinski

                                                                                  45

       1    & Johnson Baby Powder, how many times do you think you

       2    have published on those methods?

       3    A.      I'll say over a hundred-plus publications.

       4    Q.      Are there others in the scientific community

       5    that published using those same methods?

       6    A.      Yes.

       7    Q.      How many times do you think others have

       8    published on research using the methods you used in

       9    your Johnson's Baby Powder research?

      10    A.      This is a -- these are common methodologies.

      11    Everybody in cell biology and biochemistry uses them,

      12    everybody.

      13    Q.      Are you aware of other researchers who published

      14    using methods similar to the methods you used where

      15    the publications dealt with research on talcum powder?

      16    A.      Yes.

      17    Q.      Doctor, I would like to discuss several

      18    different aspects of your research design and methods.

      19              First, Doctor, have you done testing on

      20    particles applied to cell cultures in the past?

      21    A.      Yes.

      22    Q.      Can you give me some examples of testing done on

      23    particles involving cell cultures?

      24    A.      I was hired by Genzyme to test their product

      25    Seprafilm.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 46 of 276 PageID:
                                 104206
                                Saed  - Direct/Mr. Lapinski

                                                                                  46

       1              They asked me to test the particulate, their

       2    product, they used to prevent or minimize

       3    postoperative adhesions.         Those adhesions happen in

       4    women after caesarean sections, and I tested the

       5    product, and we used the exact same methodology that

       6    we used to test Johnson & Johnson Baby Powder, and I

       7    found out that their product does not induce any

       8    biological activity, and it works by -- simply as a

       9    film barrier between juxtaposed surfaces.

      10    Q.      Was it testing of the Seprafilm product you

      11    referred to?      During that testing did you employ the

      12    same methods you employed in testing Johnson's Baby

      13    Powder?

      14    A.      Yes.

      15    Q.      Was your testing published?

      16    A.      Yes.

      17              MR. WILLIAMS:      Objection to the extent this is

      18    not contained in the doctor's report, at least as far

      19    as I know.     The testimony regarding the other company

      20    and the other products.

      21              MR. LAPINSKI:      The publications Dr. Saed is

      22    referring to are contained in the CV attached to his

      23    expert report.

      24              THE COURT:     The question is, did he anywhere

      25    indicate he used this method before, and he was
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 47 of 276 PageID:
                                 104207
                                Saed  - Direct/Mr. Lapinski

                                                                                  47

       1    questioned about it at his deposition, and I take it

       2    that was not part of the testimony.

       3              MR. LAPINSKI:      The testimony at -- the

       4    testimony at his deposition was that he couldn't

       5    recall specific instances.          He did recall one instance

       6    during his deposition that he had tested on particles

       7    and cell cultures, but at the time of his deposition

       8    he wasn't able to recall others.

       9              Again, your Honor, the publications -- the

      10    testing and research we are referring to right now are

      11    publications contained in his CV and disclosed as work

      12    he had done.

      13              MR. WILLIAMS:      As I understand, what counsel

      14    is saying, it is not indicated in Dr. Saed's report

      15    that either the company or the material, the product

      16    was tested.     He was asked about it at his deposition

      17    and could not recall.        He could not list any.         So we

      18    will ask to strike testimony concerning some prior

      19    testing for another company with another product to

      20    reach a particular result to the extent it is not in

      21    the report.

      22              THE COURT:     He certainly didn't have an

      23    opportunity to explore it because he didn't identify

      24    it before.

      25              Let's move on, please.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 48 of 276 PageID:
                                 104208
                                Saed  - Direct/Mr. Lapinski

                                                                                  48

       1    BY MR. LAPINSKI:

       2    Q.      Dr. Saed, the test methods that you employed in

       3    testing Johnson's Baby Powder, have you used those

       4    similar test methods to test particles in cell

       5    cultures in the past?

       6    A.      Yes.

       7    Q.      That testing that you have done, have you been

       8    published on that testing?

       9    A.      Yes.

      10    Q.      How many different times have you been published

      11    on that form of testing?

      12    A.      Over maybe 100 manuscripts.

      13    Q.      Dr. Saed, is the testing of particles in cell

      14    cultures that you've done in the past published?

      15    A.      Yes.

      16    Q.      Dr. Saed, are you aware of others who have

      17    published on the testing of particles in cell cultures

      18    using the same methods you employed in your Johnson's

      19    Baby Powder research?

      20    A.      Yes.

      21    Q.      Dr. Saed, are the methods used by you in your

      22    Johnson's Baby Powder research to test particles in

      23    cell cultures generally accepted?

      24    A.      Yes.

      25    Q.      Dr. Saed, I want to talk to you about your use
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 49 of 276 PageID:
                                 104209
                                Saed  - Direct/Mr. Lapinski

                                                                                  49

       1    of controls during your testing.           Could you explain to

       2    the Court what a control is?

       3    A.      A control is a vehicle that we use in order to

       4    determine if the effect of the agent that we are

       5    treating is due to the agent and not due to another

       6    artifact.

       7    Q.      In basic terms, can you give us an example of a

       8    control?

       9    A.      What I could think of right now, the best

      10    example would be the placebo control when we are

      11    testing the effect of drugs.

      12    Q.      Doctor, did you use the control in the research

      13    you constructed?

      14    A.      I did.

      15    Q.      What was the control you used?

      16    A.      Talcum powder dissolved in DMSO and DMSO alone.

      17    Q.      For what reason did you opt to use DMSO?

      18    A.      DMSO is an organic solvent commonly used in

      19    research studies, and I used it in the past and other

      20    people have used it.

      21    Q.      Have you used it in the past in research that

      22    has been published?

      23    A.      Yes.

      24    Q.      Are you aware of others who used DMSO for

      25    research that has also been published?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 50 of 276 PageID:
                                 104210
                                Saed  - Direct/Mr. Lapinski

                                                                                  50

       1    A.       Yes, several, many.

       2    Q.       Would you consider DMSO to be generally accepted

       3    by the scientific community?

       4    A.       Yes.

       5    Q.       Doctor, I want to talk to you about the doses

       6    you chose to use during the testing of your Johnson's

       7    Baby Powder.      What were the doses of talc that you

       8    used as part of your research?

       9    A.       I used zero, five, 20 and 100-micrograms per

      10    milliliter.

      11    Q.       How did you come to the decision to use those

      12    doses?

      13    A.       Those doses are published, similar to these

      14    doses are published in the literature that talk about

      15    testing talcum powder and determining whether the

      16    powder has a biological effect in cells.

      17    Q.       Did those published papers play a role in your

      18    decision as to the doses you used in testing Johnson's

      19    Baby Powder?

      20    A.       It helped me to make sure I am in the right

      21    range of doses and not using excessive dose that may

      22    kill the cell.

      23    Q.       Dr. Saed, are you familiar with the scientific

      24    concept of testing in triplicate?

      25    A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 51 of 276 PageID:
                                 104211
                                Saed  - Direct/Mr. Lapinski

                                                                                  51

       1    Q.      Can you explain that concept to the Court?

       2    A.      Triplicate, your Honor, in cell culture as we do

       3    it.   We do it in one way to take one cell, one plate,

       4    and divide it into three different plates, and that's

       5    considered the triplicate.

       6              The other way which I like to do in cases like

       7    this is to, instead of getting one cell line, divide

       8    it into three, I got six different cell lines and I

       9    used them.

      10              So if you find the effect, the same effect

      11    that we found with talcum powder in six different cell

      12    lines, it will be way more powerful than finding this

      13    effect in one cell line split into three.

      14              THE COURT:     That's not testing in triplicate?

      15              THE WITNESS:      It is.    It is testing more than

      16    triplicate.     We tested six different cell lines.

      17              THE COURT:     The way you explained the first

      18    one, that's not what you are doing here.             What's

      19    supports your basis for doing it in this way?

      20              THE WITNESS:      When I did have it here, I've

      21    decided to do it testing it in six different cell

      22    lines rather than one cell line doing it three times.

      23              THE COURT:     Then you are not repeating it.

      24    You are doing different cell lines and not repeating

      25    it three times with those cell lines?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 52 of 276 PageID:
                                 104212
                                Saed  - Direct/Mr. Lapinski

                                                                                  52

       1               THE WITNESS:     The experiments are all done in

       2    triplicate, your Honor.         The effect that you see in

       3    three normal, different normal is more powerful than

       4    the same effect that you see in one normal three

       5    times.     I published both ways.

       6    Q.       Doctor, you've conducted experiments using both

       7    designs that you discussed here.           Correct?

       8    A.       Yes.

       9    Q.       And you published using designs of triplicate

      10    that you used here?

      11    A.       Yes.

      12    Q.       Are you aware of others that have been published

      13    using the second form of triplicate that you used here

      14    with Johnson's Baby Powder that have been published?

      15    A.       Yes.

      16    Q.       Doctor, if someone wanted to, how would they go

      17    about reproducing the research that you did?

      18    A.       They can read the manuscript, look at the

      19    methodology part and replicate it.

      20    Q.       Are the testing methods that you used in testing

      21    Johnson's Baby Powder established testing methods?

      22    A.       Yes.

      23    Q.       If someone were to take the manuscript that you

      24    used, referred to, and applied those general testing

      25    methods, they would be able to reproduce the research
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 53 of 276 PageID:
                                 104213
                                Saed  - Direct/Mr. Lapinski

                                                                                  53

       1    that you did?

       2    A.      Yes.

       3    Q.      I want to discuss with you the markers that you

       4    used in analyzing Johnson's Baby Powder.             What were

       5    the five different markers that you looked at?

       6    A.      We looked at redox balance.          We looked at CA-125

       7    levels.    We looked at cell proliferation.            We looked

       8    at apoptosis.      We looked at gene mutations in key

       9    enzymes that regulates the redox balance.

      10    Q.      Why did you choose these particular markers?

      11    A.      So these markers will provide the overall

      12    picture of cells going into the transformation mode,

      13    and also these are all well known experiments to us.

      14    We have previously published with them.             They are

      15    within the expertise of my lab.           We have done over 50

      16    publications with this different testing in ovarian

      17    cancer specifically.

      18    Q.      Are you aware of others outside of your lab that

      19    used these markers and tested for ovarian cancer using

      20    these markers?

      21    A.      Yes.

      22    Q.      Are you aware of others who published using

      23    these markers?

      24    A.      Yes.

      25    Q.      Would you consider the use of these markers to
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 54 of 276 PageID:
                                 104214
                                Saed  - Direct/Mr. Lapinski

                                                                                  54

       1    be generally accepted?

       2    A.      Yes.

       3    Q.      Doctor, I would like you to describe the

       4    specific experiments you chose to use in order to test

       5    each marker.

       6    A.      If you look, your Honor, at the screen, we

       7    measured several processes.          We measured the redox

       8    balance.       For this we used realtime PCR, which is a

       9    well-establish technique by the research community and

      10    ELISA, which is a well-established technique.               We used

      11    CA-125.       We used ELISA to measure that, and that's a

      12    very, very common technique.          We used the MTT cell

      13    proliferation assay, which is a very commonly used

      14    assay to measure cell divisions, and we used Caspase 3

      15    activity, which is an indicator of cells going through

      16    apoptosis, which is -- and we used Taqman, again, type

      17    which is a very common assay looking at certain,

      18    again, mutations and enzymes on proteins.

      19    Q.      Doctor, were there other experiments you could

      20    have chosen in order to test each marker?

      21    A.      Yes.

      22    Q.      Is it necessary to run every available

      23    experiment for you to make determinations regarding

      24    the effect of talcum powder on these various markers?

      25    A.      No.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 55 of 276 PageID:
                                 104215
                                Saed  - Direct/Mr. Lapinski

                                                                                  55

       1    Q.      Why did you choose these particular experiments?

       2    A.      Your Honor, these are very well established

       3    methodologies in my lab, and we feel very confident

       4    with these methodologies.

       5    Q.      Doctor, in addition to them being very well

       6    established in your lab, are you aware of others who

       7    have used these experiments?

       8    A.      Yes.

       9    Q.      Are you aware of others who have been published

      10    using these experiments?

      11    A.      Yes.

      12    Q.      Would you consider these experiments to be

      13    generally accepted?

      14    A.      Yes.

      15    Q.      Doctor, could you please explain to the Court

      16    what "altered redox balance" means?

      17    A.      Redox balance, your Honor, you have two groups

      18    of enzymes that regulate the overall oxidant balance:

      19    The enzymes that cause oxidation and the enzymes that

      20    remove oxidation, and the balance between the two is

      21    redox balance.      This balance is very critical

      22    especially for ovarian cancer development.              We have

      23    published several papers showing this is a hallmark of

      24    ovarian cancer pathogenesis.

      25    Q.      Dr. Saed, what did your research find in regard
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 56 of 276 PageID:
                                 104216
                                Saed  - Direct/Mr. Lapinski

                                                                                  56

       1    to redox balance?

       2    A.      We found that ovarian cancer cells have enhanced

       3    as we characterized previously, enhanced oxidative

       4    stress balance.       They have enhanced prooxidant state.

       5    What my research showed here, that if you treat normal

       6    cells with Johnson & Johnson Baby Powder, you get a

       7    huge increase in a dose response manner in oxidants.

       8    This side here is oxidants.          This is a huge increase

       9    compared to control, and this accompanied with a

      10    decrease in antioxidants.

      11              We confirmed this finding, your Honor.             We

      12    didn't do just PCR one assay, one RNA.             We confirmed

      13    the data at the RNA level and the protein level and

      14    activity level in both tests.

      15    Q.      Doctor, could you please explain to the Court

      16    what apoptosis is?

      17    A.      Apoptosis is a program cell death.           It is a

      18    natural process that occurs in the body that

      19    eliminates bad cells that we develop every single

      20    minute in our body.

      21    Q.      Can you explain to the Court what proliferation

      22    is?

      23    A.      Proliferation is cell division, but in cancer

      24    cell division which is uncontrolled.            So the cells

      25    keep dividing without control mechanism.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 57 of 276 PageID:
                                 104217
                                Saed  - Direct/Mr. Lapinski

                                                                                  57

       1    Q.      What did your testing of Johnson's Baby Powder

       2    find as it relates to apoptosis and proliferation?

       3    A.      We found an increase in proliferation in

       4    uncontrolled cell division and decrease in apoptosis.

       5    These two processes, your Honor, are strong indicators

       6    of cells on their way to transformation.

       7    Q.      Doctor, what is gene mutation?

       8    A.      It is a switch in the nuclear type in the DNA.

       9    Q.      What is the significance of gene mutation as it

      10    relates to ovarian cancer?

      11    A.      Gene mutations occur in almost all cancers that

      12    we know.

      13    Q.      What did you find out about gene mutation in

      14    your research related to Johnson's Baby Powder?

      15    A.      Your Honor, we found that if you expose normal

      16    surface epithelial cells from the ovary to talcum

      17    powder 100 micrograms per mill for 72 hours, you get a

      18    switch in the genome in the DNA sequence that

      19    corresponds to these key enzymes that regulate the

      20    redox balance, and that's very, very significant

      21    because it alters -- now we can understand the

      22    mechanism by how Johnson & Johnson Baby Powder

      23    inducing these mutations that changes the activity of

      24    these enzymes that are key players keeping the oxidant

      25    redox balance.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 58 of 276 PageID:
                                 104218
                                Saed  - Direct/Mr. Lapinski

                                                                                  58

       1    Q.      Doctor, is there a difference between gene

       2    mutation and cell transformation?

       3    A.      Usually gene mutation is before transformation.

       4    It is very early process.         It happens every day, and

       5    we have apoptosis in our bodies that eliminate mutated

       6    cells or bad cells.        But gene mutation is a very early

       7    process and it is followed by transformation.

       8    Q.      In the research you conducted related to

       9    Johnson's Baby Powder, did your experiments find cell

      10    transformation?

      11    A.      No, I did not test for actual cell

      12    transformation, but I tested for cell proliferation

      13    and apoptosis which are accepted as strong indicators

      14    of cells going transformation.

      15    Q.      Doctor, what is your opinion as it relates to

      16    Johnson's Baby Powder and cell transformation?

      17    A.      I think the fact that Johnson & Johnson Baby

      18    Powder was able to induce mutations in key oxidant

      19    enzymes and antioxidant enzymes and altering their

      20    activity and changing the overall redox balance in a

      21    way that limits exactly what we have studied for

      22    several years.      Ovarian cancer profile is very

      23    significant.      It is an indication cells are going in

      24    this direction.

      25    Q.      Doctor, that opinion that you are offering, is
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 59 of 276 PageID:
                                 104219
                                Saed  - Direct/Mr. Lapinski

                                                                                  59

       1    that opinion based solely upon the research you did

       2    related to Johnson's Baby Powder?

       3    A.      Yes, it is part of it, and the research we did

       4    here and also in our 25 years experience, your Honor,

       5    with oxidative stress and ovarian cancer.

       6    Q.      Dr. Saed, what is CA-125?

       7    A.      CA-125 is a marker of -- it is a cancer antigen

       8    gene, a protein that is increased in cancer cells.

       9    Q.      Why did you test for CA-125?

      10    A.      It is considered a marker for ovarian cancer for

      11    a doctor when they monitor patient response to

      12    therapy.

      13    Q.      What did your testing of CA-125 show?

      14    A.      It shows that if you treat cells with

      15    100 micrograms per ml for 72 hours, you will see a

      16    significant increase in CA-125, indication of

      17    inflammation.

      18    Q.      Doctor, what cell lines did you use in the

      19    experiments that you ran?

      20    A.      Your Honor, we used three different ovarian

      21    cancer cells and we used one normal epithelial

      22    Fallopian tube cells and one normal primary ovarian

      23    epithelial cells and as a control for nonepithelial

      24    cell origin.

      25    Q.      Doctor, how was it that you decided to use these
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 60 of 276 PageID:
                                 104220
                                Saed  - Direct/Mr. Lapinski

                                                                                  60

       1    cell lines?

       2    A.       These cell lines we have experience, we

       3    published with them several times.            They are well

       4    known to us in our lab, and we know their oxidative

       5    stress profile.

       6    Q.       Are you aware of others who have published using

       7    these cell lines?

       8    A.       Yes.

       9    Q.       Doctor, could you have used just a single cell

      10    line in your research?

      11    A.       Yes.

      12    Q.       Why did you choose not to use a single cell

      13    line?

      14    A.       It is more powerful to show the effect in

      15    various cells than just one cell line.

      16    Q.       Dr. Saed, I would like you to turn in your

      17    binder to Exhibit SAED OPP Exhibit F.

      18               MR. LAPINSKI:     That's toward the back, your

      19    Honor.

      20    Q.       Dr. Saed, what is it that we are looking at that

      21    has been marked as SAED OPP Exhibit F?

      22    A.       We are looking at hypothesis-driven proposal --

      23    budget.

      24    Q.       Dr. Saed, who prepared this budget?

      25    A.       I did.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 61 of 276 PageID:
                                 104221
                                Saed  - Direct/Mr. Lapinski

                                                                                  61

       1    Q.      Why did you prepare this budget?

       2    A.      Your Honor, before we start any project in our

       3    lab, because we have many trainees and many research

       4    assistants, we outline the project in a hypothesis-

       5    driven research, because most of our projects end up

       6    submitting to agencies for funding, and also for the

       7    people in the lab to know the outline of the project,

       8    and for us to know how much it will cost to run the

       9    project.

      10    Q.      Doctor, you used the phrase "hypothesis-driven

      11    budget."     Can you please explain what you mean by

      12    that?

      13    A.      Hypothesis-driven research, I've been doing this

      14    for the last 25 years or more.           When you write a grant

      15    to agencies like federal agencies, for example, like

      16    NIH or NCI, they have a format you should follow, and

      17    I got the habit of following this format, which is the

      18    hypothesis rationale -- what are your expected

      19    results, what do you expect to get; if you don't get

      20    what you expect to get, what is your alternative

      21    approach, and what is your future direction.

      22               I got into this habit of writing that all the

      23    time.

      24    Q.      If we could, Doctor, what was the objective of

      25    the research that you stated in your budget?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 62 of 276 PageID:
                                 104222
                                Saed  - Direct/Mr. Lapinski

                                                                                  62

       1    A.      So here the objective is to determine whether

       2    talc can induce mutations in key redox enzymes.               These

       3    mutations are responsible and they contribute to the

       4    development of the oncogenic phenotype.             It is

       5    becoming cancerous.

       6    Q.      Doctor, could you please explain what you mean

       7    by "oncogenic phenotype"?

       8    A.      Cell becoming cancer.

       9    Q.      At the time you prepared this budget, did you

      10    think whether talc could induce mutations as you've

      11    stated in your objective?

      12    A.      No.

      13    Q.      If we could go to the second page of this.

      14              Doctor, this is Aim 1 on page 2 of your

      15    proposal.      Could you explain to the Court how Aim 1 is

      16    structured in accordance with the hypothesis-driven

      17    budget you were previously explaining?

      18    A.      In Aim 1 we wanted to determine whether exposing

      19    cells to talc will change the overall oxidative stress

      20    balance, and looking at key markers of oxidation and

      21    key markers of anti-oxidation.

      22    Q.      Is that the hypothesis?

      23    A.      Yes.

      24    Q.      You also mentioned a rationale part of the

      25    hypothesis-driven budget.         Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 63 of 276 PageID:
                                 104223
                                Saed  - Direct/Mr. Lapinski

                                                                                  63

       1    A.      Yes.

       2    Q.      In the image you are looking at Aim 1, what part

       3    of that would be the rationale that you are referring

       4    to?

       5    A.      That we have seen these changes linked to

       6    ovarian cancer in previously published work that we

       7    have done and others did, and we are looking at the

       8    specific markers that are key regulators of oxidative

       9    stress and inflammation, and we expect -- this is just

      10    as I mentioned, your Honor -- this is just a way we

      11    write for granting agencies.

      12    Q.      Doctor, are you aware of others who prepared

      13    grants that were submitted to agencies that employed

      14    the same format you used in this budget?

      15    A.      Yes.   Everybody has to use this format.

      16    Q.      Doctor, in addition to the hypothesis and

      17    rationale sections, you also mentioned there is an

      18    expectation that's part of the hypothesis-driven

      19    budget.    Correct?

      20    A.      Yes.

      21    Q.      Do you have an expectation section that's

      22    demonstrated here in this aim?

      23    A.      Yes.   Expectation doesn't mean this is what I

      24    want to get.      It means based on the results would show

      25    positive, this is what we would get, and then we would
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 64 of 276 PageID:
                                 104224
                                Saed  - Direct/Mr. Lapinski

                                                                                  64

       1    have to have a alternative approach if our approach

       2    doesn't work.

       3    Q.      Is it standard practice when preparing this type

       4    of hypothesis-driven budget and submitting a grant to

       5    an agency to state what your expectations of your

       6    research are?

       7    A.      Yes.

       8    Q.      In all three aims in your budget did you include

       9    a hypothesis, a rationale, and an expectation?

      10    A.      Yes.

      11    Q.      I would like to go to Aim 3 that's contained in

      12    your budget.

      13              Doctor, in looking at Aim 3 that's contained

      14    in your budget at the bottom in the expectations,

      15    what's the expectation you have in Aim 3, Doctor?

      16    A.      We expected to see if you treat cells with

      17    talcum powder, they will result in neoplastic

      18    transformation over time.         That's our expectation.

      19    Q.      Doctor, does that sentence note anything else in

      20    regard to neoplastic transformation?

      21    A.      Yes, which is critical in establishing cause and

      22    effect relationship.

      23    Q.      Did you run a neoplastic transformation assay in

      24    your research?

      25    A.      No, I did not.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 65 of 276 PageID:
                                 104225
                                Saed  - Direct/Mr. Lapinski

                                                                                  65

       1    Q.      Is a neoplastic transformation assay necessary

       2    to support the opinions you are providing here?

       3    A.      No.

       4    Q.      Why is that?

       5    A.      Your Honor, as I mentioned, I have done cell

       6    proliferation and apoptosis, and both are accepted as

       7    strong indicators of cells going through the

       8    transformation process.

       9    Q.      Doctor, the research that you did related to

      10    Johnson's Baby Powder, has that been reviewed by

      11    independent experts?

      12    A.      Yes.

      13    Q.      I would like to be able to walk through the

      14    reviews that have been conducted by independent

      15    experts if we could.

      16              Doctor, if you look at the screen, what's the

      17    first time the research that you conducted related to

      18    talcum powder was reviewed by independent experts?

      19    A.      The first time is the abstract that we submitted

      20    to the 65th annual meeting of the Society For

      21    Reproductive Investigation.          This work is looking at

      22    the effect of exposing cells to talc and looking at

      23    the oxidative stress profile of the cell.

      24    Q.      Doctor, what is your understanding as to the

      25    number of experts that would review that abstract
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 66 of 276 PageID:
                                 104226
                                Saed  - Direct/Mr. Lapinski

                                                                                  66

       1    prior to it being accepted for presentation?

       2    A.      Typically, they are reviewed by four to six

       3    experts.

       4    Q.      When is the next time that your work was

       5    reviewed by independent experts, Doctor?

       6    A.      We submitted to the same meeting another

       7    abstract looking at the levels of CA-125 in response

       8    to talcum treatment of cells.          This is also reviewed

       9    by four to six experts in the field.

      10               MR. WILLIAMS:     We object to the lack of

      11    foundation for the abstracts as to how many experts

      12    reviewed.

      13

      14    BY MR. LAPINSKI:

      15    Q.      Doctor, have you previously served as a reviewer

      16    for the Society of Reproductive Investigation?

      17    A.      Yes, I did.

      18    Q.      In your experience as a reviewer for the Society

      19    of Reproductive Investigation, how many experts will

      20    commonly review abstracts submitted for presentation?

      21    A.      Four to six.

      22               THE COURT:     Is that what you are basing your

      23    testimony on, your past experience?

      24               THE WITNESS:     Yes.

      25               THE COURT:     You don't know for a fact how many
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 67 of 276 PageID:
                                 104227
                                Saed  - Direct/Mr. Lapinski

                                                                                  67

       1    reviewed your abstracts?

       2              THE WITNESS:      No.

       3              MR. LAPINSKI:      Your Honor, we can hand up an

       4    exhibit which is a printout from the Society of

       5    Reproductive Investigation that goes through the

       6    guidelines required for the submission of an abstract

       7    that supports there are four to six experts that do

       8    review it.       It was our intention to hand that up

       9    assuming he was questioned on cross-examination.                We

      10    were going to hand that up on redirect --

      11              THE COURT:     I think it was part of your

      12    papers.       I thought I looked at it over the weekend.

      13              MR. LAPINSKI:      I believe it was an exhibit.

      14              THE COURT:     I saw them.

      15    Q.      Dr. Saed, your manuscript was also submitted for

      16    consideration to Gynecologic Oncology.             Correct?

      17    A.      Yes.

      18    Q.      Was your manuscript accepted for publication by

      19    Gynecologic Oncology?

      20    A.      No.

      21    Q.      However, the submission was reviewed.            Correct?

      22    A.      Correct.

      23    Q.      What's your understanding as to the number of

      24    experts who reviewed the submission you made to

      25    Gynecologic Oncology?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 68 of 276 PageID:
                                 104228
                                Saed  - Direct/Mr. Lapinski

                                                                                  68

       1    A.      It is reviewed by two reviewers.

       2    Q.      Can you identify what's on the screen?

       3    A.      This is a letter from Gynecologic Oncology

       4    stating they will not be able to accept my work at

       5    this moment.

       6              MR. LAPINSKI:      For the record, the exhibit

       7    that's now showing on the screen is in the binder and

       8    it is PSC Saed OP Exhibit M.

       9    Q.      Dr. Saed, did you receive feedback from the

      10    independent experts at Gynecologic Oncology with

      11    regard to the manuscript that you had submitted?

      12    A.      Yes.

      13    Q.      I would like to first look at the feedback you

      14    reviewed from Reviewer No. 1.          What were the comments

      15    that Reviewer No. 1 made in regard to the manuscript

      16    that you submitted?

      17    A.      The first comment from Reviewer 1, it says that

      18    "Overall, this is a well-written manuscript, and the

      19    conclusions are supported by the results."

      20    Q.      What are other comments that Reviewer No. 1

      21    made?

      22    A.      Reviewer No. 1 suggested to enhance the study by

      23    utilizing mouse models.

      24    Q.      In your opinion do you need animal studies to

      25    support the opinions you are providing here today?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 69 of 276 PageID:
                                 104229
                                Saed  - Direct/Mr. Lapinski

                                                                                  69

       1    A.      No.

       2    Q.      If animal studies were done, would the animal

       3    study corroborate the work that you have done?

       4    A.      Yes.   I have to say, your Honor, cell culture is

       5    the gold standard for testing mechanisms if you are

       6    looking at the effect of an agent on cell functions.

       7    Q.      Dr. Saed, if we look at comment No. 3, and if

       8    you could just read what comment No. 3 from Reviewer 1

       9    was?

      10    A.      It says:

      11              "Oxidative stress is a key mechanism to the

      12    initialization and progression of ovarian cancer.

      13    This is not supported by this investigation and should

      14    be omitted."

      15    Q.      The quotation there, that's a quotation you had

      16    in the manuscript that you submitted.             Correct?

      17    A.      Yes.

      18    Q.      And Reviewer No. 1 here is stating the opinion

      19    that it's not supported by your research?

      20    A.      Yes.

      21    Q.      Do you agree with that comment, Doctor?

      22    A.      No.

      23    Q.      Why don't you agree with that comment?

      24    A.      Because in the same journal I published a review

      25    article, and this statement was the actual highlight
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 70 of 276 PageID:
                                 104230
                                Saed  - Direct/Mr. Lapinski

                                                                                  70

       1    from that article, take-home message.

       2    Q.      Doctor, I would like to take a look at the

       3    comments --

       4               THE COURT:     What is the review article?

       5               MR. LAPINSKI:     Excuse me, your Honor?

       6               THE COURT:     What is a review article?

       7               THE WITNESS:     A review article is usually

       8    written by experts in the field for the journal.                It

       9    is a peer-reviewed, published review article.

      10               THE COURT:     I'm not sure what that means.

      11               THE WITNESS:     It is an article that's a review

      12    article.       The review article is reviewed by the same

      13    process but usually it's from experts in the field

      14    opposed to -- as opposed to just a regular manuscript.

      15    Q.      Doctor, is it your understanding, based upon

      16    your experience and serving as a peer reviewer for

      17    various journals, that those who write review articles

      18    are usually invited to write the review article?

      19    A.      Yes.

      20    Q.      Is it your understanding that those who are

      21    invited to write a review article are usually invited

      22    because they are experts in the field?

      23    A.      Yes.

      24    Q.      Doctor, we have up on the screen the

      25    February 2017 review article that we previously
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 71 of 276 PageID:
                                 104231
                                Saed  - Direct/Mr. Lapinski

                                                                                  71

       1    referenced that was published in Gynecologic Oncology

       2    which is the same journal you initially submitted your

       3    manuscript to.      Correct?

       4    A.      Yes.

       5              THE COURT:     This was published before the one

       6    that was declined.       Correct?

       7              MR. LAPINSKI:      That's correct.

       8              THE COURT:     This is 2017.       His publication

       9    that was declined was 2018?

      10              THE WITNESS:      Yes.

      11    Q.      Doctor, what is the first highlight of the

      12    review article you published in 2017?

      13    A.      "Oxidative stress plays an essential role in the

      14    pathogenesis of ovarian cancer."

      15              That's the take-home message.

      16    Q.      That take-home message from your February 2017

      17    review article that was published in Gynecologic

      18    Oncology.      In your opinion what is the difference

      19    between that take-home message and what Reviewer No. 1

      20    said is not present in the manuscript that you are

      21    submitting?

      22    A.      There is no difference.

      23    Q.      You've previously been published on the topic

      24    that Reviewer 1 said is not supported.             Correct?

      25    A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 72 of 276 PageID:
                                 104232
                                Saed  - Direct/Mr. Lapinski

                                                                                  72

       1    Q.      If we could take a look at the comments of

       2    Reviewer No. 2.

       3              THE COURT:     My understanding is, what they

       4    were saying is that -- in this criticism was that that

       5    statement, however, was not supported by this

       6    particular investigation or study.            That's what the

       7    statement is as opposed to a general proposition which

       8    was, I guess, the highlight in the first article.

       9    They are referring to the actual investigation that

      10    underlies the article.         Correct?    Isn't that what the

      11    criticism is?

      12              THE WITNESS:      Yes.

      13    Q.      Dr. Saed, a question I would have for you is,

      14    first, do you agree with the comments that Reviewer

      15    No. 1 had in regard to your statement that oxidative

      16    stress is a key mechanism in the initiation and the

      17    progression of ovarian cancer, is not being supported

      18    by your investigation?

      19    A.      No, I disagree.

      20    Q.      Doctor, have you previously researched and

      21    published on that issue?

      22    A.      Yes, I did.

      23    Q.      Doctor, in your opinion, the research, the

      24    manuscript that you submitted did support that

      25    statement?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 73 of 276 PageID:
                                 104233
                                Saed  - Direct/Mr. Lapinski

                                                                                  73

       1    A.      Yes.

       2               Your Honor, the same reviewer is commenting,

       3    saying that the conclusions are supported by the

       4    results.

       5    Q.      Dr. Saed, we are now going to the comments of

       6    Reviewer No. 2.

       7               THE COURT:     That's a general comment because

       8    it says -- I don't want to argue with the witness.

       9    But it just says, the current in vitro study does

      10    involve novel information, but there are some

      11    important limitations described below, and one was the

      12    third criticism.        I don't think you take the first

      13    statement in the reviewer's comments in a vacuum.

      14               MR. LAPINSKI:     Understood, your Honor.

      15    Q.      Dr. Saed, what were the comments of Reviewer No.

      16    2?

      17    A.      The Reviewer No. 2 basically is saying that my

      18    work with talcum powder will be enhanced if we could

      19    show transformation evidence, of cell transformation.

      20    And he suggested to show cell transformation, at least

      21    to do cell proliferation and apoptosis assays.

      22    Q.      Dr. Saed, what did you do as a result of the

      23    comments that were provided by Reviewer No. 2?

      24    A.      I was doing a cell proliferation and apoptosis,

      25    and I combined the data on my cell proliferation and
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 74 of 276 PageID:
                                 104234
                                Saed  - Direct/Mr. Lapinski

                                                                                  74

       1    apoptosis, and I resubmitted the whole thing to

       2    Reproductive Sciences.

       3    Q.      You resubmitted your manuscript including

       4    research you had done on cell proliferation and

       5    apoptosis?

       6    A.      Yes.

       7    Q.      That's what Reviewer No. 2 recommended that you

       8    do?

       9    A.      They recommended cell proliferation and

      10    apoptosis.

      11    Q.      Was the manuscript your submitted to

      12    Reproductive Sciences accepted for publication?

      13    A.      Yes.

      14    Q.      Was that manuscript published?

      15    A.      Yes.

      16    Q.      When that manuscript was submitted to

      17    Reproductive Sciences for publication, was that

      18    manuscript and the work you had done reviewed by

      19    experts?

      20    A.      Yes.

      21    Q.      What is your understanding as to the number of

      22    experts that would have reviewed your work at that

      23    time?

      24    A.      At least two.

      25               THE COURT:    Did you go back and do further
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 75 of 276 PageID:
                                 104235
                                Saed  - Direct/Mr. Lapinski

                                                                                  75

       1    work?    Is that what you are suggesting?           Or did you

       2    simply change how it was being represented?

       3               THE WITNESS:     No, I did cell proliferation and

       4    apoptosis.

       5               THE COURT:     You did further study and

       6    investigation?

       7               THE WITNESS:     I was in the process of doing it

       8    when I submitted the paper to GYN Oncology.              I did

       9    apoptosis, and I was in the process of doing

      10    proliferation, and I wanted to publish them in a

      11    separate manuscript.        When the comments came in, I

      12    decided to combine everything and send them to

      13    Reproductive Sciences.

      14               THE COURT:     The manuscript you finally

      15    submitted or the abstract you submitted to the other

      16    journal had new information in it?

      17               THE WITNESS:     Yes.

      18    Q.      Dr. Saed, the activity that you are discussing

      19    related to proliferation and apoptosis, they were

      20    tests that were done on Johnson's Baby Powder.

      21    Correct?

      22    A.      Yes.

      23    Q.      Dr. Saed, going back to the peer review process,

      24    after your manuscript had been accepted for

      25    publication by Reproductive Sciences, did you submit
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 76 of 276 PageID:
                                 104236
                                Saed  - Direct/Mr. Lapinski

                                                                                  76

       1    the results of your research for further consideration

       2    and publication?

       3    A.      Yes.   We submitted an abstract to the 50th

       4    annual meeting of Society of Gynecologic Oncology, and

       5    this is looking at the effect of Johnson Baby Powder

       6    on gene mutation.

       7    Q.      That submission, Doctor, to your understanding,

       8    how many experts reviewed that submission prior to it

       9    being accepted?

      10    A.      My understanding, abstracts are reviewed at

      11    least by four experts in the field.

      12    Q.      Doctor, did you present or did you submit for

      13    expert review and consideration your research another

      14    time?

      15    A.      Yes.   Also, I presented my work in the 66th

      16    annual meeting of Society of Reproductive

      17    Investigation, which was held in Paris last March, and

      18    this work was also reviewed by at least four experts

      19    in the field.

      20              THE COURT:     Is this the same as the poster

      21    that's mentioned or is this something different?

      22              THE WITNESS:      The last two?

      23              THE COURT:     I know in reading the materials

      24    there was something about the 50th annual meeting, and

      25    it was talking about a poster being submitted.               I want
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 77 of 276 PageID:
                                 104237
                                Saed  - Direct/Mr. Lapinski

                                                                                  77

       1    to make sure I have the right things in mind.

       2    Q.      Dr. Saed, in regard to your submission to the

       3    Society of Gynecologic Oncology, could you please

       4    explain to the Court the process of the submission and

       5    how the poster presentation plays into that

       6    submission?

       7    A.      Your Honor, this is an abstract that's submitted

       8    to the Society of Gynecologic Oncology meeting in

       9    Honolulu in March, and it was presented by Dr. Harper,

      10    a fellow in my lab, and it is about the effect of

      11    talcum powder, Johnson & Johnson Baby Powder, on gene

      12    mutations.     It was a poster, yes.

      13    Q.      Doctor, could you please explain to the Court

      14    the relevance of your research being presented as a

      15    poster at the meeting as compared to it being accepted

      16    as an abstract?

      17    A.      Most abstracts get accepted and the reviewer

      18    will decide the method of presentation.             They either

      19    give you an oral presentation or poster presentation.

      20              MR. LAPINSKI:      For the record, the poster

      21    presentation that relates to the March 2019 SRI

      22    meeting, is in your binder, and it is marked as PSC

      23    Saed 3?

      24              THE WITNESS:      That's the cell proliferation

      25    and apoptosis.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 78 of 276 PageID:
                                 104238
                                Saed  - Direct/Mr. Lapinski

                                                                                  78

       1    Q.      Dr. Saed, since the time that you started your

       2    research related to talcum powder, how many

       3    independent experts have reviewed your work?

       4    A.      I would say at least 20.

       5    Q.      Have any of those experts questioned the

       6    methodology that you employed in conducting your

       7    research?

       8    A.      No.

       9    Q.      Have any of those experts criticized the

      10    methodologies you used in conducting your research?

      11    A.      No.

      12    Q.      Dr. Saed, do you believe that the work that you

      13    did is subject to any conflicts that need to be

      14    disclosed?

      15    A.      No.

      16    Q.      Why is that?

      17    A.      I don't believe I have a potential financial

      18    interest from this work.         So I don't think there is a

      19    conflict of interest.        I checked with the Society of

      20    Gynecologic Oncology, and I checked with SRI, and when

      21    you submit abstracts, you are not required to submit a

      22    conflict of interest.        I actually called them by phone

      23    and checked and made sure I'm doing the right thing,

      24    and I asked them -- I'm doing this as part of this

      25    litigation.     I'm doing this work in my lab.           Is this
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 79 of 276 PageID:
                                 104239
                                Saed  - Direct/Mr. Lapinski

                                                                                  79

       1    considered a conflict of interest?            My understanding,

       2    they explained to me, the conflict of interest is when

       3    you have a commercial entity that will fund your lab

       4    to develop a product that you have a potential

       5    financial interest in it.

       6    Q.      Dr. Saed, who paid for the research that you

       7    conducted related to Johnson's Baby Powder?

       8    A.      My lab.

       9    Q.      Dr. Saed, if your research had shown that there

      10    was no biologic activity when testing Johnson's Baby

      11    Powder, would you have attempted to publish your

      12    research anyway?

      13    A.      Yes.

      14    Q.      If you had found there was no biologic activity

      15    as a result of the exposure of cells to Johnson's Baby

      16    Powder, what would your opinion have been?

      17    A.      My opinion would be at the molecular level,

      18    talcum powder exposure does not change the molecular

      19    level of cells.

      20    Q.      Dr. Saed, if you don't believe you have a

      21    conflict, why is it you included a disclosure of

      22    potential conflicts in the manual you submitted to

      23    Reproductive Science?

      24    A.      I was criticized by Johnson & Johnson lawyers

      25    why I didn't put this.         So in the revision when I got
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 80 of 276 PageID:
                                 104240
                                Saed  - Direct/Mr. Lapinski

                                                                                  80

       1    the paper, the manuscript, I decided to add it in.

       2    Q.      As you sit here now, do you believe there is a

       3    conflict of interest related to the work you did in

       4    regard to Johnson's Baby Powder?

       5    A.      No.

       6    Q.      What input did plaintiffs' lawyers have into the

       7    design of the research that you conducted?

       8    A.      None.

       9    Q.      What input did plaintiffs' lawyers have into the

      10    methodologies that you employed in conducting your

      11    research?

      12    A.      None.

      13    Q.      What input did plaintiffs' lawyers have into the

      14    outcome of your research?

      15    A.      None.

      16    Q.      Did plaintiffs' lawyers have any input into any

      17    aspect of the research that you conducted?

      18    A.      The only thing, your Honor, I was asked by them

      19    is to test -- I initially started with talcum powder

      20    from Fisher.      They asked me if I could test with it

      21    Johnson & Johnson Baby Powder.           That's the only thing

      22    they told me.

      23              MR. LAPINSKI:      Judge Wolfson, do you have any

      24    questions for Dr. Saed in regard to the methodologies

      25    he employed or the reliability of the methodologies he
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 81 of 276 PageID:
                                 104241
                                Saed  - Direct/Mr. Lapinski

                                                                                  81

       1    employed?

       2              THE COURT:     Not at the moment.        I'll wait for

       3    the cross-examination, and I know you have redirect.

       4    Q.      Doctor, are you aware of the claims being made

       5    in this litigation?

       6    A.      Yes.

       7    Q.      What is your understanding of the claims that

       8    are being made?

       9    A.      That genital use of Johnson & Johnson Baby

      10    Powder subject patients to or individuals, women to

      11    increased risk of ovarian cancer.

      12    Q.      Doctor, are your opinions -- strike that.

      13              Doctor, is the research you conducted and the

      14    opinions you provided relevant to this litigation?

      15    A.      Yes.

      16    Q.      Why do you think so?

      17    A.      Because showing an effect at the molecule level,

      18    at the cell level, especially showing the

      19    transformation process, the gene mutations, the

      20    uncontrolled cell division, and most importantly,

      21    showing that if you expose normal ovarian cells to

      22    Johnson & Johnson Baby Powder, you can mimic exactly

      23    what you see in what we see in ovarian cancer hallmark

      24    is significant, and it indicates that the exposure to

      25    this powder will push the cells towards
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 82 of 276 PageID:
                                 104242
                                Saed  - Direct/Mr. Lapinski

                                                                                  82

       1    transformation.

       2              MR. LAPINSKI:      Your Honor, unless you have any

       3    questions, I'm finished with my questioning.

       4              THE COURT:     This is a good time to break and

       5    we'll come back and start the cross.            Let's try and do

       6    about 45 minutes.

       7              Thank you.

       8              THE DEPUTY CLERK:       All rise.

       9              (The luncheon recess is taken.)

      10              (Continued on the next page.)

      11    ///

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 83 of 276 PageID:
                                  104243
                                 Saed - Cross/Mr. Williams

                                                                                  83

       1                    A F T E R N O O N          S E S S I O N

       2

       3              THE DEPUTY CLERK:       All rise.

       4              THE COURT:     Thank you.

       5

       6    GHASSAN SAED, resumed.

       7

       8    CROSS-EXAMINATION

       9    BY MR. WILLIAMS:

      10    Q.      Dr. Saed.     Good afternoon, Dr. Saed.

      11    A.      Good afternoon.

      12    Q.      Have we met before?

      13    A.      No.

      14    Q.      My name is Bart Williams, and I represent

      15    Johnson & Johnson, and I have some questions for you

      16    this afternoon.

      17              In front of you you should have two binders,

      18    No. 1 and No. 2.       Those will have exhibit numbers I

      19    will identify.

      20              MR. WILLIAMS:      For the record, the volumes the

      21    witness has and defense counsel has, we have two

      22    different volumes because they are two-sided copies.

      23    The copies for the Court staff and the Court are

      24    one-sided --

      25              THE COURT:     Were you warned about that?          I do
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 84 of 276 PageID:
                                  104244
                                 Saed - Cross/Mr. Williams

                                                                                  84

       1    like single-sided because it is easier for me.

       2               MR. WILLIAMS:     That third binder is one

       3    exhibit.        Exhibit P-298.   We may not use it.        So the

       4    third binder can be set to the side.

       5               Also, there is a red binder that contains the

       6    prior testimony of Dr. Saed for the Court, for

       7    counsel, and for the Court's clerk.

       8    Q.       Dr. Saed, you are not a gynecological

       9    oncologist?

      10    A.       No.

      11    Q.       You are not a medical doctor?

      12    A.       No.

      13    Q.       You do not treat patients?

      14    A.       No.

      15    Q.       I would like to ask you to speak up, if you

      16    would.

      17               I would like you to think back to August of

      18    2017 when you were first contacted by plaintiffs'

      19    counsel to do work in this case.           Do you have that

      20    timeframe in mind?

      21    A.       Yes.

      22    Q.       August 2017?

      23    A.       Yes.

      24    Q.       You were first contacted by plaintiffs' counsel,

      25    the Beasley Allen law firm, in the middle of August
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 85 of 276 PageID:
                                  104245
                                 Saed - Cross/Mr. Williams

                                                                                  85

       1    2017.     Right?

       2    A.      Sometime in August.       I can't remember the exact

       3    date.

       4               MR. WILLIAMS:     Your Honor, I would like to

       5    read from the red notebook.          It is the first tab from

       6    Dr. Saed's testimony from January 23rd, 2019, page 25,

       7    line 2.

       8               "QUESTION:     Do you recall the date of your

       9    first contact by Beasley Allen?

      10               "ANSWER:     Around the middle of August."

      11               Is that accurate sir?

      12    A.      Yes.

      13    Q.      At that time, the middle of August 2017, you had

      14    never conducted a study involving talc.             True?

      15    A.      True.

      16    Q.      In fact, you had never done a laboratory study

      17    of any kind involving talcum powder?

      18    A.      True.

      19    Q.      True or not true:       When the plaintiffs'

      20    attorneys first contacted you in August 2017, you had

      21    already formed the opinion that talc induces ovarian

      22    cancer?

      23    A.      Not true.

      24    Q.      Let me have you --

      25               MR. WILLIAMS:     Your Honor, if I may, I would
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 86 of 276 PageID:
                                  104246
                                 Saed - Cross/Mr. Williams

                                                                                  86

       1    like to read from the first day of Dr. Saed's

       2    deposition.     It is tab 1 in the red binder.           It is

       3    page 31, line 24 through page 32, line 3.              Paragraph.

       4    Q.      Doctor, do you recall being asked the following

       5    question and giving the following answer?

       6               "QUESTION:     Sure.   As of the time you received

       7    the call from Ms. Thompson, what opinion did you have

       8    with regard to talc and ovarian cancer?

       9               "ANSWER:     That talc is a potential inducer of

      10    inflammation and it induces and increases the risk of

      11    ovarian cancer."

      12               Was that the question you were asked and the

      13    answer you gave?

      14    A.      Your Honor, I mixed up between opinion and

      15    conclusion.

      16    Q.      May you speak into the microphone.

      17    A.      When I was contacted by Dr. Thompson, I was

      18    already exposed to the media and seeing that the story

      19    of ovarian cancer and talcum powder were linked.

      20    That's what I was referring to.

      21               THE COURT:     Based on the media you had an

      22    opinion?

      23               THE WITNESS:     No.

      24               THE COURT:     I didn't understand your answer.

      25    That's what I thought you were just saying.              I know
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 87 of 276 PageID:
                                  104247
                                 Saed - Cross/Mr. Williams

                                                                                  87

       1    you are distinguishing opinion and conclusion?

       2               THE WITNESS:     When I heard the media talking

       3    about ovarian cancer, my specialty what I do in our

       4    lab is ovarian cancer.         So when you hear something

       5    that is causing ovarian cancer, it would be in a

       6    particular interest to me to test it out.

       7               THE COURT:     That wasn't the question.          I'll

       8    allow you, Mr. Williams, to ask it again and see if he

       9    can listen carefully and answer his question.

      10    BY MR. WILLIAMS:

      11    Q.      My question is this, sir:         At the time when you

      12    were first contacted by plaintiffs' counsel, you had

      13    the opinion that talc is a potential inducer of

      14    inflammation and it induces increased risks of ovarian

      15    cancer.     Right?

      16               THE WITNESS:     Your Honor, again, maybe what it

      17    says there, maybe that's what I said, but let me

      18    explain.     I need to explain this.

      19               THE COURT:     You'll have an opportunity if you

      20    want.     The question is:      Are you answering it today or

      21    are you accepting the answer you gave in your

      22    deposition?     That was your testimony.          Correct?

      23               THE WITNESS:     At that time I did not have an

      24    opinion.

      25    Q.      So you are backing off of the testimony that you
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 88 of 276 PageID:
                                  104248
                                 Saed - Cross/Mr. Williams

                                                                                  88

       1    gave during your deposition.          Is that accurate?

       2    A.      Can I explain?

       3    Q.      That's okay.     I'll move on.

       4              THE COURT:     Does he have his deposition in

       5    front of him?

       6              MR. LAPINSKI:      Can we make sure?

       7              MR. WILLIAMS:      Actually, that's not required

       8    by the rule, but we will do that.

       9              THE COURT:     Since he is accepting what you are

      10    reading, I want him to have an opportunity to look at

      11    it and see what it says.

      12              MR. WILLIAMS:      May I approach, your Honor?

      13              THE COURT:     Yes.

      14              (Pause.)

      15              THE COURT:     Page 31 of your deposition, bottom

      16    of the page on 31.

      17              (Pause.)

      18              THE COURT:     Is that what you said?

      19              THE WITNESS:      Yes.

      20              THE COURT:     I heard what you said.         Do you

      21    still agree with that testimony or are you backing off

      22    of that testimony?       That's his question.

      23              THE WITNESS:      I agree with the testimony, yes.

      24    Q.      I would like to talk about your opinions

      25    regarding causation in this matter.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 89 of 276 PageID:
                                  104249
                                 Saed - Cross/Mr. Williams

                                                                                  89

       1               As we have been discussing already today with

       2    plaintiffs' counsel.          It is your opinion Johnson's

       3    baby powder can cause ovarian cancer in humans.

       4    Correct?

       5    A.      Yes.

       6    Q.      It was your objective in preparing your opinion

       7    in this case to determine whether the use of talcum

       8    powder causes ovarian cancer in humans.             Correct?

       9    A.      No.

      10    Q.      It was your objective to determine whether the

      11    use of talcum powder poses an increased risk of

      12    ovarian cancer.       True?

      13    A.      My objective was to determine if exposure of

      14    cells, normal ovarian cells to talcum powder will

      15    induce an inflammatory reaction of the redox balance

      16    in the same way that we know it mimics what we see in

      17    ovarian cancer.       That's my objective.

      18    Q.      The opinion you have given here, both in your

      19    report and here today, is that Johnson's Baby Powder

      20    can cause ovarian cancer.          Right?

      21    A.      Yes.

      22    Q.      And you are testifying now that was not your

      23    objective?

      24    A.      Not true.     We are mixing up stuff here.          I need

      25    to explain this.       You are mixing up between objective,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 90 of 276 PageID:
                                  104250
                                 Saed - Cross/Mr. Williams

                                                                                  90

       1    the objective of my experiments that I did, and then

       2    the opinions that I reached based on not only the

       3    experiments that I did but also on the literature that

       4    is published, and also on other people who did the

       5    same work with talcum powder and cell culture.

       6    Q.      Are you or are you not providing an opinion that

       7    talcum powder can cause ovarian cancer in humans?

       8    A.      Yes.

       9    Q.      And you have provided the opinion that it can?

      10    A.      Yes.

      11    Q.      Your opinion that talcum powder can cause

      12    ovarian cancer is based upon your in vitro experiments

      13    in part.       Correct?

      14    A.      Correct.

      15    Q.      Now, you say talc can result in the development

      16    of ovarian cancer; true?         That's how the phrasing is

      17    in your report.       Do you remember that?

      18    A.      Yes.

      19    Q.      Do you believe talc exposure can cause other

      20    gynecological cancers?

      21    A.      Believe this on what, my expertise?

      22    Q.      Based on anything.       Your expertise, what you

      23    have studied, the analysis you did in this case.

      24    A.      I only examined the effect of talcum powder on

      25    normal epithelial ovarian cells.           I did not test other
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 91 of 276 PageID:
                                  104251
                                 Saed - Cross/Mr. Williams

                                                                                  91

       1    gynecologic cancers.

       2    Q.       Weren't tests done on fallopian cells?

       3    A.       Fallopian is an epithelial that is believed to

       4    be the source of where ovarian cancer starts.               So it's

       5    relevant to ovarian cancer.

       6    Q.       You do not cite any studies in your expert

       7    report showing an increase in other gynecological

       8    cancers associated with perineal talc use.              Correct?

       9    A.       I did not study other gynecologic cancers.

      10    Q.       You did not cite any studies showing an

      11    association between talc uses and vagina cancer?

      12    A.       I did not study.      This is not my specialty.

      13    Q.       The same with cervical cancer?

      14    A.       I'm only interested in ovarian cancer.            That's

      15    my lab focus and this is my research.

      16    Q.       The same with uterine cancer.         Is that right?

      17    A.       Yes.

      18    Q.       You performed in vitro experiments using

      19    Johnson's Baby Powder.         Right?

      20    A.       Yes.

      21    Q.       In vitro experiments refers to experiments done

      22    with cell lines in a laboratory.           In vivo

      23    experimentation refers to experiments done on animals.

      24    Right?

      25    A.       And humans.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 92 of 276 PageID:
                                  104252
                                 Saed - Cross/Mr. Williams

                                                                                  92

       1    Q.      You conducted only in vitro experimentations for

       2    your report in this case.         Right?

       3    A.      Yes.

       4    Q.      You did not try to replicate the results of your

       5    results that you had received from your in vitro work

       6    in an in vivo model.        Right?

       7    A.      I did not need to.

       8    Q.      My question was whether you did or did not.              You

       9    did not do any in vivo studies.            Correct?

      10    A.      Yes.

      11    Q.      Can you and I agree that in vivo animal studies

      12    are important to determining whether a substance can

      13    cause cancer in humans?

      14    A.      Not necessarily.       I disagree.

      15    Q.      Isn't it true that you believe that an in vitro

      16    model can be a good predictor of carcinogenicity in

      17    human beings if the same effect is replicated in vivo?

      18    A.      You don't need to.       The gold standard to figure

      19    out a mechanism by which an agent affect induces a

      20    specific biological effect at cell level is sufficient

      21    to draw the conclusion that I did.

      22    Q.      When have you ever classified a substance as a

      23    carcinogen based on the result in an in vitro model?

      24    A.      Like a specific substance you are talking about?

      25    Q.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 93 of 276 PageID:
                                  104253
                                 Saed - Cross/Mr. Williams

                                                                                  93

       1    A.      You mean looking at transformation assays?              What

       2    are you referring to?

       3    Q.      I'll ask the question again:

       4              If ever, when have you, Dr. Saed, ever

       5    classified a substance as a carcinogen based on the

       6    results of an in vitro model?

       7    A.      Yes, now I understand.

       8              THE WITNESS:      Your Honor, all of the work I

       9    did for the last 25 years is looking at mechanisms of

      10    how ovarian cancer develops, and cause, and these

      11    mechanisms are the ones that are replicated when we

      12    expose cells to Johnson & Johnson Baby Powder.

      13              I studied the mechanisms that cause ovarian

      14    cancer, and we have published extensively in this

      15    field, and these mechanisms are replicated when cells

      16    were exposed to Johnson & Johnson Baby Powder.

      17    Q.      As you sit here today, Dr. Saed, do you believe

      18    an in vitro model is a good predictor to determine

      19    whether a substance is a carcinogen or not if the same

      20    effect is replicated in vivo?          Do you believe that or

      21    not today?

      22    A.      If the same effect is replicated in vivo?

      23    Q.      Yes.

      24    A.      I'm confused.      It is two parts.       Can we refer to

      25    one part at a time.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 94 of 276 PageID:
                                  104254
                                 Saed - Cross/Mr. Williams

                                                                                  94

       1    Q.      I would like to read from Dr. Saed's testimony

       2    from page 333, tab 1, of the binder, line 5, through

       3    333, line 12.

       4              Here is my question to you, Doctor:

       5              Were you asked the following question, and did

       6    you give the following answers, on line 5:

       7              "QUESTION:     When have you ever classified a

       8    substance as a carcinogen based on the result in an in

       9    vitro model?

      10              "ANSWER:     In vitro model is a good predictor

      11    to determine whether a substance is carcinogenic or

      12    not if the same effect is replicated in vivo.

      13              "QUESTION:     You did not replicate your results

      14    in an in vivo model.        Correct?

      15              "ANSWER:     Not yet."

      16              Were those the questions you were asked and

      17    the answers you gave?

      18    A.      What page are you reading from, please?

      19    Q.      333, line 5, through 333, line 12?

      20              MR. WILLIAMS:      This, your Honor, is the reason

      21    I didn't want to --

      22              THE COURT:     Without looking at the testimony,

      23    do you recall giving that testimony?

      24              THE WITNESS:      Yes.

      25              THE COURT:     We can move on.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 95 of 276 PageID:
                                  104255
                                 Saed - Cross/Mr. Williams

                                                                                  95

       1    Q.       You cannot cite a single instance in which a

       2    carcinogen has been identified in humans based solely

       3    on an in vitro model.        True?

       4    A.       No, I can cite the effect of viruses on cells,

       5    they induce carcinogenic.         They make cells cancer.         I

       6    can cite many publications that show carcinogenic

       7    agents can induce and make cells and transform in

       8    vitro.     I can cite that.      There are several studies.

       9               MR. WILLIAMS:     Your Honor, for this we would

      10    like to show the videotape of the question and answer,

      11    if we could cue up clip No. 8.           It appears on page

      12    333, line 2, through 333, line 4.

      13               (The video was played.)

      14               "QUESTION: Cite for me an instance when a

      15    carcinogen has been identified in humans based solely

      16    on an in vitro model.

      17               "ANSWER:    I can't remember."

      18    BY MR. WILLIAMS:

      19    Q.       Now, you have done in vivo studies on animals

      20    before and you have studied many, many animal models

      21    over the years.       Is that true?

      22    A.       Yes.

      23    Q.       In this litigation, even though you did not

      24    conduct in vivo animal experiments, you still

      25    concluded Johnson's Baby Powder can cause ovarian
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 96 of 276 PageID:
                                  104256
                                 Saed - Cross/Mr. Williams

                                                                                  96

       1    cancer.     Correct?

       2    A.       Yes.

       3    Q.       Did your in vitro experiments determine whether

       4    talc exposure causes cancer in humans -- not in cell

       5    lines in a petri dish, but in humans?

       6    A.       Could you repeat that.

       7    Q.       Did your in vitro experiments determine whether

       8    talc exposure causes ovarian cancer in humans, not in

       9    cell lines in a petri dish, but in humans?               Do you

      10    have an answer, sir?

      11    A.       Yes.   My work was done in in vitro and cell

      12    lines.     I did not do any in vivo studies in humans.

      13    Q.       One reason you have given us for not using an in

      14    vivo animal model is that you lacked the time to do

      15    it.   Is that correct?

      16    A.       And the money.

      17    Q.       And the other reason is that you lacked the

      18    money.     Is that right?

      19    A.       Yes.

      20    Q.       So time and money are the reasons why those

      21    studies have not yet been done by you?

      22    A.       Not the only reason.

      23    Q.       Those are among the reasons.         Correct?

      24    A.       Yes.

      25    Q.       Those are the reasons you explained to us in
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 97 of 276 PageID:
                                  104257
                                 Saed - Cross/Mr. Williams

                                                                                  97

       1    your deposition?

       2    A.      Among the reasons, yes.

       3    Q.      Do you remember giving another reason other than

       4    time and money?

       5    A.      Yes.     The experiments I did in vitro with the

       6    cell lines is sufficient to draw my opinion.

       7    Q.      If it is not necessary for purposes of

       8    determining causation that in vivo studies be done,

       9    why is it that you are planning to do biological work

      10    looking at talc and ovarian cancer if you've already

      11    done enough?

      12    A.      If I already did in vitro studies -- I'm sorry.

      13    I don't understand the question.

      14    Q.      You just testified a moment ago that it is not

      15    necessary to do in vivo studies because you already

      16    did in vitro studies, did you not?

      17    A.      To get to my opinion, yes.

      18    Q.      If it is not necessary to get to your opinion on

      19    causation to do in vivo studies, then why use the time

      20    or money to do those studies?

      21    A.      I didn't do them anyways.         I didn't do in vivo

      22    studies.       I did not.

      23    Q.      I understand you didn't do them.           My question is

      24    if they are unnecessary because you have already done

      25    in vitro studies, why is it that you have testified
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 98 of 276 PageID:
                                  104258
                                 Saed - Cross/Mr. Williams

                                                                                  98

       1    that it is your plan to do in vivo animal studies?

       2    A.       Our finding, in vitro studies will be enhanced

       3    if we can replicate it in a mouse model, an animal

       4    model.

       5    Q.       That's kind of my point.        You cannot say one way

       6    or the other, Professor, whether an in vivo animal

       7    model will replicate or contradict the results of the

       8    in vitro experiments that you have already performed.

       9    Isn't that right?

      10    A.       That's not true.      That's not right.       Because the

      11    gold standard, using cell lines, when you want to

      12    delineate to determine the effect of a substance and

      13    find out the mechanism of how it creates this effect,

      14    you cannot even use an animal model.            You have to use

      15    cell lines.     So there is no escape from using cell

      16    lines.     This is the gold standard.

      17               And my lab, my interest is to determine the

      18    mechanism of how this effect is developing the cells,

      19    pushing the cells to become ovarian cancer.              I am not

      20    interested in the in vivo effect.            My lab is

      21    interested in determining mechanisms, and to determine

      22    mechanisms you do mechanisms and cell culture in

      23    vitro.     That's my understanding.

      24    Q.       Just so we're clear, is it your testimony this

      25    afternoon that you can know the results of an in vivo
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 99 of 276 PageID:
                                  104259
                                 Saed - Cross/Mr. Williams

                                                                                  99

       1    experiment before you run it?

       2    A.      It is not my testimony.        I didn't say that.

       3    Q.      Isn't it true that you are interested in what

       4    the in vivo studies would show?

       5    A.      I just said that it will enhance the finding,

       6    but it will not by itself stand to determine a

       7    mechanism, and that's what my interest is.

       8    Q.      Do you believe that it would be contrary to

       9    scientific method to purport to know what the results

      10    of an in vivo study would be before the study is

      11    conducted?

      12    A.      I didn't draw any conclusion before the study

      13    was conducted.      I don't know where you got that from.

      14    Q.      My question is different.         My question is:       Do

      15    you believe that it would be proper scientific method

      16    to purport to know what the result of an in vivo study

      17    would be before the in vivo study is even conducted as

      18    a matter of methodology?

      19    A.      I'm not objecting to know if someone else did

      20    it.   Yes, that's fine.

      21              THE COURT:     That wasn't his question.

      22    Q.      I'll restate it.

      23              THE COURT:     Okay.

      24    Q.      Do you think it would be proper scientific

      25    method for a scientist to say:           I know what the result
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 100 of 276 PageID:
                                  104260
                                 Saed  - Cross/Mr. Williams

                                                                               100

        1   of an in vivo study will be because I don't need to do

        2   that because I have done an in vitro study?

        3   A.      But I didn't say that.

        4   Q.      I'm asking whether you think that would be

        5   proper scientific method; do you believe it is proper

        6   or not?

        7   A.      A scientist is always open to know everything.

        8   This is my personality.

        9   Q.      I'll move on.

       10              Let me ask you about some of the animal

       11   studies that you say you have read in your report.

       12   And I would like to direct your attention to the

       13   binder that's in front of you.           And if you would look

       14   in the first binder and look for Exhibit C 17, and

       15   that is a copy of your report.           I'll direct your

       16   attention to page 22 of Exhibit C 17.

       17              MR. LAPINSKI:      Your Honor, if I could note for

       18   the record, prior to Dr. Saed's January 23rd

       19   deposition, he had provided a report that had made

       20   additional notations of research that he had reviewed

       21   and relied upon.        I don't know whether it is going to

       22   be at all related to the questions Mr. Williams is

       23   going to be asking here, but I would like him to have

       24   the opportunity also to look at that report.

       25              THE COURT:     Let's see where it goes,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 101 of 276 PageID:
                                  104261
                                 Saed  - Cross/Mr. Williams

                                                                               101

        1   Mr. Williams.

        2              MR. WILLIAMS:      I have no objection to him

        3   looking at that report.

        4   BY MR. WILLIAMS:

        5   Q.      At the time you gave your initial opinions in

        6   this case -- and I'm directing your attention to page

        7   22 of Exhibit C 17.        Do you have that in front of you?

        8   A.      Yes.

        9   Q.      The numbers I'm referring to in your report are

       10   the numbers that appear at the very top in blue

       11   writing.       Do you see that?     And it tells you page 22

       12   of 139.

       13   A.      Okay.

       14   Q.      Do you have that page in front of you?

       15   A.      Yes.

       16   Q.      You gave the opinion these opinions were made to

       17   a reasonable degree of scientific certainty and are

       18   based on your experience, training and expertise.

       19   Correct?

       20   A.      Correct.

       21   Q.      And it says that it is based on a knowledge of

       22   the relevant scientific literature and your previous

       23   and ongoing research.         Right?

       24   A.      Yes.

       25   Q.      In your reports you have cited literature in
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 102 of 276 PageID:
                                  104262
                                 Saed  - Cross/Mr. Williams

                                                                               102

        1   support of certain sentences that appear in the

        2   report.       True?

        3   A.      Yes.

        4   Q.      Look at page 11 of your report -- and, again,

        5   this is referring to the top pages, the page numbering

        6   at the top of the page, and it is the last sentence

        7   that carries over, the last sentence that says,

        8   "studies that expose lab animals."            Do you see that?

        9   A.      Yes.

       10   Q.      You wrote:

       11              "Studies that exposed lab animals, rats, mice,

       12   and hamsters to asbestos-free talcum powder in various

       13   ways have had mixed results with some showing tumor

       14   formation, and others finding only inflammation."

       15              Do you see that?

       16   A.      Yes.

       17   Q.      You did not review all of the animal studies

       18   that look at talc and ovarian cancer when forming your

       19   opinions in this case; did you?

       20   A.      All of them?

       21   Q.      Right.

       22   A.      No.

       23   Q.      You did cite some studies at the time you gave

       24   your opinions.        True?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 103 of 276 PageID:
                                  104263
                                 Saed  - Cross/Mr. Williams

                                                                               103

        1   Q.      And your citation 50 and 51.          Do you see that at

        2   the end of the sentence?

        3   A.      Yes.

        4   Q.      You expressly cited two studies in your report,

        5   and those are the only two studies you cite in there

        6   at the time you rendered your opinions.              True?

        7              MR. LAPINSKI:      Your Honor, for the record,

        8   Dr. Saed's report submitted on January 23rd in these

        9   specific footnotes, he did add an additional footnote.

       10              MR. WILLIAMS:      I recognize that.       I'm trying

       11   to go back to the time he originally rendered his

       12   opinion, your Honor.

       13              THE COURT:     That's fine.

       14   BY MR. WILLIAMS:

       15   Q.      We can agree those are the only two studies you

       16   cited at that time.        Correct?

       17   A.      Yes.

       18   Q.      The first of those two studies cited at end note

       19   50 is a 1967 study by Graham entitled, "Ovarian Cancer

       20   and Asbestos."       Do you remember that?

       21   A.      Yes, but I believe that I fixed it.

       22   Q.      This 1967 Graham study is about asbestos

       23   exposure, not talc.        Right.     I think.

       24              Do you remember that?

       25   A.      Yes.    I think I fixed this.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 104 of 276 PageID:
                                  104264
                                 Saed  - Cross/Mr. Williams

                                                                               104

        1   Q.      Let me have you look at Exhibit A 49 in your

        2   binder.     It is a copy of the Graham study.           The last

        3   sentence of the abstract says:           "These observations

        4   are compatible with the thesis asbestos is an

        5   ideologic factor in ovarian cancer."

        6              Do you see that?

        7   A.      Yes.

        8   Q.      Does that refresh your memory the Graham study

        9   was not a study on animals related to talc but rather

       10   a study relating to asbestos?

       11   A.      Your Honor, I have to read the whole manuscript

       12   in order to remember.         You are quoting one sentence

       13   from a whole study.

       14              THE COURT:     Do you remember the study?

       15   Obviously, you cited it in your report.

       16              THE WITNESS:     Yes, but I don't remember

       17   everything in the study.

       18   Q.      Do you remember the study mentioning the talc

       19   anywhere?

       20   A.      I just want to know, your Honor, is this the one

       21   that I switched, that I changed?

       22   Q.      We haven't gotten there, sir.

       23   A.      If it is the wrong citation --

       24   Q.      This is not the one that's the wrong citation.

       25   As you sit here now, I will represent to you the word
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 105 of 276 PageID:
                                  104265
                                 Saed  - Cross/Mr. Williams

                                                                               105

        1   talc does not appear anywhere in the study, that the

        2   study is about asbestos.

        3              As you sit here now testifying to Her Honor,

        4   are you able to testify, as you stated in your report,

        5   that the Graham and Graham study is a study that

        6   exposed lab animals to asbestos free talcum powder and

        7   found certain results, can you say that under oath?

        8   A.      I have to read the manuscript.

        9   Q.      Let's talk about the second study you cited in

       10   your report, which is item 51, endnote 51; and this is

       11   what I think you were referring to a moment ago, but

       12   we'll see.

       13              Endnote 51 is a 2004 study by Langseth,

       14   entitled, "Ovarian Cancer, Cancer and Occupational

       15   Exposure Among Pulp and Paper Employees in Norway."

       16              Do you recall that study?

       17   A.      This is what it says in the reference here in my

       18   article, yes.

       19              I believe, your Honor, this is the reference

       20   where I changed.       If I acknowledge it is a mistake and

       21   I changed it, why are we going back?

       22   Q.      Let's do that now.        You were provided a

       23   supplemental -- strike that.

       24              Plaintiffs' counsel provided the defense a

       25   supplemental list of materials that you reviewed, and
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 106 of 276 PageID:
                                  104266
                                 Saed  - Cross/Mr. Williams

                                                                               106

        1   one of the items listed was the briefing of the

        2   parties in this case.

        3              Have you read the briefing of the parties in

        4   this case as it relates to you?

        5   A.       I read the whole briefing, no.          I just read some

        6   of it.

        7   Q.       It was listed on a list of items that you had

        8   reviewed.       Are you saying you did not review the

        9   briefs?

       10   A.       They provided me with a list of items to review,

       11   yes.

       12   Q.       Let's take a look at it.

       13              If we could call up Saed 501.          Plaintiffs'

       14   counsel wrote:       "Dr. Saed mistakenly cited Langseth

       15   2004 instead of Langseth 2008, which is an animal

       16   study."

       17              Let me ask you this:        Did you in fact intend

       18   to cite Langseth 2008 in your paper as opposed to

       19   Langseth 2004?

       20   A.       Yes.

       21   Q.       Let's take a look at Langseth 2008.           It is

       22   Exhibit A 88 in your first binder.

       23              I would direct your attention to page 4, using

       24   the numbers at the top of the page at the border, at

       25   the top of the page, left-hand column.             There is a box
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 107 of 276 PageID:
                                  104267
                                 Saed  - Cross/Mr. Williams

                                                                               107

        1   that appears there.        Do you see that?

        2   A.      We are on A 88?

        3              THE COURT:     Yes.    And the last page of that

        4   exhibit.

        5   Q.      Do you have that in front of you?

        6   A.      Yes.

        7   Q.      There is a box there that says what this study

        8   adds.    Right?     Do you see that box?

        9   A.      Yes.

       10   Q.      Now, let me ask you to turn to the previous

       11   page.    This is now page 3 in the right-hand column.

       12   It says:       "Proposal to research community," and it

       13   reads as follows:

       14              "The current body of experimental and

       15   epidemiologic evidence is insufficient to establish a

       16   causal association between peritoneal use of talc and

       17   ovarian cancer risk."

       18              Is that what it says?

       19   A.      Yes.

       20   Q.      In your report we just went over the Graham

       21   study and Langseth 2008 as being studies that exposed

       22   lab results to asbestos talcum powder and those

       23   resulting in mixed results.          Right?

       24   A.      Before I answer this, the next sentence says:

       25   "Experimental research is needed to better" --
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 108 of 276 PageID:
                                  104268
                                 Saed  - Cross/Mr. Williams

                                                                               108

        1              THE WITNESS:     I feel, your Honor -- I feel a

        2   problem cutting one sentence from a whole manuscript

        3   and asking me about it, if you read the next sentence

        4   right after that, it says, "experimental research is

        5   needed," and that's what I did.

        6              THE COURT:     He's talking about studies that

        7   you relied upon.        And the question is whether, indeed,

        8   these studies supported what you were saying that you

        9   -- they did this kind of research.

       10              The second sentence says that kind of study is

       11   needed.     That's not what this study did.           He's asking

       12   you why you relied upon it for that basis, for that

       13   conclusion in your report when it is not what it says.

       14   A.      I relied on it as evidence there is an effect

       15   that needs to be further experienced.

       16   Q.      Let's go back and clear that up.

       17              If we could pull up C 17, your MDL report, and

       18   the sentence that talks about what you actually said.

       19              You wrote, this is page 12, carrying over to

       20   13 of Exhibit C 17.        You wrote:

       21              "Studies that exposed lab animals, rats, mice,

       22   and hamsters to asbestos-free talcum powder in various

       23   ways have had mixed results with some showing tumor

       24   formation and others finding only inflammation ."

       25              That's what you wrote.        Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 109 of 276 PageID:
                                  104269
                                 Saed  - Cross/Mr. Williams

                                                                               109

        1   A.       Yes.

        2   Q.       Langseth 2008 did not involve laboratory animal

        3   studies.        Can we agree on that?

        4   A.       I have to read the whole -- I don't know.

        5   Q.       You can't say one way or the other as you sit

        6   there.     Right?

        7   A.       I have to read the manuscript to be able to

        8   remember what I said.

        9   Q.       Now, counsel, when he was objecting a moment

       10   ago, referenced another item that you read that

       11   supported this sentence.          Do you remember that?

       12   Counsel objected and he said there was another study

       13   added that you read.

       14   A.       Keep going.

       15   Q.       Do you remember what the other study is that

       16   supposedly supports this sentence that appears in your

       17   report at pages 12 and 13?

       18   A.       I referenced in the new report the independent

       19   study.

       20   Q.       Is the independent 1993 study and the two that

       21   you've cited on page 12 and 13, are those the only

       22   studies upon which you are relying for the proposition

       23   I read three times on pages 12 and 13?

       24   A.       As far as animal studies?

       25   Q.       As far as the proposition that you cite on pages
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 110 of 276 PageID:
                                  104270
                                 Saed  - Cross/Mr. Williams

                                                                               110

        1   12 and 13?

        2   A.      Using the effect on animals in vivo?

        3   Q.      Yes.

        4   A.      Yes.

        5   Q.      Are you aware of animal studies that actually

        6   have looked at talc exposure in the ovaries?

        7   A.      I am aware of a study that injected talc into

        8   the perineal cavity of an animal and looked at the

        9   severe inflammation of that, yes.

       10   Q.      Is that the 2009 study?

       11   A.      I can't remember dates.

       12              THE COURT:     He's asking if you recognize the

       13   author's name of the study?

       14              THE WITNESS:     No.

       15   Q.      Let me ask you to look in your book at Exhibit A

       16   85?

       17              MR. WILLIAMS:      For the record, Exhibit A 85 is

       18   a document entitled, "Does long-term talc exposure

       19   have a carcinogenic effect on the female genital

       20   system of rats, an experimental pilot study?"

       21   Q.      Have you read this study, sir?

       22   A.      No.

       23   Q.      Let me direct your attention to page 2 -- which

       24   is the page we are on, the first page, the abstract,

       25   and in the right-hand column it says:
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 111 of 276 PageID:
                                  104271
                                 Saed  - Cross/Mr. Williams

                                                                               111

        1              "The experimental animals were allocated into

        2   four groups having seven rats each.             Groups 3 and 4

        3   received intravaginal or perineal talc application

        4   respectively.       Talc was applied for three months on a

        5   daily basis."

        6              Did I read that right?

        7   A.      Yes.

        8   Q.      Let me direct your attention to the bottom of

        9   postmenopausal column where it says, "Conclusions."

       10   Do you see that?

       11   A.      Yes.

       12   Q.      It says, "Talc has unfavorable effects on the

       13   female genital system.         However, this effect is in the

       14   form of foreign body reaction and infection rather

       15   than being neoplastic."         Did I read it correctly?

       16   A.      Yes.

       17   Q.      You had not read this study at the time you

       18   rendered your opinions in this case.             Correct?

       19   A.      I don't remember really.

       20   Q.      Did you review a paper called, "The Effects of

       21   Talc on the Rat Ovary," written in 1984 called

       22   Hamilton?

       23   A.      No.

       24   Q.      Let me have you look at Exhibit A 53.

       25              MR. WILLIAMS:      For the record, your Honor,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 112 of 276 PageID:
                                  104272
                                 Saed  - Cross/Mr. Williams

                                                                               112

        1   Exhibit A 53 is Hamilton 1984, "The Effects of Talc on

        2   the Rat Ovary."

        3   Q.      Do you see it says under the summary, the first

        4   line:    "Exposure of rat ovaries to talc was a column

        5   published by intrabursal injection."             Do you see that?

        6   A.      Yes.

        7   Q.      "Intrabursal" here means the scientists here

        8   injected the ovaries of the rats with talcum powder.

        9   Is that what that means?

       10   A.      Yes.

       11   Q.      Now, if you look at page 4 of Exhibit A 53 in

       12   the right-hand column above the photograph, it says:

       13              "No evidence of cellular atypia or of mitotic

       14   activity was seen in the nonpapillary areas of the

       15   surface epithelium of the injected ovaries and in no

       16   ovary was there any evidence of frank neoplasia."                Did

       17   I read that right?

       18   A.      Yes.

       19   Q.      Neoplasia refers to the formation of tumors;

       20   does it not?

       21   A.      It does.

       22   Q.      In this study the rats were injected in their

       23   ovaries with talcum powder, there was no evidence of

       24   neoplasia was there?

       25   A.      That's what they think.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 113 of 276 PageID:
                                  104273
                                 Saed  - Cross/Mr. Williams

                                                                               113

        1   Q.      As you sit here now, can you cite for the Court

        2   a study that injected rats or other animals in their

        3   ovaries with talcum powder where those ovaries showed

        4   evidence of neoplasia?

        5              THE WITNESS:     Your Honor, the paper where they

        6   injected talc in the cavity and found inflammation

        7   other than that I don't have.

        8   Q.      There is a big difference between inflammation

        9   on the one hand and neoplasia on the other.               Can we

       10   agree on that?

       11   A.      No.

       12   Q.      As far as you are concerned, neoplasia and

       13   inflammation are one and the same?

       14   A.      I didn't say that.

       15   Q.      Then let me go back to my original question.

       16              We can agree there is a big difference,

       17   Doctor, between inflammation on the one hand and

       18   neoplasia on the other; can we not?

       19   A.      I need to explain this.

       20   Q.      Go ahead.

       21   A.      What I'm saying is inflammation -- we have two

       22   types of inflammation.         If it is acute inflammation,

       23   that has been shown it is acute.            It goes for a while.

       24   It comes back.       That is not dangerous.        The dangerous

       25   type of inflammation, that's what I'm talking about,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 114 of 276 PageID:
                                  104274
                                 Saed  - Cross/Mr. Williams

                                                                                 114

        1   is chronic inflammation where it persists for a long

        2   period.     That is linked in -- several studies to cause

        3   cancer, yes.

        4   Q.      My question was different.          My question was

        5   whether the study -- that you can't remember the name

        6   of, but that you are referring to that and talked

        7   about placing talc in, I believe, the peritoneal

        8   cavity, whether that study showed any actual neoplasia

        9   with respect to ovarian cells?

       10   A.      It showed severe inflammation because they did

       11   not expose it for a long period.

       12   Q.      It did not show neoplasia?

       13   A.      I don't remember.       They are talking about

       14   inflammation.

       15   Q.      Let's go back to Hamilton for one second.               It

       16   is Exhibit A 53, page 4.          I read to you that paragraph

       17   that ends with the word "neoplasia," but it goes on to

       18   say in the next paragraph:          "Foreign body granulomas

       19   without any surrounding inflammation were seen in five

       20   of the injected ovaries, usually cortical areas, and

       21   similar lesions were not uncommonly noted in the supra

       22   capsular fat and in the connective tissue matrix of

       23   the capsule."

       24              Did I read that right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 115 of 276 PageID:
                                  104275
                                 Saed  - Cross/Mr. Williams

                                                                                 115

        1   Q.      So the Hamilton study found granulomas.

        2   Correct?

        3   A.      That's what you read, yes.

        4   Q.      Granulomas can result from pricking your finger

        5   with a splinter, if there was any kind of foreign

        6   body, separate from talc.          You can have a granuloma.

        7   A.      I don't know.      I do know that this is a

        8   condition study.       So based on the doses that he used,

        9   based on their conditions, this is their finding.                I

       10   may agree with it.        I may disagree with it.

       11              My point I'm trying to tell you here,

       12   inflammation -- chronic inflammation is linked, your

       13   Honor, to the development, at the causation of ovarian

       14   cancer.     Period.

       15   Q.      That's the way you want to leave it?

       16   A.      That's how I understand it.          There are many

       17   researchers that say this and this.             That's okay.     But

       18   we are talking about laboratory-evidence based here.

       19   Q.      Let me focus you now on that proposal that was

       20   shown to you by plaintiffs' counsel.             It is the

       21   proposal that set forth your three aims.              Do you

       22   recall that document?

       23   A.      I do.

       24   Q.      You told us earlier you were not able to conduct

       25   an in vivo animal experiment with talc because you did
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 116 of 276 PageID:
                                  104276
                                 Saed  - Cross/Mr. Williams

                                                                               116

        1   not have the money to do so.           Correct?

        2   A.       Correct.

        3   Q.       For your in vitro experiments you created what

        4   you called a budget document entitled, "The Role of

        5   Talc Powder Exposure in Ovarian Cancer, a Mechanistic

        6   Approach."        Right?

        7   A.       Yes.

        8   Q.       You prepared that document in September 2017?

        9   A.       Yes.

       10   Q.       That was about one month after you were first

       11   contacted by the plaintiffs' attorneys, which occurred

       12   in the middle of August 2017.           We established that

       13   earlier.        Right?

       14   A.       Yes.

       15   Q.       You created the document before you started

       16   doing any work in this case?

       17   A.       Not true.        Let me explain this.

       18   Q.       Hold on.        You said "not true"?

       19              You did not start your work on this case until

       20   the end of September or October of 2017.              True?

       21   A.       May I -- let me see.        When is the first time we

       22   started working.

       23   Q.       Let me see if I can remind you with your

       24   testimony.        Take a look at the red binder, page 23 of

       25   tab 1.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 117 of 276 PageID:
                                  104277
                                 Saed  - Cross/Mr. Williams

                                                                               117

        1              THE COURT:     Dr. Saed, he's directing you to a

        2   document.

        3   Q.      Page 23 of tab 1.       That's your testimony, the

        4   first day of your deposition.           That was January 23rd,

        5   2019.    I'll direct your attention to page 23, line 24,

        6   through page 24, line 5:

        7              "QUESTION:     When did that something start?

        8   When is the first time that you spent any time on this

        9   matter on behalf of Beasley Allen?

       10              "ANSWER:     So I started October maybe 1st of

       11   October, maybe before that.          I can't remember the

       12   exact date.

       13              "QUESTION:     What is your best estimate?

       14              "ANSWER:     I would say end of September."

       15              That's what you testified to during your

       16   deposition.      Correct?

       17   A.      Yes.

       18   Q.      Now, no one asked you to prepare the document

       19   that is the proposal document.           Right?

       20   A.      Yes.

       21   Q.      You prepared that document with care?

       22   A.      I don't understand what that means?

       23   Q.      Were you careful in analyzing the way you were

       24   going to go about achieving the aims set forth in the

       25   document?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 118 of 276 PageID:
                                  104278
                                 Saed  - Cross/Mr. Williams

                                                                               118

        1   A.      Yes.

        2   Q.      After you completed that document you provided

        3   it to the plaintiffs' lawyers who had not asked you

        4   for it.     Right?

        5   A.      I can't remember.

        6   Q.      You can't remember if they asked you for it or

        7   you can't remember if you gave it to them?

        8   A.      I remember I gave it to them.           I don't remember

        9   if they asked me or not.

       10   Q.      Let's look at that document.          We marked it as

       11   B-25.     It should be in your first binder.

       12              Let's look at page 2, which is the page marked

       13   at the top.      It says, quote:

       14              "The role of talc powder exposure in ovarian

       15   cancer, the mechanistic approach."

       16              Right?

       17   A.      Yes.

       18   Q.      The paragraph that follows describes your

       19   laboratory's research area and some of its

       20   accomplishments.       Do you see that?

       21   A.      Yes.

       22   Q.      The next paragraph on page 2 describes prior

       23   research on ovarian cancer including some of the

       24   research your own lab has done -- and I'll refer you

       25   to the line that has been highlighted, which was
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 119 of 276 PageID:
                                  104279
                                 Saed  - Cross/Mr. Williams

                                                                               119

        1   underlined in your original report.             Right?

        2   A.      Yes.

        3   Q.      And then at the bottom, the last sentence of

        4   this paragraph on page 2 says, in italics, and

        5   underlined:

        6              "Here our objective is to determine whether

        7   talc can induce such mutations in the key redox

        8   enzymes contributing to the oncogenic phenotype."

        9              Did I read that right?

       10   A.      Yes.

       11   Q.      Let's turn to page 3, the first paragraph.

       12              Let me ask you this question, is it true as of

       13   the time you wrote your proposal, you believed that

       14   the direct link and precise mechanism between talc and

       15   ovarian cancer had not been figured out?

       16   A.      I didn't do any work with talc before that, yes.

       17   Q.      At the time you wrote your proposal, you did not

       18   believe that a direct link and precise mechanism had

       19   been developed suggesting an association between talc

       20   use and ovarian cancer.         Right?

       21   A.      Yes.    Not enough evidence.

       22   Q.      Say that again.

       23   A.      I believe there was not enough evidence.              Maybe

       24   we needed to do experiments.

       25   Q.      It wasn't until your experiments that you
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 120 of 276 PageID:
                                  104280
                                 Saed  - Cross/Mr. Williams

                                                                               120

        1   believe that link was found?

        2   A.       Yes.

        3   Q.       Do you agree that one of the fundamental rules

        4   for performing scientific analysis is that it should

        5   be performed in a forward-looking and unbiased manner?

        6   A.       Yes.

        7   Q.       Should a scientist determine her or his

        8   conclusion before she has done her tests?

        9   A.       No.

       10   Q.       Let's look at your third aim -- I want to start

       11   with that one first, if I may.           It is on page 4 of the

       12   document.       Do you see that?

       13   A.       Yes.

       14   Q.       Aim No. 3 was "Exposure to talc results in

       15   neoplastic transformation of normal ovarian surface

       16   epithelial cells."

       17              You wrote that.      Right?

       18   A.       Yes.

       19   Q.       That was a declarative sentence.          Right?

       20   A.       No.    That's a hypothesis-driven aim.

       21   Q.       This is your hypothesis?

       22   A.       Correct.

       23   Q.       The term "neoplastic transformation" refers to

       24   normal ovarian cells changing into cancer cells.

       25   Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 121 of 276 PageID:
                                  104281
                                 Saed  - Cross/Mr. Williams

                                                                               121

        1   A.       Yes.

        2   Q.       In the next sentence of Aim No. 3 you write:

        3              "To accomplish this aim," comma, and then you

        4   go on.     Right?

        5   A.       Yes.

        6   Q.       What you were doing here was saying, I have a

        7   hypothesis and here is how I want to go about testing

        8   that hypothesis.       Is that fair?

        9   A.       Yes.

       10   Q.       The way that you said you would go about testing

       11   the hypothesis was that you would "assess the ability

       12   of talc exposure to cause neoplastic changes in normal

       13   ovarian surface epithelial cells utilizing a

       14   neoplastic transformation assay as previously

       15   described."       Did I read that right?

       16   A.       Yes.

       17   Q.       You never performed a neoplastic transformation

       18   assay as described in Aim 3.           Right?

       19   A.       Right.

       20   Q.       Let's go to the bottom of Aim 3.          Do you see the

       21   sentence that you had in bold and italics -- we've

       22   highlighted it -- you wrote and emphasized:

       23              "We expect that exposure of normal ovarian

       24   surface epithelial cells to talc will result in

       25   neoplastic transformation of these cells over time
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 122 of 276 PageID:
                                  104282
                                 Saed  - Cross/Mr. Williams

                                                                               122

        1   which is critical in establishing a cause and effect

        2   relationship."

        3              You wrote that; right?

        4   A.      Yes.

        5   Q.      As a matter of fact, you never performed tests

        6   to look for neoplastic changes in the cells.               Correct?

        7   A.      Not correct.

        8   Q.      Have you ever done any test to look for

        9   neoplastic changes in cells directly?

       10   A.      Yes.

       11   Q.      Let me have you look at your red binder, and

       12   I'll direct you and the Court and counsel to page 465

       13   of your first deposition, lines 2 through 4 --

       14   actually, it is the second tab, the second day of your

       15   deposition, Doctor, page 465, lines 2 through 4.                You

       16   were asked the following question and gave the

       17   following answer:

       18              "QUESTION:     Have you ever done any test to

       19   look for neoplastic changes in cells directly?

       20              "ANSWER:     No."

       21              That was your answer to the question during

       22   your deposition on February 14th, 2019.              Correct?

       23   A.      Yes.    But let me explain that.

       24   Q.      That's all right, Doctor.         You'll do that

       25   through plaintiffs' counsel in a moment, if that's
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 123 of 276 PageID:
                                  104283
                                 Saed  - Cross/Mr. Williams

                                                                               123

        1   okay.     I would like to move on.

        2              Your aim was to describe to the reader how you

        3   would go about testing your hypothesis.              That's why

        4   you wrote Aim No. 3.        Right?

        5   A.      To the reader.      That's for me.       That's for my

        6   lab.

        7   Q.      Your goal as a lab was to do some testing to try

        8   to figure out whether there was a cause and effect

        9   relationship between talcum powder use and ovarian

       10   cancer.     Right?

       11   A.      I cannot answer yes or no.          I have to explain.

       12              Your Honor, may I?

       13              THE COURT:     Go ahead.

       14   A.      I proposed three specific aims, not one, three

       15   specific aims:        Aim 1 to look at the redox balance

       16   change and look at genetic mutation.             Aim 2, looking

       17   at inflammation; Aim 3, looking at neoplastic

       18   transformation.        We started one by one.        We got

       19   convincing evidence from Aim 1 and 2; and when we did

       20   the proliferation and apoptosis, which are strong

       21   indicators of cell transformation, we were happy with

       22   that finding.        We didn't need to do a new

       23   transformation assay.

       24   Q.      Did you or did you not write on Aim 3 that

       25   neoplastic transformation of the cells over time would
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 124 of 276 PageID:
                                  104284
                                 Saed  - Cross/Mr. Williams

                                                                                124

        1   be critical in establishing a cause and effect

        2   relationship?

        3   A.       I did.

        4   Q.       Let me turn to Aim 1.       That is on page 3.        It

        5   states:

        6              "Determine the effect of talc on the redox

        7   balance on normal ovarian surface epithelial and

        8   ovarian cancer cells."

        9              Right?

       10   A.       Yes.

       11   Q.       Like you did for Aim No. 3, the next sentence

       12   begins with:

       13              "To accomplish this aim," -- a then you set

       14   forth how to accomplish it.          Is that fair?

       15   A.       Yes.

       16   Q.       You go on in this paragraph to discuss specific

       17   tests that would accomplish the goal set out in aim

       18   No. 1.     Right?

       19   A.       Yes.

       20   Q.       For example, you refer to measuring the

       21   "activity and expression of select oxidants and

       22   antioxidants in cell culture lysate from primary

       23   cultures of ovarian surface epithelial cells."

       24              Did you write that?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 125 of 276 PageID:
                                  104285
                                 Saed  - Cross/Mr. Williams

                                                                                125

        1   Q.      You did not actually perform all of the tests

        2   that are described in Aim 1; did you?

        3   A.      No, I did not.

        4   Q.      Can we agree that you did not set forth in aim

        5   No. 1 that you were going to do one of the tests

        6   identified, but that you may not do the others?

        7              THE WITNESS:     Your Honor, these are all the

        8   tests that we have established in the laboratory.                  We

        9   did six markers out of the list that we proposed to do

       10   here.    Do we need to do all of them?           No.    We don't

       11   need to do all of them.         From our experience, working

       12   with this for the last 25 plus years, we already

       13   identified and published markers that play a key role

       14   in altering the redox balance.           That's what we

       15   reported in our manuscript.

       16   Q.      My question was different.          My question was:

       17   You did not describe in the portion of Aim No. 1 that

       18   speaks about how you were going to accomplish your aim

       19   that you were going to try one or maybe two or maybe

       20   three of the different types of tests.             You just

       21   listed the things that you felt should be done in

       22   order to test the hypothesis.           Right?

       23   A.      I listed the tests that we had available in our

       24   lab to go about and accomplish this aim.               Does that

       25   mean we have to do all the tests?            The answer is no.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 126 of 276 PageID:
                                  104286
                                 Saed  - Cross/Mr. Williams

                                                                               126

        1   Q.       And the reason you did not do all the tests was

        2   money.     Right?

        3   A.       In this case, part of it, yes.

        4   Q.       Let's go to Aim No. 2.         That one is on page 3.

        5   A.       For the record, I believe, your Honor, we did

        6   enough to prove the point.

        7   Q.       Let's go to Aim 2.       Aim 2 said:

        8              "Determine whether exposure to talc can induce

        9   point mutations that correspond to known SNPs in key

       10   oxidant and antioxidant enzymes as well as BRCA

       11   one/two in normal ovarian surface epithelial and

       12   ovarian cancer cells."

       13              Did I read that right?

       14   A.       Yes.

       15   Q.       "SNP" refers to a single nucleotide

       16   polymorphism.       Right?

       17   A.       Yes.

       18   Q.       That is a mutation?

       19   A.       Yes.   DNA.

       20   Q.       Sometimes referred to as a copying error?

       21   A.       I'm not sure about that.

       22   Q.       In Aim No. 2 you list a number of SNPs that you

       23   say you had previously analyzed in ovarian cancer

       24   cells and patient DNA.         Right?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 127 of 276 PageID:
                                  104287
                                 Saed  - Cross/Mr. Williams

                                                                               127

        1   Q.      And so on the carry-over paragraph at the top of

        2   page 4 you wrote:

        3              "We have previously analyzed the following

        4   SNPs in EOC cells and patient DNA."

        5              And then you give a listing.          Right?

        6   A.      Yes.

        7   Q.      What I want to do is I want to set out a list of

        8   the various SNPs that you had previously analyzed as

        9   you indicated here.        Okay?

       10   A.      Okay.

       11   Q.      I'm just going to refer to them with the letters

       12   that are within in parenthesis.           The first is CYBA?

       13   A.      Yes.

       14   Q.      The second is MnSOD?

       15   A.      Yes.

       16   Q.      The next is NOS2.

       17              Next is GPX1.      Is that right, sir?

       18   A.      Yes.

       19   Q.      Next is CAT?

       20   A.      Yes.

       21   Q.      Next is MPO?

       22   A.      Yes.

       23   Q.      And, finally, GSR?

       24   A.      Yes.

       25   Q.      You identified seven different SNPs that you had
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 128 of 276 PageID:
                                  104288
                                 Saed  - Cross/Mr. Williams

                                                                               128

        1   previously analyzed.        Right?

        2   A.      Yes.

        3   Q.      And you had published findings in a

        4   peer-reviewed paper concerning those SNPs; true?

        5   A.      Yes, some of them.

        6   Q.      Let me point you to one of them.           You

        7   co-authored in 2015 a paper entitled, "A Single

        8   Nucleotide Polymorphism in Catalase is Strongly

        9   Associated With Ovarian Cancer Survival."                Do you

       10   remember that?

       11   A.      Yes, I do.

       12   Q.      Let me have you refer in the second notebook now

       13   -- it's the first time we have done that -- to Saed

       14   Exhibit 502.      Let me direct you to the third page of

       15   that document looking at the bottom -- do you see

       16   where it says three of 12 at the bottom of the page?

       17   A.      Yes.

       18   Q.      The seven selected SNPs that were reviewed by

       19   you and your colleagues in this particular study are

       20   shown at the top of page 3 on a chart over at the

       21   left.    Right?

       22   A.      Yes.

       23   Q.      And it turns out those are the seven SNPs that

       24   you analyzed in connection with your work in this

       25   case.    Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 129 of 276 PageID:
                                  104289
                                 Saed  - Cross/Mr. Williams

                                                                               129

        1   A.      For the cell culture, yes.

        2              MR. WILLIAMS:      For the record, let's point

        3   that out.

        4   Q.      The first one listed in Table 1 on that page 3

        5   is CAT?

        6   A.      Catalase.

        7   Q.      CYBA is next?

        8   A.      Yes.

        9   Q.      And GPX1?

       10   A.      Yes.

       11   Q.      And GSR?

       12   A.      Yes.

       13   Q.      MnSOD?

       14   A.      Yes.

       15   Q.      MPO?

       16   A.      Yes.

       17   Q.      And NOS2.     Correct?

       18   A.      Yes.

       19   Q.      Those are the same seven that you reviewed for

       20   purposes of this matter.          Right?

       21   A.      Yes, but I need to, your Honor, clarify this.

       22              This study is done in patients with ovarian

       23   cancer.     There is no inflammation whatsoever if those

       24   patients were exposed to talc powder or not.               This is

       25   just DNA from patients that has nothing to do -- what
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 130 of 276 PageID:
                                  104290
                                 Saed  - Cross/Mr. Williams

                                                                               130

        1   we did here, analyzing these SNPs in cells, treated

        2   with Johnson & Johnson Baby Powder, that's the big

        3   difference here.       I just want to note that.

        4   Q.       Let me ask you this:        Do you remember one way or

        5   the other, Dr. Saed, whether of the seven selected

        6   SNPs that are listed in this study, there was an

        7   association with ovarian cancer risk?             Do you remember

        8   one way or the other?

        9   A.       I remember, yes.      I remember there was an MPO

       10   SNP that is not the one listed here is associated with

       11   ovarian cancer, yes.        What I'm trying to explain here

       12   is that there are more, your Honor; there are more

       13   than one reported SNP on the same gene, more than one.

       14   If you pick one and you don't find an effect, that

       15   doesn't mean there is no association.             That is very

       16   clear.

       17   Q.       If we can go back to the abstract.           In the

       18   abstract, the conclusion that you reached, you and

       19   your colleagues, was of the seven selected SNPs

       20   studied, no association with ovarian cancer risk

       21   Pearson, CHI-square was found?

       22              The conclusion of this study was for the same

       23   seven SNPs listed, there was no association with

       24   ovarian cancer risk.        Right?

       25   A.       Those specific SNPs with those genes -- and
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 131 of 276 PageID:
                                  104291
                                 Saed  - Cross/Mr. Williams

                                                                                131

        1   these are patients, not cell lines exposed with talcum

        2   powder.

        3   Q.      Yes or no?

        4   A.      Yes.

        5   Q.      Was there an association that was found between

        6   the SNPs listed on the board right now and ovarian

        7   cancer?

        8   A.      There was an association of catalase SNP with

        9   survival of patients with ovarian cancer.

       10   Q.      Let's go back and read the next sentence.              It

       11   says:

       12              "However, a catalase SNP was identified as a

       13   predictor of ovarian cancer survival by the Cox

       14   Regression Model."        Did I read that right?

       15   A.      That's what I just said.

       16   Q.      What that is saying, if someone already had

       17   ovarian cancer, there was an association with one of

       18   the SNPs with ovarian cancer survival.             Right?

       19   A.      Not necessarily.

       20   Q.      Well, is it true or not true that the seven SNPs

       21   that you and your colleagues studied found no

       22   association with ovarian cancer risk as indicated in

       23   the abstract?

       24   A.      Yes.

       25   Q.      That was true?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 132 of 276 PageID:
                                  104292
                                 Saed  - Cross/Mr. Williams

                                                                               132

        1   A.       Yes.   But I have to say something else.

        2   Q.       There is no question pending.          You will get a

        3   chance with other counsel.          Thank you.

        4              Do you remember, Dr. Saed, when we were

        5   talking about Aim No. 2 of your proposal, you had

        6   stated that you were going to look at certain key

        7   oxidant and antioxidant enzymes as well as BRCA 1 and

        8   2?    Do you remember that?

        9   A.       Yes, I do.

       10   Q.       BRCA 1 and 2 are human tumor suppressor genes.

       11   Right?

       12   A.       Yes.

       13   Q.       It is well known that mutations to the BRCA 1

       14   and 2 genes can result in an increased risk of ovarian

       15   cancer.     Right?

       16   A.       Yes.   Associated with.       That's different.

       17   Q.       That is why in your Aim No. 2 you proposed to

       18   analyze SNPs for BRCA 1 and 2.           Right?

       19   A.       When I did this, I wanted to do the ones that

       20   are relevant to redox balance.           After we run the one

       21   with redox balance, if the data shows there is a need

       22   for us to differentiate or study if there is a

       23   differential effect between patients with BRCA 1

       24   mutation positive or negative.           That's the idea why I

       25   put it there.        I didn't necessarily want to do them.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 133 of 276 PageID:
                                  104293
                                 Saed  - Cross/Mr. Williams

                                                                               133

        1   I wanted to do them if and when I collect enough data

        2   to try to segregate and see if the response that we

        3   see the association response is linked to patients

        4   with BRCA 1 positive versus BRCA 1 negative.

        5   Q.       In your Aim No. 2, did you say anything like

        6   what you just said was your intention?

        7   A.       No.

        8   Q.       Let's look at Aim No. 2.        B 25 is the exhibit.

        9   And if we could pull up page 4.           What you wrote was:

       10              "Due to the known strong association between

       11   BRCA 1 and 2 and ovarian cancer, we propose to analyze

       12   the following SNPs" -- and then you give a long list.

       13   Correct?

       14   A.       Where did you get this from?

       15   Q.       It is up on your monitor about seven lines down.

       16   What you wrote in your proposal -- that's what you

       17   wrote.     Right?

       18   A.       Yes.

       19   Q.       And you didn't write anything about how you were

       20   going to do the tests on the other SNPs, and you had

       21   only gone into BRCA 1 and BRCA 2 if something

       22   happened.       None of that is in here.        Right?

       23   A.       I don't have to write it in here.           This is a

       24   proposal for me, for my lab.

       25   Q.       For the record, so it is clear, at the time you
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 134 of 276 PageID:
                                  104294
                                 Saed  - Cross/Mr. Williams

                                                                               134

        1   wrote your proposal, you knew there was an association

        2   between BRCA 1 and BRCA 2 and ovarian cancer.               Right?

        3   A.      Yes.

        4   Q.      You had done research yourself concerning the

        5   seven SNPs that were listed on the board a moment ago

        6   and had come to a conclusion with your colleagues that

        7   there was no association between those SNPs and

        8   ovarian cancer.       Right?

        9   A.      Not right.      Completely not right -- I mean,

       10   partially not right.        I'm sorry.

       11              I'm surprised, your Honor, how you pick one --

       12              THE COURT:     Don't give your view of that.

       13   A.      There is another study that linked these same

       14   SNPs to chemo-resistant ovarian cancer.

       15   Q.      What you're saying now is, there was a study

       16   that analyzed the seven SNPs that showed no

       17   association with ovarian cancer and another one that

       18   found association with ovarian cancer.             Is that what

       19   you are saying?

       20   A.      No.    What I'm saying is these studies are

       21   performed in DNA from patients.           The other studies

       22   that we did were DNA from ovarian cancer cells

       23   developed to become chemo-resistant to chemotherapy.

       24   When we developed them, we derived them, we made them

       25   resistant to chemotherapy.          They acquired these SNPs
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 135 of 276 PageID:
                                  104295
                                 Saed  - Cross/Mr. Williams

                                                                                    135

        1   in the key enzymes and they correlated with

        2   chemo-resistance.        That we published previously.

        3   Q.      Are you saying the conclusions that were drawn

        4   in your 2015 study that we had up on the board a

        5   moment ago have been disproven?

        6   A.      How?    What study?     They are different studies.

        7   You cannot compare.        This is DNA from patients and

        8   these are specific in vitro studies with cells.                I

        9   don't know how you can compare that.

       10   Q.      Are you stating that the 2015 study that you and

       11   your colleagues corrected concerning the seven SNPs we

       12   had up on the board where one of the conclusions

       13   reached was there was no association between those

       14   seven SNPs and ovarian cancer, are you now saying that

       15   conclusion has been disproven since 2015?

       16   A.      No.

       17   Q.      Let me change subjects and ask you about your

       18   manuscripts quickly.

       19              You submitted your manuscript to a journal

       20   called Reproductive Sciences in January of 2019.                   Do

       21   you remember that?

       22   A.      Yes.

       23   Q.      You spent approximately 60 to 70 hours preparing

       24   that manuscript.       True?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 136 of 276 PageID:
                                  104296
                                 Saed  - Cross/Mr. Williams

                                                                               136

        1   Q.       You billed your time spent preparing the

        2   manuscript to the plaintiffs' lawyers at Beasley

        3   Allen.     Correct?

        4   A.       Yes.

        5   Q.       You charged plaintiffs' counsel $600 an hour for

        6   your work on this matter.          Right?

        7   A.       The manuscript and the expert report, yes.

        8   Q.       You did not tell the Journal of Reproductive

        9   Sciences when you originally submitted to them that

       10   the lawyers had paid you by the hour to write the

       11   manuscript that you submitted.           Correct?

       12   A.       I didn't need to.

       13   Q.       How many other papers listed on your CV did the

       14   lawyers pay for your time to write?

       15   A.       Zero.

       16   Q.       Did the plaintiffs' lawyers receive the

       17   manuscript before you submitted it to the Journal of

       18   Reproductive Sciences?

       19   A.       No.

       20   Q.       Now, unlike your expert report in this case, the

       21   manuscript that you submitted for publication, the

       22   peer-reviewed article for the Journal of Reproductive

       23   Sciences does not say that talc can cause ovarian

       24   cancer.        Correct?

       25   A.       In what manuscript?       The Reproductive Science
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 137 of 276 PageID:
                                  104297
                                 Saed  - Cross/Mr. Williams

                                                                               137

        1   one?

        2   Q.      Correct.

        3   A.      What does it say?

        4   Q.      I'm asking you this question:           In the report you

        5   set forth for Her Honor in this case --

        6   A.      Yes.

        7   Q.      -- you rendered the opinion talc can cause

        8   ovarian cancer, correct?          You say it flat out.        True?

        9   A.      Yes.

       10   Q.      In the manuscript that you wrote and submitted

       11   to the Journal of Reproductive Sciences, you did not

       12   come flat out and say talc can cause ovarian cancer;

       13   did you?

       14   A.      Yes.    In the manuscript, your Honor, you provide

       15   a conclusion, not an opinion.           In the report, I

       16   provided a conclusion and an opinion.

       17   Q.      Is it your testimony that scientists, when they

       18   submit studies, never will set forth an opinion on

       19   causation?

       20   A.      Yes, sometimes they do.

       21   Q.      You did not set forth an opinion on causation

       22   for the Journal of Reproductive Sciences; true or not

       23   true?

       24   A.      I have to remember the exact words that I said

       25   in the manuscript.        I can't remember.       I have to read
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 138 of 276 PageID:
                                  104298
                                 Saed  - Cross/Mr. Williams

                                                                               138

        1   the language, your Honor, that I said.

        2   Q.      Let me refer you to your testimony.            This is on

        3   page 244.

        4              MR. WILLIAMS:      It is tab 1, your Honor, in the

        5   red binder, page 244, line 18, through 245, line 12.

        6   Q.      You were asked the following questions and gave

        7   the following answers:

        8              "QUESTION:     Even in your manuscript you don't

        9   include the opinion that talcum powder use causes

       10   ovarian cancer.       Correct?

       11              "ANSWER:     You cannot include opinions in

       12   manuscripts.

       13              "QUESTION:     That's not my question.         My

       14   question is that your manuscript does not include your

       15   opinion that talcum powder use causes ovarian cancer.

       16   Correct?

       17              "ANSWER:     I answered you."

       18              So let me ask you this:        Did you or did you

       19   not provide a conclusion in the manuscript that you

       20   provided to the Journal of Reproductive Sciences that

       21   talc can cause ovarian cancer?

       22   A.      I did provide a conclusion that based on my data

       23   there will be an increased risk of developing ovarian

       24   cancer, yes.      I did not provide an opinion.

       25   Q.      It will speak for itself.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 139 of 276 PageID:
                                  104299
                                 Saed  - Cross/Mr. Williams

                                                                               139

        1              The Journal of Reproductive Sciences was not

        2   the first journal to receive your manuscript.               Right?

        3   A.      Yes.

        4   Q.      The first choice or the first journal that you

        5   submitted it to was Gynecologic Oncology.              Right?

        6   A.      Yes.

        7   Q.      I want to ask you about the response you

        8   received.      You were asked about this on DIRECT

        9   EXAMINATION.      Let me direct you to B-23, page 3.

       10              I want to direct your attention to the

       11   important limitations that were set forth there by

       12   Reviewer No. 1.

       13              The first limitation reads:

       14              "The significance of the study would be

       15   greatly enhanced if the mouse model corroborated the

       16   cell line findings."

       17   A.      Yes.

       18   Q.      That's an in vivo study?

       19   A.      Right.

       20   Q.      The next sentence indicates the expert believes

       21   your cell line studies were not convincing,

       22   sufficiently convincing.

       23              Do you see that?

       24   A.      Yes.

       25   Q.      The third limitation, "The first bulleted
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 140 of 276 PageID:
                                  104300
                                 Saed  - Cross/Mr. Williams

                                                                               140

        1   highlight says, oxidative stress is a key mechanism to

        2   the initiation and progression of ovarian cancer is

        3   not supported by this investigation and should be

        4   omitted."

        5              Do you see that?

        6   A.      I do.

        7   Q.      Now, you said earlier today that you had

        8   previously submitted a paper that had language not

        9   exactly like that but to that effect.               Do you remember

       10   that?

       11   A.      The review article?

       12   Q.      The review article.        Right?

       13   A.      Yes.

       14   Q.      Now, you understood when the reviewer was

       15   reviewing your manuscript for Gynecologic Oncology the

       16   reviewer was not talking about another paper.               Right?

       17   A.      Yes.

       18   Q.      The reviewer was talking about your paper we are

       19   discussing here.       Correct?

       20   A.      Correct.

       21   Q.      And it was this paper the reviewer was saying

       22   did not support that conclusion.            True?     Did you

       23   understand that to be what they were saying?

       24   A.      Yes, I understand, but may I --

       25   Q.      Did you understand at the time the reviewer
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 141 of 276 PageID:
                                  104301
                                 Saed  - Cross/Mr. Williams

                                                                               141

        1   responded that he or she was saying this paper does

        2   not support that proposition?

        3   A.       Yes.

        4   Q.       Can you name any study that concludes that

        5   oxidative stress actually causes ovarian cancer?

        6   A.       In vitro studies?

        7   Q.       Yes.

        8   A.       We have published several in vitro studies

        9   showing that alteration oxidative stress -- and we

       10   have identified actually a mechanism by which

       11   alteration oxidative stress shut down apoptosis.

       12   Q.       Let me ask you this:       Do you equate association

       13   on the one hand with causation on the other?               Are

       14   those two concepts one and the same to you?

       15   A.       Association is different than causation.

       16   Q.       One shows correlation and the other shows actual

       17   cause.     Is that a simple way of looking at it?

       18   A.       Yes.

       19   Q.       The studies that you were referring to a moment

       20   ago that you and others have done, those are studies

       21   that show some sort of an association between

       22   oxidative stress and ovarian cancer, but they don't

       23   say that when you have oxidative stress cancer will be

       24   caused.     Did I get that right?

       25   A.       Not in all of them.       Some studies say there is a
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 142 of 276 PageID:
                                  104302
                                 Saed  - Cross/Mr. Williams

                                                                               142

        1   strong association between oxidative stress and

        2   ovarian cancer.       But I want to say association studies

        3   in the lab, we don't do association studies.               We do

        4   mechanism.      There are several mechanistic papers

        5   showing these markers of oxidative stress upon

        6   exposure to talcum powder actually changed and mimics

        7   the one that you see in ovarian cancer.              And we had

        8   established a strong link not only with the oxidative

        9   stress but also for the uncontrolled cell division and

       10   shutdown of programmed cell death.

       11   Q.      I'm talking about oxidative stress.            I would

       12   like to keep that focus, if I may?

       13              My question to you now is:         Is the notion that

       14   oxidative stress causes ovarian cancer generally

       15   accepted in the scientific community?

       16   A.      The exact notion like that, it says it plays a

       17   role in causation of ovarian cancer, yes.

       18   Q.      And the reason that you made the distinction you

       19   just did is it is one thing to say there are

       20   circumstances where we note oxidative stress and it is

       21   quite another thing to say that when we see oxidative

       22   stress, cancer will be caused.           Those are two very

       23   different things.        Right?

       24   A.      Oxidative stress alteration in the format that

       25   we described has been observed in ovarian cancer
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 143 of 276 PageID:
                                  104303
                                 Saed  - Cross/Mr. Williams

                                                                               143

        1   patients.     So it is there published by us and others.

        2              MR. WILLIAMS:      Your Honor, is this a good time

        3   to take our afternoon break?

        4              THE COURT:     Sure.    That will be fine.

        5              THE DEPUTY CLERK:       All rise.

        6              (Recess.)

        7              (Continued on the next page.)

        8   ////

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 144 of 276 PageID:
                                  104304
                                 Saed  - Cross/Mr. Williams

                                                                               144

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   GHASSAN SAED, resumed.

        5

        6   CROSS-EXAMINATION (continued)

        7   BY MR. WILLIAMS:

        8   Q.      Dr. Saed, there was some discussion today about

        9   CA-125 levels.       Do you recall that?

       10   A.      Yes.

       11   Q.      You say in your report that CA-125 is a

       12   clinically relevant biomarker, and that's in your

       13   report at C 17, page 22.          Do you recall writing that?

       14   A.      Yes.

       15   Q.      You are not an expert in CA-125 or its clinical

       16   utility.       Correct?

       17   A.      Yes, I'm not an OB GYN/oncologist.

       18   Q.      You don't know whether CA-125 is used to

       19   diagnosis ovarian cancer.          Right?

       20   A.      What I know about CA-125, it is used to follow

       21   the treatment, how effective the treatment for the

       22   patient.       That's all.

       23   Q.      That's not my question.         My question is whether

       24   you know one way or the other whether CA-125 is used

       25   to diagnose ovarian cancer?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 145 of 276 PageID:
                                  104305
                                 Saed  - Cross/Mr. Williams

                                                                               145

        1   A.      It is not used to diagnose typically.

        2   Q.      You know of no studies showing an association

        3   between elevated CA-125 levels and an increased risk

        4   of ovarian cancer?

        5   A.      Yes.

        6   Q.      My question, is that accurate.           Do you know of

        7   such studies?

        8   A.      Say it again, please.

        9   Q.      You know of no studies showing an association

       10   between elevated CA-125 levels and an increased risk

       11   of ovarian cancer; do you?          You know of no such

       12   studies?

       13   A.      I know that CA-125 is used in some cases as a

       14   biomarker for ovarian cancer, especially for the

       15   patient --

       16              THE COURT:     He asked about studies.         Do you

       17   know of any studies showing an association between

       18   elevated CA-125 levels and an increased risk of

       19   ovarian cancer?       Do you know of such studies?

       20              THE WITNESS:     No.

       21   Q.      You would need to defer to a gynecological

       22   oncologist for that.        Correct?

       23   A.      Yes.

       24   Q.      Can we agree, Doctor, that CA-125 is not

       25   specific to ovarian cancer?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 146 of 276 PageID:
                                  104306
                                 Saed  - Cross/Mr. Williams

                                                                               146

        1   A.      To ovarian cancer what?

        2   Q.      I'll put it this way:        You don't know whether

        3   CA-125 levels can be elevated during menstruation; do

        4   you?

        5   A.      I know CA-125 is elevated in fibroids, in

        6   endometriosis, some pregnancies, also.

        7   Q.      It is not unique to ovarian cancer.            Right?

        8   A.      Yes.

        9   Q.      Let me ask you some questions about dose.

       10   A.      It's unique to inflammation.

       11   Q.      Let me ask you about dose.          Is it true you

       12   cannot cite any data showing that the talc

       13   concentrations that you used in your experiments are

       14   similar to or the same level of exposure in women who

       15   use talc?

       16   A.      Very hard to correlate the two.

       17   Q.      I asked you whether or not you have data showing

       18   the talc concentrations in your experiments are

       19   similar to the levels of exposure in women using talc?

       20   A.      What I said is, we don't know how much women get

       21   exposed to talcum powder.

       22   Q.      In fact, you did not make any effort to

       23   determine how the concentrations you chose for your

       24   experiment compare to the level of exposure in real

       25   life for women who use talcum powder; did you?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 147 of 276 PageID:
                                  104307
                                 Saed  - Cross/Mr. Williams

                                                                               147

        1   A.      I made the efforts to make sure that the doses I

        2   have used to treat my cells are not toxic and the

        3   cells are happy when they are there.             They have all

        4   the functions.

        5   Q.      That's not my question.         My question is, sir,

        6   you did not make any effort to determine how the

        7   concentrations that you did choose compare to the

        8   level of exposure in real life for women who use

        9   talcum powder.       You didn't do that; right?

       10   A.      It's not known the dose that women are exposed

       11   to in real life, it's not known to me.

       12   Q.      And what you did if you saw there were some

       13   other studies that used certain doses, and you rattled

       14   those off earlier -- you remember 20 and 5 and 20 and

       15   so on that you used, right?          You used that because

       16   other studies had used them.           Right?

       17   A.      I started higher, and I tapered it down, and I

       18   looked at others, and we found that they are within

       19   the same range that I am using.

       20   Q.      Actually, that's not quite what you did; is it,

       21   sir.    You actually started with 1,000 micrograms per

       22   milliliter, and that killed the cells; true?

       23   A.      It kills some of the cells, yes.

       24   Q.      And you went from 1,000 to zero, five, 20.

       25   That's what you did.        Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 148 of 276 PageID:
                                  104308
                                 Saed  - Cross/Mr. Williams

                                                                               148

        1   A.      No.    I went from 1,000 to 500, and 200, and then

        2   I chose those doses.

        3   Q.      In the end, the doses that you used were the

        4   doses used by others.         Right?

        5   A.      Yes.

        6   Q.      As you sit here, though, you don't know whether

        7   the doses that you used, whether the talc

        8   concentrations that you used compare to actual human

        9   exposure in women using talcum powder.             Correct?

       10   A.      Correct.

       11   Q.      A few questions on controls.

       12              You created a solution of talc called DMSO and

       13   you described that for the Court this morning.                Right?

       14   A.      Yes.

       15   Q.      DMSO is a liquid that can dissolve other

       16   substances.      Correct?

       17   A.      Yes.

       18   Q.      You used sterile DMSO without talc as a control?

       19   A.      Yes.

       20   Q.      And the reason you used the DMSO solvent by

       21   itself was to test for a response in cells that were

       22   not treated with talc.         Right?

       23   A.      No.    We compared cells that were treated with

       24   DMSO alone; DMSO with talc.            We're comparing the two.

       25   Q.      Your reasoning was if DMSO had an effect on the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 149 of 276 PageID:
                                  104309
                                 Saed  - Cross/Mr. Williams

                                                                               149

        1   cells, you would see a response in cells that were not

        2   treated with talc?

        3   A.       If there is an effect, yes.         You control for

        4   that effect.      That's what a control is for.

        5   Q.       You used a centrifuge to separate the talc that

        6   was mixed with the DMSO into two phases, a liquid

        7   soluble phase on top and talc particles on the bottom.

        8   Right?

        9   A.       Yes.

       10   Q.       Ideally, the liquid soluble phase on the top

       11   should be DMSO only with no talc, right, in an ideal

       12   world?

       13   A.       There is a solubility of talc in DMSO.

       14   Q.       And that liquid phase overlying the talc

       15   deposited at the bottom is called supernatant.                Is

       16   that what that is called?

       17   A.       Yes.

       18   Q.       You tested the supernatant to see if there was

       19   an effect even without the presence of talc particles.

       20   Right?

       21   A.       What I'm trying to say, there is a solubility of

       22   particles of talc in DMSO at the level of .1-microgram

       23   to million; and that is already published.              So there

       24   is solubility in there, yes.

       25   Q.       When you tested the supernatant to see if there
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 150 of 276 PageID:
                                  104310
                                 Saed  - Cross/Mr. Williams

                                                                               150

        1   was an effect by the supernatant even without the

        2   presence of the talc particles, you found an effect.

        3   Right?

        4   A.       That's what I'm saying.

        5              Your Honor, this DMSO dissolved talc; some

        6   talc is dissolved in DMSO.          That's my answer.       To the

        7   effect we are seeing, you cannot separate the

        8   supernatant or the talcum powder.

        9   Q.       What you are saying to Her Honor is you believe

       10   the reason you saw an effect was because you could not

       11   fully isolate the talc particles from the supernatant.

       12   Is that what you are saying?

       13   A.       No.    I'm saying some talc may dissolve in the

       14   DMSO solution and be in the supernatant.              That's what

       15   I'm saying.       So the effect could not be isolated if

       16   it's talc or DMSO in the supernatant.             That's why we

       17   combined them.

       18   Q.       Did you do anything to confirm that hypothesis?

       19   A.       We combined them and tested the DMSO alone to

       20   compare.       I'm not interested to see which part of the

       21   particle is doing the affect.           I'm interested to see

       22   the whole preparation in DMSO -- the whole preparation

       23   means Johnson & Johnson Baby Powder in DMSO versus

       24   DSMO alone.       That's my interest.       Further studies may

       25   be done to fractionate to see which part does what.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 151 of 276 PageID:
                                  104311
                                 Saed  - Cross/Mr. Williams

                                                                               151

        1   That's a different study.

        2   Q.      A negative control group is often one in which

        3   you would expect to see no response.             Right?

        4   A.      Control group, if that's why you have a control

        5   group, if there is a response, you can correct for it.

        6   That's the idea.

        7   Q.      My question is about a negative control group, a

        8   benign substance.

        9   A.      Okay.

       10   Q.      You are testing to see whether a substance

       11   causes a harm.       And you also, as a negative control

       12   test something known not to cause harm.              Are you

       13   familiar with that concept?

       14   A.      Yes.

       15   Q.      One example of a negative control would be if

       16   you exposed the cell line to an inert substance like

       17   cornstarch.      Right?

       18   A.      I don't know if cornstarch is an inert

       19   substance.      I never tested it.

       20   Q.      And you did not test cornstarch here?

       21   A.      I did not test it.

       22   Q.      Let me ask you about doing work in triplicate,

       23   replicability of your work.

       24              Earlier you discussed the proposal you sent to

       25   the plaintiffs' lawyers.          You recall that.        Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 152 of 276 PageID:
                                  104312
                                 Saed  - Cross/Mr. Williams

                                                                               152

        1   A.      Yes.

        2   Q.      The proposal that you sent to the plaintiffs'

        3   lawyers said:       "All experiments will be performed in

        4   triplicate."       True?

        5   A.      True.

        6   Q.      The manuscript that you submitted to the

        7   Reproductive Sciences also says, "Experiments were

        8   performed in triplicate," does it not?

        9   A.      It does.

       10   Q.      Now, your expert report does not say that your

       11   experiments were performed in triplicate?

       12   A.      I don't know.      I can't remember.

       13   Q.      I'll make that representation to you.

       14              Did you in fact perform the experiments

       15   described in your report three times for the same type

       16   sample, for the identical sample?

       17   A.      I need to answer this, your Honor.

       18              My understanding to experiments is that I'm

       19   referring to assays, and all the assays are done in

       20   triplicate.      Let's agree on that first.          All the

       21   assays for the study was done in triplicate.

       22              Now, let's go -- which I understood from your

       23   question, are you referring to the assays to the

       24   experiments or how many cell lines?             I just want to

       25   clarify that.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 153 of 276 PageID:
                                  104313
                                 Saed  - Cross/Mr. Williams

                                                                               153

        1              All of the assays are done in triplicate, and

        2   this is very clear in the lab notebook.

        3   Q.       What do you mean by "in triplicate"?

        4   A.       Three times.

        5   Q.       So what you are testifying to is that each one

        6   of the cells was put into a petri dish and tested

        7   three different times?

        8   A.       No.   What I'm saying is -- that's why we are

        9   mixing up stuff.        Assays, like realtime, PCR, like

       10   ELISA, like proliferation, all the assays I described

       11   in my studies, they all are done in triplicate.                What

       12   I understood from your question, and correct me, the

       13   point that was raised earlier, that traditionally to

       14   do triplicates you have to take one cell line, and the

       15   same cell line split it into three different dishes

       16   and do the experiments.

       17   Q.       Did you do that?

       18   A.       I have done that in the past but not for this

       19   study.     For this study I have done what I believe, and

       20   I published with it several times, that even more

       21   powerful six times, not three times.             We did it six

       22   times, six repeated different times.             We did it with

       23   cell one.      We got results.      We did it with cell two.

       24   We got similar results.         We did it with a different

       25   cell No. 3.      We got the same results.         Similar results
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 154 of 276 PageID:
                                  104314
                                 Saed  - Cross/Mr. Williams

                                                                               154

        1   were four, five and six.          So six different cell lines,

        2   repeated six different times.           We got it similar.       In

        3   my opinion, this is more powerful than showing the

        4   effect on one single cell line.

        5   Q.      So we're clear.       Each cell line individually was

        6   not done three times?

        7   A.      Correct.

        8   Q.      You are relying upon the idea that it is

        9   powerful to have six different cell lines tested?

       10   A.      Yes.

       11   Q.      You have done studies, experiments in triplicate

       12   using what we'll call Version 1, or what you called

       13   this morning Version 1.         True?

       14   A.      True.

       15   Q.      You did not do that here?

       16   A.      I did more here.

       17   Q.      You did not do Version 1 you talked about this

       18   morning?

       19   A.      No.

       20   Q.      Earlier we discussed the manuscript that you

       21   submitted to the Journal of Gynecologic Oncology.                The

       22   manuscript you submitted to that journal reported that

       23   you treated the cell lines that you were experimenting

       24   on with talc for 48 hours.          True?

       25   A.      The GYN Oncology?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 155 of 276 PageID:
                                  104315
                                 Saed  - Cross/Mr. Williams

                                                                               155

        1   Q.      Yes.

        2   A.      Yes.

        3   Q.      This is Exhibit A 38.        It is page 15.        It is the

        4   first full paragraph, lines 115 through 116.                And

        5   there it says that the cells were treated 24 hours

        6   later with 100 micrograms per milliliter of talc for

        7   48 hours.      Right?

        8   A.      Yes.

        9   Q.      We also discussed comments submitted by the two

       10   experts who reviewed your transcript.             I would like to

       11   look at those again.

       12              Let's pull out Exhibit B 23.          That's in the

       13   first notebook you have; and if you would turn to page

       14   4.    You see on page 3 the comments from Reviewer No. 2

       15   are described, and they carry over to page 4.                Do you

       16   see that?

       17   A.      Yes.

       18   Q.      As it carries over to page 4.           It says:

       19              "The fact that SNPs were changed following

       20   such short exposure to talcum is surprising and makes

       21   one wonder what the biological effect of such changes

       22   might be."

       23              Did I read that right?

       24   A.      Yes.

       25   Q.      The Journal of Gynecologic Oncology sent its
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 156 of 276 PageID:
                                  104316
                                 Saed  - Cross/Mr. Williams

                                                                               156

        1   rejection letter to you on September 19th of 2018.

        2   Right?

        3   A.       Yes.

        4   Q.       Now, after that, on January 3rd of 2019, you

        5   submitted a revised version of your manuscript to the

        6   Journal of Reproductive Sciences which ultimately

        7   accepted it for publication.           Right?

        8   A.       Yes.

        9   Q.       Your revised manuscript changed the time from 48

       10   to 72 hours.      True?

       11   A.       Yes.

       12   Q.       And that, for the record, is Exhibit B 14, page

       13   7, the first full paragraph.

       14              Now, in between your submissions to the two

       15   journals you did not rerun the experiments to increase

       16   the length of talc exposure from 48 to 72 hours.

       17   Right?

       18   A.       Yes.

       19   Q.       You did not do that.       Right?

       20   A.       I did not.

       21   Q.       Your expert report in this matter says that you

       22   exposed the cells to talc for 48 hours.              Right?

       23   A.       Yes.

       24   Q.       And we've got that on the board, and that is,

       25   for the record, Exhibit C 17, page 16, the first full
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 157 of 276 PageID:
                                  104317
                                 Saed  - Cross/Mr. Williams

                                                                               157

        1   paragraph.

        2              Do you recognize that from your report?

        3   A.      Yes.    My manuscript that I submitted to GYN

        4   Oncology was based on my expert report and both have

        5   this error in them.

        6              In the lab notebook, your Honor, I can show

        7   you at the page where it clearly describes the

        8   experiments, the cell type, how many hours, the

        9   details for all the experiments.

       10   Q.      We'll get to that.

       11   A.      I'm just trying to tell you the report was used

       12   for my manuscript.        That's why it carried over.

       13   Q.      The report was used for the manuscript?

       14   A.      I used part of the manuscript for the report.

       15              THE COURT:     Which is it?      Which was it?

       16              THE WITNESS:     I think the report first and the

       17   manuscript second.

       18   Q.      The reference to 48 hours in your report was a

       19   typo?

       20   A.      Yes.

       21   Q.      Was the reference to 48 hours in the original

       22   manuscript submitted to Gynecologic Oncology also a

       23   typo?

       24   A.      Yes.

       25   Q.      Was that reference to 48 hours everywhere where
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 158 of 276 PageID:
                                  104318
                                 Saed  - Cross/Mr. Williams

                                                                               158

        1   it was reported?

        2   A.      Not everywhere.       In the last section where we

        3   did the studies with Johnson & Johnson Baby Powder the

        4   last part of the lab notebook, all that study was done

        5   for 72 hours with zero, five, 20, 100 micrograms per

        6   mill.     All examples are coded.        They have an ID

        7   number.     They are all in the computer and have the

        8   time we did the study for.

        9   Q.      Anytime in any writing that you did that it says

       10   48 hours, that was a typo?

       11   A.      In the initial experiment in the exposure we did

       12   24, 48 and 72 hours, yes, we did.            I cannot say I

       13   agree to your sentence because in the first initial

       14   abstract that we submitted we did 24 hours, 48 hours

       15   and 72 hours.       I cannot remember exactly where is that

       16   but we did more time points.

       17   Q.      It's a simple question.         Right now we are

       18   looking at your report.         It's Exhibit C 17, and it

       19   says that the cell lines were treated 24 hours with

       20   different amounts for 48 hours.           Correct?

       21   A.      Correct.

       22   Q.      My question is simply that, if we read a report

       23   of yours or a submission of yours that uses 48 hours

       24   as opposed to 72, is that an error?

       25   A.      In this report it is an error.           In GYN Oncology
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 159 of 276 PageID:
                                  104319
                                 Saed  - Cross/Mr. Williams

                                                                               159

        1   manuscript it's an error.

        2   Q.      Is there anywhere where it says 48 hours that it

        3   is not an error?

        4   A.      I think in the initial abstract that we

        5   submitted.      I'm not sure.      I forgot.

        6   Q.      You submitted an abstract to the Society For

        7   Gynecologic Oncology.         Right?

        8   A.      Yes.

        9   Q.      The abstract you submitted also refers to

       10   testing for 48 hours.         Right?

       11   A.      When was the date of this abstract?            The very

       12   initial work, your Honor, we did it for 48 hours.

       13              THE COURT:     I didn't get your testimony.

       14              THE WITNESS:     The very initial work that we

       15   did, part 1 and part 2 of the lab notebook, that was

       16   done with different time points.            But the one in the

       17   manuscript, it's only done in 72 hours, and that's

       18   clearly indicated in the lab notebook.

       19   Q.      Let me refer you to your testimony.            Tab 1, page

       20   316, lines 3 through 12.          You were asked the following

       21   question and gave the following answers:

       22              "QUESTION:     I'm showing you what I'm marking

       23   as Exhibit 19.        Do you recognize Exhibit 19?

       24              "ANSWER:     It looks like the abstract we

       25   submitted to SGO.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 160 of 276 PageID:
                                  104320
                                 Saed  - Cross/Mr. Williams

                                                                               160

        1              "QUESTION:     This abstract in the middle refers

        2   to testing done at 48 hours.           Is that correct?

        3              "ANSWER:     48 hours is a typo everywhere you

        4   see it.     I acknowledge that."

        5              Did I read that right?

        6   A.      Yes, I was referring to the report and the

        7   manuscript.

        8   Q.      You were referring to --

        9   A.      The report and the manuscript, and I have to

       10   check the abstract, the very first one that we

       11   submitted.      I can't remember if it is 48 or 72.

       12              THE COURT:     It says 48.     He wants to know if

       13   it was a typo.        But in your testimony you said it was

       14   accurate, because early on you only did it in 48.

       15              MR. LAPINSKI:      Your Honor, if I can object for

       16   a second because counsel now is referring to an SGO

       17   publication at the end of 2018, and asking about 48

       18   hours in the initial studies that he did that were

       19   published prior to that, and I want the record to be

       20   clear as to the abstracts that are being referred to

       21   and where they might have been 48 hours and where they

       22   might have been 72 hours.

       23              THE WITNESS:     Your Honor, the very first

       24   report that we did was 48 hours.

       25              THE COURT:     Where is that?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 161 of 276 PageID:
                                  104321
                                 Saed  - Cross/Mr. Williams

                                                                               161

        1              THE WITNESS:     At the Gynecology Oncology

        2   abstract.     I'm talking about the 48 hours being an

        3   error.     I'm talking exclusively only in the report and

        4   the manuscript specifically -- the manuscript that we

        5   did submit for GYN Oncology.           When I reviewed the

        6   manuscript for the accuracy of the time, I checked

        7   exactly the time and the description and everything

        8   was there.

        9              THE COURT:     You did that after you got the

       10   criticism?

       11              THE WITNESS:     After the paper was rejected

       12   from GYN Oncology, we submitted the work to

       13   Reproductive Sciences; and when we submitted the work

       14   to Reproductive Sciences, it attracted my attention

       15   that we did a mistake there.

       16              THE COURT:     You went back and looked at it

       17   after it was highlighted for you in the criticism?

       18              THE WITNESS:     Right.

       19   Q.       As recently as the SGO meeting that took place

       20   in Honolulu a couple of months ago, that the same

       21   reference to 48 hours was made?

       22   A.       The one in Honolulu is the SNP study --

       23   Q.       It is Exhibit Saed 505.        It would be in the

       24   second binder to your right.

       25              MR. WILLIAMS:      Your Honor, I'm asking him to
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 162 of 276 PageID:
                                  104322
                                 Saed  - Cross/Mr. Williams

                                                                                 162

        1   look at what I want him to look at.

        2              THE COURT:     Please follow the question.          Not

        3   your lab book.       It's Exhibit 505.

        4   A.       I want to look at the original lab notebook.

        5   Q.       I'm asking you about the abstract.

        6   A.       I see it in front of me.

        7   Q.       This is the abstract presented at this 50th

        8   annual meeting of the SGO that happened in March?

        9   A.       No, that's not me.

       10   Q.       Why do you say it's the wrong manuscript?

       11   A.       I'm not the author here.        That's not my work.

       12   Q.       You were not a participant in any of this work

       13   here?

       14   A.       Where?   Oh, now, no, this is different.           There

       15   was a different one.

       16   Q.       It's from the same summary.         The top of the

       17   page -- of page 1 was just for the date.              But my

       18   question is whether or not you listed here in the 12,

       19   16 poster session where your name appears there, that

       20   the cell lines were treated with talc for 48 hours?

       21   A.       It says that there, yes.

       22              MR. LAPINSKI:      Can we have the page identified

       23   that this highlight is coming from so we could follow

       24   along?

       25              MR. WILLIAMS:      Page 94.    That's where this is
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 163 of 276 PageID:
                                  104323
                                 Saed  - Cross/Mr. Williams

                                                                                163

        1   from, your Honor.

        2   Q.       Where this says 48 hours a couple of months ago

        3   that was a typo as well?

        4   A.       This is the SNP studies.

        5   Q.       Is that a typo as well?

        6   A.       To answer you, I have to go and look at the

        7   manuscript, what it says in the manuscript.

        8   Q.       In the manuscript or your lab book?

        9   A.       The Reproductive Sciences manuscript.            I don't

       10   have a copy here.

       11   Q.       As you sit here today, you don't know one way or

       12   the other whether you tested for 48 or 72 hours for

       13   the SNPs?

       14   A.       I don't know.     If you let me look.        I can't

       15   remember.       I need to look at my manuscript.          That's

       16   all I'm saying.

       17   Q.       Counsel may find it for you and ask you about it

       18   on redirect.

       19              You wrote 48 hours in your original manuscript

       20   in the Journal of Gynecologic Oncology in August of

       21   2018.     Correct?

       22   A.       The abstract, yes.

       23   Q.       You wrote 48 hours in your expert report.

       24   Right?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 164 of 276 PageID:
                                  104324
                                 Saed  - Cross/Mr. Williams

                                                                               164

        1   Q.       You wrote 48 hours in your abstract to the SGO?

        2   A.       For the SNP studies, yes.

        3   Q.       You wrote 48 hours in a poster presentation as

        4   well?

        5              MR. LAPINSKI:      Can we identify the poster

        6   presentation.

        7              MR. WILLIAMS:      It's the one we just had from

        8   the SGO meeting in Honolulu, Exhibit 505.

        9              MR. LAPINSKI:      Can we see the poster

       10   presentation.

       11   Q.       Now, you testified your lab books reference

       12   72 hours as the amount of time the talc was tested.

       13   Right?

       14   A.       Yes.

       15   Q.       Can you cite any other substances that have ever

       16   been reported to cause DNA mutations after 72 hours of

       17   treatment in cell cultures?

       18   A.       Yes.

       19   Q.       What is that?

       20   A.       I can't remember off the top of my head but

       21   there are many.       We get mutations every day.

       22   Q.       As you sit here now, you can't remember any?

       23   A.       What I'm saying, I don't remember a particular

       24   one but there are many --

       25              THE COURT:     Think of one.      You don't need to
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 165 of 276 PageID:
                                  104325
                                 Saed  - Cross/Mr. Williams

                                                                               165

        1   give me many.

        2              THE WITNESS:     Like, for example, smoking is

        3   linked to a signature of genetic mutations.               Radiation

        4   is linked to a signature of mutations.             I don't know

        5   how soon that will come up, but I know some studies

        6   that were major and they found mutations in 72 hours.

        7   Q.      Do you remember being asked at your deposition

        8   whether you can cite any other substance that has ever

        9   been reported to cause DNA mutations after only

       10   72 hours of treatment, and you could not recall that.

       11   Do you remember being asked that?

       12   A.      Yes.

       13   Q.      Since your deposition and up until today, have

       14   you had an opportunity to think about and determine

       15   whether there are in fact other substances that are

       16   shown that type of mutation after 72 hours?

       17   A.      No.

       18   Q.      The smoking example that you gave a moment ago,

       19   can you testify today 72 hours would be sufficient to

       20   show the mutations?

       21   A.      No, I can't.      I don't know the time.

       22   Q.      You mentioned a few moments ago the lab books

       23   mentioned 72 hours.        Do you recall that?

       24   A.      Yes.

       25   Q.      Let me ask you about your lab notebooks.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 166 of 276 PageID:
                                  104326
                                 Saed  - Cross/Mr. Williams

                                                                               166

        1   A.      Okay.

        2   Q.      You prepared a lab notebook that corresponds to

        3   the experiments described in your expert report.

        4   Correct?

        5   A.      Some of it, yes.

        6   Q.      The entries in the lab notebook start in October

        7   of 2017, and they end in October 2018.             Correct?

        8   A.      Approximately.      I'm not sure.

        9   Q.      Let's see what you said in your deposition.

       10   Page 88, tab 1 of the red book.           Lines 9 through 19 on

       11   page 88 you were asked the following questions and

       12   gave the following answers:

       13              "QUESTION:     When was this lab notebook Exhibit

       14   No. 2 at the deposition prepared?

       15              "ANSWER:     I don't know exact dates.

       16              "QUESTION:     Correct?

       17              "ANSWER:     I don't know.     I can't remember.

       18              "QUESTION:     Well, the date -- the dates run

       19   from 10/15/17, to?

       20              "ANSWER:     All the way to --

       21              "QUESTION:     All the way to --

       22              "ANSWER:     October.

       23              "QUESTION:     October or so of 2018.        So was

       24   this notebook prepared over that entire period of

       25   time?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 167 of 276 PageID:
                                  104327
                                 Saed  - Cross/Mr. Williams

                                                                               167

        1              "ANSWER:     Yes."

        2              Were those the questions and answers you gave?

        3   A.       Yes.

        4   Q.       Not all of the entries in your lab notebook,

        5   sir, were prepared at the time the work was being

        6   done.     True?

        7   A.       Not true because we're referring, your Honor, to

        8   two lab notebooks.        I was asked about one of them.

        9   The other one here was not in my first deposition, and

       10   this is September 26, 2017.          So when I went to my

       11   first deposition, we had only the lab book that refers

       12   to the manuscript, and this lab notebook was not

       13   there.

       14   Q.       The lab notebook that you are holding in your

       15   hand now, what is the first date and last date

       16   reflected?

       17   A.       The first date was September 26, 2017.

       18              THE COURT:     What is the last date that deals

       19   with this matter?        We're not interested in unrelated

       20   issues.

       21              THE WITNESS:     In this matter it deals with

       22   October 2018.

       23              THE COURT:     Wasn't that the question he just

       24   asked you, and you answered in your deposition.                It is

       25   no different.       Is that correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 168 of 276 PageID:
                                  104328
                                 Saed  - Cross/Mr. Williams

                                                                                168

        1              THE WITNESS:       Okay.

        2   Q.       The first date is October 2017.          The last date

        3   is October 2018.        Right?

        4   A.       Okay.

        5   Q.       Is that true?

        6   A.       Yes.

        7   Q.       And you have the lab book in your hands as we

        8   speak.     Right?

        9   A.       Yes.

       10   Q.       Not all of the entries in your lab book that you

       11   are holding in your hand right now were prepared at

       12   the time the work was being performed.             True or not

       13   true?

       14   A.       On the same day?

       15   Q.       Yes, on the date reflected in the book.

       16   A.       Some entries are entered the same day.            Others

       17   might be a week later or two weeks later.              Are you

       18   talking about the data entry?

       19   Q.       Let me refer you to your testimony.

       20              Page 87 of your testimony, lines 15 through

       21   21, you were asked the following questions and gave

       22   the following answers:

       23              "QUESTION:     Were all the entries in Exhibit

       24   No. 2 prepared at the time that the work was done?

       25              "ANSWER:     No.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 169 of 276 PageID:
                                  104329
                                 Saed  - Cross/Mr. Williams

                                                                               169

        1              "QUESTION:     When you say no, does that mean

        2   that there was work done and then the -- later on

        3   entries were made in the lab notebook?

        4              "ANSWER:     Correct."

        5              Were those the questions you were asked and

        6   the answers you gave?

        7   A.      Yes.    And that's what I just said.

        8   Q.      There was work that was done and at some later

        9   point in time entries were made in the notebook

       10   describing the work.        Right?

       11   A.      You are talking about data points?

       12   Q.      I'm talking about anything that appears in your

       13   lab notebook, the work was done and at a later point

       14   in time entries are made in the notebook describing

       15   the work.

       16   A.      We just stick the data that we print out from

       17   the computer, yes.

       18   Q.      Yes, the work sometimes was reflected later?

       19   A.      Yes.

       20   Q.      Some of the entries in your lab notebook were

       21   made months after the fact.          Is that true?

       22   A.      Not true.

       23   Q.      You were first deposed in this matter on

       24   January 23rd of 2019.         Do you remember that?

       25   A.      Around that.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 170 of 276 PageID:
                                  104330
                                 Saed  - Cross/Mr. Williams

                                                                               170

        1   Q.      You testified portions of your lab notebook had

        2   been put together four weeks prior to that deposition.

        3   Do you recall saying that?

        4   A.      This lab notebook, yes.

        5   Q.      That's the same lab book that starts in October

        6   of 2017 and ends in October 2018.            Correct?

        7   A.      No.     We have two lab notebooks.

        8   Q.      What lab notebook are you holding in your hand

        9   now?

       10   A.      This lab notebook starts October 17th.

       11              MR. LAPINSKI:      Can we ask the witness which of

       12   the two notebooks he is referring to?

       13              THE WITNESS:     This lab notebook starts

       14   October 2017 and goes all the way to October 2018.

       15              THE COURT:     It starts on what month and what

       16   year?

       17              THE WITNESS:     This lab notebook starts

       18   October 2017 and ends October 2018.

       19              THE COURT:     And what is the other lab

       20   notebook?

       21              THE WITNESS:     The other lab notebook starts

       22   September 26, 2017, and ends with October 2017.

       23   Q.      2017 or 2018?

       24   A.      2017.

       25   Q.      That is a notebook that --
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 171 of 276 PageID:
                                  104331
                                 Saed  - Cross/Mr. Williams

                                                                               171

        1              THE COURT:      That is a notebook that goes for

        2   one month?

        3              THE WITNESS:       Yes.

        4              THE COURT:      And the other picks up from

        5   October 2017 to October 2018?

        6              THE WITNESS:       Correct.

        7              THE COURT:      I had names on the binders.

        8              MR. WILLIAMS:       I would handle it this way,

        9   your Honor.

       10   Q.      You've now looked at both of your original lab

       11   notebooks.      Correct?

       12   A.      Correct.

       13   Q.      There is no date relating to the work you have

       14   done after a date in October of 2018 in either of

       15   those books.       Correct?

       16   A.      Yes.

       17   Q.      One of those books has its last entry of

       18   October 2017, a year earlier.            Correct?

       19   A.      Yes.

       20   Q.      You testified in this case that portions of your

       21   lab notebook were put together one month prior to your

       22   deposition being taken in January of 2019.              Do you

       23   recall that?

       24   A.      Yes.

       25   Q.      Can we agree that four weeks prior to
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 172 of 276 PageID:
                                  104332
                                 Saed  - Cross/Mr. Williams

                                                                               172

        1   January 23rd of 2019 would put us in the last week in

        2   December of 2018?        Can we agree on that?

        3   A.      No.   We agree on the date but we don't agree

        4   what happened.

        5   Q.      True or not true:       There were some entries in

        6   the lab notebook that has a last date of October 2018,

        7   which entries were prepared and put into that book in

        8   December of 2018?

        9   A.      The statistical analysis, yes.

       10   Q.      So my original question to you --

       11   A.      That I didn't do.

       12   Q.      Are you disavowing the statistical entries?

       13   A.      No.   I'm saying these are done by statisticians.

       14   It's a printout from the computer.            They emailed it to

       15   us.    We were late in putting it in the lab notebook.

       16   Q.      And the statistical analysis portion is the part

       17   that you are certain was actually prepared only

       18   one month before your deposition was taken.               Right?

       19   A.      Added to the lab notebook.

       20              MR. LAPINSKI:      Objection.     That misstates his

       21   testimony.      He didn't testify the statistical analysis

       22   was performed in December of 2018.

       23              MR. WILLIAMS:      If that's what I said, I

       24   misspoke.     I'll restate.

       25   BY MR. WILLIAMS:
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 173 of 276 PageID:
                                  104333
                                 Saed  - Cross/Mr. Williams

                                                                                 173

        1   Q.      The statistical analysis portion, the part that

        2   was actually placed in the notebook only one month

        3   before your deposition in this case was done in

        4   December of 2018.        Correct?

        5   A.      I'm not sure.

        6              MR. LAPINSKI:      Objection to the use of the

        7   word "done" related to the statistical analysis.                It

        8   misstates the testimony and implies the analysis --

        9              THE COURT:     Let's break it apart.

       10              When was the statistical analysis done and

       11   placed in the notebook?

       12              THE WITNESS:     The statistics were done June,

       13   July of 2018, and they were entered in the lab

       14   notebook later in October.

       15              THE COURT:     I think you said something was

       16   entered in December.

       17              THE WITNESS:     He said that.       I didn't say

       18   that.

       19   Q.      Let's look at your testimony.

       20   A.      In my testimony I never said anything about

       21   statistical analysis.

       22              THE COURT:     I think it was in today's

       23   testimony.

       24              THE WITNESS:     Not statistical analysis.

       25   Q.      Let's look at your testimony.           Tab 1, page 88,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 174 of 276 PageID:
                                  104334
                                 Saed  - Cross/Mr. Williams

                                                                               174

        1   line 20 through page 89, line 3:

        2              "QUESTION:     It wasn't prepared, put together

        3   in its entirety four weeks ago?

        4              "ANSWER:     Some of it was, yes.

        5              "QUESTION:     What portions were put together

        6   4 weeks ago?"

        7              MR. WILLIAMS:      Your Honor, four weeks prior to

        8   the deposition would be four weeks prior to

        9   January 23, 2019?

       10              "ANSWER:     I think the one related to the last

       11   portion.

       12              "QUESTION:     Can you point me to the pages that

       13   were put together in the last month or so?

       14              "ANSWER:     I can't really exactly remember, but

       15   the last, I would say the statistical part for sure."

       16              Were those the questions you were asked and

       17   the answers you gave?

       18   A.      Yes.

       19   Q.      We can agree one month prior to January 23rd of

       20   this year would be late December of 2018.              Correct?

       21   A.      Correct, but I was estimating.

       22   Q.      You are responsible for the book?

       23   A.      Yes, I am.      I didn't invent data.

       24   Q.      You don't actually know the dates when the

       25   entries in your lab notebook were put in it; do you?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 175 of 276 PageID:
                                  104335
                                 Saed  - Cross/Mr. Williams

                                                                                 175

        1   A.       I do know when we sent the data to the

        2   biostatistician to run the analysis.             I have the

        3   emails.     I have the exact date I did that, and I have

        4   the exact date I received all the analysis from the

        5   biostatistician.        The only thing we did not do was

        6   print out what the biostatistician sent me, the method

        7   we used for analysis for statistics, the data for

        8   statistics.      I did not print it out from the computer

        9   from the data he sent me electronically and include it

       10   into the lab notebook.

       11              THE COURT:     So he is saying the statistical

       12   information was placed in it in December; that is what

       13   he said.     The statistical analysis is what was put in

       14   later.     He did testify to that.        I went back.

       15   Q.       The statistical analysis was placed in the book

       16   in December, first month before your deposition.                Is

       17   that accurate?

       18   A.       When we checked later, it was October 18th, not

       19   December.     When I checked, your Honor, here in the lab

       20   notebook, the statistical data was October 18th.                I

       21   was inaccurate when I said four weeks before.               I was

       22   estimating.

       23              THE COURT:     You also said it today, though.              I

       24   want to make sure we are clear.           Are you now

       25   suggesting your testimony both today and at your
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 176 of 276 PageID:
                                  104336
                                 Saed  - Cross/Mr. Williams

                                                                               176

        1   deposition about the statistical data being put into

        2   the lab book only a few weeks before your deposition

        3   was an error?

        4              THE WITNESS:     A few weeks --

        5              THE COURT:     A few weeks meaning the end of

        6   December?

        7              THE WITNESS:     It was an error, your Honor.

        8              THE COURT:     And now you are saying it was done

        9   in October?

       10              THE WITNESS:     Yes, because I looked at the

       11   notebook.

       12              THE COURT:     You don't have any independent

       13   recollection?

       14              THE WITNESS:     From my own memory, no.

       15   Q.      We have been talking about the statistical

       16   analysis.       Let me ask you about other entries that

       17   appear in your book.        Okay?

       18   A.      Okay.

       19   Q.      With regard to other entries in the notebook

       20   that have dates, can you tell whether those pages were

       21   created on the date listed on the page or whether they

       22   were created later but backdated to the date the work

       23   occurred?

       24   A.      I will try.      I don't know.      I can't tell all the

       25   time.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 177 of 276 PageID:
                                  104337
                                 Saed  - Cross/Mr. Williams

                                                                               177

        1   Q.      Take a look at page 90 of your deposition.              This

        2   is page 90, lines 11 through 20.            It's the first tab:

        3              "QUESTION:     With regard to the other entries

        4   in the notebook that have dates, can you tell whether

        5   those pages were created on the date listed on the

        6   page or were they created later but backdated to the

        7   date the work occurred?"

        8              There is an objection.

        9              "ANSWER:     Yeah, so, again, we do the

       10   experiment.      Sometimes it takes a week or two to write

       11   it in the notebook because we have the data

       12   electronically, so I tell you the exact date when they

       13   were put in."

       14              Were those the questions and answers that you

       15   gave?

       16   A.      Yes.

       17   Q.      Scientists typically do not use white-out to

       18   hide information and then write over the information.

       19   Correct?

       20   A.      Correct.

       21   Q.      That is not proper laboratory practice.

       22   Correct?

       23   A.      Yes.

       24   Q.      Proper laboratory practice would be to draw a

       25   line through whatever was there so that the original
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 178 of 276 PageID:
                                  104338
                                 Saed  - Cross/Mr. Williams

                                                                               178

        1   data would remain intact.          Correct?

        2   A.      We have no white-out, just for the record, in

        3   any of the original data.

        4   Q.      Say that again?

        5   A.      We have no white-out in any of the original

        6   data.

        7   Q.      When we use data in this context; that could be

        8   words and not numbers.         Right?

        9   A.      The data that we have are all electronically

       10   generated.      The white-outs are in the text in the

       11   words that describe methodology.

       12   Q.      What I'm asking you is whether it is appropriate

       13   when you are describing methodology to use white-out

       14   and write over what's described in methodology?

       15   A.      I said no.

       16   Q.      That's not proper?

       17   A.      Correct.

       18   Q.      So whether we are talking about numbers or we

       19   are talking about words describing methodology, it is

       20   not proper scientific method to use white-out.                Right?

       21   A.      If you do it in the data, there is a big

       22   problem.

       23   Q.      Now, let's look at some of the changes that were

       24   made.

       25              In Exhibit B 13, page 125, which is projected
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 179 of 276 PageID:
                                  104339
                                 Saed  - Cross/Mr. Williams

                                                                               179

        1   on the screen, you see there is an entry where there

        2   is white-out, and the words Johnson & Johnson are

        3   written over at the white-out.           Do you see that?

        4   A.      Yes, I do.

        5   Q.      That has to do with what product is being

        6   reviewed.      Correct?

        7   A.      Yes.

        8   Q.      In another entry your lab notebook added the

        9   name of the product tested after the time the rest of

       10   the entries on the page had been entered.              Do you

       11   remember that?       I'll refer you to page 104 of Exhibit

       12   D-13.    Exhibit B-13, page 104.

       13              Do you have that in front of you?

       14   A.      Yes.

       15   Q.      Do you see the reference to Johnson's Baby

       16   Powder with an arrow?

       17   A.      Yes.

       18   Q.      And the arrow points to the word "talc"?

       19   A.      Yes.

       20   Q.      And then on the line after that there is a

       21   white-out on a number of words, and there is a

       22   reference to changing the sterilization method in the

       23   experiment?

       24              MR. LAPINSKI:      Objection.     It misrepresents

       25   what's on the page.        There is no reference to changing
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 180 of 276 PageID:
                                  104340
                                 Saed  - Cross/Mr. Williams

                                                                                  180

        1   a sterilization method.

        2   Q.       Here is my question.       You see there is white-out

        3   used where the words appear "sterilization under UV

        4   light to avoid endotoxins"? Did I read that right?

        5   A.       Yes.

        6   Q.       That's a methodology?

        7   A.       Yes.

        8   Q.       It is whited out and those words appear over it.

        9   Right?

       10   A.       Yes.

       11   Q.       Look at Exhibit B-15, page 31.          For this one on

       12   page 31, this entry in the lab notebook used white-out

       13   to remove the name of a particular cell line that was

       14   used for the experiment.          Is that right?

       15   A.       No.

       16              MR. LAPINSKI:      Objection, your Honor.        It

       17   misrepresents.

       18   Q.       What was whited out here?

       19   A.       What's whited out, I can read through it.               It

       20   says "cell biologic," which is the description of the

       21   cell line that is underneath it.            She just misplaced

       22   it.    That's for normal ovarian epithelial.            I can see

       23   through it.      It says "cell biologic, Chicago,

       24   Illinois."

       25   Q.       This entry in the lab notebook you used
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 181 of 276 PageID:
                                  104341
                                 Saed  - Cross/Mr. Williams

                                                                                181

        1   white-out to remove the name of a particular cell

        2   line?

        3              MR. LAPINSKI:      Objection.     It misrepresents.

        4              THE COURT:      The document will speak for

        5   itself.        I got it.

        6   Q.       Your lab used white-out to change multiple dates

        7   from multiple entries in the book.            Is that a fair

        8   statement?

        9   A.       No.

       10   Q.       For example, let's look at Exhibit B 15, page

       11   32.     Do you see the entry, 9/26/2017.

       12   A.       Yes.

       13   Q.       Do you see that is writing over original

       14   information?

       15   A.       Yes.

       16   Q.       The next entry on 9/29/2017 was altered with

       17   white-out.        Do you see that?     That's another date

       18   there?

       19   A.       Yes.

       20              MR. LAPINSKI:      Your Honor, can I ask whether

       21   or not the doctor has his original notebooks; and, if

       22   so, he can look at his original notebooks to see what

       23   is being referred to.

       24              THE COURT:      He's got them, I think.        Are you

       25   looking at your lab notebook?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 182 of 276 PageID:
                                  104342
                                 Saed  - Cross/Mr. Williams

                                                                                182

        1              THE WITNESS:     Yes.

        2              I have 9/26/2017 in here.         That's different,

        3   though.     Give me one second, though.

        4   Q.      In the handwriting it would be page 3.             Do you

        5   have that?

        6   A.      I get what you are trying to say.             There is a

        7   change in the date with the white-out.

        8   Q.      There was one.      Right?

        9   A.      Yes.

       10   Q.      The next one I would like you to look at is on

       11   page 33 of the exhibit, if you were using the exhibit

       12   in the book.       I think it's on page 40, if you are

       13   looking at the handwritten numbers on the bottom of

       14   the page.       So if you are using the original, go to

       15   page 40.       Do you see the entry that refers to

       16   10/3/2017 with white-out?

       17   A.      Yes.

       18   Q.      That date has been altered.          Correct?

       19   A.      I don't know if it is altered.           It's just a

       20   simple mistake.

       21   Q.      You see white-out was used.          Right?

       22   A.      Knowing the nature of my research assistant, she

       23   is always doing mistakes and white's them out.

       24   Q.      There is white-out on the page and handwriting

       25   over it.       Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 183 of 276 PageID:
                                  104343
                                 Saed  - Cross/Mr. Williams

                                                                                183

        1   A.      Correct.

        2   Q.      The same thing with the next date:            10/6/2017;

        3   and the next one:        10/7/2017 is what appears there

        4   with dates changed.        Right?

        5   A.      Yes.    I see that.

        6   Q.      If you turn the page, there is another one:

        7   October 10, 2017, where the date is changed.               Right?

        8   A.      Yes, I see the change.

        9              MR. LAPINSKI:      Your Honor, note my objection

       10   when the statement is made that something is changed.

       11   There is white-out there.           We don't know whether or

       12   not it was changed.        There is just a reference to

       13   white-out there.

       14              THE COURT:     Let's use common sense.         There is

       15   no reason to white something out.

       16              MR. LAPINSKI:      There are situations, there are

       17   changes underneath the white-out.            Yes, common sense

       18   would say --

       19              THE COURT:     This is in the same place.          I

       20   understand the last one where he said he was moving it

       21   down the line to biologic.           This looks like he's

       22   whiting out a date.        I will employ some common sense.

       23   Q.      Let's talk about computational issues.

       24              Earlier today, and if we could look at Exhibit

       25   B 13, page 122, this was pulled up earlier today by
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 184 of 276 PageID:
                                  104344
                                 Saed  - Cross/Mr. Williams

                                                                               184

        1   plaintiffs' counsel, and it is on page 122, and you

        2   will recall there was a discussion of these entries

        3   for a particular cell line, and there was an average

        4   taken.     Do you remember that?

        5   A.       Yes.

        6   Q.       If we could pull those out, these three numbers:

        7   2.17, 2.46, 2.39, and then the average was 2.47, and I

        8   was using the normalized numbers.            Correct?

        9   A.       Yes.

       10   Q.       Counsel said the proper numbers to use were the

       11   numbers over to the left, which have pg/ulRNA.

       12   Correct?

       13   A.       I said that.

       14   Q.       Now, today you said that the computer works

       15   these averages, decides what to exclude, and takes an

       16   average excluding the outlier.           Correct?

       17   A.       Correct.

       18   Q.       Now, you have been conducting studies of this

       19   sort, I believe, you testified, for a number of years.

       20   Right?

       21   A.       Correct.

       22   Q.       And you had your deposition taken in this case,

       23   and you were asked the very same question about

       24   whether or not these averages were accurate, and you

       25   gave an answer.       Do you remember that?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 185 of 276 PageID:
                                  104345
                                 Saed  - Cross/Mr. Williams

                                                                               185

        1   A.       Yes.

        2   Q.       Now, when your deposition was taken and you were

        3   asked about this very same set of numbers, you didn't

        4   say anything about the computer doing it; did you?

        5   A.       No, I didn't.

        6   Q.       Let me ask you to look at page 313 of your

        7   deposition, line 7, through 315, line 12.              You were

        8   asked a number of questions about this very page, and

        9   bear with me:

       10              "QUESTION:     Why do you only average two of the

       11   three numbers sometimes?

       12              "ANSWER:     If we have outlier really high

       13   different.

       14              "QUESTION:     And what's your criteria for

       15   throwing out an outlier?

       16              "ANSWER:     So if you have 4.5, 4.3 and 6.5,

       17   that's an outlier.

       18              "QUESTION:     What's your threshold for

       19   classifying something as an outlier to not include it

       20   in your calculations?

       21              "ANSWER:     So if the two numbers match, the

       22   closer they match and the higher the outlier is, is

       23   what we determine."

       24              There has been no reference to a computer yet.

       25   Right?     Can we agree on that?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 186 of 276 PageID:
                                  104346
                                 Saed  - Cross/Mr. Williams

                                                                               186

        1   A.      Yes.

        2   Q.      Next question, line 16:

        3              "QUESTION:     Do you always throw out the

        4   outlier of the three values?

        5              "ANSWER:     Not always, not necessarily.

        6              "QUESTION:     So I'm just trying to figure out

        7   what's your criteria for --

        8              "ANSWER:     So if they are like, for example,

        9   close, like, for example, here, if we don't know that

       10   it is an outlier, like, for example, here, 3.6, 4.3,

       11   3.2, it's very hard to determine an outlier, but if

       12   you have 6 and 6 and 7, it is not hard.

       13              "QUESTION:     Do you have a certain numerical

       14   criteria that you use to classify something as an

       15   outlier that you are going to exclude from your

       16   calculations?

       17              "ANSWER:     I just told you.

       18              "QUESTION:     What is the numerical value?

       19              "ANSWER:     I don't have a numerical value.

       20              "QUESTION:     You just eyeball it."

       21              There is an objection.

       22              "ANSWER:     No, no, no, no, please.        So I just

       23   said, if the two numbers agree, very close, the closer

       24   the two numbers together, and the more further is the

       25   other number, that is considered an outlier to me.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 187 of 276 PageID:
                                  104347
                                 Saed  - Cross/Mr. Williams

                                                                               187

        1              "QUESTION:     But, again, you don't have any

        2   numerical formula that you follow to make that

        3   determination.        Correct?

        4              "ANSWER:     I told you what I follow."

        5              There is still no reference to a computer.

        6   Right?

        7   A.       My understanding to this is, I was giving

        8   general explanations to an outlier.             That's what I was

        9   trying to do.

       10   Q.       My question is:        There was no reference to a

       11   computer there.        Right?

       12   A.       Not here.     I tried, your Honor, to explain why I

       13   said that.      I thought I was explaining to them, what

       14   to me, my understanding what is an outlier in general.

       15   Q.       And as you sit here today, are you able to tell

       16   the Court what the methodology is for choosing to

       17   exclude some of the values?

       18              For example, Her Honor pointed out the number

       19   that was excluded as an outlier was actually closer to

       20   the middle number than the other number with which it

       21   was attached.        Do you recall the Court pointed that

       22   out?

       23   A.       Yes.

       24   Q.       Can you explain to the Court why that was done?

       25   A.       Your Honor, these are all formulas that are done
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 188 of 276 PageID:
                                  104348
                                 Saed  - Cross/Mr. Williams

                                                                                188

        1   electronically.       The formula -- you only can tell the

        2   formula if you click on the column it tells you of the

        3   exact formula what it is.          Here it is not available.

        4   I can't tell the formula.          So this formula is

        5   predetermined and put in the spreadsheet and the

        6   spreadsheet calculated automatically.             So in order to

        7   see the formula, your Honor, I have to click on the

        8   Excel file and look at the formula, which I can't do

        9   here.    So the criteria of exclusion is set by the

       10   biostatistician as the number that has a significant

       11   difference than the other two.           That's what I just

       12   said in my deposition.

       13   Q.      Are you saying that's what you said in your

       14   deposition?

       15   A.      That's what I was trying to say at least.              My

       16   understanding, your Honor, if I can explain, this in

       17   general, that's my understanding.            So that's why I was

       18   explaining, as I understood it, not as what is the

       19   exact formula in the book.

       20   Q.      Let me ask you about your cell proliferation

       21   analysis and apoptosis.

       22              Exhibit A 39, page 9, I'm referring to the

       23   bold page numbers at the bottom.            There is a chart at

       24   the top of page 9.        It's Figure 5.      You report an

       25   increase in cell proliferation in response to talc
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 189 of 276 PageID:
                                  104349
                                 Saed  - Cross/Mr. Williams

                                                                                189

        1   treatment.      Correct?

        2   A.       Yes.

        3   Q.       And the normal ovarian cells are reflected by

        4   the second bar there, right?

        5   A.       Yes.

        6   Q.       Cell proliferation means an increased number of

        7   cells when taken into account the balance that you

        8   described between cell division and cell death.

        9   Right?

       10   A.       Yes.

       11   Q.       Normal cells without cancer can experience a

       12   temporary increase in cell proliferation in response

       13   to certain substances.         True?

       14   A.       What's the word you threw in there?

       15   Q.       I said normal cells without cancer can

       16   experience a temporary increase in cell proliferation

       17   in response to certain substances or agents.               Right?

       18   A.       Yes.

       19   Q.       In fact, temporary cell proliferation is a

       20   normal response of all cells to agents like talc.

       21   Correct?

       22   A.       I don't know that it is normal.          What do you

       23   describe as "normal"?

       24   Q.       I'm actually using your words.          Do you believe,

       25   according to your knowledge, that an initial induction
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 190 of 276 PageID:
                                  104350
                                 Saed  - Cross/Mr. Williams

                                                                               190

        1   of proliferation is a normal response of all normal

        2   cells to agents?

        3   A.      I said initial induction of inflammation.

        4   Q.      Let's take a look at your deposition.             Page 265.

        5   A.      By the way, proliferation is correct also.

        6   Q.      Take a look at page 265, lines 10 through 17 you

        7   were asked:

        8              "QUESTION:     But you agree cell proliferation

        9   does not equate to cancer?

       10              "ANSWER:     Okay.   I am answering you.

       11   According to my knowledge, transit, transit or, let's

       12   say, temporary or initial induction of proliferation,

       13   it is a normal response of all normal cells to agents.

       14   If this response continues now, this is a hallmark of

       15   cancer.     It is indication that this cell is going that

       16   route."

       17              Was that how you answered the question at your

       18   deposition?

       19   A.      Yes.

       20   Q.      You cannot cite any studies showing an increased

       21   cell proliferation in women using talc?

       22   A.      How do you measure cell proliferation in women?

       23   Q.      Are you saying it would not be possible to

       24   analyze cell proliferation in women?

       25   A.      I'm not aware of that.         You need to extract the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 191 of 276 PageID:
                                  104351
                                 Saed  - Cross/Mr. Williams

                                                                               191

        1   cells from women to study that.           How would you do that

        2   in vivo?

        3   Q.       Would it be possible to extract cells from women

        4   to study it?

        5   A.       It would be after the fact of treated versus not

        6   treated.

        7   Q.       Wouldn't it be possible to do that type of

        8   analysis by extracting cells from women?

        9   A.       You can extract ovarian cancer cells from

       10   tissues from women, yes.

       11   Q.       You have called cell proliferation an indirect

       12   measure of a transformation to cancer cells.               Correct?

       13   A.       Yes.

       14   Q.       It is not direct?

       15   A.       It is an indication that the cell is going in

       16   this direction.

       17   Q.       It is an indication but it is not certain

       18   whether the cell would go in that direction or not.

       19   Right?

       20   A.       Right.

       21   Q.       You resorted to this indirect measure for

       22   purposes of your study here because you never tested

       23   for neoplastic transformations in the cells directly.

       24   Correct?

       25   A.       For me, looking at all the profiles we have
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 192 of 276 PageID:
                                  104352
                                 Saed  - Cross/Mr. Williams

                                                                               192

        1   seen, all the changes we have seen with Johnson &

        2   Johnson Baby Powder and their effect in a

        3   dose-response manner in different areas, not just

        4   proliferation.       We're talking about oxidative stress,

        5   inflammation, CA-125, induction mutation, all of this

        6   in combination with increasing proliferation in this

        7   matter, prohibiting apoptosis is a very strong

        8   indication the cells have gone this way, yes.

        9   Q.      Strong indication but not causal?

       10   A.      100 percent causative.         It's my opinion it will

       11   cause it, yes.

       12   Q.      What percentage would you say it is?

       13   A.      I don't know.      Causing this in my experience and

       14   the data as I have seen, I think it is very, very

       15   likely to cause cancer, yes, ovarian cancer.

       16   Q.      How likely?

       17   A.      Very likely.

       18   Q.      And any studies that you have published that say

       19   that, that mere cell proliferation means that there is

       20   a mere association is the same thing as a causal

       21   connection -- let me rephrase the question.

       22              We covered this earlier, but my question to

       23   you is:     Do you consider an association between a

       24   substance and ovarian cancer to be the same thing as a

       25   causal connection between a substance and ovarian
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 193 of 276 PageID:
                                  104353
                                 Saed  - Cross/Mr. Williams

                                                                               193

        1   cancer?

        2   A.      Isolated incidents like that, no.            But provided

        3   the data that we established and we got, yes.

        4   Q.      Let's talk about your data.          You did this MTT

        5   proliferation assay.        Correct?

        6   A.      Yes.

        7   Q.      Turn to Figure 5 of your Reproductive Sciences

        8   article.       That's Exhibit A 39.

        9   A.      Okay.

       10   Q.      I'll direct your attention to page 9, Figure 5.

       11   That's the figure at the top of the page.              Right?

       12   A.      Yes.

       13   Q.      Below that chart and the bar graphs there in the

       14   fine print, you describe what Figure 5 is.              Right?

       15   A.      Yes.

       16   Q.      In your words it shows that cell proliferation

       17   is increased in response to talc treatment.               Right?

       18   A.      Right.

       19   Q.      So proliferation was determined by something

       20   called MTT proliferation assay.           Right?

       21   A.      Right.

       22   Q.      To conduct that assay you added a reagent, a dye

       23   to the cell lines that you intended to study.

       24   Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 194 of 276 PageID:
                                  104354
                                 Saed  - Cross/Mr. Williams

                                                                               194

        1   Q.       Some of the cells absorbed the reagent and some

        2   did not.        Correct?

        3   A.       Correct.

        4   Q.       Those cells that absorbed the reagent reduced it

        5   to a dye?

        6   A.       Absorbed the dye.

        7   Q.       They absorbed the dye itself?

        8   A.       Yes.

        9   Q.       The cells that absorbed the dye are the cells

       10   that are proliferating?

       11   A.       Viable.

       12   Q.       The cells that do not absorb the cells do not.

       13   Right?

       14   A.       Yes.

       15   Q.       Basically, you measure cell proliferation by

       16   applying a dye to the cells and seeing how much dye

       17   those cells did or did not absorb?

       18   A.       This is a very well established technique, yes,

       19   sir.

       20   Q.       This is what you did?

       21   A.       I did, yes.

       22   Q.       Let's take a look at how you conducted the

       23   assay.     Please look at Exhibit B 13, the lab notebook,

       24   page 1-87.

       25              There is something pasted into the lab
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 195 of 276 PageID:
                                  104355
                                 Saed  - Cross/Mr. Williams

                                                                               195

        1   notebook, which is a chart.          Right?

        2   A.       Yes.

        3   Q.       That shows the intended application of the

        4   method -- that is, the MTT cell proliferation assay.

        5   Right?     This is how you are going to go about it?

        6   A.       I'm sorry.    I missed that.

        7   Q.       This chart right here, it has at the top 96

        8   wells plate design.        Right?

        9   A.       Yes.

       10   Q.       This is meant to set forth the design of the --

       11   A.       That's the plate you insert into the machine.

       12   Q.       A wells plate is a physical object like a tray.

       13   Right?

       14   A.       Yes.

       15   Q.       The 96 refers to the number of wells in that

       16   plate.     True?

       17   A.       Yes.

       18   Q.       Let me show you an example.          That's what it

       19   looks like?

       20   A.       Yes.

       21   Q.       That has eight rows and 12 wells across the top;

       22   and 8 times 12 is why it is called a 96 wells plate.

       23   Correct?

       24   A.       Yes.

       25   Q.       Each of those little circles here is a well.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 196 of 276 PageID:
                                  104356
                                 Saed  - Cross/Mr. Williams

                                                                               196

        1   Right?

        2   A.       Yes.

        3   Q.       Your lab notebook includes pictures depicting

        4   this type of a well plate at many different places.

        5   Correct?

        6   A.       Yes.

        7   Q.       Do I need to show those to you?

        8   A.       No.    I know them.

        9   Q.       That's a common way of doing it?

       10   A.       Yes.

       11   Q.       These are meant to symbolize a wells plate?

       12              MR. WILLIAMS:       For the record, we are showing

       13   pages 1-77 and 1-30; those pages have wells plate

       14   examples like those on the board.

       15   Q.       Now, we see the rows on the left-hand side of

       16   each of these images.          Each of the rows is assigned a

       17   letter A through H.        Is that standard?

       18   A.       Yes.

       19   Q.       On the top of each plate depicted on these pages

       20   we see columns numbered 1 through 12.             Right?

       21   A.       Right.

       22   Q.       Now, there are handwriting markings on these

       23   examples from page 1-77 and page 1-30.             Right?

       24   A.       These are for a different assay, though.

       25   Q.       I understand.     I'm just -- by way of example,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 197 of 276 PageID:
                                  104357
                                 Saed  - Cross/Mr. Williams

                                                                               197

        1   this is what it would look like when you are recording

        2   the data.       True?

        3   A.      Yes.

        4   Q.      Let's go back to page 1-87 and the 96 wells

        5   plate design.       Like the examples elsewhere in your

        6   notebook, this plate designed chart shows 8 rows,

        7   letters A through H.        Correct?

        8   A.      Yes.

        9   Q.      And 1 through 12 across the top.           Right?

       10   A.      Yes.

       11   Q.      But below 7 through 12 across the top, there is

       12   just an open box because it was your intention not to

       13   use all of the wells for this experiment.              Correct?

       14   A.      No, there was a standard somewhere.

       15   Q.      It was a standard somewhere.          What was the

       16   standard?

       17   A.      A standard to compare how much dye you could

       18   get.

       19   Q.      All I'm focused on is here we have different

       20   cell lines depicted in the rows that go across A, B

       21   through H.       Correct?

       22   A.      Okay.

       23   Q.      Instead of going all the way across, this is

       24   meant to show that there are not going to be wells

       25   that are used, 7 through 12 for every one of those
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 198 of 276 PageID:
                                  104358
                                 Saed  - Cross/Mr. Williams

                                                                               198

        1   types of cells.        There are only going to be three.

        2   Right?

        3   A.       I'm missing your point.          I don't understand what

        4   you are saying.

        5              This is the design right here.          I don't see

        6   anything wrong with it.          Ask me a question.

        7   Q.       In row A there is a cell line A 2780.            Do you

        8   see that?        And that's underneath columns 1 through 3.

        9   A.       Untreated.

       10   Q.       The "UNT" refers to untreated?

       11   A.       Yes.

       12   Q.       And the B row refers to the same cell line

       13   treated with talc.          Right?

       14   A.       Right.

       15   Q.       And this is only for the three cells in columns

       16   1, 2 and 3.        Right?

       17   A.       Three times, yes.

       18   Q.       What this is depicting is that for the cell line

       19   that is entitled EL-1, the experimenters are going to

       20   use wells 4, 5 and 6.          Correct?

       21   A.       4, 5 and 6, yes.

       22   Q.       And row A is for the untreated; row B is for the

       23   treated.        Correct?

       24   A.       Correct.

       25   Q.       Now, the cell lines that are depicted here are
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 199 of 276 PageID:
                                  104359
                                 Saed  - Cross/Mr. Williams

                                                                               199

        1   the same cell lines that we discussed -- are the same

        2   cell lines that you used for all of your studies that

        3   you did for this matter.          Correct?

        4   A.       Yes.

        5   Q.       Is that right?

        6   A.       Yes.

        7   Q.       "UNT" is for untreated.        Right?

        8   A.       Yes.

        9   Q.       And the 100 micrograms per milliliter is for

       10   those being treated with talc.           Correct?

       11   A.       Correct.

       12   Q.       Now, let's look at the normal ovarian cancer

       13   cell line untreated.        That is Row G.       Correct?

       14   A.       Yes.

       15   Q.       And the normal ovarian treated is Row H?

       16   A.       Yes.

       17   Q.       There is not a 9th row here.         Can we agree on

       18   that?     There is no Row I on this well plate design.

       19   True?

       20   A.       Yes.

       21   Q.       We've talked about your 96 well plate design,

       22   and the intended application of your proliferation

       23   assay.

       24              I want to talk to you now how you actually

       25   applied it and how you applied your methodology.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 200 of 276 PageID:
                                  104360
                                 Saed  - Cross/Mr. Williams

                                                                               200

        1              Please turn to page 1-88 of your lab notebook,

        2   Exhibit B 13.       This page depicts three things: at the

        3   top it has a chart where there is handwriting above it

        4   that says "raw data."         Correct?

        5   A.       Yes.

        6   Q.       This refers to the raw data that actually was

        7   collected by you and your colleagues and analyzed in

        8   conducting the MTT proliferation assay for your

        9   publication Exhibit A 39.          Right?

       10   A.       Right.

       11   Q.       The numbers in this chart are the raw data.

       12   Right?

       13   A.       Right.

       14   Q.       There are six columns here on your raw data

       15   chart.     Correct?

       16   A.       Yes.

       17   Q.       And that is consistent with the wells plate

       18   design that we just look at on the previous page, page

       19   187.     Right?

       20   A.       Yes.

       21   Q.       By "raw data," you are referring to the data

       22   that you collected and analyzed.            Right?

       23   A.       Collected.    Analyzed is the next.

       24   Q.       Let's count together the number of rows that

       25   appear here.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 201 of 276 PageID:
                                  104361
                                 Saed  - Cross/Mr. Williams

                                                                                201

        1              Would you agree there are nine rows here -- 1,

        2   2, 3, 4, 5, 6, 7, 8, 9 rows.           Do you agree?

        3   A.      Yes.

        4   Q.      Now, a 96 well plate has only eight rows.              We

        5   established that.        Correct?

        6   A.      Correct.

        7   Q.      And if there were actually nine rows times 12,

        8   that would be a 108 wells plate design.              Right?

        9   A.      Right.

       10   Q.      Did you use a 108 wells plate design here?

       11   A.      No, I did not.

       12   Q.      Unlike the plate design on page 1-87, the raw

       13   data does not assign a letter for each row.               Correct?

       14   A.      Yes.

       15   Q.      On your cell design there is an assignment of a

       16   letter for the different cells that are going to be

       17   used.    Correct?

       18   A.      Say that again, please.

       19   Q.      For example, "normal ovarian untreated" is row

       20   G, columns 1 through 3.         Right?

       21   A.      Yes.

       22   Q.      If we go to the actual raw data, can we agree

       23   that there is no letter that is assigned?

       24   A.      Yes.

       25   Q.      And as per what the data records, all of these
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 202 of 276 PageID:
                                  104362
                                 Saed  - Cross/Mr. Williams

                                                                               202

        1   numbers start with a zero.          There is a decimal point,

        2   and then there is a number that appears after that.

        3   Right?

        4   A.       Yes.

        5   Q.       The higher number reflects higher levels of cell

        6   proliferation.       True?    A lower number reflects a lower

        7   number of critical proliferation.            Right?

        8   A.       Yes.

        9   Q.       The higher the number the more proliferation.

       10   True?

       11   A.       It is not as straight as you think.           There is

       12   also a correction factor.          Go to the actual

       13   calculation.

       14   Q.       Go to page 1-88 in the center of the page.

       15   A.       This is how the data is calculated.

       16   Q.       This is how it is actually reported.           Right?

       17   A.       This is how it is calculated too.

       18   Q.       Am I correct that the reported data that we're

       19   looking at here for each of the different cell types

       20   draws its information from the raw data?

       21   A.       Yes.

       22   Q.       Without the raw data, one cannot fill out this

       23   chart, which is the actual reported data from which

       24   you prepared the bar chart that's at the bottom of

       25   page 1-88.      Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 203 of 276 PageID:
                                  104363
                                 Saed  - Cross/Mr. Williams

                                                                               203

        1   A.       Yes.

        2   Q.       I just want to be clear.        The same data that

        3   appears in the middle of the page on page 1-88 is the

        4   data from which -- the data that you used in preparing

        5   Figure 5 of your manuscript and the article we have

        6   been talking about?

        7   A.       Yes.   There is something missing in the middle.

        8   Q.       Let's pull out the middle.

        9              THE COURT:     The folded piece of paper.

       10   Q.       What's on the folded piece of paper?

       11   A.       The graph that's established directly from the

       12   data.

       13   Q.       Very good.     Now, the first three columns of data

       14   -- I wanted to go back to the middle of the page, the

       15   actual reported data.

       16              The first three columns of data are identified

       17   by the letters OD, and the numbers 1 through 3.

       18   Right?

       19   A.       Optical different 1 triplicate, yes.

       20   Q.       "OD" refers to optical different.           Right?

       21   A.       Yes.

       22   Q.       I'm going to refer to this chart, the one that

       23   has all the cell charts that you reviewed, and has

       24   optical different from the numbers you reported on the

       25   raw data as on this reported data.            Is that accurate?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 204 of 276 PageID:
                                  104364
                                 Saed  - Cross/Mr. Williams

                                                                               204

        1   A.      Okay.

        2   Q.      We put a slide together that has the plate

        3   design, the raw data, and the reported data charts.

        4   Is that okay with you?          We already talked about all

        5   three of these.       Right?

        6   A.      I would rather use the middle figure in my lab

        7   notebook.

        8   Q.      The middle figure in the lab notebook is the one

        9   that's reported at the bottom here.             Right?

       10   A.      Yes.

       11              MR. LAPINSKI:       Your Honor, note our objection.

       12   That's not all the raw data.

       13   A.      That's part of the figure, yes.           This is the

       14   whole figure from here to here.

       15              THE COURT:     It has a colored graph at the end?

       16              THE WITNESS:     He's taking only this part, half

       17   the numbers.

       18   Q.      If we could, let's go back to the reported data,

       19   which is on page 1-88, if you would blow up the middle

       20   section?

       21              MR. LAPINSKI:       Your Honor, just for the

       22   record, on the right-hand side of that image, you

       23   could see it is covered, and there is additional data

       24   underneath it.

       25              THE COURT:     There is one last column.         That's
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 205 of 276 PageID:
                                  104365
                                 Saed  - Cross/Mr. Williams

                                                                               205

        1   correct.

        2              MR. WILLIAMS:      Your Honor, can I approach?

        3              THE COURT:     Yes.

        4   BY MR. WILLIAMS:

        5   Q.      In the original book there is a chart that

        6   appears over to the right that did not appear with the

        7   copies that has talc treatment.           It is in a graph.        It

        8   has talc treatment, 100 micrograms per millimeter on

        9   the X axis, and it has cytotoxicity by percentage

       10   along the Y axis.

       11              Did I accurately describe what is not depicted

       12   in the copy?

       13   A.      Yes.

       14              That's just the way the copy was made.

       15   Q.      Is it true, sir, the optical densities hereto

       16   are the data that is reported in your report?

       17   A.      Yes.

       18   Q.      For ease of reference --

       19   A.      For the data that is reported here -- the graph

       20   that you just described that is going to present

       21   percentage of cytotoxicity.          Whereas, the graph of the

       22   one presented in the paper, which is underneath it, is

       23   percent of cell proliferation above baseline.

       24   Q.      Are you saying the numbers that appear in the

       25   first three columns of OD 1, 2 and 3 do not get
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 206 of 276 PageID:
                                  104366
                                 Saed  - Cross/Mr. Williams

                                                                               206

        1   factored into the figure at the bottom of the page?

        2   A.       They do.    They are the basis of the figure.

        3   These are measuring the cytotoxicity.             Your Honor, we

        4   have this methodology determines the number of viable

        5   cells, and by default, if you have 20 percent viable,

        6   there is 80 percent toxicity.           This figure shows

        7   percentage of cytotoxicity, the number of killed

        8   cells.

        9   Q.       I can't hear you.

       10   A.       People have 100 cells, 25 percent of cells are

       11   viable, 75 percent of cells would be dead.              So here

       12   the assay is calculating percent of toxicity, how many

       13   dead cells.      In our report we wanted to show how many

       14   viable cells, which we used the data to extrapolate

       15   how many viable cells.

       16   Q.       Let me focus your attention, if we could go back

       17   to what we prepared with the three different pieces.

       18   I just want to show where we are drawing the

       19   information from.        That's the point I'm trying to

       20   make.

       21              Let me focus your attention on the A 1 well,

       22   the very first row and column.           That is for the A-2780

       23   untreated cells, correct, and the number drawn out

       24   there is 0.1764 in what we have given row A for column

       25   1.    Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 207 of 276 PageID:
                                  104367
                                 Saed  - Cross/Mr. Williams

                                                                               207

        1              Finally, if you look at the bottom chart, that

        2   is the number as what is set forth in the reported

        3   data for optical different 1 and for A2780 untreated.

        4   Is that correct?       That's where the information is

        5   drawn?

        6              If we look at the raw data which is depicted

        7   in the center of the screen, the result for the first

        8   well, meaning the first row and the first column, has

        9   a result of .1764.        Correct?

       10   A.       Yes.

       11   Q.       And if you look at the bottom chart, the

       12   reported data, the first well in the first row and

       13   column under OD 1, we see that is from the very same

       14   A2780 untreated cell line, and it is the same value

       15   that is placed in the first column.             Is that accurate?

       16   A.       Yes.

       17   Q.       All I'm trying to establish, sir, is the

       18   information depicted on the reported data is drawn

       19   from the raw data, the row and column that

       20   corresponds.      Is that accurate?

       21   A.       Yes.   But in this case we ran an additional one,

       22   an additional plate.        If we don't have enough, we

       23   always run an additional one.

       24   Q.       Now, let's look at the top table again with the

       25   plate design.       The amount for well is for the EL-1
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 208 of 276 PageID:
                                  104368
                                 Saed  - Cross/Mr. Williams

                                                                               208

        1   untreated cells.          Correct?     See where I'm talking

        2   about at the top of the screen.             See that?

        3   A.       Yes.

        4   Q.       All I'm trying to say is that this is the cell

        5   line that you are using, correct?             Row A is untreated

        6   for the EL cell line; B is the treated.              Right?

        7   A.       Okay.

        8   Q.       And now let's look at the raw data that appears

        9   in Row A-4.        It's .1616.       Do you see that in column

       10   No. 4?

       11   A.       Yes.

       12   Q.       At the bottom, if we look at the EL cell line,

       13   that same value point, .1616 is placed there.                 Is that

       14   where that information came from?

       15   A.       Okay.

       16   Q.       Are you with me so far?

       17   A.       I'm trying.

       18   Q.       So you assigned cell lines to specific wells,

       19   and you took the data from the raw data chart and put

       20   it into the reported data chart.             That's what

       21   happened.        Right?

       22   A.       I'm completely lost, sorry.

       23   Q.       You assigned the cell lines to a particular

       24   well.     This is well A-4.          We just talked about that.

       25   Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 209 of 276 PageID:
                                  104369
                                 Saed  - Cross/Mr. Williams

                                                                               209

        1   A.      Okay.

        2   Q.      If we look at the raw data, A-4 there is a value

        3   there, .1616.       Right?

        4   A.      Right.

        5   Q.      Then at the bottom for the EL-1 untreated, that

        6   same value appears.          Right?

        7   A.      Right.

        8   Q.      What is supposed to happen is that this chart,

        9   the cell type chart which is the reported data is

       10   supposed to reflect the data that is set forth here

       11   from the raw data.

       12   A.      Yes.

       13   Q.      Let's use the normal ovarian cancer line as an

       14   example.       The normal ovarian cancer line is supposed

       15   to be row G, columns 1 through 3.            Right?

       16   A.      Yes.

       17   Q.      And Row H is supposed to be the normal -- is the

       18   normal ovarian treated cells.           Right?

       19   A.      (No response.)

       20   Q.      I'm looking at the top of the plate design.

       21   A.      Yes.

       22   Q.      Look where I'm pointing the laser.            The plate

       23   design calls for Row H and wells 1 through 3 to be

       24   used for the normal ovarian treated cells.              Is that

       25   correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 210 of 276 PageID:
                                  104370
                                 Saed  - Cross/Mr. Williams

                                                                               210

        1   A.      Ask your question, please.

        2   Q.      I'm trying to ask you whether we have it right

        3   -- whether this information that appears in Row H, the

        4   8th line down, and column No. 1 is for the normal

        5   ovarian untreated cells?

        6   A.      0.103, 0.115 --

        7   Q.      It's supposed to be treated cells.            I misspoke.

        8   Row G is supposed to be for the normal ovarian

        9   untreated cells.       Right?

       10   A.      No.

       11   Q.      This is your methodology.         Right?     So you tell

       12   me what is supposed to be in Row G, columns 1 through

       13   G, are they normal ovarian cells or are they some

       14   other type of cell line?

       15   A.      Let me see.      Let me think.

       16              (Pause.)

       17   Q.      It's a simple question.

       18   A.      It's not a simple question.          It took you 3 hours

       19   to say the question.        I need to look at the data and

       20   see what's happening.

       21   Q.      I'm not asking about the data.           I'm asking about

       22   the design for your experiment.

       23              In the design for your experiment there is

       24   supposed to be a well that is assigned for Row G,

       25   columns 1 through 3 for normal ovarian untreated
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 211 of 276 PageID:
                                  104371
                                 Saed  - Cross/Mr. Williams

                                                                                211

        1   cells.     True or not true?

        2   A.       I see 1.    I see the .103 is the untreated

        3   normal, and the .225 is the treated normal.               That's

        4   what I see here.

        5   Q.       What are you looking at, sir?

        6   A.       I'm looking at the chart in my data here.

        7   Q.       Are you looking at the raw data?

        8   A.       In the middle, the chart in the middle with the

        9   graph.

       10   Q.       Let's pull out the bottom on this page, if we

       11   could.

       12              Now, do you see here in Row G, which was

       13   supposed to be for the untreated cells, there is a

       14   number .1244.

       15              MR. LAPINSKI:      Your Honor, it's counsel that

       16   put the amount through I and labeled the cells.                It

       17   doesn't mean Row G is supposed to be associated with

       18   that.

       19   BY MR. WILLIAMS:

       20   Q.       Well, now, let's go to the top here.           Is this

       21   your plate design or is it not?           The top of the screen

       22   which depicts what is on page 1-87 of your lab

       23   notebook, which has a cutout to describe the

       24   methodology for your experiment assigns certain types

       25   of cell lines to certain rows and columns; does it
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 212 of 276 PageID:
                                  104372
                                 Saed  - Cross/Mr. Williams

                                                                               212

        1   not?

        2   A.      To describe the sequence.

        3   Q.      And the sequence you are referring to is the

        4   sequence for the 96 cell design; right?              The actual

        5   tray where the samples are placed and tested.               Right?

        6   A.      Yes.

        7   Q.      G-1, 2 and 3 are for untreated.           True or not

        8   true?

        9   A.      G is for untreated, yes.

       10   Q.      H is for treated.       Right?

       11   A.      Yes.    That's supposed to be.

       12   Q.      Plaintiffs' counsel just said that we were the

       13   ones who assigned these letters to the rows.               Did you

       14   hear that a moment ago?

       15   A.      Yes.

       16   Q.      Without our adding that, how would you be able

       17   to look at this raw data without looking at your cell

       18   design and figure out where the data should be placed?

       19   A.      I think I can answer that.          As you said, this is

       20   not an eight well.        This is nine, first of all.          I

       21   think the last one, the H is referred to the blank

       22   that we used for that plate --

       23   Q.      H is referring to?

       24   A.      A blank.     And then there is another plate ran

       25   that we put the data in here for the I, the raw data,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 213 of 276 PageID:
                                  104373
                                 Saed  - Cross/Mr. Williams

                                                                                213

        1   transferred it to there, if I remember correctly.

        2   Q.      Could you point the Court to your lab notebook

        3   describing what you just said?

        4   A.      Yes.

        5   Q.      Tell us the page.

        6   A.      As you just said, the 96 well plate will go

        7   eight rows vertical and nine rows horizontal.               Eight

        8   times 12 is 96.       Here we have nine additional ones.

        9   Q.      You have nine what?

       10   A.      Nine vertical columns.

       11   Q.      There are actually 6, 1 through 6 and 7 through

       12   12 are not listed.         Right?

       13   A.      Okay.    Here we have one, A,B,C, 1, 2, 3, 4, 5,

       14   6, 7, 8, 9 rows.

       15   Q.      I think we are mixing up rows and columns.              Rows

       16   vertically in your cell design are each given a letter

       17   A through H.      Right?

       18   A.      Can I talk now?       Can I talk?

       19   Q.      I think we have to go with questions and

       20   answers.

       21              THE COURT:      I think he was just trying to

       22   clarify we're all on the same page.             Do we currently

       23   have a question pending?

       24   Q.      Here is the question:        There are eight rows here

       25   with A through H, and that covers all of the six
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 214 of 276 PageID:
                                  104374
                                 Saed  - Cross/Mr. Williams

                                                                               214

        1   different cell lines that you analyzed.              Right?

        2   A.      Excluding the control that has to be run with

        3   it.

        4   Q.      Are you saying line I, the 9th line is the

        5   control?

        6   A.      Line H is the control.

        7   Q.      Where does it say in your book that line H is

        8   the control?

        9   A.      Each plate has to have a control; each

       10   experiment has to have a control with it.              These are

       11   labeled cell lines treated, untreated, which are

       12   ovarian cancer cells; untreated/treated normal ovarian

       13   untreated/treated; and when she did the experiment,

       14   she found out these are eight, and she needed to run

       15   an additional line, which is a control, and that's the

       16   H.    So she did that, and she ran the I, which we call

       17   the I here in another plate, and for raw data we put

       18   it all together, so we could export it and analyze it.

       19   Q.      Take a look at your lab notebook and point out

       20   to the Court that it says the methodology is to run

       21   seven tests, then do a control, and then an eighth.

       22   In other words, other than what you say just now, how

       23   would one know that this row, Row H is meant to be a

       24   control, and Row I, .225, is meant to be something

       25   else?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 215 of 276 PageID:
                                  104375
                                 Saed  - Cross/Mr. Williams

                                                                               215

        1   A.      Your Honor, Row I is not part of the plate

        2   because the plate maximum capacity is 8 by 12.

        3   Q.      Here is the point.        Let me ask you this.        Let's

        4   put up the demonstrative with the plate and the raw

        5   data.    When we draw numbers here from the raw data and

        6   we place it into the reported data, do you see with me

        7   the numbers from Row A, column 1, .1764 is placed here

        8   in the reported data in row A, column 1?              Can we agree

        9   on that?

       10   A.      I agree.

       11   Q.      For the normal ovarian cancer untreated and

       12   treated, the number that is drawn for the normal

       13   ovarian cancer untreated .103 is drawn from Row H.                 Do

       14   you agree with me there?          .103 here, Row H, column 1

       15   is reported as normal ovarian cancer untreated.                True

       16   or not true?

       17   A.      0.13?

       18   Q.      0.103 in the raw data is on the eighth row.

       19   Correct?

       20   A.      Yes.

       21   Q.      And it is placed in the normal ovarian cancer

       22   untreated cited line.         Correct?

       23   A.      Yes.

       24   Q.      But here in your design, Row H is for treated

       25   normal ovarian cells; is it not?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 216 of 276 PageID:
                                  104376
                                 Saed  - Cross/Mr. Williams

                                                                                216

        1   A.       Okay.   Yes, let me explain.        It is not.     She

        2   designed and drawn the eight by six.             That's 96.       She

        3   found out if she placed all these cells in the plate

        4   down, you will not have a place for control.               So what

        5   she did, she excluded the last one, which is the

        6   normal ovarian treated, and ran a blank with the

        7   experiment.      If you cannot run a blank with the

        8   experiment, that's a problem.           Then she ran another

        9   plate with the treated ovarian cancer cells -- I'm

       10   sorry, normal ovarian cells, and added the data to the

       11   raw data and computed the calculations.

       12   Q.       Can we agree that what you just described, what

       13   she noticed, what she added is not set forth at all in

       14   your notebook?

       15   A.       It's obvious, like the maximum capacity of the

       16   96 well plate, as you indicated, is only eight rows,

       17   and we have eight samples, and we need a control.                  So

       18   she decided to run the control with the seven samples

       19   and run the other one in the next plate.

       20   Q.       Now, you say that the control is the eighth

       21   sample and not the ninth.          How do you know that?

       22   A.       Because I just answered you.         It's eight lines.

       23   Right?     We have eight cells.        So we have to remove one

       24   cell in order to run the blank.           That's what I'm

       25   saying.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 217 of 276 PageID:
                                  104377
                                 Saed  - Cross/Mr. Williams

                                                                               217

        1   Q.      Why couldn't she just put the blank in the ninth

        2   cell?

        3   A.      There is no ninth cell.

        4              THE COURT:     You just said you did run a ninth

        5   correctly.      I'm going to have to stop this.

        6              THE WITNESS:     You are right.

        7              THE COURT:     Every minute we go on it gets more

        8   confusing on this issue.

        9              You said you ran seven, maybe the eighth one

       10   in the control and the ninth ran that other plate.

       11   Now you are telling me there is no such thing.

       12              MR. WILLIAMS:      Can we get to the punch line?

       13              THE COURT:     I'm lost.

       14              MR. WILLIAMS:      If we go to a demonstrative, I

       15   think it will become clear to the Court.              Can we put

       16   up the demonstrative that has the plate design and the

       17   raw data, both of them, please.

       18              Here is the point.       The untreated talc, if one

       19   looks at the raw data, has higher values than the

       20   treated talc.       If you look at the raw data, this is

       21   how it is depicted.        And the added line has .225,

       22   .2248, .2232?

       23              In the reported data, the untreated talc has

       24   lower values than the treated talc.             But in the raw

       25   data, the treated talc has lower values than the
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 218 of 276 PageID:
                                  104378
                                 Saed  - Cross/Mr. Williams

                                                                               218

        1   untreated talc, unless what Dr. Saed is saying, this

        2   ninth row was added -- the eighth row was used

        3   suddenly as a blank, and the ninth is meant to depict

        4   something different than the cell design.

        5              THE COURT:     That's what I'm trying to figure

        6   out, what this ninth row is.

        7              THE WITNESS:     There is no ninth line.         It's a

        8   96 well plate.

        9              THE COURT:     What is that?      There are numbers

       10   put in there.       There has to be something.

       11              THE WITNESS:     This is a demonstration of raw

       12   data.    That is not a demonstration of drawing a plate.

       13              THE COURT:     We'll go back to questions and

       14   answers.

       15   BY MR. WILLIAMS:

       16   Q.      Let me go back to the cell design.            You agreed

       17   with me earlier that the wells plate design indicated

       18   that Row H, columns 1, 2 and 3 were for treated normal

       19   ovarian cells and Row G was for untreated.              We then

       20   have raw data.       And here the seventh row, Row G, has a

       21   value, which according to your wells plate design,

       22   should be for normal ovarian untreated.              So let me ask

       23   that question:

       24              How can one tell by looking at the raw data

       25   which of the cell lines it relates to?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 219 of 276 PageID:
                                  104379
                                 Saed  - Cross/Mr. Williams

                                                                                 219

        1   A.      My answer is that the first one is a

        2   representation of what samples that will be tested,

        3   that we will be testing.          And when we did that, we

        4   have two, four, six, eight samples.             So we have eight

        5   rows down.      When we figured it out, we found we needed

        6   to do a control.       So she eliminated the last one and

        7   ran it separately in another 96 well plate and

        8   combined all the data together.

        9   Q.      Why not do a control with a ninth row?

       10   A.      There is no ninth row.         You just said the

       11   maximum you could get is a 96 well plate.

       12   Q.      Why do you pick in the raw data the control as

       13   the second-to-last as opposed to the last row?

       14   A.      No, the control is the last row.           The last row

       15   in the 96 well plate.         If you count, it will be H.

       16   You made up I.       I don't know where you got I from.

       17   Q.      You are testifying the last value here, .225 is

       18   the control?

       19   A.      No.   I'm testifying that H value is the control.

       20   Q.      And I is -- the ninth row is?

       21   A.      The ninth is another -- when we found out there

       22   was no room for the sample to run, we ran it in

       23   another 96 well pate, and we put the data here.

       24              MR. WILLIAMS:      Let me stop on this topic.         I

       25   have one other topic after this if I may.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 220 of 276 PageID:
                                  104380
                                 Saed  - Cross/Mr. Williams

                                                                               220

        1   Q.       If you look at the lab notebook, other than what

        2   is depicted on the screen with the 96 wells plate

        3   design, which assigns a row and a column to each of

        4   the different cell types, where in your lab book does

        5   it describe how your assistant, your colleague is

        6   going to use the control sample?

        7   A.       When you have eight samples to run and there is

        8   no room for the control, the practice in our lab, to

        9   eliminate the last sample and rerun it with another

       10   plate.     That's what we did.

       11              THE COURT:     You said the practice in your lab.

       12   How would someone outside of your lab know that is

       13   what is going on?

       14              THE WITNESS:     Because there is no space for it

       15   on the plate.

       16   Q.       But there is space in your lab notebook for

       17   someone to describe what your methodology would be so

       18   that someone who is looking at this and trying to

       19   replicate it can follow it.          Right?

       20   A.       Correct.

       21   Q.       And there is no description that says, We're

       22   going to go through seven.          We're going to apply those

       23   to each of the rows and columns that we've indicated

       24   up above on the previous page in our cell design, but

       25   when we get to the eighth, we are going to then run a
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 221 of 276 PageID:
                                  104381
                                 Saed  - Cross/Mr. Williams

                                                                               221

        1   control and put that into the eighth line and going to

        2   put the actual data later on --

        3   A.      Rerun another plate.

        4              THE COURT:     We understand that's what you are

        5   saying.     The question is --

        6              THE WITNESS:     It's not in the book, no.

        7              THE COURT:     We got the answer.       Let's move on.

        8              MR. LAPINSKI:      Your Honor, can we take a

        9   little break, please.

       10              MR. WILLIAMS:      I have two different topics.

       11              THE COURT:     Let's give the break now.

       12              MR. WILLIAMS:      It was my understanding we

       13   would have double the time of the direct exam, so

       14   double would be four hours for cross-examination.

       15              THE COURT:     You will.     He's asking can we do a

       16   break now.      Remember he's under cross, and please

       17   don't speak to your witness.

       18              MR. LAPINSKI:      I averaged about 3 hours

       19   45 minutes, so if Mr. Williams is to finish up in

       20   15 minutes with the next two topics he has, that's

       21   fine.

       22              THE COURT:     All right.

       23              THE DEPUTY CLERK:       All rise.

       24              (Recess is taken.)

       25              (Continued on next page.)
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 222 of 276 PageID:
                                  104382
                                 Said  - Cross/Mr. Williams

                                                                               222

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   GHASSAN SAED, resumed.

        5

        6   CROSS-EXAMINATION

        7   BY MR. WILLIAMS (continued)

        8   Q.      Last topic, sir.

        9              On DIRECT EXAMINATION you were asked some

       10   questions about financial disclosures, and you

       11   discussed the amount of money on cross-examination

       12   that plaintiffs' counsel paid to you for your work.

       13              First question:      The amount paid to you by

       14   plaintiffs' attorneys for writing the manuscript that

       15   formed the basis for your report and your publication

       16   was between 36,000 and 42,000 dollars.               Correct?

       17   A.      I can't remember exactly.

       18   Q.      You initially submitted your manuscript to the

       19   Journal of Gynecologic Oncology.            Right?

       20   A.      Right.

       21   Q.      This is Exhibit A 38.        Page 23.

       22              It said the authors have no conflict of

       23   interest to disclose.         Correct?

       24   A.      Correct.

       25   Q.      By the time you submitted your original
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 223 of 276 PageID:
                                  104383
                                 Said  - Cross/Mr. Williams

                                                                               223

        1   manuscript to the Journal of Gynecologic Oncology,

        2   plaintiffs' counsel paid you tens of thousands of

        3   dollars for your work.         Right?

        4   A.      Yes.

        5   Q.      Is there any doubt in your mind about that?

        6   A.      No.

        7   Q.      The statement you had no conflicts of interest

        8   to declare was not true, was it?

        9   A.      It is true.      I believe I have no conflict of

       10   interest to declare because this work, your Honor, is

       11   completely funded by my lab from my fund.

       12   Q.      You just said a moment ago your work was

       13   completely funded by your lab.           You were in fact paid

       14   to write the manuscript; were you not?

       15   A.      I was paid for my time, extra time that I spent

       16   doing the work for Beasley Allen.            But the whole work,

       17   all the lab supplies, everything I paid for from my

       18   own lab.

       19   Q.      I'm sorry.

       20   A.      I paid for all the supplies from the lab and the

       21   salary of my employees from the discretion fund of my

       22   lab.    So I believe I have no conflict of interest to

       23   report.       I reported, I disclosed my time that I spent

       24   working with Beasley Allen in this case to my

       25   university that I work for, and I don't see it as a
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 224 of 276 PageID:
                                  104384
                                 Said  - Cross/Mr. Williams

                                                                               224

        1   conflict of interest I should disclose.

        2              THE COURT:     Doctor, you were paid for, as you

        3   put it, extra hours or overtime.            I wasn't quite sure

        4   what that meant because, in the academic field, I

        5   don't think of it as overtime; but you were paid for

        6   some of your hours in doing the manuscript.               Correct?

        7              THE WITNESS:     Correct.

        8              THE COURT:     We have an answer.       We could move

        9   on.

       10   BY MR. WILLIAMS:

       11   Q.      The revised version of your manuscript you sent

       12   to the Journal of Reproductive Sciences included a

       13   section entitled, "Conflict of Interest."              Right?

       14              MR. WILLIAMS:      This is Exhibit B 14.

       15   A.      Which journal is this?

       16   Q.      This is the Journal of Reproductive Sciences.

       17   There is a section called, "Conflict of Interest"; and

       18   on page 14 it says:

       19              "The corresponding author Dr. Ghassan Saed

       20   acted as a consultant regarding this topic for a fee.

       21   Otherwise, the authors declare there are no conflicts

       22   of interest."

       23              Is that what it said in the conflict of

       24   interest statement?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 225 of 276 PageID:
                                  104385
                                 Said  - Cross/Mr. Williams

                                                                               225

        1   Q.       You personally prepared the conflict of interest

        2   section in the revised manuscript.            Right?

        3   A.       What do you mean?      I don't understand

        4   "personally prepared."

        5   Q.       Did you, Dr. Saed, prepare the conflict of

        6   interest section that appeared in the Reproductive

        7   Sciences manuscript?

        8   A.       Yes.

        9   Q.       You did not identify who you consulted for.

       10   Right?

       11   A.       Right.

       12   Q.       You did not disclose your consulting work in the

       13   matter was ongoing?

       14   A.       I didn't need to.

       15   Q.       You did not make that disclosure?

       16   A.       I didn't need to disclose that.

       17   Q.       And you did not disclose that?

       18   A.       Sure.

       19   Q.       You did not disclose the fact you consulted in

       20   litigation involving talc and ovarian cancer.               Right?

       21   A.       Not here.    Again, I said in my opinion I don't

       22   have a conflict of interest, and I did this because I

       23   was criticized by Johnson & Johnson lawyers not to put

       24   that.     So I said I'm not hiding anything.           I will put

       25   it.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 226 of 276 PageID:
                                  104386
                                 Said  - Cross/Mr. Williams

                                                                                226

        1   Q.       Can we agree that if you had not placed anything

        2   in the conflict of interest disclosure, the journal

        3   and peer reviewers who reviewed your manuscript would

        4   not know you were being paid by plaintiffs' counsel to

        5   write the manuscript?

        6   A.       I review papers for GYN Oncology.           I review

        7   papers for Reproductive Sciences.            And I don't see

        8   conflict of interest statements at all.

        9              THE COURT:      That wasn't his question.        Let's

       10   get to the bottom.         This is why it is taking so long

       11   today.

       12              All he asked is, if you did not include this

       13   conflict of interest statement, isn't it correct no

       14   one would have been aware you had consulted with a law

       15   firm involved in litigation on this topic.              Isn't that

       16   correct?

       17              THE WITNESS:      Yes, your Honor.

       18              MR. LAPINSKI:      What we are looking at is not

       19   the final disclosure that appeared in the manuscript.

       20              MR. WILLIAMS:      I'm getting to that.        I'm

       21   almost done.

       22   BY MR. WILLIAMS:

       23   Q.       After being deposed in this case in January of

       24   2019, you made additional revisions to your conflict

       25   disclosures.      Right?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 227 of 276 PageID:
                                  104387
                                 Said  - Cross/Mr. Williams

                                                                               227

        1   A.      Yes.

        2   Q.      You revised the conflict statement.            It is

        3   Exhibit A 39, page 10.         You revised the statement to

        4   say:

        5              "Dr. Saed has served as a paid consultant and

        6   expert witness in the talcum powder litigation."

        7              Correct?

        8   A.      Correct.

        9   Q.      Now, you also added a new financial disclosure

       10   statement for the first time.           Is that right?

       11   A.      This is because Johnson & Johnson lawyers --

       12              THE COURT:     Just answer the question.

       13   A.      Yes.

       14   Q.      If we could pull that up.         This is on page A 39,

       15   page 10.       The statement read, under funding:

       16              "The authors received no financial support for

       17   the research, authorship and/or publication of this

       18   article."

       19              That's what you wrote.        Correct?

       20   A.      Yes.

       21   Q.      That's not true, is it?

       22   A.      It is true.

       23   Q.      You received tens of thousands of dollars from

       24   plaintiffs' counsel in connection with your work

       25   actually writing the manuscript.            Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 228 of 276 PageID:
                                  104388
                                 Said  - Cross/Mr. Williams

                                                                               228

        1   A.      This is stating that paying for the research.

        2   Q.      Research, authorship and/or publication?

        3   A.      Expenses of publication, yes.

        4   Q.      Does it say expenses of publication?

        5   A.      That's what I meant.

        6   Q.      You understand authorship refers to writing.               If

        7   I'm an author of a book, I wrote the book.              Can we

        8   agree on that?

        9   A.      Yes.

       10   Q.      You were the author of the manuscript; were you

       11   not?

       12   A.      Yes.

       13   Q.      You were paid to author the manuscript.

       14   Correct?

       15   A.      For some part, yes.

       16   Q.      This funding disclosure says that the authors

       17   received no financial support for the research,

       18   authorship and/or publication.           Right?

       19   A.      Okay.

       20   Q.      A person could come to the conclusion from

       21   reading that funding disclosure that whatever Dr. Saed

       22   was paid for pursuant to the other disclosure, at

       23   least we know he wasn't paid to author or write this

       24   manuscript.      Right?

       25   A.      Possible.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 229 of 276 PageID:
                                  104389
                                Saed - Redirect/Mr. Lapinski

                                                                               229

        1              MR. WILLIAMS:      No further questions, your

        2   Honor.

        3              THE COURT:     You took less than 15.        Thank you

        4   very much.

        5              MR. LAPINSKI:      Your Honor, can we have a short

        6   break, just five minutes?

        7              THE COURT:     All right.

        8              THE DEPUTY CLERK:       All rise.

        9              (Recess.)

       10

       11   REDIRECT EXAMINATION

       12   BY MR. LAPINSKI:

       13   Q.       Dr. Saed, we're going to go back to the binder

       14   that was plaintiffs' counsel's binder, and I want to

       15   look at your deposition on pages 30 through 32,

       16   please.

       17              Doctor, you were asked earlier in regard to

       18   your testimony at the top of page 32, the question

       19   was -- starting at the bottom of page 31, line 24, the

       20   question was.

       21              "QUESTION:     As of the time you received the

       22   call from Ms. Thompson, what opinion did you have with

       23   regard to talc and ovarian cancer?"

       24              Do you remember being asked about that

       25   question and your response to that question?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 230 of 276 PageID:
                                  104390
                                Saed - Redirect/Mr. Lapinski

                                                                               230

        1   A.      Yes.

        2   Q.      Before going to your answer, I would like to go

        3   to page 30 of your deposition.           Starting at line 9,

        4   you were asked the question as to whether there is a

        5   causal link between talc and ovarian cancer.

        6              And if you see on page 30, line 11, through

        7   13, what was your answer to that?

        8   A.      I said:

        9              "My opinion, anything that causes inflammation

       10   and redox imbalance is linked to increased risk of

       11   ovarian cancer."

       12   Q.      Now, Doctor, with that in mind, when we go to

       13   your answer on page 32, line 2, and your answer is

       14   that "talc is a potential inducer of inflammation."

       15   Correct?

       16   A.      Yes.

       17   Q.      After that you said it "induces and increases

       18   the risk of ovarian cancer."           Correct?

       19   A.      Correct.

       20   Q.      What did it refer to in that statement?

       21   A.      Inflammation.

       22   Q.      Doctor, you were asked questions about the

       23   abstract that was submitted to SGO in March of 2019

       24   and the fact that the submission to SGO made a

       25   statement of testing for 48 hours.            Correct?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 231 of 276 PageID:
                                  104391
                                Saed - Redirect/Mr. Lapinski

                                                                               231

        1   A.       Correct.

        2   Q.       I would like you to turn to your binder at the

        3   back of the binder marked as PSC Saed Exhibit 3.

        4              Doctor, let me know when you have that in

        5   front of you.

        6   A.       Say that again.

        7   Q.       The exhibit is marked PSC Saed 3.

        8              MR. LAPINSKI:      Your Honor, if you would like,

        9   I can hand a copy up to you.

       10   Q.       Doctor, can you please describe for me what that

       11   exhibit is.

       12   A.       This is the abstract that we submitted to SGO

       13   and it is presented by Dr. Harper.            It induces a

       14   pro-oxidant state in normal and ovarian cancer cells

       15   through gene point mutations.

       16   Q.       Dr. Saed, is that the poster that you submitted

       17   to SGO in March of 2019?

       18   A.       Yes.

       19   Q.       Is that the poster presented to SGO in March of

       20   2019?

       21   A.       Yes.

       22   Q.       What are the hours that are noted on that poster

       23   that was presented at SGO in 2019 as far as treatment

       24   hours?

       25   A.       72 hours.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 232 of 276 PageID:
                                  104392
                                Saed - Redirect/Mr. Lapinski

                                                                               232

        1   Q.      Doctor, does your research conclude that

        2   Johnson's Baby Powder causes oxidative stress and

        3   ovarian cancer?

        4   A.      Yes.

        5   Q.      Is it your opinion oxidative stress and

        6   inflammation leads to ovarian cancer?

        7   A.      Yes.

        8   Q.      Is it your opinion that Johnson's Baby Powder

        9   causes ovarian cancer?

       10   A.      Yes.

       11   Q.      Doctor, what are those opinions based upon?

       12   A.      It is based on all the results I established in

       13   my laboratory and my 25 plus years of experience

       14   characterizing the hallmark of ovarian cancer in

       15   relation to -- specifically, in relation to oxidative

       16   stress and inflammation and also in published

       17   literature.

       18   Q.      Doctor, there were some questions that were

       19   asked, and I'm not sure the record was clear, so I

       20   want to go back and try to clarify it.

       21              You were asked some questions as to what was

       22   written first, the manuscript that you submitted to

       23   Gynecologic Oncology or the report you submitted in

       24   this litigation.       Could you just clarify which was

       25   written first, your manuscript or your expert report
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 233 of 276 PageID:
                                  104393
                                Saed - Redirect/Mr. Lapinski

                                                                               233

        1   in this litigation?

        2   A.       I believe the report first.

        3   Q.       The report first that you submitted in November?

        4   A.       I think November, and the manuscript was in --

        5   I'm not good on dates.

        6   Q.       Doctor, take a look, if you would, at first the

        7   exhibit that's in your binder, which is your expert

        8   report.     What's the date of that expert report?

        9   A.       November 2018.

       10   Q.       Doctor, do you recall when it was that you

       11   submitted the manuscript to Gynecologic Oncology?

       12   A.       August 2018.

       13   Q.       Doctor, does that refresh your recollection as

       14   to which was written first, the manuscript or the

       15   expert report?

       16   A.       Yes.

       17   Q.       Which was written first, the manuscript or the

       18   expert report?

       19   A.       The manuscript.

       20   Q.       Doctor, going back to the testimony that we just

       21   went through in regard to cell proliferation.               Is it a

       22   generally accepted practice to leave a blank on a

       23   plate?

       24   A.       Add a blank to a plate, planning experiment?

       25   Q.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 234 of 276 PageID:
                                  104394
                                Saed - Redirect/Mr. Lapinski

                                                                               234

        1   A.       Yes.

        2   Q.       Doctor, if someone wanted to, could they

        3   replicate your studies based upon the description in

        4   your manuscript?

        5   A.       Yes.

        6   Q.       Doctor, some of the research you did in regard

        7   to Johnson & Johnson's Baby Powder dealt with CA-125.

        8   Right?

        9   A.       Yes.

       10   Q.       What is the relevance of CA-125 in your

       11   experiments?

       12   A.       CA-125 is a cancer antigen marker; and if it is

       13   increased, and it is increased when cells are exposed

       14   to Johnson & Johnson Baby Powder.            That is very

       15   significant.      It's a cancer antigen marker.

       16   Q.       The research you did regarding Johnson's Baby

       17   Powder was in vitro?

       18   A.       Yes.

       19   Q.       Doctor, are doses in in vitro studies used to

       20   predict exposure in humans?

       21   A.       No.

       22   Q.       Why is that?

       23   A.       Because in concrete studies is a completely

       24   different environment; and also the cells you are

       25   dealing with 100 percent of the same type of cells in
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 235 of 276 PageID:
                                  104395
                                Saed - Redirect/Mr. Lapinski

                                                                               235

        1   one concentration.        In the human body it is all over.

        2   Q.      Doctor, if you would in your binder, turn to

        3   Exhibit G in your binder.          It is PSC Saed OP Exhibit

        4   G.    And if you would, Doctor, if you could turn to

        5   page 20.

        6              Doctor, what is that on page 20 that we are

        7   looking at?

        8   A.      CA-125 --

        9   Q.      Take a look on the screen and make sure you are

       10   looking at the right page.

       11   A.      Oh, this is the plan of the experiment that we

       12   did using Johnson & Johnson Baby Powder looking at

       13   different doses -- 5, 50, 100 micrograms per

       14   milliliter for 72 hours; and these are the lists of

       15   all cells that we used in the study, and they are each

       16   cell line treated, untreated with different doses

       17   giving an ID.

       18   Q.      Doctor, what's the significance of the ID number

       19   that's next to each cell line?

       20   A.      The ID is what is transported into the

       21   electronic data.

       22   Q.      Doctor, if we were to go to your electronic data

       23   and we were to look at your electronic data, would we

       24   be able to correlate each cell line based upon the ID

       25   number with the data that's in your chart?
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 236 of 276 PageID:
                                  104396
                                Saed - Redirect/Mr. Lapinski

                                                                               236

        1   A.      Yes.

        2   Q.      Doctor, while there is a lot of cross-outs on

        3   here, which makes us think white-out may be good

        4   sometimes, is it clear here, Doctor, you have your six

        5   different cell lines, and for your six different cell

        6   lines you have the different amount of treatment?

        7   A.      Yes.

        8   Q.      If we could look at the top of that page,

        9   Doctor, what's the treatment time associated with all

       10   of those cell lines?

       11   A.      72 hours.

       12   Q.      Doctor, when was it that that was treated?

       13   What's the date on that page, Doctor?

       14   A.      February 1st.

       15   Q.      Doctor, the experiments you did related to

       16   Johnson's Baby Powder, if we flip now to Exhibit H in

       17   the binder.

       18              First of all, Doctor, can you identify for me

       19   what Exhibit H in the binder is?

       20   A.      This is the description of the beginning of the

       21   experiment using only Johnson & Johnson Baby Powder

       22   with the identification of the lot number and the cell

       23   line.

       24   Q.      Doctor, if you would flip to the third page,

       25   which is page No. 32, that also has Bates No. Saed
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 237 of 276 PageID:
                                  104397
                                Saed - Redirect/Mr. Lapinski

                                                                               237

        1   000003.       Doctor, what is that spreadsheet that's shown

        2   on that page?

        3   A.      This is the spreadsheet with the sample ID which

        4   corresponds to the same ID you just showed which we

        5   treated with the different doses with Johnson &

        6   Johnson Baby Powder for 72 hours.

        7   Q.      Doctor, were all of the samples that you used in

        8   the Johnson's Baby Powder study those samples

        9   identified there treated for 72 hours?

       10   A.      Yes.

       11   Q.      Doctor, you were able to confirm that in your

       12   lab notebook?

       13   A.      Yes.

       14   Q.      Doctor, in order for you to reach the

       15   conclusions that you reached and you are expressing in

       16   your expert report, was it necessary to compare the

       17   dose that you used in in vitro studies with an amount

       18   equivalent to human exposure?

       19   A.      No.

       20   Q.      Why is that?

       21   A.      In vivo human studies are completely different.

       22   It needs a different setup.

       23   Q.      Doctor, do you need animal studies to support

       24   the opinions you are offering in this case?

       25   A.      No.
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 238 of 276 PageID:
                                  104398
                                Saed - Redirect/Mr. Lapinski

                                                                               238

        1   Q.      Doctor, the final manuscript that you published

        2   in Reproductive Sciences in February of 2019, did that

        3   final manuscript correctly reflect the fact that the

        4   Johnson's Baby Powder, that the cell lines that were

        5   treated with Johnson's Baby Powder were treated for

        6   72 hours?

        7   A.      Yes.

        8   Q.      Dr. Saed, you were asked several questions in

        9   regard to white-out that was in your laboratory

       10   notebook.       Do you recall that?

       11   A.      Yes.

       12   Q.      Dr. Saed, the questions that were asked about

       13   the white-out were questions for the most part in

       14   regard to the section of your notebook that has been

       15   marked as PSC Saed OP Exhibit I.            Correct?

       16   A.      Yes.

       17   Q.      Dr. Saed, in addition there were some white-outs

       18   in the section that was marked as PSC Saed OP Exhibit

       19   G.    Correct?

       20   A.      Yes.

       21   Q.      Were those sections of the laboratory notebook

       22   performed before you started doing your testing on

       23   Johnson's Baby Powder?

       24   A.      One more time, please.

       25   Q.      Sure.     Exhibit I and Exhibit G, which are copies
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 239 of 276 PageID:
                                  104399
                                Saed - Redirect/Mr. Lapinski

                                                                               239

        1   of the first two sections of your laboratory notebook,

        2   do those two sections of the laboratory notebook

        3   pertain to work that you did on talcum powder before

        4   you started your experiments on Johnson's Baby Powder

        5   that form the substance of the manuscript that you

        6   published?

        7   A.      Yes.

        8   Q.      Dr. Saed, there was note made of the fact that

        9   on one of the pages of your laboratory notebook in

       10   Exhibit H, specifically, page 53 of that notebook,

       11   which is Bates stamp number Saed 000025, that there

       12   was white-out and Johnson & Johnson was written on top

       13   of the white-out.        Do you recall that?

       14   A.      Yes.

       15   Q.      Dr. Saed, how were you able to confirm Johnson's

       16   Baby Powder was in fact used for all of your

       17   experiments that start in Exhibit H?

       18   A.      This Exhibit H is everything we used in this

       19   exhibit where we published the manuscript.              It is all

       20   done with Johnson & Johnson Baby Powder.

       21   Q.      How are you able to confirm that, Doctor?              Flip

       22   to the first page of Exhibit H, if that will assist

       23   you.

       24   A.      If you go to the first page, your Honor will see

       25   that.    Everything in this section is done with this
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 240 of 276 PageID:
                                  104400

                                                                               240

        1   powder.

        2   Q.      Doctor, you were asked questions about work that

        3   you performed that was later added to your laboratory

        4   notebook.      Do you recall those questions?

        5   A.      Yes.

        6   Q.      Doctor, any of the data that was run related to

        7   your experiments on Johnson's Baby Powder, was the

        8   data run prior to your writing and submitting your

        9   manuscripts for consideration to Gynecologic Oncology?

       10   A.      Before we submit, of course.

       11   Q.      Was all of the data related to Johnson's Baby

       12   Powder and the results that you found and submitted as

       13   a manuscript to Reproductive Sciences run and analyzed

       14   before you submitted the manuscript?

       15   A.      Yes.

       16              MR. LAPINSKI:      I have no further questions.

       17              MR. WILLIAMS:      No questions, your Honor.

       18              THE COURT:     Thank you.     You are excused,

       19   Doctor.

       20              (Witness excused.)

       21              THE COURT:     Okay.    9:30 tomorrow morning.

       22              THE DEPUTY CLERK:       All rise.

       23              (Court adjourned at 6:10 p.m.)

       24   ///

       25
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 241 of 276 PageID:
                                  104401

                                                                                241

        1                                   I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6
                  WITNESSES            Direct Cross      Redirect Recross
        7
            Ghassan Saed
        8
                  Mr. Lapinski          4           --       222       --
        9         Mr. Williams         --           83        --       --

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 242 of 276 PageID:
                                  104402

                                                                               242

        1
                                  C E R T I F I C A T E
        2

        3
                 PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE
        4   FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

        5   TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

        6   ABOVE-ENTITLED MATTER.

        7

        8

        9
                  S/Vincent Russoniello
       10         Vincent Russoniello, CCR
                  Certificate No. 675
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 243 of 276 PageID:
                                  104403

                                                                                                                   243
                $                10/3/2017 [1] - 182:16        16-MD-2738(FLW)(LHG          2004 [3] - 105:13,
                                 10/6/2017 [1] - 183:2          [1] - 1:2                    106:15, 106:19
   $600 [1] - 136:5
                                 10/7/2017 [1] - 183:3         1616 [3] - 208:9, 208:13,    2008 [5] - 106:15,
                                 100 [16] - 16:11, 18:12,       209:3                        106:18, 106:21, 107:21,
                0
                                  21:22, 28:18, 28:22,         17 [9] - 100:14, 100:16,      109:2
   0.103 [2] - 210:6, 215:18      48:12, 57:17, 59:15,          101:7, 108:17, 108:20,      2009 [1] - 110:10
   0.115 [1] - 210:6              155:6, 158:5, 192:10,         144:13, 156:25, 158:18,     2015 [4] - 128:7, 135:4,
   0.13 [1] - 215:17              199:9, 205:8, 206:10,         190:6                        135:10, 135:15
   0.1764 [1] - 206:24            234:25, 235:13               1764 [2] - 207:9, 215:7      2017 [26] - 70:25, 71:8,
   000003 [1] - 237:1            100-micrograms [1] -          17th [1] - 170:10             71:12, 71:16, 84:18,
   000025 [1] - 239:11            50:9                         18 [1] - 138:5                84:22, 85:1, 85:13,
   08608 [1] - 1:7               103 [5] - 27:24, 28:15,       187 [1] - 200:19              85:20, 116:8, 116:12,
                                  211:2, 215:13, 215:14        18th [2] - 175:18, 175:20     116:20, 166:7, 167:10,
                1                104 [6] - 27:22, 27:24,       19 [3] - 159:23, 166:10       167:17, 168:2, 170:6,
                                  27:25, 29:4, 179:11,         1967 [2] - 103:19, 103:22     170:14, 170:18, 170:22,
   1 [75] - 1:5, 5:17, 28:8,
                                  179:12                       1984 [2] - 111:21, 112:1      170:23, 170:24, 171:5,
    62:14, 62:15, 62:18,
                                 108 [5] - 29:23, 31:20,       1993 [1] - 109:20             171:18, 183:7
    63:2, 68:14, 68:15,
                                  31:21, 201:8, 201:10         1998 [1] - 6:25              2018 [26] - 16:19, 16:20,
    68:17, 68:20, 68:22,
                                 11 [4] - 6:3, 102:4, 177:2,   19th [1] - 156:1              17:15, 71:9, 156:1,
    69:8, 69:18, 71:19,
                                  230:6                        1st [2] - 117:10, 236:14      160:17, 163:21, 166:7,
    71:24, 72:15, 83:18,
                                 11.07 [2] - 24:13, 24:15                                    166:23, 167:22, 168:3,
    86:2, 94:2, 116:25,
                                 11.63 [2] - 24:20, 24:25                   2                170:6, 170:14, 170:18,
    117:3, 123:15, 123:19,
                                 112-T [1] - 28:8                                            170:23, 171:5, 171:14,
    124:4, 124:18, 125:2,                                      2 [48] - 13:19, 15:15,
                                 113 [4] - 11:2, 29:23,                                      172:2, 172:6, 172:8,
    125:5, 125:17, 129:4,                                       28:8, 33:13, 62:14, 72:2,
                                  31:21, 31:22                                               172:22, 173:4, 173:13,
    132:7, 132:10, 132:13,                                      73:6, 73:16, 73:17,
                                 115 [1] - 155:4                                             174:20, 233:9, 233:12
    132:18, 132:23, 133:4,                                      73:23, 74:7, 83:18, 85:7,
    133:11, 133:21, 134:2,       116 [1] - 155:4                                            2019 [17] - 1:4, 77:21,
                                                                95:12, 110:23, 118:12,
    138:4, 139:12, 154:12,       12 [22] - 94:3, 94:19,                                      85:6, 117:5, 122:22,
                                                                118:22, 119:4, 122:13,
    154:13, 154:17, 159:15,       108:19, 109:17, 109:21,                                    135:20, 156:4, 169:24,
                                                                122:15, 123:16, 123:19,
    159:19, 162:17, 166:10,       109:23, 110:1, 128:16,                                     171:22, 172:1, 174:9,
                                                                126:4, 126:7, 126:22,
    173:25, 196:20, 197:9,        138:5, 159:20, 162:18,                                     226:24, 230:23, 231:17,
                                                                132:5, 132:8, 132:10,
    198:8, 198:16, 201:1,         185:7, 195:21, 195:22,                                     231:20, 231:23, 238:2
                                                                132:14, 132:17, 132:18,
    201:20, 203:17, 203:19,       196:20, 197:9, 197:11,                                    21 [1] - 168:21
                                                                133:5, 133:8, 133:11,
    205:25, 206:21, 206:25,       197:25, 201:7, 213:8,                                     22 [5] - 1:4, 100:16,
                                                                133:21, 134:2, 155:14,
    207:3, 207:13, 209:15,        213:12, 215:2                                              101:7, 101:11, 144:13
                                                                159:15, 166:14, 168:24,
    209:23, 210:4, 210:12,       120 [3] - 29:24, 32:1,                                     222 [1] - 241:8
                                                                198:16, 201:2, 205:25,
    210:25, 211:2, 213:11,        32:4                                                      2232 [1] - 217:22
                                                                212:7, 213:13, 218:18,
    213:13, 215:7, 215:8,        122 [2] - 183:25, 184:1                                    2248 [1] - 217:22
                                                                230:13
    215:14, 218:18               1244 [1] - 211:14                                          225 [4] - 211:3, 214:24,
                                                               2.17 [1] - 184:7
   1,000 [3] - 147:21,           125 [2] - 18:2, 178:25                                      217:21, 219:17
                                                               2.21 [1] - 23:5
    147:24, 148:1                13 [10] - 108:20, 109:17,                                  23 [6] - 116:24, 117:3,
                                                               2.39 [1] - 184:7
   1-30 [2] - 196:13, 196:23      109:21, 109:23, 110:1,                                     117:5, 155:12, 174:9,
                                                               2.44 [1] - 23:5
   1-77 [2] - 196:13, 196:23      178:25, 183:25, 194:23,                                    222:21
                                                               2.46 [1] - 184:7
   1-87 [4] - 194:24, 197:4,      200:2, 230:7                                              23rd [7] - 85:6, 100:18,
                                                               2.47 [4] - 22:2, 22:5,
    201:12, 211:22               139 [1] - 101:12                                            103:8, 117:4, 169:24,
                                                                22:21, 184:7
   1-88 [5] - 200:1, 202:14,     14 [3] - 156:12, 224:14,                                    172:1, 174:19
                                                               2.5 [1] - 23:4
    202:25, 203:3, 204:19         224:18                                                    24 [16] - 17:10, 32:11,
                                                               20 [16] - 11:20, 16:11,
   1-microgram [1] - 149:22      140 [1] - 8:13                                              33:1, 33:11, 33:13, 38:9,
                                                                18:12, 21:22, 37:18,
   1.0 [3] - 28:9, 28:18, 29:4   14th [1] - 122:22                                           41:9, 86:3, 117:5, 117:6,
                                                                50:9, 78:4, 147:14,
   10 [5] - 29:22, 183:7,        15 [5] - 155:3, 168:20,                                     155:5, 158:12, 158:14,
                                                                147:24, 158:5, 174:1,
    190:6, 227:3, 227:15          181:10, 221:20, 229:3                                      158:19, 229:19
                                                                177:2, 206:5, 235:5,
   10.50 [2] - 24:20, 25:2       16 [3] - 156:25, 162:19,                                   244 [2] - 138:3, 138:5
                                                                235:6
   10/15/17 [1] - 166:19          186:2                                                     245 [1] - 138:5
                                                               200 [1] - 148:1
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 244 of 276 PageID:
                                  104404

                                                                                                                244
   25 [11] - 7:25, 12:16,        120:11, 122:13, 122:15,                  6              9.98 [5] - 24:20, 24:21,
    14:23, 59:4, 61:14, 85:6,    127:2, 133:9, 155:14,                                    25:10, 25:12, 25:13
                                 155:15, 155:18, 174:6,       6 [8] - 186:12, 198:20,
    93:9, 125:12, 133:8,                                                                 9/26/2017 [2] - 181:11,
                                 198:20, 198:21, 201:2,        198:21, 201:2, 213:11,
    206:10, 232:13                                                                        182:2
                                 208:10, 213:13, 241:8         213:14
   26 [3] - 167:10, 167:17,                                                              9/29/2017 [1] - 181:16
                                4.3 [2] - 185:16, 186:10      6.5 [1] - 185:16
    170:22                                                                               90 [2] - 177:1, 177:2
                                4.5 [1] - 185:16              60 [1] - 135:23
   265 [2] - 190:4, 190:6                                                                94 [1] - 162:25
                                40 [2] - 182:12, 182:15       609 [1] - 1:25
   2780 [1] - 198:7                                                                      96 [17] - 195:7, 195:15,
                                402 [1] - 1:7                 61 [2] - 24:3, 24:5
   28 [2] - 43:4, 242:3                                                                   195:22, 197:4, 199:21,
                                42,000 [1] - 222:16           65th [1] - 65:20
                                                                                          201:4, 212:4, 213:6,
                3               45 [2] - 82:6, 221:19         66th [1] - 76:15            213:8, 216:2, 216:16,
                                465 [2] - 122:12, 122:15      675 [1] - 242:10            218:8, 219:7, 219:11,
   3 [46] - 15:15, 54:14,                                     6:10 [1] - 240:23
    64:11, 64:13, 64:15,        48 [38] - 17:10, 38:9,                                    219:15, 219:23, 220:2
    69:7, 69:8, 77:23, 86:3,     38:14, 41:9, 154:24,                                    9:30 [1] - 240:21
                                 155:7, 156:9, 156:16,                    7              9th [2] - 199:17, 214:4
    107:11, 111:2, 119:11,
    120:14, 121:2, 121:18,       156:22, 157:18, 157:21,      7 [8] - 156:13, 185:7,
    121:20, 123:4, 123:17,       157:25, 158:10, 158:12,       186:12, 197:11, 197:25,               A
    123:24, 124:4, 124:11,       158:14, 158:20, 158:23,       201:2, 213:11, 213:14     A,B,C [1] - 213:13
    126:4, 128:20, 129:4,        159:2, 159:10, 159:12,       70 [1] - 135:23            A-2780 [1] - 206:22
    139:9, 153:25, 155:14,       160:2, 160:3, 160:11,        72 [32] - 17:10, 18:13,    A-4 [3] - 208:9, 208:24,
    159:20, 174:1, 182:4,        160:12, 160:14, 160:17,       21:23, 24:10, 38:9,        209:2
    198:8, 198:16, 201:2,        160:21, 160:24, 161:2,        38:14, 41:9, 57:17,
                                                                                         A2780 [2] - 207:3, 207:14
    201:20, 203:17, 205:25,      161:21, 162:20, 163:2,        59:15, 156:10, 156:16,
                                                                                         ability [2] - 25:3, 121:11
    209:15, 209:23, 210:18,      163:12, 163:19, 163:23,       158:5, 158:12, 158:15,
                                                                                         able [17] - 15:1, 21:12,
    210:25, 212:7, 213:13,       164:1, 164:3, 230:25          158:24, 159:17, 160:11,
                                                                                          44:9, 47:8, 52:25, 58:18,
    218:18, 221:18, 231:3,      49 [5] - 21:13, 21:17,         160:22, 163:12, 164:12,
                                                                                          65:13, 68:4, 105:4,
    231:7                        22:11, 22:18, 104:1           164:16, 165:6, 165:10,
                                                                                          109:7, 115:24, 187:15,
   3.2 [1] - 186:11                                            165:16, 165:19, 165:23,
                                                                                          212:16, 235:24, 237:11,
   3.6 [1] - 186:10                          5                 231:25, 235:14, 236:11,
                                                                                          239:15, 239:21
   30 [3] - 229:15, 230:3,      5 [16] - 21:22, 94:2, 94:6,    237:6, 237:9, 238:6
                                                                                         ABOVE [1] - 242:6
    230:6                        94:19, 117:6, 147:14,        74 [4] - 29:23, 31:14,
                                                                                         ABOVE-ENTITLED [1] -
   31 [6] - 86:3, 88:15,         188:24, 193:7, 193:10,        31:15, 31:18
                                                                                          242:6
    88:16, 180:11, 180:12,       193:14, 198:20, 198:21,      75 [1] - 206:11
                                                                                         absolutely [2] - 34:4,
    229:19                       201:2, 203:5, 213:13,        753 [1] - 242:3
                                                                                          38:4
   313 [1] - 185:6               235:13                                                  absorb [2] - 194:12,
   315 [1] - 185:7              5,000 [2] - 23:18, 27:3                   8
                                                                                          194:17
   316 [1] - 159:20             50 [5] - 8:14, 53:15,         8 [6] - 95:11, 195:22,     absorbed [5] - 194:1,
   32 [6] - 86:3, 181:11,        103:1, 103:19, 235:13         197:6, 201:2, 213:14,      194:4, 194:6, 194:7,
    229:15, 229:18, 230:13,     500 [1] - 148:1                215:2                      194:9
    236:25                      501 [1] - 106:13              80 [1] - 206:6             abstract [32] - 16:17,
   33 [1] - 182:11              502 [1] - 128:14              83 [1] - 241:9              16:21, 17:15, 18:1,
   333 [6] - 94:2, 94:3,        505 [3] - 161:23, 162:3,      85 [2] - 110:16, 110:17     65:19, 65:25, 66:7, 67:6,
    94:19, 95:12                 164:8                        87 [1] - 168:20             75:15, 76:3, 77:7, 77:16,
   36,000 [1] - 222:16          50th [3] - 76:3, 76:24,       88 [5] - 106:22, 107:2,     104:3, 110:24, 130:17,
   38 [2] - 155:3, 222:21        162:7                         166:10, 166:11, 173:25     130:18, 131:23, 158:14,
   39 [5] - 188:22, 193:8,      51 [4] - 103:1, 105:10,       89 [1] - 174:1              159:4, 159:6, 159:9,
    200:9, 227:3, 227:14         105:13                       8th [1] - 210:4             159:11, 159:24, 160:1,
   3rd [1] - 156:4              52 [4] - 29:23, 30:1, 30:4                                160:10, 161:2, 162:5,
                                53 [5] - 111:24, 112:1,                   9               162:7, 163:22, 164:1,
                4                112:11, 114:16, 239:10                                   230:23, 231:12
                                                              9 [7] - 166:10, 188:22,
   4 [20] - 95:12, 106:23,      588-9516 [1] - 1:25                                      abstracts [7] - 66:11,
                                                               188:24, 193:10, 201:2,
    111:2, 112:11, 114:16,                                                                66:20, 67:1, 76:10,
                                                               213:14, 230:3
                                                                                          77:17, 78:21, 160:20
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 245 of 276 PageID:
                                  104405

                                                                                                                 245
   academic [1] - 224:4          172:19, 179:8, 193:22,       126:7, 126:22, 132:5,        127:3, 127:8, 128:1,
   accept [1] - 68:4             216:10, 216:13, 217:21,      132:17, 133:5, 133:8         128:24, 134:16, 200:7,
   accepted [17] - 44:13,        218:2, 227:9, 240:3         aim [12] - 63:22, 120:10,     200:22, 200:23, 214:1,
    48:23, 50:2, 54:1, 55:13,   adding [1] - 212:16           120:20, 121:3, 123:2,        240:13
    58:13, 65:6, 66:1, 67:18,   addition [4] - 5:18, 55:5,    123:15, 123:16, 124:13,     analyzing [3] - 53:4,
    74:12, 75:24, 76:9,          63:16, 238:17                124:17, 125:4, 125:18,       117:23, 130:1
    77:15, 77:17, 142:15,       additional [11] - 14:2,       125:24                      Anatomy [1] - 7:10
    156:7, 233:22                32:2, 100:20, 103:9,        aims [5] - 64:8, 115:21,     animal [20] - 68:24, 69:2,
   accepting [2] - 87:21,        204:23, 207:21, 207:22,      117:24, 123:14, 123:15       92:11, 95:20, 95:24,
    88:9                         207:23, 213:8, 214:15,      ALABAMA [2] - 1:11,           96:14, 98:1, 98:3, 98:6,
   accompanied [1] - 56:9        226:24                       1:11                         98:14, 100:10, 102:17,
   accomplish [6] - 121:3,      adds [1] - 107:8             ALLADI [2] - 1:21, 3:23       106:15, 109:2, 109:24,
    124:13, 124:14, 124:17,     adhesions [2] - 46:3         Alladi [1] - 3:24             110:5, 110:8, 115:25,
    125:18, 125:24              adjourned [1] - 240:23       alleles [1] - 28:8            237:23
   accomplishments [1] -        affect [2] - 92:19, 150:21   Allen [7] - 3:17, 84:25,     animals [10] - 91:23,
    118:20                      afternoon [5] - 83:10,        85:9, 117:9, 136:3,          95:19, 102:8, 102:11,
   accordance [1] - 62:16        83:11, 83:16, 98:25,         223:16, 223:24               104:9, 105:6, 108:21,
   according [4] - 39:1,         143:3                       ALLEN [1] - 1:10              110:2, 111:1, 113:2
    189:25, 190:11, 218:21      agencies [5] - 61:6,         ALLISON [1] - 2:3            annual [5] - 65:20, 76:4,
   account [2] - 27:18,          61:15, 63:11, 63:13         Allison [1] - 4:2             76:16, 76:24, 162:8
    189:7                       agency [1] - 64:5            allocated [1] - 111:1        answer [26] - 39:21,
   accuracy [4] - 23:15,        agent [6] - 14:9, 49:4,      allow [1] - 87:8              86:5, 86:13, 86:24, 87:9,
    23:17, 26:25, 161:6          49:5, 69:6, 92:19           almost [2] - 57:11,           87:21, 95:10, 96:10,
   accurate [9] - 85:11,        agents [5] - 95:7, 189:17,    226:21                       107:24, 122:17, 122:21,
    88:1, 145:6, 160:14,         189:20, 190:2, 190:13       alone [4] - 49:16, 148:24,    123:11, 125:25, 150:6,
    175:17, 184:24, 203:25,     ago [15] - 37:19, 97:14,      150:19, 150:24               152:17, 163:6, 184:25,
    207:15, 207:20               105:11, 109:10, 134:5,      alteration [3] - 141:9,       212:19, 219:1, 221:7,
   ACCURATE [1] - 242:4          135:5, 141:20, 161:20,       141:11, 142:24               224:8, 227:12, 230:2,
   accurately [1] - 205:11       163:2, 165:18, 165:22,      altered [6] - 7:24, 8:1,      230:7, 230:13
   achieving [1] - 117:24        174:3, 174:6, 212:14,        55:16, 181:16, 182:18,      ANSWER [33] - 85:10,
   acknowledge [2] -             223:12                       182:19                       86:9, 94:10, 94:15,
    105:20, 160:4               agree [34] - 69:21, 69:23,   altering [2] - 58:19,         95:17, 117:10, 117:14,
   acquired [1] - 134:25         72:14, 88:21, 88:23,         125:14                       122:20, 138:11, 138:17,
   act [1] - 10:3                92:11, 103:15, 109:3,       alternative [2] - 61:20,      159:24, 160:3, 166:15,
   acted [1] - 224:20            113:10, 113:16, 115:10,      64:1                         166:17, 166:20, 166:22,
   ACTION [1] - 1:2              120:3, 125:4, 145:24,       alters [1] - 57:21            167:1, 168:25, 169:4,
   activity [16] - 11:24,        152:20, 158:13, 171:25,     American [1] - 10:5           174:4, 174:10, 174:14,
    14:15, 14:17, 14:18,         172:2, 172:3, 174:19,       amount [7] - 164:12,          177:9, 185:12, 185:16,
    24:8, 46:8, 54:15, 56:14,    185:25, 186:23, 190:8,       207:25, 211:16, 222:11,      185:21, 186:5, 186:8,
    57:23, 58:20, 75:18,         199:17, 201:1, 201:2,        222:13, 236:6, 237:17        186:17, 186:19, 186:22,
    79:10, 79:14, 112:14,        201:22, 215:8, 215:10,      amounts [1] - 158:20          187:4, 190:10
    124:21                       215:14, 216:12, 226:1,      AN [1] - 242:4               answered [5] - 41:13,
   actual [13] - 38:16,          228:8                       analysis [20] - 29:1,         138:17, 167:24, 190:17,
    58:11, 69:25, 72:9,         agreed [1] - 218:16           90:23, 120:4, 172:9,         216:22
    114:8, 141:16, 148:8,       ahead [2] - 113:20,           172:16, 172:21, 173:1,      answering [2] - 87:20,
    201:22, 202:12, 202:23,      123:13                       173:7, 173:8, 173:10,        190:10
    203:15, 212:4, 221:2        Aim [27] - 62:14, 62:15,      173:21, 173:24, 175:2,      answers [12] - 94:6,
   acute [2] - 113:22,           62:18, 63:2, 64:11,          175:4, 175:7, 175:13,        94:17, 138:7, 159:21,
    113:23                       64:13, 64:15, 120:14,        175:15, 176:16, 188:21,      166:12, 167:2, 168:22,
   add [7] - 28:12, 28:18,       121:2, 121:18, 121:20,       191:8                        169:6, 174:17, 177:14,
    28:22, 29:4, 80:1, 103:9,    123:4, 123:17, 123:19,      analyze [4] - 132:18,         213:20, 218:14
    233:24                       123:24, 124:4, 124:11,       133:11, 190:24, 214:18      anti [1] - 62:21
   added [10] - 109:13,          125:2, 125:17, 126:4,       analyzed [11] - 126:23,      anti-oxidation [1] - 62:21
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 246 of 276 PageID:
                                  104406

                                                                                                                  246
   antigen [4] - 17:21, 59:7,     11:8, 11:13, 69:25, 70:1,   Associate [2] - 6:12,         184:15, 184:24
    234:12, 234:15                70:4, 70:6, 70:7, 70:9,      6:15                        avoid [1] - 180:4
   antioxidant [6] - 8:3,         70:11, 70:12, 70:18,        Associated [1] - 128:9       aware [17] - 29:6, 37:15,
    21:20, 28:5, 58:19,           70:21, 70:25, 71:12,        associated [5] - 91:8,        45:13, 48:16, 49:24,
    126:10, 132:7                 71:17, 72:8, 72:10,          130:10, 132:16, 211:17,      52:12, 53:18, 53:22,
   antioxidants [4] - 12:2,       105:18, 136:22, 140:11,      236:9                        55:6, 55:9, 60:6, 63:12,
    12:13, 56:10, 124:22          140:12, 193:8, 203:5,       association [29] - 91:11,     81:4, 110:5, 110:7,
   anytime [1] - 158:9            227:18                       107:16, 119:19, 130:7,       190:25, 226:14
   anyway [1] - 79:12            articles [7] - 8:13, 8:15,    130:15, 130:20, 130:23,     axis [2] - 205:9, 205:10
   anyways [1] - 97:21            9:5, 9:10, 9:14, 11:17,      131:5, 131:8, 131:17,
   apart [1] - 173:9              70:17                        131:22, 133:3, 133:10,                  B
   apoptosis [26] - 12:25,       artifact [1] - 49:6           134:1, 134:7, 134:17,       B-13 [1] - 179:12
    13:4, 18:15, 44:17, 53:8,    Asbestos [1] - 103:20         134:18, 135:13, 141:12,     B-15 [1] - 180:11
    54:16, 56:16, 56:17,         asbestos [8] - 102:12,        141:15, 141:21, 142:1,
                                                                                           B-23 [1] - 139:9
    57:2, 57:4, 58:5, 58:13,      103:22, 104:4, 104:10,       142:2, 142:3, 145:2,
                                                                                           B-25 [1] - 118:11
    65:6, 73:21, 73:24, 74:1,     105:2, 105:6, 107:22,        145:9, 145:17, 192:20,
                                                                                           baby [2] - 11:23, 89:3
    74:5, 74:10, 75:4, 75:9,      108:22                       192:23
                                                                                           Baby [78] - 12:6, 13:2,
    75:19, 77:25, 123:20,        asbestos-free [2] -          assuming [2] - 42:25,
                                                                                            13:9, 13:12, 13:21,
    141:11, 188:21, 192:7         102:12, 108:22               67:9
                                                                                            14:19, 18:9, 19:12,
   appear [9] - 101:10,          Ashcraft [1] - 3:19          attached [2] - 46:22,
                                                                                            21:23, 24:9, 29:7, 42:8,
    102:1, 105:1, 176:17,        ASHCRAFT [1] - 1:12           187:21
                                                                                            42:11, 42:17, 43:15,
    180:3, 180:8, 200:25,        aspect [1] - 80:17           attempted [1] - 79:11
                                                                                            43:18, 43:20, 43:23,
    205:6, 205:24                aspects [1] - 45:18          attention [12] - 100:12,      44:23, 45:1, 45:9, 46:6,
   appearances [1] - 3:6         assay [30] - 19:18,           100:16, 101:6, 106:23,       46:12, 48:3, 48:19,
   appeared [2] - 225:6,          20:24, 24:7, 25:25,          110:23, 111:8, 117:5,        48:22, 50:7, 50:19,
    226:19                        28:21, 40:10, 40:13,         139:10, 161:14, 193:10,      52:14, 52:21, 53:4, 56:6,
   application [3] - 111:3,       40:14, 41:1, 44:17,          206:16, 206:21               57:1, 57:14, 57:22, 58:9,
    195:3, 199:22                 44:18, 54:13, 54:14,        attorneys [3] - 85:20,        58:16, 58:17, 59:2,
   applied [5] - 45:20,           54:17, 56:12, 64:23,         116:11, 222:14               65:10, 75:20, 76:5,
    52:24, 111:4, 199:25          65:1, 121:14, 121:18,       attracted [1] - 161:14        77:11, 79:7, 79:10,
   apply [1] - 220:22             123:23, 193:5, 193:20,      atypia [1] - 112:13           79:15, 80:4, 80:21, 81:9,
   applying [1] - 194:16          193:22, 194:23, 195:4,      August [10] - 84:17,          81:22, 89:19, 91:19,
   appointment [2] - 7:8,         196:24, 199:23, 200:8,       84:22, 84:25, 85:2,          93:12, 93:16, 95:25,
    7:9                           206:12                       85:10, 85:13, 85:20,         130:2, 150:23, 158:3,
   approach [9] - 14:25,         assays [12] - 12:22,          116:12, 163:20, 233:12       179:15, 192:2, 232:2,
    29:13, 32:6, 61:21, 64:1,     44:18, 44:19, 73:21,        author [6] - 162:11,          232:8, 234:7, 234:14,
    88:12, 118:15, 205:2          93:1, 152:19, 152:21,        224:19, 228:7, 228:10,       234:16, 235:12, 236:16,
   Approach [1] - 116:6           152:23, 153:1, 153:9,        228:13, 228:23               236:21, 237:6, 237:8,
   appropriate [1] - 178:12       153:10                      author's [1] - 110:13         238:4, 238:5, 238:23,
   area [4] - 8:17, 9:6, 9:10,   assess [1] - 121:11          authored [1] - 128:7          239:4, 239:16, 239:20,
    118:19                       assign [1] - 201:13          authors [4] - 222:22,         240:7, 240:11
   areas [4] - 5:7, 112:14,      assigned [6] - 196:16,        224:21, 227:16, 228:16      backdated [2] - 176:22,
    114:20, 192:3                 201:23, 208:18, 208:23,     authorship [4] - 227:17,      177:6
   argue [1] - 73:8               210:24, 212:13               228:2, 228:6, 228:18        backing [2] - 87:25,
   argued [1] - 29:19            assignment [1] - 201:15      automatically [1] - 188:6     88:21
   argument [1] - 29:22          assigns [2] - 211:24,        available [3] - 54:22,       bad [5] - 13:6, 33:23,
   ARPS [1] - 1:18                220:3                        125:23, 188:3                36:23, 56:19, 58:6
   Arps [1] - 4:9                assist [2] - 5:3, 239:22     average [12] - 22:1, 22:8,   balance [34] - 7:20, 7:23,
   arrow [2] - 179:16,           assistant [6] - 31:5,         22:22, 23:2, 23:4, 23:7,     7:24, 8:1, 8:3, 8:4, 8:7,
    179:18                        33:18, 36:14, 44:5,          24:19, 25:7, 184:3,          12:1, 12:2, 12:3, 14:22,
   article [34] - 9:7, 9:12,      182:22, 220:5                184:7, 184:16, 185:10        53:6, 53:9, 54:8, 55:16,
    9:18, 10:14, 10:15,          assistants [3] - 19:2,       averaged [1] - 221:18         55:17, 55:18, 55:20,
    10:18, 11:1, 11:4, 11:7,      19:3, 61:4                  averages [4] - 23:7, 23:8,    55:21, 56:1, 56:4, 57:20,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 247 of 276 PageID:
                                  104407

                                                                                                                247
    57:25, 58:20, 62:20,        better [1] - 107:25           216:7, 216:24, 217:1,      BROWN [2] - 2:3, 4:1
    89:15, 123:15, 124:7,       between [33] - 7:20, 8:3,     218:3, 233:22, 233:24      budget [15] - 60:23,
    125:14, 132:20, 132:21,      8:7, 46:9, 55:20, 58:1,     blanks [1] - 25:19           60:24, 61:1, 61:11,
    189:7                        71:19, 86:14, 89:25,        blood [3] - 8:6, 8:7, 8:8    61:25, 62:9, 62:17,
   bar [3] - 189:4, 193:13,      91:11, 107:16, 113:8,       blow [1] - 204:19            62:25, 63:14, 63:19,
    202:24                       113:17, 119:14, 119:19,     blue [1] - 101:10            64:4, 64:8, 64:12, 64:14,
   barrier [1] - 46:9            123:9, 131:5, 132:23,       board [6] - 131:6, 134:5,    116:4
   Bart [2] - 3:21, 83:14        133:10, 134:2, 134:7,        135:4, 135:12, 156:24,     bullet [2] - 11:12
   BART [1] - 1:20               135:13, 141:21, 142:1,       196:14                     bulleted [1] - 139:25
   based [31] - 12:15,           145:3, 145:10, 145:17,      bodies [1] - 58:5           BY [38] - 1:11, 1:13,
    12:16, 13:18, 13:19,         156:14, 189:8, 192:23,      body [10] - 7:21, 7:22,      1:14, 1:17, 1:19, 1:20,
    25:5, 25:16, 26:16, 59:1,    192:25, 222:16, 230:5        14:14, 56:18, 56:20,        2:5, 4:23, 6:8, 10:12,
    63:24, 70:15, 86:21,        BIDDLE [1] - 1:16             107:14, 111:14, 114:18,     11:3, 15:5, 15:17, 17:3,
    90:2, 90:12, 90:22,         Biddle [1] - 4:4              115:6, 235:1                19:6, 26:15, 27:13,
    92:23, 93:5, 94:8, 95:2,    biddle [1] - 4:7             bold [2] - 121:21, 188:23    31:13, 33:10, 36:8,
    95:15, 101:18, 101:21,      big [4] - 113:8, 113:16,     book [27] - 8:23, 8:24,      37:14, 42:24, 48:1,
    115:8, 115:9, 115:18,        130:2, 178:21                8:25, 110:15, 162:3,        66:14, 83:9, 87:10,
    138:22, 157:4, 232:11,      billed [1] - 136:1            163:8, 166:10, 167:11,      95:18, 101:4, 103:14,
    232:12, 234:3, 235:24       binder [37] - 5:12, 5:14,     168:7, 168:10, 168:15,      144:7, 172:25, 205:4,
   baseline [1] - 205:23         11:1, 15:18, 16:22, 17:5,    170:5, 172:7, 174:22,       211:19, 218:15, 222:7,
   basic [1] - 49:7              18:2, 18:4, 43:11, 43:12,    175:15, 176:2, 176:17,      224:10, 226:22, 229:12
   basing [1] - 66:22            60:17, 68:7, 77:22, 84:2,    181:7, 182:12, 188:19,
   basis [5] - 51:19, 108:12,    84:4, 84:5, 86:2, 94:2,      205:5, 214:7, 220:4,                   C
    111:5, 206:2, 222:15         100:13, 100:14, 104:2,       221:6, 228:7               CA [1] - 18:2
   Bates [4] - 32:22, 33:5,      106:22, 116:24, 118:11,     books [7] - 8:22, 15:6,     CA-125 [31] - 12:7,
    236:25, 239:11               122:11, 138:5, 161:24,       15:7, 164:11, 165:22,       17:11, 17:14, 17:19,
   BE [1] - 242:4                229:13, 229:14, 231:2,       171:15, 171:17              20:15, 53:6, 54:11, 59:6,
   bear [1] - 185:9              231:3, 233:7, 235:2,        border [1] - 106:24          59:7, 59:9, 59:13, 59:16,
   BEASLEY [1] - 1:10            235:3, 236:17, 236:19       bottom [23] - 21:15,         66:7, 144:9, 144:11,
   Beasley [7] - 3:17, 84:25,   binders [2] - 83:17,          33:4, 64:14, 88:15,         144:15, 144:18, 144:20,
    85:9, 117:9, 136:2,          171:7                        111:8, 119:3, 121:20,       144:24, 145:3, 145:10,
    223:16, 223:24              binding [1] - 29:18           128:15, 128:16, 149:7,      145:13, 145:18, 145:24,
   become [3] - 98:19,          biochemistry [1] - 45:11      149:15, 182:13, 188:23,     146:3, 146:5, 192:5,
    134:23, 217:15              biologic [7] - 14:15,         202:24, 204:9, 206:1,       234:7, 234:10, 234:12,
   becoming [2] - 62:5,          14:16, 79:10, 79:14,         207:1, 207:11, 208:12,      235:8
    62:8                         180:20, 180:23, 183:21       209:5, 211:10, 226:10,     caesarean [1] - 46:4
   beginning [2] - 42:18,       biological [8] - 11:23,       229:19                     calculate [1] - 21:4
    236:20                       11:24, 14:18, 46:8,         box [4] - 106:25, 107:7,    calculated [6] - 23:24,
   begins [1] - 124:12           50:16, 92:20, 97:9,          107:8, 197:12               24:1, 29:10, 188:6,
   behalf [8] - 2:3, 3:11,       155:21                      Boyd [1] - 28:6              202:15, 202:17
    3:14, 3:21, 3:24, 4:18,     Biology [3] - 6:20, 6:23,    BRCA [13] - 126:10,         calculating [1] - 206:12
    10:1, 117:9                  7:11                         132:7, 132:10, 132:13,     calculation [9] - 22:5,
   Behalf [2] - 1:15, 2:5       biology [1] - 45:11           132:18, 132:23, 133:4,      22:23, 23:1, 23:16,
   beings [1] - 92:17           biomarker [3] - 12:8,         133:11, 133:21, 134:2       23:19, 24:15, 24:17,
   Beisner [1] - 4:9             144:12, 145:14              break [7] - 82:4, 143:3,     25:17, 202:13
   BEISNER [2] - 1:19, 4:8      biomarkers [1] - 17:12        173:9, 221:9, 221:11,      calculations [5] - 26:22,
   believes [1] - 139:20        biostatistician [4] -         221:16, 229:6               40:16, 185:20, 186:16,
   below [3] - 73:11,            175:2, 175:5, 175:6,        Brief [1] - 4:14             216:11
    193:13, 197:11               188:10                      briefing [3] - 106:1,       CALIFORNIA [1] - 1:20
   bench [2] - 29:14, 32:7      bit [2] - 13:16, 20:18        106:3, 106:5               Cancer [11] - 6:16, 6:21,
   benign [1] - 151:8           blank [14] - 25:24, 30:6,    briefs [1] - 106:9           6:23, 9:1, 9:3, 10:24,
   best [3] - 43:9, 49:9,        30:7, 31:19, 31:25,         bring [1] - 25:4             103:19, 105:14, 116:5,
    117:13                       212:21, 212:24, 216:6,      Brown [1] - 4:2              128:9
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 248 of 276 PageID:
                                  104408

                                                                                                                 248
   cancer [170] - 6:18, 7:3,    cancers [5] - 57:11,          115:13, 137:19, 137:21,      190:15, 190:21, 190:22,
    7:19, 8:1, 8:3, 8:12,        90:20, 91:1, 91:8, 91:9      141:13, 141:15, 142:17       190:24, 191:11, 191:15,
    8:16, 8:21, 9:6, 9:21,      cannot [15] - 27:4, 36:23,   causative [1] - 192:10        191:18, 192:19, 193:16,
    11:6, 11:10, 11:15, 12:5,    95:1, 98:5, 98:14,          caused [2] - 141:24,          193:23, 194:15, 195:4,
    12:8, 13:9, 13:14, 13:23,    123:11, 135:7, 138:11,       142:22                       197:20, 198:7, 198:12,
    14:23, 16:5, 16:6, 17:12,    146:12, 150:7, 158:12,      causes [12] - 13:9, 89:8,     198:18, 198:25, 199:1,
    17:21, 18:9, 18:10,          158:15, 190:20, 202:22,      96:4, 96:8, 138:9,           199:2, 199:13, 201:15,
    21:21, 53:17, 53:19,         216:7                        138:15, 141:5, 142:14,       202:5, 202:19, 203:23,
    55:22, 55:24, 56:2,         capacity [2] - 215:2,         151:11, 230:9, 232:2,        205:23, 207:14, 208:4,
    56:23, 57:10, 58:22,         216:15                       232:9                        208:6, 208:12, 208:18,
    59:5, 59:7, 59:8, 59:10,    capsular [1] - 114:22        causing [2] - 87:5,           208:23, 209:9, 210:14,
    59:21, 62:8, 63:6, 69:12,   capsule [1] - 114:23          192:13                       211:25, 212:4, 212:17,
    71:14, 72:17, 81:11,        carcinogen [6] - 92:23,      cavity [3] - 110:8, 113:6,    213:16, 214:1, 214:11,
    81:23, 85:22, 86:8,          93:5, 93:19, 94:8, 95:2,     114:8                        216:24, 217:2, 217:3,
    86:11, 86:19, 87:3, 87:4,    95:15                       CCR [2] - 1:24, 242:10        218:4, 218:16, 218:25,
    87:5, 87:15, 89:3, 89:8,    carcinogenic [4] - 94:11,    cell [182] - 12:5, 12:14,     220:4, 220:24, 233:21,
    89:12, 89:17, 89:20,         95:5, 95:6, 110:19           12:24, 12:25, 13:3, 13:5,    235:16, 235:19, 235:24,
    90:7, 90:12, 90:16, 91:4,   carcinogenicity [1] -         14:9, 14:13, 14:21,          236:5, 236:10, 236:22,
    91:5, 91:11, 91:13,          92:16                        14:22, 16:5, 16:6, 16:7,     238:4
    91:14, 91:16, 92:13,        Care [2] - 2:5, 4:13          18:9, 18:10, 18:11,         cells [146] - 12:3, 12:19,
    93:10, 93:14, 95:5, 96:1,   care [1] - 117:21             18:15, 19:12, 43:21,         12:20, 12:23, 13:1, 13:3,
    96:4, 96:8, 97:10, 98:19,   careful [1] - 117:23          44:17, 45:11, 45:20,         13:6, 13:21, 13:23,
    102:18, 104:5, 107:17,      carefully [1] - 87:9          45:23, 47:7, 48:4, 48:13,    14:23, 17:13, 17:23,
    114:3, 115:14, 118:15,      carried [1] - 157:12          48:17, 48:23, 50:22,         18:13, 21:20, 21:21,
    118:23, 119:15, 119:20,     carries [2] - 102:7,          51:2, 51:3, 51:7, 51:8,      24:8, 40:7, 41:20, 42:17,
    120:24, 123:10, 124:8,       155:18                       51:11, 51:13, 51:16,         50:16, 53:12, 54:15,
    126:12, 126:23, 129:23,     carry [2] - 127:1, 155:15     51:21, 51:22, 51:24,         56:2, 56:6, 56:19, 56:24,
    130:7, 130:11, 130:20,      carry-over [1] - 127:1        51:25, 53:7, 54:12,          57:6, 57:16, 58:6, 58:14,
    130:24, 131:7, 131:9,       carrying [1] - 108:19         54:14, 56:17, 56:23,         58:23, 59:8, 59:14,
    131:13, 131:17, 131:18,     case [28] - 13:9, 13:12,      56:24, 57:4, 58:2, 58:9,     59:21, 59:22, 59:23,
    131:22, 132:15, 133:11,      13:17, 14:4, 24:21,          58:11, 58:12, 58:16,         60:15, 62:19, 64:16,
    134:2, 134:8, 134:14,        27:16, 84:19, 89:7,          59:18, 59:24, 60:1, 60:2,    65:7, 65:22, 66:8, 79:15,
    134:17, 134:18, 134:22,      90:23, 92:2, 101:6,          60:7, 60:9, 60:12, 60:15,    79:19, 81:21, 81:25,
    135:14, 136:24, 137:8,       102:19, 106:2, 106:4,        62:8, 65:5, 65:23, 69:4,     89:14, 90:25, 91:2,
    137:12, 138:10, 138:15,      111:18, 116:16, 116:19,      69:6, 73:19, 73:20,          93:12, 93:15, 95:4, 95:5,
    138:21, 138:24, 140:2,       126:3, 128:25, 136:20,       73:21, 73:24, 73:25,         95:7, 98:18, 98:19,
    141:5, 141:22, 141:23,       137:5, 171:20, 173:3,        74:4, 74:9, 75:3, 77:24,     114:9, 120:16, 120:24,
    142:2, 142:7, 142:14,        184:22, 207:21, 223:24,      81:18, 81:20, 90:5,          121:13, 121:24, 121:25,
    142:17, 142:22, 142:25,      226:23, 237:24               91:22, 92:20, 96:4, 96:9,    122:6, 122:9, 122:19,
    144:19, 144:25, 145:4,                                    96:11, 97:6, 98:11,          123:25, 124:8, 124:23,
                                cases [2] - 51:6, 145:13
    145:11, 145:14, 145:19,                                   98:15, 98:22, 123:21,        126:12, 126:24, 127:4,
                                Caspase [1] - 54:14
    145:25, 146:1, 146:7,                                     124:22, 129:1, 131:1,        130:1, 134:22, 135:8,
                                CAT [3] - 28:21, 127:19,
    189:11, 189:15, 190:9,                                    139:16, 139:21, 142:9,       147:2, 147:3, 147:22,
                                 129:5
    190:15, 191:9, 191:12,                                    142:10, 151:16, 152:24,      147:23, 148:21, 148:23,
                                catalase [6] - 24:8, 28:4,
    192:15, 192:24, 193:1,                                    153:14, 153:15, 153:23,      149:1, 153:6, 155:5,
                                 28:14, 129:6, 131:8,
    199:12, 209:13, 209:14,                                   153:25, 154:1, 154:4,        156:22, 189:3, 189:7,
                                 131:12
    214:12, 215:11, 215:13,                                   154:5, 154:9, 154:23,        189:11, 189:15, 189:20,
                                Catalase [1] - 128:8
    215:15, 215:21, 216:9,                                    157:8, 158:19, 162:20,       190:2, 190:13, 191:1,
                                causal [5] - 107:16,
    225:20, 229:23, 230:5,                                    164:17, 180:13, 180:20,      191:3, 191:8, 191:9,
                                 192:9, 192:20, 192:25,
    230:11, 230:18, 231:14,                                   180:21, 180:23, 181:1,       191:12, 191:23, 192:8,
                                 230:5
    232:3, 232:6, 232:9,                                      184:3, 188:20, 188:25,       194:1, 194:4, 194:9,
                                causation [14] - 7:2,
    232:14, 234:12, 234:15                                    189:6, 189:8, 189:12,        194:12, 194:16, 194:17,
                                 8:21, 11:6, 11:10, 11:24,
   cancerous [1] - 62:5                                       189:16, 189:19, 190:8,       198:1, 198:15, 201:16,
                                 88:25, 97:8, 97:19,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 249 of 276 PageID:
                                  104409

                                                                                                                 249
    206:5, 206:8, 206:10,        202:24, 203:22, 205:5,      classify [1] - 186:14        combine [1] - 75:12
    206:11, 206:13, 206:14,      207:1, 207:11, 208:19,      classifying [1] - 185:19     combined [4] - 73:25,
    206:15, 206:23, 208:1,       208:20, 209:8, 209:9,       clear [13] - 42:2, 98:24,     150:17, 150:19, 219:8
    209:18, 209:24, 210:5,       211:6, 211:8, 235:25         108:16, 130:16, 133:25,     coming [2] - 19:21,
    210:7, 210:9, 210:13,       charts [2] - 203:23, 204:3    153:2, 154:5, 160:20,        162:23
    211:1, 211:13, 211:16,      check [2] - 39:1, 160:10      175:24, 203:2, 217:15,      comma [1] - 121:3
    214:12, 215:25, 216:3,      checked [7] - 23:21,          232:19, 236:4               comment [6] - 68:17,
    216:9, 216:10, 216:23,       78:19, 78:20, 78:23,        clearer [1] - 42:4            69:7, 69:8, 69:21, 69:23,
    218:19, 231:14, 234:13,      161:6, 175:18, 175:19       clearly [2] - 157:7,          73:7
    234:24, 234:25, 235:15      chemo [3] - 134:14,           159:18                      commenting [1] - 73:2
   cellular [2] - 12:18,         134:23, 135:2               CLERK [9] - 3:4, 82:8,       comments [12] - 68:14,
    112:13                      chemo-resistance [1] -        83:3, 143:5, 144:1,          68:20, 70:3, 72:1, 72:14,
   center [2] - 202:14, 207:7    135:2                        221:23, 222:1, 229:8,        73:5, 73:13, 73:15,
   centrifuge [1] - 149:5       chemo-resistant [2] -         240:22                       73:23, 75:11, 155:9,
   certain [16] - 25:17,         134:14, 134:23              clerk [1] - 84:7              155:14
    25:19, 35:16, 35:20,        chemotherapy [2] -           click [2] - 188:2, 188:7     commercial [1] - 79:3
    54:17, 102:1, 105:7,         134:23, 134:25              clinical [5] - 7:4, 20:12,   Committee [2] - 1:15,
    132:6, 147:13, 172:17,      CHI [2] - 28:25, 130:21       20:14, 38:17, 144:15         3:15
    186:13, 189:13, 189:17,     CHI-square [1] - 130:21      clinically [2] - 20:15,      common [7] - 45:10,
    191:17, 211:24, 211:25      Chicago [1] - 180:23          144:12                       54:12, 54:17, 183:14,
   certainly [1] - 47:22        China [1] - 33:18            clip [1] - 95:11              183:17, 183:22, 196:9
   certainty [1] - 101:17       choice [1] - 139:4           close [2] - 186:9, 186:23    commonly [3] - 49:18,
   Certificate [1] - 242:10     choose [4] - 53:10, 55:1,    closer [3] - 185:22,          54:13, 66:20
   CERTIFIED [1] - 242:4         60:12, 147:7                 186:23, 187:19              community [7] - 20:11,
   cervical [1] - 91:13         choosing [1] - 187:16        co [1] - 128:7                44:20, 45:4, 50:3, 54:9,
   chance [1] - 132:3           chose [4] - 50:6, 54:4,      co-authored [1] - 128:7       107:12, 142:15
   change [12] - 37:7,           146:23, 148:2               coded [1] - 158:6            company [3] - 46:19,
    37:11, 37:16, 39:15,        chosen [1] - 54:20           coefficient [1] - 27:18       47:15, 47:19
    62:19, 75:2, 79:18,         chronic [2] - 114:1,         colleague [1] - 220:5        compare [8] - 135:7,
    123:16, 135:17, 181:6,       115:12                      colleagues [6] - 128:19,      135:9, 146:24, 147:7,
    182:7, 183:8                circles [1] - 195:25          130:19, 131:21, 134:6,       148:8, 150:20, 197:17,
   changed [11] - 38:14,        circumstances [1] -           135:11, 200:7                237:16
    104:21, 105:20, 105:21,      142:20                      collect [2] - 19:17, 133:1   compared [7] - 6:5, 9:12,
    142:6, 155:19, 156:9,       citation [3] - 103:1,        collected [3] - 200:7,        13:22, 13:24, 56:9,
    183:4, 183:7, 183:10,        104:23, 104:24               200:22, 200:23               77:15, 148:23
    183:12                      cite [16] - 91:6, 91:10,     colored [1] - 204:15         comparing [1] - 148:24
   changes [13] - 12:2,          95:1, 95:4, 95:6, 95:8,     column [26] - 22:9, 23:3,    compatible [1] - 104:4
    12:10, 14:21, 57:23,         95:14, 102:23, 103:5,        23:8, 25:6, 25:18, 27:11,   compiled [1] - 20:19
    63:5, 121:12, 122:6,         106:18, 109:25, 113:1,       106:25, 107:11, 110:25,     completed [2] - 37:8,
    122:9, 122:19, 155:21,       146:12, 164:15, 165:8,       111:9, 112:4, 112:12,        118:2
    178:23, 183:17, 192:1        190:20                       188:2, 204:25, 206:22,      completely [7] - 34:9,
   changing [5] - 25:25,        cited [9] - 101:25, 103:4,    206:24, 207:8, 207:13,       134:9, 208:22, 223:11,
    58:20, 120:24, 179:22,       103:16, 103:18, 104:15,      207:15, 207:19, 208:9,       223:13, 234:23, 237:21
    179:25                       105:9, 106:14, 109:21,       210:4, 215:7, 215:8,        computational [1] -
   chapter [3] - 8:24, 9:2       215:22                       215:14, 220:3                183:23
   characterized [1] - 56:3     CIVIL [1] - 1:2              columns [17] - 23:6,         compute [2] - 21:5,
   characterizing [1] -         claims [2] - 81:4, 81:7       196:20, 198:8, 198:15,       25:19
    232:14                      clarify [8] - 39:18, 40:2,    200:14, 201:20, 203:13,     computed [2] - 25:16,
   charged [1] - 136:5           41:8, 129:21, 152:25,        203:16, 205:25, 209:15,      216:11
   chart [22] - 128:20,          213:22, 232:20, 232:24       210:12, 210:25, 211:25,     computer [35] - 19:18,
    188:23, 193:13, 195:1,      CLARKSON [1] - 1:7            213:10, 213:15, 218:18,      19:22, 20:25, 21:1, 21:7,
    195:7, 197:6, 200:3,        classified [3] - 92:22,       220:23                       24:23, 29:12, 34:25,
    200:11, 200:15, 202:23,      93:5, 94:7                  combination [1] - 192:6       35:8, 35:13, 36:21,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 250 of 276 PageID:
                                  104410

                                                                                                                 250
    39:14, 39:20, 40:4,          239:21                      contribute [1] - 62:3         189:21, 191:12, 191:24,
    40:10, 40:14, 40:17,        confirmed [2] - 56:11,       contributing [1] - 119:8      193:5, 193:24, 194:2,
    40:19, 40:21, 40:24,         56:12                       control [41] - 49:2, 49:3,    195:23, 196:5, 197:7,
    41:4, 41:12, 41:24,         Conflict [2] - 224:13,        49:8, 49:10, 49:12,          197:13, 197:21, 198:20,
    158:7, 169:17, 172:14,       224:17                       49:15, 56:9, 56:25,          198:23, 199:3, 199:10,
    175:8, 184:14, 185:4,       conflict [19] - 78:19,        59:23, 148:18, 149:3,        199:13, 200:4, 201:5,
    185:24, 187:5, 187:11        78:22, 79:1, 79:2, 79:21,    149:4, 151:2, 151:4,         201:13, 201:17, 207:9,
   computerized [5] -            80:3, 222:22, 223:9,         151:7, 151:11, 151:15,       215:19, 215:22, 222:16,
    19:16, 20:23, 34:16,         223:22, 224:1, 224:23,       214:2, 214:5, 214:6,         222:23, 224:6, 227:7,
    35:15, 39:7                  225:1, 225:5, 225:22,        214:8, 214:9, 214:10,        227:19, 228:14, 230:15,
   concentration [1] -           226:2, 226:8, 226:13,        214:15, 214:21, 214:24,      230:18, 230:25, 238:15,
    235:1                        226:24, 227:2                216:4, 216:17, 216:18,       238:19
   concentrations [5] -         conflicts [4] - 78:13,        216:20, 217:10, 219:6,      correct [72] - 22:5, 22:7,
    146:13, 146:18, 146:23,      79:22, 223:7, 224:21         219:9, 219:12, 219:14,       22:23, 23:1, 23:22,
    147:7, 148:8                confused [1] - 93:24          219:18, 219:19, 220:6,       24:15, 24:18, 28:16,
   concept [3] - 50:24, 51:1,   confusing [1] - 217:8         220:8, 221:1                 32:2, 32:14, 33:14, 39:1,
    151:13                      connection [4] - 128:24,     controlling [2] - 25:24,      41:15, 67:22, 71:6, 71:7,
   concepts [1] - 141:14         192:21, 192:25, 227:24       25:25                        71:25, 72:10, 87:22,
   concerned [1] - 113:12       connective [1] - 114:22      controls [2] - 49:1,          90:14, 94:14, 96:15,
   concerning [4] - 47:18,      consider [5] - 39:3, 50:2,    148:11                       101:20, 103:16, 116:2,
    128:4, 134:4, 135:11         53:25, 55:12, 192:23        convincing [3] - 123:19,      120:22, 122:7, 137:2,
   conclude [1] - 232:1         consideration [4] -           139:21, 139:22               137:8, 138:10, 138:16,
   concluded [1] - 95:25         67:16, 76:1, 76:13,         copies [5] - 40:11, 83:22,    140:20, 148:10, 151:5,
   concludes [1] - 141:4         240:9                        83:23, 205:7, 238:25         153:12, 154:7, 158:21,
   conclusion [16] - 86:15,     considered [4] - 51:5,       copy [9] - 11:1, 33:2,        160:2, 166:16, 167:25,
    87:1, 92:21, 99:12,          59:10, 79:1, 186:25          40:12, 100:15, 104:2,        169:4, 171:6, 171:12,
    108:13, 120:8, 130:18,      consistent [2] - 39:23,       163:10, 205:12, 205:14,      174:21, 177:20, 178:17,
    130:22, 134:6, 135:15,       200:17                       231:9                        183:1, 184:17, 184:21,
    137:15, 137:16, 138:19,     constructed [1] - 49:13      copying [1] - 126:20          187:3, 190:5, 194:3,
    138:22, 140:22, 228:20      consultant [2] - 224:20,     corner [5] - 22:4, 22:15,     198:24, 199:11, 200:15,
   Conclusions [1] - 111:9       227:5                        22:22, 24:14, 28:20          201:6, 202:18, 205:1,
   conclusions [5] - 68:19,     consulted [3] - 225:9,       cornstarch [3] - 151:17,      206:23, 207:4, 208:1,
    73:3, 135:3, 135:12,         225:19, 226:14               151:18, 151:20               208:5, 209:25, 220:20,
    237:15                      consulting [1] - 225:12      Correct [95] - 28:15,         222:24, 224:7, 226:13,
   concrete [1] - 234:23        contact [1] - 85:9            32:13, 33:13, 36:10,         226:16, 227:8, 227:25,
   condition [1] - 115:8        contacted [6] - 84:18,        42:8, 42:15, 52:7, 62:25,    230:19, 231:1
   conditions [2] - 41:20,       84:24, 85:20, 86:17,         63:19, 67:16, 67:21,        corrected [1] - 135:11
    115:9                        87:12, 116:11                69:16, 71:3, 71:24,         correction [4] - 25:21,
   conduct [5] - 14:2,          contain [2] - 15:9, 35:3      75:21, 89:4, 89:8, 90:13,    25:23, 25:24, 202:12
    33:24, 95:24, 115:24,       contained [6] - 34:16,        91:8, 92:9, 96:1, 96:23,    corrections [5] - 5:23,
    193:22                       46:18, 46:22, 47:11,         101:19, 108:25, 111:18,      5:24, 6:2, 25:7, 25:18
   conducted [16] - 16:1,        64:11, 64:13                 115:2, 116:1, 117:16,       correctly [4] - 111:15,
    43:16, 52:6, 58:8, 65:14,   contains [1] - 84:5           122:6, 122:22, 128:25,       213:1, 217:5, 238:3
    65:17, 79:7, 80:7, 80:17,   content [1] - 37:4            129:17, 133:13, 136:3,      correlate [2] - 146:16,
    81:13, 85:14, 92:1,         context [1] - 178:7           136:11, 136:24, 140:19,      235:24
    99:11, 99:13, 99:17,        continue [1] - 28:17          144:16, 145:22, 148:9,      correlated [1] - 135:1
    194:22                      continued [3] - 144:6,        148:16, 158:20, 163:21,     correlation [1] - 141:16
   conducting [7] - 44:11,       221:25, 222:7                166:4, 166:7, 170:6,        correspond [1] - 126:9
    44:13, 78:6, 78:10,         Continued [3] - 1:22,         171:11, 171:15, 171:18,     corresponding [2] -
    80:10, 184:18, 200:8         82:10, 143:7                 173:4, 174:20, 177:19,       31:1, 224:19
   confident [1] - 55:3         continues [1] - 190:14        177:22, 178:1, 179:6,       corresponds [4] - 57:19,
   confirm [5] - 21:6,          contradict [1] - 98:7         182:18, 182:25, 184:8,       166:2, 207:20, 237:4
    150:18, 237:11, 239:15,     contrary [1] - 99:8           184:12, 184:16, 189:1,      corroborate [1] - 69:3
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 251 of 276 PageID:
                                  104411

                                                                                                                 251
   corroborated [1] -            171:4, 171:7, 173:9,         CROSS-EXAMINATION             202:15, 202:18, 202:20,
    139:15                       173:15, 173:22, 175:11,       [3] - 83:8, 144:6, 222:6     202:22, 202:23, 203:2,
   cortical [1] - 114:20         175:23, 176:5, 176:8,        cross-outs [1] - 236:2        203:4, 203:12, 203:13,
   Cory [2] - 22:13, 25:3        176:12, 181:4, 181:24,       CRR [1] - 1:24                203:15, 203:16, 203:25,
   cost [1] - 61:8               183:14, 183:19, 203:9,       cue [1] - 95:11               204:3, 204:12, 204:18,
   Council [2] - 2:5, 4:13       204:15, 204:25, 205:3,       culture [8] - 14:10,          204:23, 205:16, 205:19,
   counsel [30] - 3:7, 32:19,    213:21, 217:4, 217:7,         14:13, 51:2, 69:4, 90:5,     206:14, 207:3, 207:6,
    33:5, 36:4, 47:13, 83:21,    217:13, 218:5, 218:9,         98:22, 124:22, 129:1         207:12, 207:18, 207:19,
    84:7, 84:19, 84:24,          218:13, 220:11, 221:4,       cultures [9] - 45:20,         208:8, 208:19, 208:20,
    87:12, 89:2, 105:24,         221:7, 221:11, 221:15,        45:23, 47:7, 48:5, 48:14,    209:2, 209:9, 209:10,
    106:14, 109:9, 109:12,       221:22, 222:2, 224:2,         48:17, 48:23, 124:23,        209:11, 210:19, 210:21,
    115:20, 122:12, 122:25,      224:8, 226:9, 227:12,         164:17                       211:6, 211:7, 212:17,
    132:3, 136:5, 160:16,        229:3, 229:7, 240:18,        current [3] - 6:11, 73:9,     212:18, 212:25, 214:17,
    163:17, 184:1, 184:10,       240:21                        107:14                       215:5, 215:6, 215:8,
    211:15, 212:12, 222:12,     Court [33] - 5:3, 6:6,        curve [1] - 27:19             215:18, 216:10, 216:11,
    223:2, 226:4, 227:24         7:17, 8:10, 14:11, 15:7,     cutout [1] - 211:23           217:17, 217:19, 217:20,
   counsel's [1] - 229:14        17:7, 19:8, 22:25, 25:11,    cutting [1] - 108:2           217:23, 217:25, 218:12,
   count [2] - 200:24,           25:22, 32:10, 42:11,         CV [4] - 5:19, 46:22,         218:20, 218:24, 219:8,
    219:15                       49:2, 51:1, 55:15, 56:15,     47:11, 136:13                219:12, 219:23, 221:2,
   couple [3] - 5:7, 161:20,     56:21, 62:15, 77:4,          CYBA [2] - 127:12, 129:7      235:21, 235:22, 235:23,
    163:2                        77:13, 83:23, 84:6,          cytotoxicity [4] - 205:9,     235:25, 240:6, 240:8,
   course [1] - 240:10           113:1, 122:12, 148:13,        205:21, 206:3, 206:7         240:11
   court [2] - 3:2, 240:23       187:16, 187:21, 187:24,                                   date [35] - 5:25, 40:11,
   COURT [139] - 1:1, 1:25,      213:2, 214:20, 217:15                    D                 40:12, 85:3, 85:8,
    3:5, 10:9, 15:3, 15:16,     Court's [1] - 84:7                                          117:12, 159:11, 162:17,
                                                              D-13 [1] - 179:12
    16:24, 18:24, 22:11,        COURTHOUSE [1] - 1:7                                        166:18, 167:15, 167:17,
                                                              D.C [2] - 1:19, 2:5           167:18, 168:2, 168:15,
    24:24, 26:12, 26:23,        covered [2] - 192:22,
                                                              daily [1] - 111:5             171:13, 171:14, 172:3,
    27:6, 29:16, 31:3, 31:6,     204:23
                                                              dangerous [2] - 113:24        172:6, 175:3, 175:4,
    31:9, 32:9, 33:7, 36:13,    covers [1] - 213:25
                                                              DANIEL [1] - 1:14             176:21, 176:22, 177:5,
    38:8, 38:13, 39:3, 39:18,   Cox [1] - 131:13
                                                              Daniel [1] - 3:11             177:7, 177:12, 181:17,
    40:2, 40:17, 40:23, 41:6,   created [7] - 116:3,
                                                              data [148] - 19:17, 19:22,    182:7, 182:18, 183:2,
    41:11, 41:18, 42:3,          116:15, 148:12, 176:21,
                                                               20:1, 20:19, 20:20,          183:7, 183:22, 233:8,
    42:22, 43:6, 43:13, 44:3,    176:22, 177:5, 177:6
                                                               20:25, 21:1, 21:8, 21:18,    236:13
    46:24, 47:22, 51:14,        creates [1] - 98:13
                                                               21:25, 23:18, 24:5, 24:7,   dated [1] - 37:18
    51:17, 51:23, 66:22,        criteria [4] - 185:14,
                                                               24:12, 27:3, 27:25, 29:1,   dates [10] - 40:12,
    66:25, 67:11, 67:14,         186:7, 186:14, 188:9
                                                               29:6, 29:10, 31:1, 31:10,    110:11, 166:15, 166:18,
    70:4, 70:6, 70:10, 71:5,    critical [6] - 7:23, 55:21,
                                                               32:2, 34:17, 34:22,          174:24, 176:20, 177:4,
    71:8, 72:3, 73:7, 74:25,     64:21, 122:1, 124:1,
                                                               34:24, 35:8, 35:12,          181:6, 183:4, 233:5
    75:5, 75:14, 76:20,          202:7
                                                               35:15, 36:21, 37:1, 37:2,   Daubert [1] - 4:25
    76:23, 81:2, 82:4, 83:4,    criticism [5] - 72:4,
                                                               37:24, 38:6, 38:20, 39:7,   DAUBERT [1] - 1:4
    83:25, 86:21, 86:24,         72:11, 73:12, 161:10,
                                                               39:11, 39:13, 40:13,        dead [2] - 206:11, 206:13
    87:7, 87:19, 88:4, 88:9,     161:17
                                                               40:22, 56:13, 73:25,
    88:13, 88:15, 88:18,        criticized [3] - 78:9,                                     dealing [1] - 234:25
                                                               132:21, 133:1, 138:22,
    88:20, 94:22, 94:25,         79:24, 225:23                                             deals [2] - 167:18,
                                                               146:12, 146:17, 168:18,
    99:21, 99:23, 100:25,       Cross [1] - 241:6                                           167:21
                                                               169:11, 169:16, 174:23,
    103:13, 104:14, 107:3,      cross [9] - 36:24, 44:7,                                   dealt [2] - 45:15, 234:7
                                                               175:1, 175:7, 175:9,
    108:6, 110:12, 117:1,        67:9, 81:3, 82:5, 221:14,                                 death [6] - 13:5, 14:21,
                                                               175:20, 176:1, 177:11,
    123:13, 134:12, 143:4,       221:16, 222:11, 236:2                                      44:18, 56:17, 142:10,
                                                               178:1, 178:3, 178:6,
    144:2, 145:16, 157:15,      CROSS [3] - 83:8, 144:6,                                    189:8
                                                               178:7, 178:9, 178:21,
    159:13, 160:12, 160:25,      222:6                                                     decades [2] - 20:12,
                                                               192:14, 193:3, 193:4,
    161:9, 161:16, 162:2,       cross-examination [5] -                                     20:17
                                                               197:2, 200:4, 200:6,
    164:25, 167:18, 167:23,      44:7, 67:9, 81:3, 221:14,                                 December [10] - 172:2,
                                                               200:11, 200:14, 200:21,
    170:15, 170:19, 171:1,       222:11                                                     172:8, 172:22, 173:4,
                                                               201:13, 201:22, 201:25,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 252 of 276 PageID:
                                  104412

                                                                                                                 252
    173:16, 174:20, 175:12,      22:19, 23:20, 24:11,         218:16, 218:17, 218:21,      151:1, 153:7, 153:15,
    175:16, 175:19, 176:6        26:24, 47:1, 47:4, 47:6,     220:3, 220:24                153:22, 153:24, 154:1,
   decide [2] - 5:3, 77:18       47:7, 47:16, 86:2, 87:22,   designed [2] - 197:6,         154:2, 154:9, 158:20,
   decided [7] - 33:22,          88:1, 88:4, 88:15, 97:1,     216:2                        159:16, 162:14, 162:15,
    34:13, 51:21, 59:25,         100:19, 117:4, 117:16,      designs [2] - 52:7, 52:9      167:25, 182:2, 185:13,
    75:12, 80:1, 216:18          122:13, 122:15, 122:22,     details [1] - 157:9           192:3, 196:4, 196:24,
   decides [1] - 184:15          165:7, 165:13, 166:9,       detected [1] - 12:12          197:19, 201:16, 202:19,
   decimal [1] - 202:1           166:14, 167:9, 167:11,      determination [3] - 25:1,     203:19, 203:20, 203:24,
   decision [2] - 50:11,         167:24, 170:2, 171:22,       25:2, 187:3                  206:17, 207:3, 214:1,
    50:18                        172:18, 173:3, 174:8,       determinations [2] - 5:1,     218:4, 220:4, 221:10,
   declarative [1] - 120:19      175:16, 176:1, 176:2,        54:23                        234:24, 235:13, 235:16,
   declare [3] - 223:8,          177:1, 184:22, 185:2,       determine [23] - 49:4,        236:5, 236:6, 237:5,
    223:10, 224:21               185:7, 188:12, 188:14,       62:1, 62:18, 89:7, 89:10,    237:21, 237:22
   declined [2] - 71:6, 71:9     190:4, 190:18, 229:15,       89:13, 93:18, 94:11,        differential [1] - 132:23
   decrease [3] - 8:6, 56:10,    230:3                        96:3, 96:7, 98:12, 98:17,   differentiate [1] - 132:22
    57:4                        depositions [2] - 21:24,      98:21, 99:6, 119:6,         DIRECT [3] - 4:21, 139:8,
   decreased [1] - 13:4          23:14                        120:7, 124:6, 126:8,         222:9
   default [2] - 25:12, 206:5   DEPUTY [9] - 3:4, 82:8,       146:23, 147:6, 165:14,      Direct [1] - 241:6
   Defendant [2] - 2:3, 2:5      83:3, 143:5, 144:1,          185:23, 186:11              direct [15] - 100:12,
   defendant [2] - 3:21,         221:23, 222:1, 229:8,       determined [2] - 26:22,       100:15, 106:23, 110:23,
    3:24                         240:22                       193:19                       111:8, 117:5, 119:14,
   defendants [5] - 4:5, 4:7,   derived [2] - 27:15,         determines [1] - 206:4        119:18, 122:12, 128:14,
    4:10, 29:19, 29:21           134:24                      determining [4] - 50:15,      139:9, 139:10, 191:14,
   defendants' [1] - 28:6       describe [21] - 6:22,         92:12, 97:8, 98:21           193:10, 221:13
   defense [2] - 83:21,          8:10, 15:7, 17:7, 19:8,     Detroit [1] - 6:17           directing [2] - 101:6,
    105:24                       19:13, 33:5, 42:1, 43:21,   develop [2] - 56:19, 79:4     117:1
   defer [1] - 145:21            54:3, 123:2, 125:17,        developed [3] - 119:19,      direction [4] - 58:24,
   degree [1] - 101:17           178:11, 189:23, 193:14,      134:23, 134:24               61:21, 191:16, 191:18
   delineate [1] - 98:12         205:11, 211:23, 212:2,      developing [2] - 98:18,      directly [4] - 122:9,
   demonstrated [1] - 63:22      220:5, 220:17, 231:10        138:23                       122:19, 191:23, 203:11
   demonstration [2] -          described [14] - 73:11,      development [4] - 55:22,     Director [2] - 6:18, 6:23
    218:11, 218:12               121:15, 121:18, 125:2,       62:4, 90:15, 115:13         disagree [3] - 72:19,
   demonstrative [3] -           142:25, 148:13, 152:15,     develops [1] - 93:10          92:14, 115:10
    215:4, 217:14, 217:16        153:10, 155:15, 166:3,      diagnose [2] - 144:25,       disavowing [1] - 172:12
                                 178:14, 189:8, 205:20,       145:1                       disclose [6] - 222:23,
   densities [1] - 205:15
                                 216:12                      diagnosis [1] - 144:19        224:1, 225:12, 225:16,
   Department [5] - 6:13,
                                describes [3] - 118:18,      difference [7] - 58:1,        225:17, 225:19
    6:16, 6:19, 7:10, 7:11
                                 118:22, 157:7                71:18, 71:22, 113:8,        disclosed [3] - 47:11,
   department [1] - 7:5
                                describing [5] - 169:10,      113:16, 130:3, 188:11        78:14, 223:23
   departments [1] - 7:6
                                 169:14, 178:13, 178:19,     different [83] - 5:7, 8:2,   disclosure [8] - 79:21,
   depict [1] - 218:3
                                 213:3                        8:14, 9:17, 16:5, 16:10,     225:15, 226:2, 226:19,
   depicted [8] - 196:19,
                                description [5] - 161:7,      16:12, 17:9, 18:14,          227:9, 228:16, 228:21,
    197:20, 198:25, 205:11,
                                 180:20, 220:21, 234:3,       19:12, 23:12, 28:3,          228:22
    207:6, 207:18, 217:21,
                                 236:20                       30:13, 30:14, 33:21,        disclosures [2] - 222:10,
    220:2
                                design [31] - 45:18, 80:7,    34:9, 34:12, 34:23,          226:25
   depicting [2] - 196:3,
                                 195:8, 195:10, 197:5,        39:11, 39:12, 41:9,         discretion [1] - 223:21
    198:18
                                 198:5, 199:18, 199:21,       45:18, 48:10, 51:4, 51:8,   discuss [4] - 44:9, 45:17,
   depicts [2] - 200:2,
                                 200:18, 201:8, 201:10,       51:11, 51:16, 51:21,         53:3, 124:16
    211:22
                                 201:12, 201:15, 204:3,       51:24, 52:3, 53:5, 53:16,   discussed [6] - 52:7,
   deposed [2] - 169:23,
                                 207:25, 209:20, 209:23,      59:20, 76:21, 83:22,         151:24, 154:20, 155:9,
    226:23
                                 210:22, 210:23, 211:21,      99:14, 114:4, 125:16,        199:1, 222:11
   deposited [1] - 149:15
                                 212:4, 212:18, 213:16,       125:20, 127:25, 132:16,     discussing [4] - 38:19,
   deposition [51] - 5:25,
                                 215:24, 217:16, 218:4,       135:6, 141:15, 142:23,       75:18, 89:1, 140:19
    6:3, 6:4, 6:5, 15:14,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 253 of 276 PageID:
                                  104413

                                                                                                                   253
   discussion [2] - 144:8,        235:2, 235:6, 235:18,        96:21, 97:8, 97:11,           75:18, 75:23, 77:2, 77:9,
    184:2                         235:22, 236:2, 236:24,       97:24, 100:2, 118:24,         78:1, 78:12, 79:6, 79:9,
   diseases [2] - 7:2, 7:25       237:1, 240:2, 240:6          120:8, 122:8, 122:18,         79:20, 80:24, 83:10,
   dish [3] - 96:5, 96:9,        Doctor [83] - 7:13, 9:11,     125:21, 128:13, 129:22,       84:6, 84:8, 85:6, 86:1,
    153:6                         10:13, 10:18, 11:11,         134:4, 141:20, 150:25,        86:17, 93:4, 93:17, 94:1,
   dishes [2] - 14:14,            13:11, 16:9, 18:7, 18:17,    152:19, 152:21, 153:1,        100:18, 103:8, 106:14,
    153:15                        21:8, 21:17, 22:5, 23:10,    153:11, 153:18, 153:19,       117:1, 130:5, 132:4,
   disproven [2] - 135:5,         25:9, 25:21, 29:6, 30:8,     154:6, 154:11, 158:4,         144:8, 218:1, 224:19,
    135:15                        31:20, 31:24, 32:1, 32:4,    159:16, 159:17, 160:2,        225:5, 227:5, 228:21,
   dissolve [2] - 148:15,         32:10, 34:5, 35:2, 36:9,     167:6, 168:24, 169:2,         229:13, 231:13, 231:16,
    150:13                        37:15, 39:25, 42:5,          169:8, 169:13, 171:14,        238:8, 238:12, 238:17,
   dissolved [3] - 49:16,         42:10, 42:25, 44:22,         172:13, 173:3, 173:7,         239:8, 239:15
    150:5, 150:6                  45:19, 49:12, 50:5, 54:3,    173:10, 173:12, 176:8,       draw [5] - 92:21, 97:6,
   distinction [1] - 142:18       54:19, 55:5, 56:15, 57:7,    187:24, 187:25, 226:21,       99:12, 177:24, 215:5
   distinguishing [1] - 87:1      58:1, 58:15, 58:25,          239:20, 239:25               drawing [2] - 206:18,
   DISTRICT [2] - 1:1, 1:1        59:18, 59:25, 60:9,         dosage [1] - 24:9              218:12
   divide [5] - 30:16, 30:25,     61:10, 61:24, 63:12,        dose [7] - 50:21, 56:7,       drawn [7] - 135:3,
    34:12, 51:4, 51:7             64:15, 64:19, 65:24,         146:9, 146:11, 147:10,        206:23, 207:5, 207:18,
   dividing [1] - 56:25           66:5, 69:21, 70:24,          192:3, 237:17                 215:12, 215:13, 216:2
   division [8] - 13:4, 18:16,    72:20, 76:7, 81:4, 81:12,   dose-response [1] -           draws [1] - 202:20
    56:23, 56:24, 57:4,           86:4, 94:4, 113:17,          192:3                        DRINKER [1] - 1:16
    81:20, 142:9, 189:8           122:15, 122:24, 145:24,     doses [23] - 16:10,           Drinker [2] - 4:4, 4:6
   divisions [1] - 54:14          224:2, 230:12, 231:10,       17:10, 18:12, 21:22,         drive [2] - 40:20, 41:4
   DMSO [24] - 49:16,             232:11, 234:6, 235:4,        41:21, 50:5, 50:7, 50:12,    driven [9] - 60:22, 61:5,
    49:17, 49:18, 49:24,          236:4, 236:9, 236:12,        50:13, 50:14, 50:18,          61:10, 61:13, 62:16,
    50:2, 148:12, 148:15,         236:13, 236:15, 236:18,      50:21, 115:8, 147:1,          62:25, 63:18, 64:4,
    148:18, 148:20, 148:24,       237:7, 237:11, 237:14,       147:13, 148:2, 148:3,         120:20
    148:25, 149:6, 149:11,        237:23, 238:1, 239:21,       148:4, 148:7, 234:19,        drugs [1] - 49:11
    149:13, 149:22, 150:5,        240:19                       235:13, 235:16, 237:5        DSMO [1] - 150:24
    150:6, 150:14, 150:16,       Doctor's [1] - 10:8          double [2] - 221:13,          due [3] - 44:5, 49:5
    150:19, 150:22, 150:23       doctor's [1] - 46:18          221:14                       Due [1] - 133:10
   DNA [13] - 12:10, 12:11,      doctors [1] - 20:14          doubt [1] - 223:5             duly [1] - 4:19
    57:8, 57:18, 126:19,         document [20] - 5:15,        down [10] - 28:24, 41:22,     During [1] - 22:19
    126:24, 127:4, 129:25,        5:21, 15:23, 17:8, 18:7,     43:6, 133:15, 141:11,        during [14] - 6:3, 6:5,
    134:21, 134:22, 135:7,        110:18, 115:22, 116:4,       147:17, 183:21, 210:4,        20:6, 21:24, 23:20,
    164:16, 165:9                 116:8, 116:15, 117:2,        216:4, 219:5                  24:11, 46:11, 47:6, 49:1,
   doctor [61] - 6:22, 7:17,      117:18, 117:19, 117:21,     dozen [1] - 23:19              50:6, 88:1, 117:15,
    9:5, 11:19, 11:20, 14:2,      117:25, 118:2, 118:10,      Dr [95] - 4:16, 4:24, 5:12,    122:21, 146:3
    19:13, 20:18, 21:24,          120:12, 128:15, 181:4        5:18, 5:20, 5:24, 6:4,       dye [8] - 193:22, 194:5,
    22:17, 23:23, 24:5,          documents [3] - 19:7,         6:9, 8:10, 11:4, 13:8,        194:6, 194:7, 194:9,
    24:11, 25:11, 26:16,          19:9, 27:6                   15:6, 15:18, 15:19,           194:16, 197:17
    27:14, 27:25, 28:14,         dollars [3] - 222:16,         15:23, 17:4, 18:4, 19:7,
    29:3, 32:11, 45:17, 52:6,     223:3, 227:23                20:4, 23:14, 26:24, 28:6,                E
    52:16, 55:15, 59:11,         done [76] - 8:17, 10:1,       29:19, 31:14, 33:11,
                                                                                            early [3] - 58:4, 58:6,
    62:6, 62:14, 63:16,           12:22, 15:10, 19:19,         33:25, 34:2, 35:16, 37:3,
                                                                                             160:14
    64:13, 65:9, 65:16,           21:3, 26:9, 31:6, 34:6,      37:6, 38:2, 39:6, 41:8,
                                                                                            ease [1] - 205:18
    66:15, 70:2, 70:15,           35:10, 41:2, 43:20,          43:14, 44:9, 46:21,
                                                                                            easier [1] - 84:1
    71:11, 72:23, 76:12,          45:19, 45:22, 47:12,         47:14, 48:2, 48:13,
                                                                                            EAST [1] - 1:7
    77:13, 81:13, 84:11,          48:7, 48:14, 52:1, 53:15,    48:16, 48:21, 48:25,
                                                                                            effect [61] - 7:1, 13:20,
    181:21, 229:17, 230:22,       63:7, 65:5, 69:2, 69:3,      50:23, 55:25, 59:6,
                                                                                             13:22, 13:23, 14:9,
    231:4, 232:1, 232:18,         74:4, 74:18, 75:20,          60:16, 60:20, 60:24,
                                                                                             19:11, 34:6, 34:18, 35:5,
    233:6, 233:10, 233:13,        85:16, 91:2, 91:21,          67:15, 68:9, 69:7, 72:13,
                                                                                             37:2, 38:3, 49:4, 49:11,
    233:20, 234:2, 234:19,        91:23, 95:19, 96:11,         73:5, 73:15, 73:22,
                                                                                             50:16, 51:10, 51:13,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 254 of 276 PageID:
                                  104414

                                                                                                                 254
    52:2, 52:4, 54:24, 60:14,    27:16, 30:19, 30:20,         171:17, 179:1, 179:8,       estimate [2] - 30:24,
    64:22, 65:22, 69:6, 76:5,    31:4, 44:17, 54:10,          180:12, 180:25, 181:11,      117:13
    77:10, 81:17, 90:24,         54:11, 153:10                181:16, 182:15              estimating [2] - 174:21,
    92:17, 92:20, 93:20,        ELMO [2] - 29:25, 33:11      environment [1] - 234:24      175:22
    93:22, 94:12, 95:4,         elsewhere [1] - 197:5        enzyme [1] - 28:5            everywhere [3] - 157:25,
    98:12, 98:13, 98:18,        emailed [1] - 172:14         enzymes [17] - 7:20,          158:2, 160:3
    98:20, 108:14, 110:2,       emails [1] - 175:3            7:21, 12:13, 53:9, 54:18,   evidence [11] - 73:19,
    110:19, 111:13, 122:1,      embarrassed [1] - 36:16       55:18, 55:19, 57:19,         107:15, 108:14, 112:13,
    123:8, 124:1, 124:6,        emphasized [1] - 121:22       57:24, 58:19, 62:2,          112:16, 112:23, 113:4,
    130:14, 132:23, 140:9,      employ [2] - 46:11,           119:8, 126:10, 132:7,        115:18, 119:21, 119:23,
    148:25, 149:3, 149:4,        183:22                       135:1                        123:19
    149:19, 150:1, 150:2,       employed [12] - 20:6,        EOC [1] - 127:4              exact [12] - 27:4, 46:5,
    150:7, 150:10, 150:15,       20:8, 35:4, 44:10, 46:12,   epidemiologic [1] -           85:2, 117:12, 137:24,
    154:4, 155:21, 192:2         48:2, 48:18, 63:13, 78:6,    107:15                       142:16, 166:15, 175:3,
   effective [1] - 144:21        80:10, 80:25, 81:1          epithelial [14] - 16:7,       175:4, 177:12, 188:3,
   effects [1] - 111:12         employees [1] - 223:21        18:11, 57:16, 59:21,         188:19
   Effects [2] - 111:20,        Employees [1] - 105:15        59:23, 90:25, 91:3,         exactly [7] - 58:21,
    112:1                       end [12] - 30:9, 35:25,       120:16, 121:13, 121:24,      81:22, 140:9, 158:15,
   effort [2] - 146:22, 147:6    61:5, 103:2, 103:18,         124:7, 124:23, 126:11,       161:7, 174:14, 222:17
   efforts [1] - 147:1           116:20, 117:14, 148:3,       180:22                      exam [1] - 221:13
   eight [15] - 195:21,          160:17, 166:7, 176:5,       epithelium [1] - 112:15      EXAMINATION [7] -
    201:4, 212:20, 213:7,        204:15                      equal [1] - 28:8              4:21, 83:8, 139:9, 144:6,
    213:24, 214:14, 216:2,      ended [1] - 25:20            equate [2] - 141:12,          222:6, 222:9, 229:11
    216:16, 216:17, 216:22,     endnote [2] - 105:10,         190:9                       examination [5] - 44:7,
    216:23, 219:4, 220:7         105:13                      equivalent [1] - 237:18       67:9, 81:3, 221:14,
   eighth [7] - 214:21,         endometriosis [1] -          error [11] - 38:16, 38:24,    222:11
    215:18, 216:20, 217:9,       146:6                        126:20, 157:5, 158:24,      examined [1] - 90:24
    218:2, 220:25, 221:1        endotoxins [1] - 180:4        158:25, 159:1, 159:3,       example [19] - 8:8,
   either [3] - 47:15, 77:18,   ends [4] - 114:17, 170:6,     161:3, 176:3, 176:7          20:13, 20:14, 49:7,
    171:14                       170:18, 170:22              errors [1] - 44:5             49:10, 61:15, 124:20,
   EL [2] - 208:6, 208:12       enhance [2] - 68:22, 99:5    escape [1] - 98:15            151:15, 165:2, 165:18,
   EL-1 [3] - 198:19, 207:25,   enhanced [6] - 56:2,         especially [4] - 7:2,         181:10, 186:8, 186:9,
    209:5                        56:3, 56:4, 73:18, 98:2,     55:22, 81:18, 145:14         186:10, 187:18, 195:18,
   electronic [5] - 40:11,       139:15                      ESQUIRE [11] - 1:11,          196:25, 201:19, 209:14
    40:12, 235:21, 235:22,      enter [1] - 41:16             1:11, 1:13, 1:14, 1:17,     examples [5] - 45:22,
    235:23                      entered [8] - 21:9, 40:3,     1:17, 1:19, 1:20, 1:21,      158:6, 196:14, 196:23,
   electronically [12] -         41:13, 168:16, 173:13,       2:3, 2:5                     197:5
    19:24, 24:2, 25:8, 25:16,    173:16, 179:10              ESQUIRES [8] - 1:10,         Excel [5] - 19:19, 26:1,
    29:10, 35:1, 38:6, 38:10,   entire [1] - 166:24           1:12, 1:14, 1:16, 1:18,      27:10, 28:7, 188:8
    175:9, 177:12, 178:9,       entirety [1] - 174:3          1:20, 2:2, 2:4              excessive [1] - 50:21
    188:1                       ENTITLED [1] - 242:6         essential [3] - 11:10,       exclude [3] - 184:15,
   elevate [1] - 12:7           entitled [7] - 103:19,        11:14, 71:13                 186:15, 187:17
   elevated [5] - 145:3,         105:14, 110:18, 116:4,      establish [3] - 54:9,        excluded [2] - 187:19,
    145:10, 145:18, 146:3,       128:7, 198:19, 224:13        107:15, 207:17               216:5
    146:5                       entity [1] - 79:3            established [17] - 20:9,     excluding [4] - 23:4,
   eliminate [3] - 24:22,       entries [19] - 166:6,         20:13, 20:17, 36:19,         23:5, 184:16, 214:2
    58:5, 220:9                  167:4, 168:10, 168:16,       44:19, 52:21, 54:10,        exclusion [1] - 188:9
   eliminated [2] - 24:23,       168:23, 169:3, 169:9,        55:2, 55:6, 116:12,         exclusively [1] - 161:3
    219:6                        169:14, 169:20, 172:5,       125:8, 142:8, 193:3,        excuse [1] - 70:5
   eliminates [1] - 56:19        172:7, 172:12, 174:25,       194:18, 201:5, 203:11,      excused [2] - 240:18,
   eliminating [1] - 24:20       176:16, 176:19, 177:3,       232:12                       240:20
   elimination [1] - 13:5        179:10, 181:7, 184:2        establishing [3] - 64:21,    exhibit [16] - 5:14, 15:2,
   ELISA [10] - 20:13, 24:7,    entry [9] - 168:18,           122:1, 124:1                 32:23, 67:4, 67:13, 68:6,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 255 of 276 PageID:
                                  104415

                                                                                                                 255
    83:18, 84:3, 107:4,          115:25, 146:24, 158:11,     explain [37] - 7:17,         extinction [1] - 27:18
    133:8, 182:11, 231:7,        177:10, 179:23, 180:14,      14:11, 14:16, 20:20,        extra [2] - 223:15, 224:3
    231:11, 233:7, 239:19        197:13, 210:22, 210:23,      22:7, 22:25, 24:17,         extract [3] - 190:25,
   Exhibit [74] - 5:17, 6:3,     211:24, 214:10, 214:13,      25:11, 25:22, 32:15,         191:3, 191:9
    11:2, 15:19, 15:20,          216:7, 216:8, 233:24,        33:15, 35:19, 43:17,        extracting [1] - 191:8
    16:23, 17:5, 18:3, 18:5,     235:11, 236:21               44:15, 49:1, 51:1, 55:15,   extrapolate [1] - 206:14
    32:18, 32:24, 33:12,        experimental [5] -            56:15, 56:21, 61:11,        eyeball [1] - 186:20
    42:15, 43:1, 43:9, 43:11,    107:14, 107:25, 108:4,       62:6, 62:15, 77:4, 77:13,
    43:12, 60:17, 60:21,         110:20, 111:1                87:18, 88:2, 89:25,                      F
    68:8, 84:3, 100:14,         experimentation [1] -         113:19, 116:17, 122:23,
                                                                                          fact [20] - 25:10, 41:15,
    100:16, 101:7, 104:1,        91:23                        123:11, 130:11, 187:12,
                                                                                            58:17, 66:25, 85:16,
    106:22, 108:20, 110:15,     experimentations [1] -        187:24, 188:16, 216:1
                                                                                            106:17, 122:5, 146:22,
    110:17, 111:24, 112:1,       92:1                        explained [3] - 51:17,
                                                                                            152:14, 155:19, 165:15,
    112:11, 114:16, 128:14,     experimenters [1] -           79:2, 96:25
                                                                                            169:21, 189:19, 191:5,
    155:3, 155:12, 156:12,       198:19                      explaining [3] - 62:17,
                                                                                            223:13, 225:19, 230:24,
    156:25, 158:18, 159:23,     experimenting [1] -           187:13, 188:18
                                                                                            238:3, 239:8, 239:16
    161:23, 162:3, 164:8,        154:23                      explanations [1] - 187:8
                                                                                          factor [3] - 25:6, 104:5,
    166:13, 168:23, 178:25,     experiments [51] - 20:6,     explore [1] - 47:23
                                                                                            202:12
    179:11, 179:12, 180:11,      21:9, 30:15, 37:7, 39:4,    export [3] - 20:25, 40:22,
                                                                                          factored [1] - 206:1
    181:10, 183:24, 188:22,      39:12, 43:16, 52:1, 52:6,    214:18
                                                                                          fair [3] - 121:8, 124:14,
    193:8, 194:23, 200:2,        53:13, 54:4, 54:19, 55:1,   exported [1] - 40:15
                                                                                            181:7
    200:9, 222:21, 224:14,       55:7, 55:10, 55:12, 58:9,   expose [5] - 57:15,
                                                                                          Fallopian [1] - 59:22
    227:3, 231:3, 235:3,         59:19, 90:1, 90:3, 90:12,    81:21, 93:12, 102:8,
                                                                                          fallopian [2] - 91:2, 91:3
    236:16, 236:19, 238:15,      91:18, 91:21, 91:23,         114:11
                                                                                          familiar [5] - 33:18,
    238:18, 238:25, 239:10,      95:24, 96:3, 96:7, 97:5,    exposed [16] - 18:13,
                                                                                            35:11, 37:22, 50:23,
    239:17, 239:18, 239:22       98:8, 116:3, 119:24,         21:21, 41:21, 86:18,
                                                                                            151:13
   Exhibits [2] - 15:15, 36:9    119:25, 146:13, 146:18,      93:16, 102:11, 105:6,
                                                                                          far [6] - 46:18, 109:24,
   exhibits [2] - 32:19,         152:3, 152:11, 152:14,       107:21, 108:21, 129:24,
                                                                                            109:25, 113:12, 208:16,
    43:10                        152:18, 152:24, 153:16,      131:1, 146:21, 147:10,
                                                                                            231:23
   expect [6] - 29:3, 61:19,     154:11, 156:15, 157:8,       151:16, 156:22, 234:13
                                                                                          fat [1] - 114:22
    61:20, 63:9, 121:23,         157:9, 166:3, 234:11,       exposing [2] - 62:18,
                                                                                          February [5] - 70:25,
    151:3                        236:15, 239:4, 239:17,       65:22
                                                                                            71:16, 122:22, 236:14,
   expectation [6] - 63:18,      240:7                       Exposure [3] - 105:15,
                                                                                            238:2
    63:21, 63:23, 64:9,         Experiments [1] - 152:7       116:5, 120:14
                                                                                          federal [1] - 61:15
    64:15, 64:18                expert [24] - 5:16, 5:18,    exposure [35] - 12:6,
                                                                                          fee [1] - 224:20
   expectations [2] - 64:5,      5:19, 5:22, 11:19, 46:23,    12:18, 13:1, 13:12,
                                                                                          feedback [2] - 68:9,
    64:14                        76:13, 91:6, 136:7,          13:20, 14:9, 14:18,
                                                                                            68:13
   expected [2] - 61:18,         136:20, 139:20, 144:15,      17:13, 17:22, 79:15,
                                                                                          fellow [1] - 77:10
    64:16                        152:10, 156:21, 157:4,       79:18, 81:24, 89:13,
                                                                                          fellows [2] - 7:5, 38:18
   expenses [2] - 228:3,         163:23, 166:3, 227:6,        90:19, 96:4, 96:8,
    228:4                        232:25, 233:7, 233:8,                                    felt [1] - 125:21
                                                              103:23, 110:6, 110:18,
   experience [15] - 8:1,        233:15, 233:18, 237:16                                   female [2] - 110:19,
                                                              112:4, 118:14, 121:12,
    8:11, 12:17, 26:16, 59:4,   expertise [4] - 53:15,                                      111:13
                                                              121:23, 126:8, 142:6,
    60:2, 66:18, 66:23,          90:21, 90:22, 101:18                                     few [5] - 148:11, 165:22,
                                                              146:14, 146:19, 146:24,
    70:16, 101:18, 125:11,      experts [26] - 9:15, 28:6,                                  176:2, 176:4, 176:5
                                                              147:8, 148:9, 155:20,
    189:11, 189:16, 192:13,      65:11, 65:15, 65:18,                                     fibroids [1] - 146:5
                                                              156:16, 158:11, 234:20,
    232:13                       65:25, 66:3, 66:5, 66:9,     237:18                      field [11] - 9:15, 12:17,
   experienced [1] - 108:15      66:11, 66:19, 67:7,                                        26:17, 66:9, 70:8, 70:13,
                                                             expressing [1] - 237:15
   experiment [31] - 30:14,      67:24, 68:10, 70:8,                                        70:22, 76:11, 76:19,
                                                             expression [1] - 124:21
    30:16, 31:8, 39:7, 39:9,     70:13, 70:22, 74:19,                                       93:15, 224:4
                                                             expressly [1] - 103:4
    39:21, 39:22, 40:6,          74:22, 76:8, 76:11,                                      Figure [5] - 188:24,
                                                             extensively [1] - 93:14
    41:14, 41:19, 41:23,         76:18, 78:3, 78:5, 78:9,                                   193:7, 193:10, 193:14,
                                                             extent [4] - 34:15, 35:2,
    41:24, 54:23, 99:1,          155:10                                                     203:5
                                                              46:17, 47:20
                                                                                          figure [14] - 14:8, 92:18,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 256 of 276 PageID:
                                  104416

                                                                                                                   256
     123:8, 186:6, 193:11,        239:24                        188:19                       58:3, 58:6, 59:8, 76:6,
     204:6, 204:8, 204:13,      Fisher [3] - 16:2, 16:3,      formulas [22] - 21:2,          77:11, 81:19, 130:13,
     204:14, 206:1, 206:2,        80:20                         21:4, 23:6, 23:19, 23:21,    231:15
     206:6, 212:18, 218:5       FISHER [1] - 1:7                23:23, 23:24, 25:5,         general [9] - 30:12, 36:1,
   figured [2] - 119:15,        five [8] - 18:12, 50:9,         25:15, 26:1, 26:2, 26:5,     44:4, 52:24, 72:7, 73:7,
     219:5                        53:5, 114:19, 147:24,         26:9, 26:17, 27:4, 27:14,    187:8, 187:14, 188:17
   file [1] - 188:8               154:1, 158:5, 229:6           27:15, 27:19, 38:7,         generally [7] - 44:13,
   fill [2] - 31:10, 202:22     fixed [2] - 103:21, 103:25      40:16, 187:25                48:23, 50:2, 54:1, 55:13,
   film [1] - 46:9              flash [2] - 40:20, 41:4       forth [12] - 115:21,           142:14, 233:22
   final [3] - 226:19, 238:1,   flat [2] - 137:8, 137:12        117:24, 124:14, 125:4,      generated [1] - 178:10
     238:3                      flip [3] - 236:16, 236:24,      137:5, 137:18, 137:21,      genes [3] - 130:25,
   finally [3] - 75:14,           239:21                        139:11, 195:10, 207:2,       132:10, 132:14
     127:23, 207:1              FLOM [1] - 1:18                 209:10, 216:13              genetic [4] - 18:16,
   financial [6] - 78:17,       focus [6] - 5:6, 91:15,       forward [1] - 120:5            30:23, 123:16, 165:3
     79:5, 222:10, 227:9,         115:19, 142:12, 206:16,     forward-looking [1] -         genital [3] - 81:9, 110:19,
     227:16, 228:17               206:21                        120:5                        111:13
   findings [2] - 128:3,        focused [1] - 197:19          foundation [3] - 26:11,       genome [1] - 57:18
     139:16                     focussed [1] - 8:19             37:12, 66:11                Genzyme [1] - 45:24
   fine [5] - 99:20, 103:13,    folded [2] - 203:9, 203:10    four [17] - 7:15, 66:2,       Gerel [1] - 3:19
     143:4, 193:14, 221:21      follow [8] - 42:19, 61:16,      66:9, 66:21, 67:7, 76:11,   GEREL [1] - 1:12
   finger [1] - 115:4             144:20, 162:2, 162:23,        76:18, 111:2, 154:1,        Ghassan [3] - 4:16,
   finish [1] - 221:19            187:2, 187:4, 220:19          170:2, 171:25, 174:3,        224:19, 241:7
   finished [1] - 82:3          followed [1] - 58:7             174:7, 174:8, 175:21,       GHASSAN [4] - 4:18,
   firm [2] - 84:25, 226:15     following [20] - 32:20,         219:4, 221:14                83:6, 144:4, 222:4
   first [92] - 4:15, 4:19,       33:13, 61:17, 86:4, 86:5,   fractionate [1] - 150:25      given [6] - 7:13, 7:15,
     5:13, 6:2, 11:11, 11:12,     94:5, 94:6, 122:16,         frank [1] - 112:16             89:18, 96:13, 206:24,
     11:22, 15:25, 42:13,         122:17, 127:3, 133:12,      FREDA [1] - 1:8                213:16
     42:15, 43:1, 43:12,          138:6, 138:7, 155:19,       free [3] - 102:12, 105:6,     glue [1] - 19:25
     45:19, 51:17, 65:17,         159:20, 159:21, 166:11,       108:22                      glued [1] - 35:9
     65:19, 68:13, 68:17,         166:12, 168:21, 168:22      frequency [1] - 28:12         goal [2] - 123:7, 124:17
     71:11, 72:8, 72:14,        FOLLOWING [1] - 242:4         front [11] - 5:12, 22:18,     gold [5] - 14:7, 69:5,
     73:12, 84:18, 84:24,       follows [3] - 4:20,             83:17, 88:5, 100:13,         92:18, 98:11, 98:16
     85:5, 85:9, 85:20, 86:1,     107:13, 118:18                101:7, 101:14, 107:5,       Gotshal [1] - 4:2
     87:12, 100:14, 103:18,     footnote [1] - 103:9            162:6, 179:13, 231:5        GPX [1] - 21:19
     106:22, 110:24, 112:3,     footnotes [1] - 103:9         full [5] - 22:14, 25:4,       GPX1 [2] - 127:17, 129:9
     116:10, 116:21, 117:4,     FOR [1] - 1:1                   155:4, 156:13, 156:25       Graham [7] - 103:19,
     117:8, 118:11, 119:11,     foreign [3] - 111:14,         fully [1] - 150:11             103:22, 104:2, 104:8,
     120:11, 122:13, 127:12,      114:18, 115:5               functions [2] - 69:6,          105:5, 107:20
     128:13, 129:4, 139:2,      forgot [1] - 159:5              147:4                       grammar [1] - 36:16
     139:4, 139:13, 139:25,     form [4] - 48:11, 52:13,      fund [3] - 79:3, 223:11,      grand [1] - 9:23
     152:20, 155:4, 155:13,       111:14, 239:5                 223:21                      grant [2] - 61:14, 64:4
     156:13, 156:25, 157:16,    format [5] - 61:16, 61:17,    fundamental [1] - 120:3       granting [1] - 63:11
     158:13, 160:10, 160:23,      63:14, 63:15, 142:24        funded [2] - 223:11,          grants [1] - 63:13
     167:9, 167:11, 167:15,     formation [3] - 102:14,         223:13                      granuloma [1] - 115:6
     167:17, 168:2, 169:23,       108:24, 112:19              funding [4] - 61:6,           granulomas [3] - 114:18,
     175:16, 177:2, 203:13,     formed [2] - 85:21,             227:15, 228:16, 228:21       115:1, 115:4
     203:16, 205:25, 206:22,      222:15                      future [1] - 61:21            graph [6] - 203:11,
     207:7, 207:8, 207:12,      forming [1] - 102:18                                         204:15, 205:7, 205:19,
     207:15, 212:20, 219:1,     formula [16] - 24:23,                      G                 205:21, 211:9
     222:13, 227:10, 232:22,      25:8, 25:19, 25:20, 27:4,                                 graphs [2] - 38:20,
                                                              G-1 [1] - 212:7
     232:25, 233:2, 233:3,        27:7, 27:11, 187:2,                                        193:13
                                                              GC [1] - 11:2
     233:6, 233:14, 233:17,       188:1, 188:2, 188:3,                                      greatly [1] - 139:15
                                                              gene [14] - 53:8, 57:7,
     236:18, 239:1, 239:22,       188:4, 188:7, 188:8,         57:9, 57:11, 57:13, 58:1,    group [4] - 151:2, 151:4,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 257 of 276 PageID:
                                  104417

                                                                                                                  257
    151:5, 151:7                hard [3] - 146:16, 186:11,     57:15, 59:4, 59:20,          237:6, 237:9, 238:6
   groups [3] - 55:17, 111:2     186:12                        60:19, 61:2, 63:10, 65:5,   huge [2] - 56:7, 56:8
   GSR [2] - 127:23, 129:11     harm [2] - 151:11, 151:12      67:3, 69:4, 70:5, 73:2,     human [6] - 92:17,
   guess [2] - 42:4, 72:8       Harper [2] - 77:9, 231:13      73:14, 77:7, 80:18, 82:2,    132:10, 148:8, 235:1,
   guidelines [1] - 67:6        head [1] - 164:20              85:4, 85:25, 86:14,          237:18, 237:21
   GYN [9] - 9:8, 10:4, 75:8,   hear [4] - 38:22, 87:4,        87:16, 88:12, 93:8,         humans [13] - 89:3, 89:8,
    154:25, 157:3, 158:25,       206:9, 212:14                 94:20, 95:9, 100:17,         90:7, 91:25, 92:13, 95:2,
    161:5, 161:12, 226:6        heard [2] - 87:2, 88:20        103:7, 103:12, 104:11,       95:15, 96:4, 96:5, 96:8,
   GYN/oncologist [1] -         hearing [2] - 3:8, 4:25        104:20, 105:3, 105:19,       96:9, 96:12, 234:20
    144:17                      HEARING [1] - 1:4              108:1, 111:25, 113:5,       hundred [1] - 45:3
   Gynecologic [25] -           held [1] - 76:17               115:13, 123:12, 125:7,      hundred-plus [1] - 45:3
    10:14, 10:19, 67:16,        helped [1] - 50:20             126:5, 129:21, 130:12,      hundreds [1] - 44:21
    67:19, 67:25, 68:3,         helping [1] - 5:3              134:11, 137:5, 137:14,      hypothesis [20] - 60:22,
    68:10, 71:1, 71:17, 76:4,   hereto [1] - 205:15            138:1, 138:4, 143:2,         61:4, 61:10, 61:13,
    77:3, 77:8, 78:20, 139:5,   hide [1] - 177:18              150:5, 150:9, 152:17,        61:18, 62:16, 62:22,
    140:15, 154:21, 155:25,     hiding [1] - 225:24            157:6, 159:12, 160:15,       62:25, 63:16, 63:18,
    157:22, 159:7, 163:20,      high [1] - 185:12              160:23, 161:25, 163:1,       64:4, 64:9, 120:20,
    222:19, 223:1, 232:23,      higher [7] - 17:10,            167:7, 171:9, 174:7,         120:21, 121:7, 121:8,
    233:11, 240:9                147:17, 185:22, 202:5,        175:19, 176:7, 180:16,       121:11, 123:3, 125:22,
   gynecologic [2] - 91:1,       202:9, 217:19                 181:20, 183:9, 187:12,       150:18
    91:9                        highlight [7] - 11:12,         187:18, 187:25, 188:7,      hypothesis-driven [8] -
   gynecological [4] - 84:8,     11:16, 69:25, 71:11,          188:16, 204:11, 204:21,      60:22, 61:10, 61:13,
    90:20, 91:7, 145:21          72:8, 140:1, 162:23           205:2, 206:3, 211:15,        62:16, 62:25, 63:18,
   Gynecology [1] - 161:1                                      215:1, 221:8, 223:10,        64:4, 120:20
                                highlighted [7] - 11:11,
                                                               226:17, 229:2, 229:5,
                                 22:15, 23:3, 28:20,
               H                                               231:8, 239:24, 240:17                    I
                                 118:25, 121:22, 161:17
                                                              HONORABLE [1] - 1:8
   habit [3] - 36:15, 61:17,    highlighting [1] - 22:16                                   ID [7] - 158:6, 235:17,
                                                              horizontal [1] - 213:7
    61:22                       hire [2] - 33:17, 37:21                                      235:18, 235:20, 235:24,
                                                              hormones [2] - 8:5, 8:6
   half [1] - 204:16            hired [4] - 6:24, 36:11,                                     237:3, 237:4
                                 36:15, 45:24                 hospitals [1] - 9:24
   hallmark [4] - 55:23,                                                                   idea [4] - 43:7, 132:24,
                                hold [3] - 7:7, 7:9, 116:18   hour [2] - 136:5, 136:10
    81:23, 190:14, 232:14                                                                    151:6, 154:8
                                holding [3] - 167:14,         hours [71] - 17:10,
   Hamilton [4] - 111:22,                                                                  ideal [1] - 149:11
                                 168:11, 170:8                 18:13, 21:23, 24:10,
    112:1, 114:15, 115:1                                                                   ideally [1] - 149:10
                                                               38:9, 38:14, 41:9, 57:17,
   hamsters [2] - 102:12,       home [6] - 11:8, 11:18,                                    identical [1] - 152:16
                                                               59:15, 135:23, 154:24,
    108:22                       70:1, 71:15, 71:16,                                       identification [1] -
                                                               155:5, 155:7, 156:10,
   hand [22] - 15:1, 22:4,       71:19                                                       236:22
                                                               156:16, 156:22, 157:8,
    22:14, 22:22, 24:14,        Honolulu [4] - 77:9,                                       identified [11] - 16:25,
                                                               157:18, 157:21, 157:25,
    28:20, 67:3, 67:8, 67:10,    161:20, 161:22, 164:8                                       95:2, 95:15, 125:6,
                                                               158:5, 158:10, 158:12,
    106:25, 107:11, 110:25,     Honor [135] - 3:9, 3:10,                                     125:13, 127:25, 131:12,
                                                               158:14, 158:15, 158:19,
    112:12, 113:9, 113:17,       3:13, 3:16, 3:18, 3:20,                                     141:10, 162:22, 203:16,
                                                               158:20, 158:23, 159:2,
    141:13, 167:15, 168:11,      3:23, 4:1, 4:8, 4:11, 5:3,                                  237:9
                                                               159:10, 159:12, 159:17,
    170:8, 196:15, 204:22,       6:1, 8:5, 10:7, 10:25,                                    identify [10] - 5:14, 5:21,
                                                               160:2, 160:3, 160:18,
    231:9                        14:25, 15:13, 16:3,                                         32:19, 36:5, 47:23, 68:2,
                                                               160:21, 160:22, 160:24,
   handed [1] - 15:6             16:16, 16:20, 17:25,                                        83:19, 164:5, 225:9,
                                                               161:2, 161:21, 162:20,
   handle [1] - 171:8            18:8, 19:17, 21:14, 22:3,                                   236:18
                                                               163:2, 163:12, 163:19,
   hands [1] - 168:7             23:2, 23:18, 25:5, 25:15,                                 ideologic [1] - 104:5
                                                               163:23, 164:1, 164:3,
   handwriting [5] - 20:4,       26:20, 27:2, 27:23,                                       Illinois [1] - 180:24
                                                               164:12, 164:16, 165:6,
    182:4, 182:24, 196:22,       28:19, 29:13, 30:18,                                      image [3] - 21:17, 63:2,
                                                               165:10, 165:16, 165:19,
    200:3                        32:6, 33:3, 33:17, 34:10,                                   204:22
                                                               165:23, 210:18, 221:14,
   handwritten [5] - 20:2,       36:11, 37:18, 38:16,                                      images [1] - 196:16
                                                               221:18, 224:3, 224:6,
    21:15, 33:6, 35:3,           42:19, 43:3, 43:5, 44:18,                                 imbalance [1] - 230:10
                                                               230:25, 231:22, 231:24,
    182:13                       47:9, 51:2, 52:2, 54:6,                                   implies [1] - 173:8
                                                               231:25, 235:14, 236:11,
   happy [2] - 123:21, 147:3     55:2, 55:17, 56:11, 57:5,                                 important [5] - 11:9,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 258 of 276 PageID:
                                  104418

                                                                                                                   258
    12:10, 73:11, 92:12,        individually [1] - 154:5       113:2, 113:6, 114:20          70:18, 70:21
    139:11                      individuals [1] - 81:10       injection [1] - 112:5        involve [2] - 73:10, 109:2
   importantly [1] - 81:20      induce [11] - 12:19,          input [4] - 80:6, 80:9,      involved [2] - 27:19,
   IN [2] - 1:4, 242:5           12:20, 46:7, 58:18, 62:2,     80:13, 80:16                  226:15
   inaccurate [1] - 175:21       62:10, 89:15, 95:5, 95:7,    inputs [1] - 40:17           involving [4] - 45:23,
   incident [1] - 37:20          119:7, 126:8                 insert [1] - 195:11            85:14, 85:17, 225:20
   incidents [1] - 193:2        inducer [3] - 86:9, 87:13,    Insights [1] - 9:3           IS [1] - 242:4
   include [7] - 64:8, 138:9,    230:14                       instance [4] - 38:8, 47:5,   isolate [1] - 150:11
    138:11, 138:14, 175:9,      induces [10] - 12:10,          95:1, 95:14                 isolated [2] - 150:15,
    185:19, 226:12               14:20, 17:14, 85:21,         instances [1] - 47:5           193:2
   included [2] - 79:21,         86:10, 87:14, 92:19,         instant [1] - 7:15           issue [2] - 72:21, 217:8
    224:12                       230:17, 231:13               instead [3] - 51:7,          issues [2] - 167:20,
   includes [3] - 11:24,        inducing [2] - 12:11,          106:15, 197:23                183:23
    14:19, 196:3                 57:23                        Institute [2] - 6:16, 6:21   italics [2] - 119:4, 121:21
   including [4] - 10:4,        induction [5] - 14:18,        instructed [2] - 33:23,      item [2] - 105:10, 109:10
    29:23, 74:3, 118:23          189:25, 190:3, 190:12,        36:22                       items [3] - 106:1, 106:7,
   incorrect [1] - 29:7          192:5                        instruments [1] - 19:16        106:10
   increase [11] - 8:6,         industry [1] - 26:8           insufficient [1] - 107:15    itself [6] - 27:10, 99:6,
    17:18, 56:7, 56:8, 57:3,    inert [3] - 11:23, 151:16,    intact [1] - 178:1             138:25, 148:21, 181:5,
    59:16, 91:7, 156:15,         151:18                       intend [1] - 106:17            194:7
    188:25, 189:12, 189:16      infection [1] - 111:14        intended [3] - 193:23,
   increased [17] - 13:2,       inflammation [39] - 7:2,       195:3, 199:22                            J
    17:22, 59:8, 81:11,          11:25, 12:7, 14:20,          intention [3] - 67:8,        January [12] - 85:6,
    87:14, 89:11, 132:14,        17:21, 17:24, 18:15,          133:6, 197:12                100:18, 103:8, 117:4,
    138:23, 145:3, 145:10,       59:17, 63:9, 86:10,          Interest [2] - 224:13,        135:20, 156:4, 169:24,
    145:18, 189:6, 190:20,       87:14, 102:14, 108:24,        224:17                       171:22, 172:1, 174:9,
    193:17, 230:10, 234:13       110:9, 113:6, 113:8,         interest [24] - 78:18,        174:19, 226:23
   increases [4] - 11:25,        113:13, 113:17, 113:21,       78:19, 78:22, 79:1, 79:2,   JERSEY [4] - 1:1, 1:14,
    12:1, 86:10, 230:17          113:22, 113:25, 114:1,        79:5, 80:3, 87:6, 98:17,     1:17, 1:17
   increasing [2] - 24:9,        114:10, 114:14, 114:19,       99:7, 150:24, 222:23,       John [1] - 4:9
    192:6                        115:12, 123:17, 129:23,       223:7, 223:10, 223:22,      JOHN [1] - 1:19
   indeed [1] - 108:7            146:10, 190:3, 192:5,         224:1, 224:22, 224:24,      JOHNSON [2] - 1:4
   independent [9] - 65:11,      230:9, 230:14, 230:21,        225:1, 225:6, 225:22,       Johnson [94] - 2:3, 3:21,
    65:14, 65:18, 66:5,          232:6, 232:16                 226:2, 226:8, 226:13         3:22, 3:24, 3:25, 4:2,
    68:10, 78:3, 109:18,        inflammatory [3] - 8:20,      interested [7] - 91:14,       4:3, 4:5, 4:7, 4:9, 4:10,
    109:20, 176:12               17:12, 89:15                  98:20, 98:21, 99:3,          11:22, 11:23, 12:6, 13:2,
   indicate [1] - 46:25         influence [1] - 35:14          150:20, 150:21, 167:19       13:20, 13:21, 14:19,
   indicated [7] - 47:14,       information [14] - 15:10,     international [1] - 9:25      18:8, 19:11, 21:23, 24:8,
    127:9, 131:22, 159:18,       37:7, 73:10, 75:16,          interrupt [1] - 28:13         24:9, 42:17, 43:20,
    216:16, 218:17, 220:23       175:12, 177:18, 181:14,      intervals [1] - 39:12         43:23, 44:23, 44:25,
   indicates [2] - 81:24,        202:20, 206:19, 207:4,       intrabursal [2] - 112:5,      45:1, 46:6, 56:6, 57:22,
    139:20                       207:18, 208:14, 210:3         112:7                        58:17, 76:5, 77:11,
   indication [10] - 7:24,      inhibits [1] - 14:21          intravaginal [1] - 111:3      79:24, 80:21, 81:9,
    13:6, 17:23, 58:23,         initial [12] - 15:14, 16:1,   introduction [1] - 42:13      81:22, 83:15, 93:12,
    59:16, 190:15, 191:15,       101:5, 158:11, 158:13,       invent [1] - 174:23           93:16, 130:2, 150:23,
    191:17, 192:8, 192:9         159:4, 159:12, 159:14,       investigation [6] - 69:13,    158:3, 179:2, 192:1,
   indications [1] - 38:13       160:18, 189:25, 190:3,        72:6, 72:9, 72:18, 75:6,     192:2, 225:23, 227:11,
   indicative [1] - 12:23        190:12                        140:3                        234:7, 234:14, 235:12,
   indicator [1] - 54:15        initialization [1] - 69:12    Investigation [8] - 16:18,    236:21, 237:5, 237:6,
   indicators [4] - 57:5,       initiation [2] - 72:16,        16:22, 17:16, 65:21,         239:12, 239:20
    58:13, 65:7, 123:21          140:2                         66:16, 66:19, 67:5,         Johnson's [47] - 13:9,
   indirect [2] - 191:11,       injected [7] - 110:7,          76:17                        13:12, 29:7, 42:8, 42:11,
    191:21                       112:8, 112:15, 112:22,       invited [5] - 8:24, 9:22,     43:13, 43:15, 43:18,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 259 of 276 PageID:
                                  104419

                                                                                                                    259
    45:9, 46:12, 48:3, 48:18,   kills [1] - 147:23              181:25, 194:23, 194:25,        60:18, 66:14, 67:3,
    48:22, 50:6, 50:18,         kind [5] - 85:17, 98:5,         196:3, 200:1, 204:6,           67:13, 68:6, 70:5, 71:7,
    52:14, 52:21, 53:4, 57:1,    108:9, 108:10, 115:5           204:8, 211:22, 213:2,          73:14, 77:20, 80:23,
    57:14, 58:9, 58:16, 59:2,   kits [1] - 27:17                214:19, 220:1, 220:4,          82:2, 88:6, 100:17,
    65:10, 75:20, 79:7,         knowing [1] - 182:22            220:8, 220:11, 220:12,         103:7, 160:15, 162:22,
    79:10, 79:15, 80:4, 89:2,   knowledge [3] - 101:21,         220:16, 223:11, 223:13,        164:5, 164:9, 170:11,
    89:19, 91:19, 95:25,         189:25, 190:11                 223:17, 223:18, 223:20,        172:20, 173:6, 179:24,
    179:15, 232:2, 232:8,       known [11] - 20:10,             223:22, 237:12                 180:16, 181:3, 181:20,
    234:7, 234:16, 236:16,       20:16, 21:19, 53:13,         label [1] - 30:17                183:9, 183:16, 204:11,
    237:8, 238:4, 238:5,         60:4, 126:9, 132:13,         labeled [3] - 29:17,             204:21, 211:15, 221:8,
    238:23, 239:4, 239:15,       133:10, 147:10, 147:11,        211:16, 214:11                 221:18, 226:18, 229:5,
    240:7, 240:11                151:12                       laboratory [48] - 15:9,          229:12, 231:8, 240:16
   journal [13] - 9:9, 9:13,                                    16:9, 19:14, 20:10,          Lapinski [2] - 3:11, 241:8
    11:17, 69:24, 70:8, 71:2,                L                  21:10, 21:13, 21:14,         laser [1] - 209:22
    75:16, 135:19, 139:2,                                       24:3, 24:6, 27:22, 28:1,     last [35] - 19:7, 38:25,
                                lab [149] - 6:24, 7:1, 7:3,
    139:4, 154:22, 224:15,                                      29:14, 29:20, 30:1, 30:2,      61:14, 76:17, 76:22,
                                  7:14, 7:16, 8:19, 14:14,
    226:2                                                       30:4, 30:8, 31:15, 31:16,      93:9, 102:6, 102:7,
                                  15:8, 15:25, 18:25, 19:2,
   Journal [16] - 18:23,                                        31:18, 31:21, 31:22,           104:2, 107:3, 119:3,
                                  19:3, 19:21, 20:3, 20:5,
    136:8, 136:17, 136:22,                                      32:7, 32:11, 32:12,            125:12, 158:2, 158:4,
                                  20:7, 22:15, 23:21,
    137:11, 137:22, 138:20,                                     32:16, 33:12, 33:24,           167:15, 167:18, 168:2,
                                  28:15, 29:11, 30:17,
    139:1, 154:21, 155:25,                                      37:4, 39:2, 42:5, 42:7,        171:17, 172:1, 172:6,
                                  30:18, 30:25, 33:19,
    156:6, 163:20, 222:19,                                      43:4, 85:16, 91:22,            174:10, 174:13, 174:15,
                                  34:2, 34:10, 35:9, 35:12,
    223:1, 224:12, 224:16                                       109:2, 115:18, 125:8,          183:20, 204:25, 212:21,
                                  35:13, 35:14, 36:20,
   journals [6] - 8:14, 10:2,                                   177:21, 177:24, 232:13,        216:5, 219:6, 219:13,
                                  37:6, 37:10, 37:16,
    10:3, 16:24, 70:17,                                         238:9, 238:21, 239:1,          219:14, 219:17, 220:9,
                                  37:18, 37:20, 37:25,
    156:15                                                      239:2, 239:9, 240:3            222:8
                                  38:15, 39:10, 39:22,
   Judge [5] - 22:18, 25:9,                                   laboratory's [1] - 118:19      late [2] - 172:15, 174:20
                                  40:4, 40:6, 40:21, 41:12,
    39:25, 43:25, 80:23                                       laboratory-evidence [1]        law [2] - 84:25, 226:14
                                  41:14, 41:16, 42:16,
   JULIE [1] - 1:17                                             - 115:18                     lawyers [14] - 79:24,
                                  42:23, 43:9, 43:19, 44:1,
   Julie [1] - 4:6                                            lack [1] - 66:10                 80:6, 80:9, 80:13, 80:16,
                                  44:5, 53:15, 53:18, 55:3,
   July [1] - 173:13                                          lacked [2] - 96:14, 96:17        118:3, 136:2, 136:10,
                                  55:6, 60:4, 61:3, 61:7,
   JULY [1] - 1:4                                             lacks [1] - 37:12                136:14, 136:16, 151:25,
                                  77:10, 78:25, 79:3, 79:8,
   June [1] - 173:12                                          lady [1] - 36:12                 152:3, 225:23, 227:11
                                  87:4, 91:15, 98:17,
   jury [1] - 5:5                 98:20, 102:8, 102:11,       Langseth [8] - 105:13,         lay [1] - 11:7
   juxtaposed [1] - 46:9          105:6, 107:22, 108:21,        106:14, 106:15, 106:18,      leads [1] - 232:6
                                  118:24, 123:6, 123:7,         106:19, 106:21, 107:21,      least [8] - 46:18, 73:20,
               K                  125:24, 133:24, 142:3,        109:2                          74:24, 76:11, 76:18,
                                  153:2, 157:6, 158:4,        language [2] - 138:1,            78:4, 188:15, 228:23
   Karmanos [2] - 6:16,
                                  159:15, 159:18, 162:3,        140:8                        leave [2] - 115:15,
    6:21
                                  162:4, 163:8, 164:11,       LAPINSKI [82] - 1:14,            233:22
   keep [7] - 7:23, 29:11,
                                  165:22, 165:25, 166:2,        3:9, 4:15, 4:23, 6:1, 6:8,   lectured [1] - 9:20
    33:20, 34:13, 56:25,
                                  166:6, 166:13, 167:4,         10:7, 10:12, 10:25, 11:3,    lectures [1] - 9:23
    109:14, 142:12
                                  167:8, 167:11, 167:12,        14:25, 15:5, 15:13,          left [5] - 28:20, 106:25,
   keeping [1] - 57:24
                                  167:14, 168:7, 168:10,        15:17, 16:20, 17:3,            128:21, 184:11, 196:15
   keeps [1] - 12:1
                                  169:3, 169:13, 169:20,        17:25, 19:6, 21:14, 22:3,    left-hand [3] - 28:20,
   kept [2] - 38:6, 38:10
                                  170:1, 170:4, 170:5,          22:13, 25:3, 26:15,            106:25, 196:15
   key [17] - 12:12, 53:8,
                                  170:7, 170:8, 170:10,         26:20, 27:13, 27:21,         legible [2] - 33:3, 33:6
    57:19, 57:24, 58:18,
                                  170:13, 170:17, 170:19,       28:19, 29:13, 29:17,         Leigh [1] - 3:14
    62:2, 62:20, 62:21, 63:8,
                                  170:21, 171:10, 171:21,       31:13, 32:6, 32:22,          LEIGH [1] - 1:11
    69:11, 72:16, 119:7,
                                  172:6, 172:15, 172:19,        32:24, 33:1, 33:10,          length [1] - 156:16
    125:13, 126:9, 132:6,
                                  173:13, 174:25, 175:10,       35:25, 36:8, 37:14,          lesions [1] - 114:21
    135:1, 140:1
                                  175:19, 176:2, 179:8,         42:24, 43:3, 43:11,          less [1] - 229:3
   kill [1] - 50:22
                                  180:12, 180:25, 181:6,        43:25, 46:21, 47:3, 48:1,    letter [7] - 68:3, 156:1,
   killed [2] - 147:22, 206:7
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 260 of 276 PageID:
                                  104420

                                                                                                                   260
     196:17, 201:13, 201:16,       96:12, 97:6, 98:11,           88:10, 100:13, 100:14,       40:20, 41:3, 195:11
     201:23, 213:16                98:15, 98:16, 122:13,         100:24, 102:4, 102:18,      machines [1] - 20:23
   letters [4] - 127:11,           122:15, 131:1, 133:15,        104:1, 106:12, 106:21,      macrophage [1] - 16:6
     197:7, 203:17, 212:13         152:24, 154:1, 154:9,         110:15, 111:24, 112:11,     main [2] - 19:18, 40:21
   level [17] - 9:23, 9:24,        154:23, 155:4, 158:19,        116:24, 118:10, 118:12,     maintained [3] - 34:24,
     9:25, 12:18, 17:12,           159:20, 162:20, 166:10,       120:10, 122:6, 122:8,        34:25, 39:7
     56:13, 56:14, 79:17,          168:20, 177:2, 190:6,         122:11, 122:19, 123:15,     maintains [2] - 8:8, 19:14
     79:19, 81:17, 81:18,          193:23, 197:20, 198:25,       123:16, 132:6, 133:8,       major [1] - 165:6
     92:20, 146:14, 146:24,        199:1, 199:2, 208:18,         155:11, 162:1, 162:4,       majority [1] - 19:1
     147:8, 149:22                 208:23, 211:25, 214:1,        163:6, 163:14, 163:15,      manner [3] - 56:7, 120:5,
   levels [12] - 17:11,            214:11, 216:22, 218:25,       173:19, 173:25, 177:1,       192:3
     17:14, 17:19, 53:7, 66:7,     236:5, 236:6, 236:10,         178:23, 180:11, 181:10,     manual [1] - 79:22
     144:9, 145:3, 145:10,         238:4                         181:22, 182:10, 183:24,     manually [3] - 21:9,
     145:18, 146:3, 146:19,      link [5] - 119:14, 119:18,      185:6, 188:8, 190:4,         23:24, 24:22
     202:5                         120:1, 142:8, 230:5           190:6, 194:22, 194:23,      manufacturer [1] - 27:17
   life [3] - 146:25, 147:8,     linked [11] - 40:14,            197:1, 199:12, 200:18,      manuscript [102] -
     147:11                        40:19, 63:5, 86:19,           207:1, 207:6, 207:11,        18:21, 38:16, 38:17,
   light [1] - 180:4               114:2, 115:12, 133:3,         207:24, 208:8, 208:12,       38:24, 52:18, 52:23,
   likely [3] - 192:15,            134:13, 165:3, 165:4,         209:2, 209:22, 210:19,       67:15, 67:18, 68:11,
     192:16, 192:17                230:10                        212:17, 214:19, 217:20,      68:15, 68:18, 69:16,
   limitation [2] - 139:13,      liquid [4] - 148:15, 149:6,     220:1, 229:15, 233:6,        70:14, 71:3, 71:20,
     139:25                        149:10, 149:14                235:9, 235:23, 236:8         72:24, 74:3, 74:11,
   limitations [2] - 73:11,      list [10] - 16:14, 40:8,      looked [17] - 17:11, 18:9,     74:14, 74:16, 74:18,
     139:11                        47:17, 105:25, 106:7,         18:11, 18:14, 53:5, 53:6,    75:11, 75:14, 75:24,
   limits [1] - 58:21              106:10, 125:9, 126:22,        53:7, 53:8, 67:12, 110:6,    80:1, 104:11, 105:8,
   line [74] - 16:7, 28:21,        127:7, 133:12                 110:8, 147:18, 161:16,       108:2, 109:7, 125:15,
     43:6, 51:7, 51:13, 51:22,   listed [18] - 14:20, 22:1,      171:10, 176:10               135:19, 135:24, 136:2,
     60:10, 60:13, 60:15,          44:19, 106:1, 106:7,        looking [44] - 12:24,          136:7, 136:11, 136:17,
     85:7, 86:3, 94:2, 94:3,       125:21, 125:23, 129:4,        13:20, 15:24, 27:6, 27:9,    136:21, 136:25, 137:10,
     94:6, 94:19, 95:12,           130:6, 130:10, 130:23,        27:23, 54:17, 60:20,         137:14, 137:25, 138:8,
     112:4, 117:5, 117:6,          131:6, 134:5, 136:13,         60:22, 62:20, 63:2, 63:7,    138:14, 138:19, 139:2,
     118:25, 138:5, 139:16,        162:18, 176:21, 177:5,        64:13, 65:21, 65:22,         140:15, 152:6, 154:20,
     139:21, 151:16, 153:14,       213:12                        66:7, 69:6, 76:5, 93:1,      154:22, 156:5, 156:9,
     153:15, 154:4, 154:5,       listen [1] - 87:9               93:9, 94:22, 97:10,          157:3, 157:12, 157:13,
     174:1, 177:25, 179:20,      listing [1] - 127:5             101:3, 120:5, 123:16,        157:14, 157:17, 157:22,
     180:13, 180:21, 181:2,      lists [1] - 235:14              123:17, 128:15, 141:17,      159:1, 159:17, 160:7,
     183:21, 184:3, 185:7,       literature [7] - 12:16,         158:18, 181:25, 182:13,      160:9, 161:4, 161:6,
     186:2, 198:7, 198:12,         13:25, 50:14, 90:3,           191:25, 202:19, 209:20,      162:10, 163:7, 163:8,
     198:18, 199:13, 207:14,       101:22, 101:25, 232:17        211:5, 211:6, 211:7,         163:9, 163:15, 163:19,
     208:5, 208:6, 208:12,       litigation [10] - 11:21,        212:17, 218:24, 220:18,      167:12, 203:5, 222:14,
     209:13, 209:14, 210:4,        78:25, 81:5, 81:14,           226:18, 235:7, 235:10,       222:18, 223:1, 223:14,
     210:14, 214:4, 214:6,         95:23, 225:20, 226:15,        235:12                       224:6, 224:11, 225:2,
     214:7, 214:15, 215:22,        227:6, 232:24, 233:1        looks [5] - 28:4, 159:24,      225:7, 226:3, 226:5,
     217:12, 217:21, 218:7,      Locke [1] - 4:12                183:21, 195:19, 217:19       226:19, 227:25, 228:10,
     221:1, 229:19, 230:3,       LOCKE [2] - 2:5, 4:11         lost [2] - 208:22, 217:13      228:13, 228:24, 232:22,
     230:6, 230:13, 235:16,      logged [2] - 39:9, 39:22      lower [4] - 202:6, 217:24,     232:25, 233:4, 233:11,
     235:19, 235:24, 236:23      long-term [1] - 110:18          217:25                       233:14, 233:17, 233:19,
   lines [58] - 12:5, 16:5,      look [86] - 5:13, 15:19,      luncheon [1] - 82:9            234:4, 238:1, 238:3,
     16:6, 18:10, 18:11, 29:3,     18:5, 21:12, 25:17,         lysate [1] - 124:22            239:5, 239:19, 240:13,
     43:21, 51:8, 51:12,           27:10, 28:11, 30:18,                                       240:14
     51:16, 51:22, 51:24,          31:20, 36:17, 40:11,                     M                manuscripts [5] - 9:15,
     51:25, 59:18, 60:1, 60:2,     43:7, 52:18, 54:6, 65:16,   machine [7] - 19:18,           48:12, 135:18, 138:12,
     60:7, 91:22, 96:5, 96:9,      68:13, 69:7, 70:2, 72:1,     19:23, 20:24, 20:25,          240:9
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 261 of 276 PageID:
                                  104421

                                                                                                                 261
   March [10] - 16:19,          meant [8] - 195:10,           99:25, 100:5, 175:6,        minimize [1] - 46:2
    16:20, 17:15, 76:17,         196:11, 197:24, 214:23,      178:20, 179:22, 180:1,      minute [2] - 56:20, 217:7
    77:9, 77:21, 162:8,          214:24, 218:3, 224:4,        195:4                       minutes [4] - 82:6,
    230:23, 231:17, 231:19       228:5                       methodologies [12] -          221:19, 221:20, 229:6
   MARGARET [1] - 1:11          measure [7] - 16:13,          35:3, 35:10, 44:10,         misplaced [1] - 180:21
   Margaret [1] - 3:17           54:11, 54:14, 190:22,        44:12, 44:20, 45:10,        misrepresents [3] -
   marked [13] - 6:3, 11:2,      191:12, 191:21, 194:15       55:3, 55:4, 78:10, 80:10,    179:24, 180:17, 181:3
    15:14, 18:3, 28:8, 60:21,   measured [5] - 16:12,         80:24, 80:25                missed [1] - 195:6
    77:22, 118:10, 118:12,       21:19, 21:20, 54:7          methodology [22] - 20:1,     missing [7] - 30:2, 31:16,
    231:3, 231:7, 238:15,       measuring [3] - 24:7,         20:5, 35:11, 36:19, 37:1,    31:22, 32:4, 34:5, 198:3,
    238:18                       124:20, 206:3                37:25, 46:5, 52:19, 78:6,    203:7
   marker [9] - 12:7, 17:20,    mechanism [14] - 14:8,        99:18, 178:11, 178:13,      misspoke [2] - 172:24,
    17:21, 54:5, 54:20, 59:7,    56:25, 57:22, 69:11,         178:14, 178:19, 180:6,       210:7
    59:10, 234:12, 234:15        72:16, 92:19, 98:13,         187:16, 199:25, 206:4,      misstates [2] - 172:20,
   markers [21] - 8:20,          98:18, 99:7, 119:14,         210:11, 211:24, 214:20,      173:8
    16:12, 16:14, 18:14,         119:18, 140:1, 141:10,       220:17                      mistake [3] - 105:20,
    19:12, 28:3, 53:3, 53:5,     142:4                       methods [22] - 5:8, 20:5,     161:15, 182:20
    53:10, 53:11, 53:19,        mechanisms [8] - 69:5,        20:8, 20:9, 20:17, 44:22,   mistakenly [1] - 106:14
    53:20, 53:23, 53:25,         93:9, 93:11, 93:13,          44:25, 45:2, 45:5, 45:8,    mistakes [2] - 36:16,
    54:24, 62:20, 62:21,         93:15, 98:21, 98:22          45:14, 45:18, 46:12,         182:23
    63:8, 125:9, 125:13,        Mechanistic [1] - 116:5       48:2, 48:4, 48:18, 48:21,   mitotic [1] - 112:13
    142:5                       mechanistic [2] - 118:15,     52:20, 52:21, 52:25         mixed [5] - 86:14,
   MARKETING [1] - 1:4           142:4                       mice [2] - 102:11, 108:21     102:13, 107:23, 108:23,
   marking [1] - 159:22         media [3] - 86:18, 86:21,    Michelle [1] - 3:19           149:6
   markings [1] - 196:22         87:2                        MICHELLE [1] - 1:13          mixing [4] - 89:24, 89:25,
   match [2] - 185:21,          medical [3] - 7:4, 10:1,     Michigan [1] - 6:17           153:9, 213:15
    185:22                       84:11                       microgram [2] - 16:11,       ml [2] - 21:22, 59:15
   material [2] - 40:8, 47:15   Medicine [3] - 6:13, 7:7,     18:12                       MnSOD [2] - 127:14,
   materials [2] - 76:23,        10:5                        micrograms [9] - 21:22,       129:13
    105:25                      meeting [15] - 16:19,         57:17, 59:15, 147:21,       mode [1] - 53:12
   matrix [1] - 114:22           17:16, 17:17, 18:1,          155:6, 158:5, 199:9,        Model [1] - 131:14
   matter [13] - 88:25,          65:20, 66:6, 76:4, 76:16,    205:8, 235:13               model [16] - 92:6, 92:16,
    99:18, 117:9, 122:5,         76:24, 77:8, 77:15,         microliter [1] - 23:9         92:23, 93:6, 93:18, 94:9,
    129:20, 136:6, 156:21,       77:22, 161:19, 162:8,       microphone [1] - 86:16        94:10, 94:14, 95:3,
    167:19, 167:21, 169:23,      164:8                       middle [15] - 84:25,          95:16, 96:14, 98:3, 98:4,
    192:7, 199:3, 225:13        member [1] - 6:20             85:10, 85:13, 116:12,        98:7, 98:14, 139:15
   MATTER [1] - 242:6           memory [2] - 104:8,           160:1, 187:20, 203:3,       models [2] - 68:23, 95:20
   maximum [3] - 215:2,          176:14                       203:7, 203:8, 203:14,       molecular [2] - 79:17,
    216:15, 219:11              menstruation [1] - 146:3      204:6, 204:8, 204:19,        79:18
   MDL [1] - 108:17             mentioned [8] - 10:13,        211:8                       molecule [1] - 81:17
   MEAGHER [1] - 1:18            62:24, 63:10, 63:17,        might [5] - 44:2, 155:22,    moment [12] - 68:5,
   mean [15] - 11:5, 12:21,      65:5, 76:21, 165:22,         160:21, 160:22, 168:17       81:2, 97:14, 105:11,
    14:16, 25:22, 61:11,         165:23                      mill [2] - 57:17, 158:6       109:9, 122:25, 134:5,
    62:6, 63:23, 93:1,          mentioning [1] - 104:18      milliliter [7] - 16:12,       135:5, 141:19, 165:18,
    125:25, 130:15, 134:9,      mentorship [2] - 38:20,       18:13, 50:10, 147:22,        212:14, 223:12
    153:3, 169:1, 211:17,        38:23                        155:6, 199:9, 235:14        moments [1] - 165:22
    225:3                       mere [2] - 192:19, 192:20    millimeter [1] - 205:8       money [8] - 96:16, 96:18,
   meaning [2] - 176:5,         message [6] - 11:8,          million [1] - 149:23          96:20, 97:4, 97:20,
    207:8                        11:18, 70:1, 71:15,         mimic [2] - 12:3, 81:22       116:1, 126:2, 222:11
   means [11] - 11:6, 12:22,     71:16, 71:19                mimics [3] - 14:22,          monitor [2] - 59:11,
    55:16, 63:24, 70:10,        met [1] - 83:12               89:16, 142:6                 133:15
    112:7, 112:9, 117:22,       method [11] - 46:25,         mind [4] - 77:1, 84:20,      monitoring [1] - 12:9
    150:23, 189:6, 192:19        77:18, 99:9, 99:15,          223:5, 230:12               month [9] - 116:10,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 262 of 276 PageID:
                                  104422

                                                                                                                 262
    170:15, 171:2, 171:21,       170:11, 171:8, 172:20,       37:25, 68:24, 78:13,         201:7, 212:20, 213:7,
    172:18, 173:2, 174:13,       172:23, 172:25, 173:6,       87:18, 89:24, 92:7,          213:8, 213:9, 213:10
    174:19, 175:16               174:7, 179:24, 180:16,       92:18, 100:1, 113:19,       ninth [13] - 216:21,
   months [4] - 111:4,           181:3, 181:20, 183:9,        123:22, 125:10, 125:11,      217:1, 217:3, 217:4,
    161:20, 163:2, 169:21        183:16, 196:12, 204:11,      129:21, 132:21, 136:12,      217:10, 218:2, 218:3,
   morning [15] - 3:9, 3:10,     204:21, 205:2, 205:4,        145:21, 152:17, 163:15,      218:6, 218:7, 219:9,
    3:13, 3:16, 3:18, 3:20,      211:15, 211:19, 217:12,      164:25, 190:25, 196:7,       219:10, 219:20, 219:21
    3:23, 4:1, 4:8, 4:11,        217:14, 218:15, 219:24,      210:19, 216:17, 225:14,     NJ [1] - 1:7
    4:24, 148:13, 154:13,        221:8, 221:10, 221:12,       225:16, 237:23              NO [1] - 1:2
    154:18, 240:21               221:18, 222:7, 224:10,      needed [6] - 107:25,         nobody [1] - 19:25
   most [4] - 61:5, 77:17,       224:14, 226:18, 226:20,      108:5, 108:11, 119:24,      none [5] - 44:6, 80:8,
    81:20, 238:13                226:22, 229:1, 229:5,        214:14, 219:5                80:12, 80:15, 133:22
   MOTLEY [1] - 1:14             229:12, 231:8, 240:16,      needs [2] - 108:15,          nonepithelial [1] - 59:23
   Motley [1] - 3:11             240:17                       237:22                      nonpapillary [1] - 112:14
   mouse [3] - 68:23, 98:3,     MS [6] - 3:13, 3:16, 3:18,   negative [6] - 132:24,       normal [63] - 8:8, 12:3,
    139:15                       4:1, 4:4, 4:6                133:4, 151:2, 151:7,         13:1, 13:21, 16:6, 16:7,
   move [8] - 42:4, 47:25,      MTT [6] - 44:17, 54:12,       151:11, 151:15               17:13, 18:11, 21:21,
    88:3, 94:25, 100:9,          193:4, 193:20, 195:4,       neoplasia [10] - 112:16,      33:19, 34:2, 52:3, 52:4,
    123:1, 221:7, 224:8          200:8                        112:19, 112:24, 113:4,       56:5, 57:15, 59:21,
   moving [1] - 183:20          multiple [2] - 181:6,         113:9, 113:12, 113:18,       59:22, 81:21, 89:14,
   MPO [3] - 127:21,             181:7                        114:8, 114:12, 114:17        90:25, 120:15, 120:24,
    129:15, 130:9               mutated [1] - 58:5           neoplastic [17] - 64:17,      121:12, 121:23, 124:7,
   MR [142] - 3:9, 3:20,        mutation [13] - 12:12,        64:20, 64:23, 65:1,          126:11, 180:22, 189:3,
    3:23, 4:8, 4:11, 4:15,       57:7, 57:9, 57:13, 58:2,     111:15, 120:15, 120:23,      189:11, 189:15, 189:20,
    4:23, 6:1, 6:8, 10:7,        58:3, 58:6, 76:6, 123:16,    121:12, 121:14, 121:17,      189:22, 189:23, 190:1,
    10:12, 10:25, 11:3,          126:18, 132:24, 165:16,      121:25, 122:6, 122:9,        190:13, 199:12, 199:15,
    14:25, 15:5, 15:13,          192:5                        122:19, 123:17, 123:25,      201:19, 209:13, 209:14,
    15:17, 16:20, 17:3,         mutations [25] - 12:11,       191:23                       209:17, 209:18, 209:24,
    17:25, 19:6, 21:14, 22:3,    12:12, 18:16, 30:23,        never [9] - 36:24, 85:14,     210:4, 210:8, 210:13,
    22:13, 25:3, 26:11,          53:8, 54:18, 57:11,          85:16, 121:17, 122:5,        210:25, 211:3, 214:12,
    26:15, 26:20, 27:13,         57:23, 58:18, 62:2, 62:3,    137:18, 151:19, 173:20,      215:11, 215:12, 215:15,
    27:21, 28:19, 29:13,         62:10, 77:12, 81:19,         191:22                       215:21, 215:25, 216:6,
    29:17, 31:13, 32:6,          119:7, 126:9, 132:13,       NEW [4] - 1:1, 1:14, 1:17,    216:10, 218:18, 218:22,
    32:18, 32:22, 32:23,         164:16, 164:21, 165:3,       1:17                         231:14
    32:24, 32:25, 33:1, 33:2,    165:4, 165:6, 165:9,        new [10] - 30:10, 33:17,     normalized [2] - 23:7,
    33:10, 35:23, 35:25,         165:20, 231:15               36:11, 36:14, 37:21,         184:8
    36:4, 36:8, 37:12, 37:14,   MY [1] - 242:5                44:5, 75:16, 109:18,        Norway [1] - 105:15
    38:22, 42:24, 43:3,                                       123:22, 227:9               NOS2 [2] - 127:16,
    43:11, 43:25, 46:17,                    N                New [1] - 9:2                 129:17
    46:21, 47:3, 47:13, 48:1,   name [8] - 83:14, 110:13,    next [30] - 17:4, 30:22,     notations [1] - 100:20
    60:18, 66:10, 66:14,         114:5, 141:4, 162:19,        31:14, 41:25, 66:4,         note [8] - 64:19, 100:17,
    67:3, 67:13, 68:6, 70:5,     179:9, 180:13, 181:1         82:10, 107:24, 108:3,        103:18, 130:3, 142:20,
    71:7, 73:14, 77:20,         names [1] - 171:7             114:18, 118:22, 121:2,       183:9, 204:11, 239:8
    80:23, 82:2, 83:9, 83:20,   national [2] - 9:23, 9:24     124:11, 127:16, 127:17,     notebook [129] - 15:25,
    84:2, 85:4, 85:25, 87:10,                                 127:19, 127:21, 129:7,       19:25, 20:3, 21:7, 21:13,
                                natural [2] - 13:5, 56:18
    88:6, 88:7, 88:12, 94:20,                                 131:10, 139:20, 143:7,       22:15, 24:4, 24:6, 27:22,
                                nature [1] - 182:22
    95:9, 95:18, 100:17,                                      181:16, 182:10, 183:2,       28:1, 28:15, 29:12, 30:1,
                                NCI [1] - 61:16
    101:2, 101:4, 103:7,                                      183:3, 186:2, 200:23,        30:2, 30:5, 30:8, 30:13,
                                necessarily [4] - 92:14,
    103:10, 103:14, 110:17,                                   216:19, 221:20, 221:25,      30:18, 30:25, 31:15,
                                 131:19, 132:25, 186:5
    111:25, 129:2, 138:4,                                     235:19                       31:16, 31:18, 31:21,
                                necessary [6] - 54:22,
    143:2, 144:7, 160:15,                                    Nicole [1] - 29:18            31:22, 32:8, 32:11,
                                 65:1, 97:7, 97:15, 97:18,
    161:25, 162:22, 162:25,                                  NIH [1] - 61:16               32:12, 32:16, 33:12,
                                 237:16
    164:5, 164:7, 164:9,                                     nine [8] - 9:19, 201:1,       33:21, 34:11, 34:15,
                                need [28] - 14:2, 30:24,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 263 of 276 PageID:
                                  104423

                                                                                                                263
    34:17, 35:9, 35:12,         nucleotide [2] - 28:2,       observations [1] - 104:3      25:6, 28:4, 28:6, 29:14,
    35:13, 35:17, 35:20,         126:15                      observe [1] - 12:4            29:16, 29:17, 32:18,
    35:23, 38:1, 38:15, 39:2,   Nucleotide [1] - 128:8       observed [1] - 142:25         33:21, 34:11, 34:13,
    39:10, 39:23, 40:4, 40:6,   number [38] - 23:12,         obvious [1] - 216:15          34:14, 35:14, 37:19,
    41:13, 41:14, 41:17,         25:13, 32:23, 32:25,        obviously [1] - 104:15        42:21, 47:5, 51:3, 51:7,
    42:5, 42:7, 42:16, 42:23,    33:5, 33:6, 43:23, 65:25,   Occupational [1] -            51:13, 51:18, 51:22,
    43:4, 43:5, 43:9, 43:19,     67:23, 74:21, 126:22,        105:14                       52:4, 56:12, 59:21,
    44:1, 85:5, 128:12,          158:7, 179:21, 184:19,      occur [1] - 57:11             59:22, 60:15, 71:5,
    153:2, 155:13, 157:6,        185:8, 186:25, 187:18,      occurred [4] - 44:4,          73:11, 83:24, 84:2,
    158:4, 159:15, 159:18,       187:20, 188:10, 189:6,       116:11, 176:23, 177:7        93:25, 96:13, 98:5,
    162:4, 166:2, 166:6,         195:15, 200:24, 202:2,      occurring [1] - 41:15         104:12, 104:20, 104:24,
    166:13, 166:24, 167:4,       202:5, 202:6, 202:7,        occurs [1] - 56:18            106:1, 108:2, 109:5,
    167:12, 167:14, 169:3,       202:9, 206:4, 206:7,        October [28] - 116:20,        113:9, 113:13, 113:17,
    169:9, 169:13, 169:14,       206:23, 207:2, 211:14,       117:10, 117:11, 166:6,       114:15, 116:10, 117:18,
    169:20, 170:1, 170:4,        215:12, 235:18, 235:25,      166:7, 166:22, 166:23,       120:3, 120:11, 123:14,
    170:8, 170:10, 170:13,       236:22, 239:11               167:22, 168:2, 168:3,        123:18, 125:5, 125:19,
    170:17, 170:20, 170:21,     numbered [1] - 196:20         170:5, 170:6, 170:10,        126:4, 128:6, 129:4,
    170:25, 171:1, 171:21,      numbering [1] - 102:5         170:14, 170:18, 170:22,      130:4, 130:8, 130:10,
    172:6, 172:15, 172:19,      numbers [33] - 21:5,          171:5, 171:14, 171:18,       130:13, 130:14, 131:17,
    173:2, 173:11, 173:14,       21:15, 23:3, 24:20, 27:1,    172:6, 173:14, 175:18,       132:20, 134:11, 134:17,
    174:25, 175:10, 175:20,      32:22, 33:3, 83:18,          175:20, 176:9, 183:7         135:12, 137:1, 141:13,
    176:11, 176:19, 177:4,       101:9, 101:10, 106:24,      OD [4] - 203:17, 203:20,      141:14, 141:16, 142:7,
    177:11, 179:8, 180:12,       178:8, 178:18, 182:13,       205:25, 207:13               142:19, 144:24, 151:2,
    180:25, 181:25, 194:23,      184:6, 184:8, 184:10,       OF [2] - 1:1, 242:5           151:15, 153:5, 153:14,
    195:1, 196:3, 197:6,         184:11, 185:3, 185:11,      offered [1] - 5:2             153:23, 154:4, 155:21,
    200:1, 204:7, 204:8,         185:21, 186:23, 186:24,     offering [8] - 11:21,         159:16, 160:10, 161:22,
    211:23, 213:2, 214:19,       188:23, 200:11, 202:1,       11:22, 13:8, 13:11,          162:15, 163:11, 164:7,
    216:14, 220:1, 220:16,       203:17, 203:24, 204:17,      13:17, 14:3, 58:25,          164:24, 164:25, 167:8,
    237:12, 238:10, 238:14,      205:24, 215:5, 215:7,        237:24                       167:9, 171:2, 171:17,
    238:21, 239:1, 239:2,        218:9                       OFFICIAL [1] - 1:25           171:21, 172:18, 173:2,
    239:9, 239:10, 240:4        numerical [4] - 186:13,      often [1] - 151:2             174:10, 174:19, 180:11,
   notebooks [25] - 15:8,        186:18, 186:19, 187:2                                     182:3, 182:8, 182:10,
                                                             Om [1] - 3:24
    15:9, 15:13, 16:9, 18:25,                                                              183:3, 183:6, 183:20,
                                                             OM [1] - 1:21
    19:14, 20:5, 20:7, 21:10,               O                                              197:25, 202:22, 203:22,
                                                             omitted [2] - 69:14,
    21:15, 29:15, 29:21,                                                                   204:8, 204:25, 205:22,
                                O'DELL [2] - 1:11, 3:13       140:4
    30:17, 33:19, 34:3, 37:4,                                                              207:21, 207:23, 212:21,
                                O'Dell [1] - 3:14            oncogenic [3] - 62:4,
    37:18, 37:21, 165:25,                                                                  213:13, 214:23, 216:5,
                                oath [1] - 105:7              62:7, 119:8
    167:8, 170:7, 170:12,                                                                  216:19, 216:23, 217:9,
                                OB [1] - 144:17              oncologist [2] - 84:9,
    171:11, 181:21, 181:22                                                                 217:18, 218:24, 219:1,
                                OB/GYN [2] - 6:13, 6:19       145:22
   noted [2] - 114:21,                                                                     219:6, 219:25, 226:14,
                                object [3] - 66:10,          Oncology [36] - 6:16,
    231:22                                                                                 235:1, 238:24, 239:9
                                 160:15, 195:12               9:8, 10:4, 10:14, 10:20,
   NOTES [1] - 242:5                                                                      one-sided [1] - 83:24
                                objected [1] - 109:12         67:16, 67:19, 67:25,
   notes [1] - 35:3                                                                       one/two [1] - 126:11
                                objecting [2] - 99:19,        68:3, 68:10, 71:1, 71:18,
   nothing [2] - 36:22,                                                                   ones [5] - 44:8, 93:11,
                                 109:9                        75:8, 76:4, 77:3, 77:8,
    129:25                                                                                 132:19, 212:13, 213:8
                                objection [13] - 26:11,       78:20, 139:5, 140:15,
   noticed [1] - 216:13                                                                   ongoing [2] - 101:23,
                                 37:12, 46:17, 101:2,         154:21, 154:25, 155:25,
   notion [2] - 142:13,                                                                    225:13
                                 172:20, 173:6, 177:8,        157:4, 157:22, 158:25,
    142:16                                                                                OP [4] - 68:8, 235:3,
                                 179:24, 180:16, 181:3,       159:7, 161:1, 161:5,
   novel [1] - 73:10                                                                       238:15, 238:18
                                 183:9, 186:21, 204:11        161:12, 163:20, 222:19,
   November [3] - 233:3,                                      223:1, 226:6, 232:23,       open [4] - 3:2, 42:20,
                                objective [11] - 61:24,
    233:4, 233:9                                              233:11, 240:9                100:7, 197:12
                                 62:1, 62:11, 89:6, 89:10,
   nowadays [1] - 19:16                                      one [137] - 16:6, 16:24,     opinion [48] - 12:15,
                                 89:13, 89:17, 89:23,
   nuclear [1] - 57:8                                         18:24, 19:2, 19:3, 25:1,     12:17, 13:8, 13:11,
                                 89:25, 90:1, 119:6
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 264 of 276 PageID:
                                  104424

                                                                                                                  264
    28:10, 44:12, 58:15,         23:10, 23:11, 23:12,         138:15, 138:21, 138:23,       142:5, 142:8, 142:11,
    58:25, 59:1, 68:24,          23:13, 24:21, 24:24,         140:2, 141:5, 141:22,         142:14, 142:20, 142:21,
    69:18, 71:18, 72:23,         25:14, 184:16, 185:12,       142:2, 142:7, 142:14,         142:24, 192:4, 232:2,
    79:16, 79:17, 85:21,         185:15, 185:17, 185:19,      142:17, 142:25, 144:19,       232:5, 232:15
    86:7, 86:14, 86:22, 87:1,    185:22, 186:4, 186:10,       144:25, 145:4, 145:11,
    87:13, 87:24, 89:2, 89:6,    186:11, 186:15, 186:25,      145:14, 145:19, 145:25,                  P
    89:18, 90:6, 90:9, 90:11,    187:8, 187:14, 187:19        146:1, 146:7, 180:22,        P-298 [1] - 84:3
    97:6, 97:17, 97:18,         outliers [2] - 24:22          189:3, 191:9, 192:15,
                                                                                           p.m [1] - 240:23
    101:16, 103:12, 137:7,      outline [2] - 61:4, 61:7      192:24, 192:25, 199:12,
                                                                                           page [188] - 11:20,
    137:15, 137:16, 137:18,     outs [3] - 178:10, 236:2,     199:15, 201:19, 209:13,
                                                                                            21:12, 21:17, 21:18,
    137:21, 138:9, 138:15,       238:17                       209:14, 209:18, 209:24,
                                                                                            22:11, 22:18, 24:3, 24:5,
    138:24, 154:3, 192:10,      outset [1] - 31:9             210:5, 210:8, 210:13,
                                                                                            25:4, 27:21, 27:24,
    225:21, 229:22, 230:9,      outside [3] - 14:14,          210:25, 214:12, 215:11,
                                                                                            27:25, 28:15, 29:4, 30:1,
    232:5, 232:8                 53:18, 220:12                215:13, 215:15, 215:21,
                                                                                            30:4, 30:6, 31:14, 31:15,
   opinions [21] - 5:2, 5:9,    Ovarian [7] - 8:25, 9:3,      215:25, 216:6, 216:9,
                                                                                            31:18, 31:19, 32:1, 32:4,
    5:10, 11:20, 13:17, 14:3,    10:24, 103:19, 105:14,       216:10, 218:19, 218:22,
                                                                                            32:10, 32:11, 32:21,
    65:2, 68:25, 81:12,          116:5, 128:9                 225:20, 229:23, 230:5,
                                                                                            32:25, 33:3, 33:4, 33:6,
    81:14, 88:24, 90:2,         ovarian [173] - 6:18,         230:11, 230:18, 231:14,
                                                                                            33:11, 33:13, 42:13,
    101:5, 101:16, 102:19,       7:18, 8:1, 8:12, 8:16,       232:3, 232:6, 232:9,
                                                                                            42:15, 42:21, 42:23,
    102:24, 103:6, 111:18,       8:21, 9:6, 9:21, 11:6,       232:14
                                                                                            43:1, 43:4, 43:12, 62:13,
    138:11, 232:11, 237:24       11:10, 11:15, 12:3, 12:4,   ovaries [8] - 110:6,
                                                                                            62:14, 82:10, 85:6, 86:3,
   OPP [8] - 11:2, 15:20,        12:8, 13:9, 13:13, 13:21,    112:4, 112:8, 112:15,
                                                                                            88:15, 88:16, 94:2,
    16:23, 17:5, 18:3, 18:5,     13:23, 14:23, 16:5, 16:7,    112:23, 113:3, 114:20
                                                                                            94:18, 95:11, 100:16,
    60:17, 60:21                 17:12, 18:10, 18:11,        ovary [2] - 57:16, 112:16      101:6, 101:11, 101:14,
   opportunity [5] - 47:23,      21:21, 53:16, 53:19,        Ovary [2] - 111:21, 112:2      102:4, 102:5, 102:6,
    87:19, 88:10, 100:24,        55:22, 55:24, 56:2,         overall [4] - 53:11, 55:18,    106:23, 106:24, 106:25,
    165:14                       57:10, 58:22, 59:5,          58:20, 62:19                  107:3, 107:11, 108:19,
   opposed [7] - 24:25,          59:10, 59:20, 59:22,        Overall [1] - 68:18            109:21, 110:23, 110:24,
    70:14, 72:7, 106:18,         63:6, 69:12, 71:14,         overlying [1] - 149:14         112:11, 114:16, 116:24,
    158:24, 219:13               72:17, 81:11, 81:21,        oversee [1] - 7:11             117:3, 117:5, 117:6,
   opt [1] - 49:17               81:23, 85:21, 86:8,         overtime [2] - 224:3,          118:12, 118:22, 119:4,
   optical [5] - 203:19,         86:11, 86:19, 87:3, 87:4,    224:5                         119:11, 120:11, 122:12,
    203:20, 203:24, 205:15,      87:5, 87:14, 89:3, 89:8,    overview [1] - 6:10            122:15, 124:4, 126:4,
    207:3                        89:12, 89:14, 89:17,        own [3] - 118:24, 176:14,      127:2, 128:14, 128:16,
   oral [1] - 77:19              89:20, 90:7, 90:12,          223:18                        128:20, 129:4, 133:9,
   order [9] - 15:1, 49:3,       90:16, 90:25, 91:4, 91:5,   oxidant [6] - 55:18,           138:3, 138:5, 139:9,
    54:4, 54:20, 104:12,         91:14, 93:10, 93:13,         57:24, 58:18, 126:10,         143:7, 144:13, 155:3,
    125:22, 188:6, 216:24,       95:25, 96:8, 97:10,          132:7, 231:14                 155:13, 155:14, 155:15,
    237:14                       98:19, 102:18, 104:5,       oxidants [8] - 7:21, 7:22,     155:18, 156:12, 156:25,
   organic [1] - 49:18           107:17, 114:9, 115:13,       8:3, 12:2, 12:13, 56:7,       157:7, 159:19, 162:17,
   origin [1] - 59:24            118:14, 118:23, 119:15,      56:8, 124:21                  162:22, 162:25, 166:10,
   original [16] - 113:15,       119:20, 120:15, 120:24,     oxidation [4] - 55:19,         166:11, 168:20, 173:25,
    119:1, 157:21, 162:4,        121:13, 121:23, 123:9,       55:20, 62:20, 62:21           174:1, 176:21, 177:1,
    163:19, 171:10, 172:10,      124:7, 124:8, 124:23,       Oxidative [2] - 9:4, 10:23     177:2, 177:6, 178:25,
    177:25, 178:3, 178:5,        126:11, 126:12, 126:23,     oxidative [40] - 7:1, 7:18,    179:10, 179:11, 179:12,
    181:13, 181:21, 181:22,      129:22, 130:7, 130:11,       7:20, 8:11, 8:15, 8:19,       179:25, 180:11, 180:12,
    182:14, 205:5, 222:25        130:20, 130:24, 131:6,       9:6, 9:18, 9:20, 11:9,        181:10, 182:4, 182:11,
   originally [3] - 6:6,         131:9, 131:13, 131:17,       11:14, 16:13, 18:14,          182:12, 182:14, 182:15,
    103:11, 136:9                131:18, 131:22, 132:14,      56:3, 59:5, 60:4, 62:19,      182:24, 183:6, 183:25,
   otherwise [1] - 224:21        133:11, 134:2, 134:8,        63:8, 65:23, 69:11,           184:1, 185:6, 185:8,
   outcome [3] - 16:16,          134:14, 134:17, 134:18,      71:13, 72:15, 140:1,          188:22, 188:23, 188:24,
    35:5, 80:14                  134:22, 135:14, 136:23,      141:5, 141:9, 141:11,         190:4, 190:6, 193:10,
   outlier [23] - 23:4, 23:5,    137:8, 137:12, 138:10,       141:22, 141:23, 142:1,        193:11, 194:24, 196:23,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 265 of 276 PageID:
                                  104425

                                                                                                                     265
    197:4, 200:1, 200:2,           38:23, 47:2, 50:8, 52:19,   PCR [4] - 44:16, 54:8,        phases [1] - 149:6
    200:18, 201:12, 202:14,        59:3, 62:24, 63:2, 63:18,    56:12, 153:9                 phenotype [3] - 62:4,
    202:25, 203:3, 203:14,         67:11, 78:24, 90:13,        Pearson [1] - 130:21           62:7, 119:8
    204:19, 206:1, 211:10,         93:25, 126:3, 150:20,       peer [7] - 8:13, 70:9,        phone [1] - 78:22
    211:22, 213:5, 213:22,         150:25, 157:14, 158:4,       70:16, 75:23, 128:4,         photograph [1] - 112:12
    220:24, 221:25, 222:21,        159:15, 172:16, 173:1,       136:22, 226:3                phrase [1] - 61:10
    224:18, 227:3, 227:14,         174:15, 204:13, 204:16,     peer-reviewed [4] - 8:13,     phrasing [1] - 90:16
    227:15, 229:18, 229:19,        215:1, 228:15, 238:13        70:9, 128:4, 136:22          physical [1] - 195:12
    230:3, 230:6, 230:13,         partially [1] - 134:10       pending [2] - 132:2,          Physiology [1] - 7:10
    235:5, 235:6, 235:10,         participant [1] - 162:12      213:23                       pick [3] - 130:14, 134:11,
    236:8, 236:13, 236:24,        participate [2] - 8:24,      people [8] - 7:13, 7:16,       219:12
    236:25, 237:2, 239:10,         38:18                        8:2, 19:20, 49:20, 61:7,     picks [1] - 171:4
    239:22, 239:24                participated [1] - 9:2        90:4, 206:10                 picogram [3] - 22:10,
   Page [1] - 241:4               participating [1] - 3:7      per [14] - 16:11, 18:12,       23:3, 23:9
   pages [37] - 21:16,            particle [1] - 150:21         21:22, 23:9, 50:9, 57:17,    picture [4] - 42:16,
    29:20, 29:22, 29:23,          particles [12] - 45:20,       59:15, 147:21, 155:6,         43:13, 43:23, 53:12
    30:7, 30:24, 31:20,            45:23, 47:6, 48:4, 48:13,    158:5, 199:9, 201:25,        pictures [1] - 196:3
    31:21, 31:24, 31:25,           48:17, 48:22, 149:7,         205:8, 235:13                piece [2] - 203:9, 203:10
    32:12, 32:16, 33:13,           149:19, 149:22, 150:2,      percent [10] - 28:18,         pieces [1] - 206:17
    33:16, 33:22, 34:3, 34:5,      150:11                       28:22, 192:10, 205:23,       pilot [1] - 110:20
    34:15, 34:16, 34:18,          particular [13] - 29:21,      206:5, 206:6, 206:10,        place [6] - 6:21, 34:14,
    35:2, 35:20, 36:9, 43:8,       44:8, 47:20, 53:10, 55:1,    206:11, 206:12, 234:25        161:19, 183:19, 215:6,
    44:3, 102:5, 109:17,           72:6, 87:6, 128:19,         percentage [4] - 192:12,       216:4
    109:23, 109:25, 174:12,        164:23, 180:13, 181:1,       205:9, 205:21, 206:7         placebo [1] - 49:10
    176:20, 177:5, 196:13,         184:3, 208:23               perform [3] - 20:24,          placed [12] - 173:2,
    196:19, 229:15, 239:9         particulate [1] - 46:1        125:1, 152:14                 173:11, 175:12, 175:15,
   paid [16] - 79:6, 136:10,      parties [2] - 106:2, 106:3   performed [13] - 91:18,        207:15, 208:13, 212:5,
    222:12, 222:13, 223:2,        parts [4] - 20:5, 36:2,       98:8, 120:5, 121:17,          212:18, 215:7, 215:21,
    223:13, 223:15, 223:17,        93:24                        122:5, 134:21, 152:3,         216:3, 226:1
    223:20, 224:2, 224:5,         past [11] - 7:25, 20:8,       152:8, 152:11, 168:12,       places [1] - 196:4
    226:4, 227:5, 228:13,          26:5, 26:6, 45:20, 48:5,     172:22, 238:22, 240:3        placing [1] - 114:7
    228:22, 228:23                 48:14, 49:19, 49:21,        performing [1] - 120:4        plaintiffs [4] - 3:8, 3:12,
   paper [17] - 38:19, 75:8,       66:23, 153:18               perineal [3] - 91:8, 110:8,    3:14, 4:19
    80:1, 106:18, 111:20,         pasted [1] - 194:25           111:3                        Plaintiffs [1] - 1:15
    113:5, 128:4, 128:7,          pate [1] - 219:23            period [4] - 114:2,           plaintiffs' [28] - 80:6,
    140:8, 140:16, 140:18,        pathogenesis [5] - 8:20,      114:11, 115:14, 166:24        80:9, 80:13, 80:16,
    140:21, 141:1, 161:11,         11:5, 11:15, 55:24,         peritoneal [2] - 107:16,       84:18, 84:24, 85:19,
    203:9, 203:10, 205:22          71:14                        114:7                         87:12, 89:2, 105:24,
   Paper [1] - 105:15             Pathogenesis [4] - 8:25,     persists [1] - 114:1           106:13, 115:20, 116:11,
   papers [8] - 44:21, 50:17,      9:1, 9:3, 10:24             person [1] - 228:20            118:3, 122:25, 136:2,
    55:23, 67:12, 136:13,         patient [5] - 59:11,         Personal [2] - 2:5, 4:12       136:5, 136:16, 151:25,
    142:4, 226:6, 226:7            126:24, 127:4, 144:22,      personality [1] - 100:8        152:2, 184:1, 212:12,
   paragraph [12] - 86:3,          145:15                      personally [2] - 225:1,        222:12, 222:14, 223:2,
    114:16, 114:18, 118:18,       patients [12] - 81:10,        225:4                         226:4, 227:24, 229:14
    118:22, 119:4, 119:11,         84:13, 129:22, 129:24,      pertain [1] - 239:3           plan [2] - 98:1, 235:11
    124:16, 127:1, 155:4,          129:25, 131:1, 131:9,       pertains [1] - 42:7           planning [2] - 97:9,
    156:13, 157:1                  132:23, 133:3, 134:21,      petri [4] - 14:13, 96:5,       233:24
   parenthesis [1] - 127:12        135:7, 143:1                 96:9, 153:6                  plate [52] - 51:3, 195:8,
   PARFITT [2] - 1:13, 3:18       Pause [3] - 15:22, 88:14,    PG [1] - 22:9                  195:11, 195:12, 195:16,
   Parfitt [1] - 3:19              88:17                       pg/ulRNA [1] - 184:11          195:22, 196:4, 196:11,
   Paris [1] - 76:17              pause [1] - 210:16           Ph.D [2] - 7:6, 7:11           196:13, 196:19, 197:5,
   part [35] - 4:25, 5:17, 7:3,   pay [1] - 136:14             phase [3] - 149:7,             197:6, 199:18, 199:21,
    20:1, 36:19, 37:1, 38:20,     paying [1] - 228:1            149:10, 149:14                200:17, 201:4, 201:8,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 266 of 276 PageID:
                                  104426

                                                                                                                266
    201:10, 201:12, 204:2,     postmenopausal [1] -         powerful [7] - 28:5,          121:14, 126:23, 127:3,
    207:22, 207:25, 209:20,     111:9                        51:12, 52:3, 60:14,          127:8, 128:1, 135:2,
    209:22, 211:21, 212:22,    postoperative [1] - 46:3      153:21, 154:3, 154:9         140:8
    212:24, 213:6, 214:9,      potential [6] - 78:17,       practice [14] - 6:11,        pricking [1] - 115:4
    214:17, 215:1, 215:2,       79:4, 79:22, 86:9, 87:13,    33:19, 34:2, 36:23,         primary [3] - 11:20,
    215:4, 216:3, 216:9,        230:14                       37:22, 38:21, 38:23,         59:22, 124:22
    216:16, 216:19, 217:10,    powder [61] - 11:23,          64:3, 177:21, 177:24,       print [9] - 19:24, 21:6,
    217:16, 218:8, 218:12,      12:18, 15:11, 16:2, 16:4,    220:8, 220:11, 233:22        29:11, 41:23, 41:25,
    218:17, 218:21, 219:7,      16:11, 17:11, 17:22,        PRACTICES [1] - 1:5           169:16, 175:6, 175:8,
    219:11, 219:15, 220:2,      19:11, 21:9, 33:20,         practicing [1] - 38:19        193:14
    220:10, 220:15, 221:3,      34:14, 40:9, 45:15,         precise [2] - 119:14,        printed [1] - 19:24
    233:23, 233:24              49:16, 50:15, 50:16,         119:18                      printout [3] - 41:23, 67:4,
   plates [1] - 51:4            51:11, 54:24, 57:17,        predetermined [1] -           172:14
   play [2] - 50:17, 125:13     64:17, 65:18, 73:18,         188:5                       printouts [1] - 36:20
   played [1] - 95:13           77:11, 78:2, 79:18,         predict [1] - 234:20         pro [1] - 231:14
   players [1] - 57:24          80:19, 81:25, 85:17,        predictor [4] - 92:16,       pro-oxidant [1] - 231:14
   plays [5] - 11:9, 11:14,     86:19, 89:3, 89:8, 89:11,    93:18, 94:10, 131:13        problem [3] - 108:2,
    71:13, 77:5, 142:16         89:14, 90:5, 90:7, 90:11,   predivide [1] - 30:16         178:22, 216:8
   plus [5] - 12:16, 14:23,     90:24, 102:12, 105:6,       pregnancies [1] - 146:6      procedure [1] - 20:2
    45:3, 125:12, 232:13        107:22, 108:22, 112:8,      preparation [2] - 150:22     Proceedings [1] - 241:4
   point [20] - 38:14, 98:5,    112:23, 113:3, 118:14,      prepare [3] - 61:1,          process [14] - 12:24,
    115:11, 126:6, 126:9,       123:9, 129:24, 131:2,        117:18, 225:5                13:5, 13:7, 20:21, 56:18,
    128:6, 129:2, 153:13,       138:9, 138:15, 142:6,       prepared [18] - 60:24,        58:4, 58:7, 65:8, 70:13,
    169:9, 169:13, 174:12,      146:21, 146:25, 147:9,       62:9, 63:12, 116:8,          75:7, 75:9, 75:23, 77:4,
    198:3, 202:1, 206:19,       148:9, 150:8, 227:6,         117:21, 166:2, 166:14,       81:19
    208:13, 213:2, 214:19,      239:3, 240:1                 166:24, 167:5, 168:11,      processes [2] - 54:7,
    215:3, 217:18, 231:15      POWDER [1] - 1:4              168:24, 172:7, 172:17,       57:5
   pointed [2] - 187:18,       Powder [79] - 12:6, 13:2,     174:2, 202:24, 206:17,      produce [1] - 7:21
    187:21                      13:9, 13:12, 13:21,          225:1, 225:4                product [10] - 45:24,
   pointing [1] - 209:22        14:19, 18:9, 19:12,         preparing [5] - 64:3,         46:2, 46:5, 46:7, 46:10,
   points [8] - 17:9, 23:18,    21:23, 24:9, 29:7, 42:8,     89:6, 135:23, 136:1,         47:15, 47:19, 79:4,
    27:3, 158:16, 159:16,       42:11, 42:17, 43:15,         203:4                        179:5, 179:9
    169:11, 179:18              43:18, 43:20, 43:24,        presence [2] - 149:19,       products [1] - 46:20
   polymorphism [2] - 28:2,     44:23, 45:1, 45:9, 46:6,     150:2                       Products [2] - 2:5, 4:13
    126:16                      46:13, 48:3, 48:19,         present [3] - 71:20,         PRODUCTS [1] - 1:4
   Polymorphism [1] -           48:22, 50:7, 50:19,          76:12, 205:20               professional [2] - 6:11,
    128:8                       52:14, 52:21, 53:4, 56:6,   presentation [10] - 66:1,     8:11
   portion [4] - 125:17,        57:1, 57:14, 57:22, 58:9,    66:20, 77:5, 77:18,         Professor [3] - 6:12,
    172:16, 173:1, 174:11       58:16, 58:18, 59:2,          77:19, 77:21, 164:3,         6:15, 98:6
   portions [3] - 170:1,        65:10, 75:20, 76:5,          164:6, 164:10               profile [4] - 12:4, 58:22,
    171:20, 174:5               77:11, 79:7, 79:11,         presented [13] - 5:4,         60:5, 65:23
   poses [1] - 89:11            79:16, 80:4, 80:21,          16:19, 16:21, 17:15,        profiles [1] - 191:25
   positive [3] - 63:25,        81:10, 81:22, 89:19,         18:1, 76:15, 77:9, 77:14,   prognosis [2] - 12:9,
    132:24, 133:4               91:19, 93:12, 93:16,         162:7, 205:22, 231:13,       13:13
   possible [5] - 39:15,        95:25, 116:5, 130:2,         231:19, 231:23              program [1] - 56:17
    190:23, 191:3, 191:7,       150:23, 158:3, 179:16,      prestigious [1] - 9:9        Program [1] - 6:20
    228:25                      192:2, 232:2, 232:8,        prevent [1] - 46:2           programmed [1] -
   poster [14] - 76:20,         234:7, 234:14, 234:17,      previous [4] - 101:22,        142:10
    76:25, 77:5, 77:12,         235:12, 236:16, 236:21,      107:10, 200:18, 220:24      progression [3] - 69:12,
    77:15, 77:19, 77:20,        237:6, 237:8, 238:4,        previously [19] - 11:2,       72:17, 140:2
    162:19, 164:3, 164:5,       238:5, 238:23, 239:4,        15:14, 39:8, 42:6, 53:14,   prohibiting [1] - 192:7
    164:9, 231:16, 231:19,      239:16, 239:20, 240:7,       56:3, 62:17, 63:6, 66:15,   project [7] - 33:21, 34:9,
    231:22                      240:12                       70:25, 71:23, 72:20,         34:23, 61:2, 61:4, 61:7,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 267 of 276 PageID:
                                  104427

                                                                                                                 267
    61:9                        PSC [13] - 11:2, 15:20,       31:1, 31:3, 34:17, 37:25,               R
   projected [1] - 178:25        16:22, 17:5, 18:3, 18:5,     40:20, 41:4, 43:22,
                                                              79:25, 132:25, 146:2,       radiation [1] - 165:3
   projects [3] - 34:11,         68:8, 77:22, 231:3,
                                 231:7, 235:3, 238:15,        153:6, 170:2, 171:21,       raised [1] - 153:13
    34:12, 61:5
                                 238:18                       172:1, 172:7, 174:2,        ran [10] - 59:19, 207:21,
   proliferating [1] - 194:10
                                publication [18] - 9:12,      174:5, 174:13, 174:25,       212:24, 214:16, 216:6,
   proliferation [54] -
                                 9:13, 67:18, 71:8, 74:12,    175:13, 176:1, 177:13,       216:8, 217:9, 217:10,
    12:25, 13:3, 14:21,
                                 74:17, 75:25, 76:2,          188:5, 204:2, 208:19,        219:7, 219:22
    18:15, 44:17, 53:7,
                                 136:21, 156:7, 160:17,       211:16, 212:25, 214:17,     random [1] - 12:11
    54:13, 56:21, 56:23,
    57:2, 57:3, 58:12, 65:6,     200:9, 222:15, 227:17,       215:4, 217:1, 217:15,       range [2] - 50:21, 147:19
    73:21, 73:24, 73:25,         228:2, 228:3, 228:4,         218:10, 219:23, 221:1,      Rat [2] - 111:21, 112:2
    74:4, 74:9, 75:3, 75:10,     228:18                       221:2, 224:3, 225:23,       rat [1] - 112:4
    75:19, 77:24, 123:20,       publications [7] - 45:3,      225:24                      rather [5] - 33:5, 51:22,
    153:10, 188:20, 188:25,      45:15, 46:21, 47:9,         putting [1] - 172:15          104:9, 111:14, 204:6
    189:6, 189:12, 189:16,       47:11, 53:16, 95:6                                       rationale [5] - 61:18,
    189:19, 190:1, 190:5,       publish [3] - 44:22,                     Q                 62:24, 63:3, 63:17, 64:9
    190:8, 190:12, 190:21,       75:10, 79:11                                             rats [7] - 102:11, 108:21,
                                                             qualifications [3] - 5:8,
    190:22, 190:24, 191:11,     published [63] - 8:13,                                     110:20, 111:2, 112:8,
                                                              6:10, 10:8
    192:4, 192:6, 192:19,        8:22, 8:23, 9:5, 9:7,                                     112:22, 113:2
                                                             QUESTION [34] - 85:8,
    193:5, 193:16, 193:19,       10:14, 10:19, 13:25,                                     rattled [1] - 147:13
                                                              86:6, 94:7, 94:13, 95:14,
    193:20, 194:15, 195:4,       16:17, 17:14, 18:18,                                     raw [34] - 200:4, 200:6,
                                                              117:7, 117:13, 122:18,
    199:22, 200:8, 202:6,        18:20, 18:21, 45:2, 45:5,                                 200:11, 200:14, 200:21,
                                                              138:8, 138:13, 159:22,
    202:7, 202:9, 205:23,        45:8, 45:13, 46:15, 48:8,                                 201:12, 201:22, 202:20,
                                                              160:1, 166:13, 166:16,
    233:21                       48:10, 48:14, 48:17,                                      202:22, 203:25, 204:3,
                                                              166:18, 166:21, 166:23,
   prooxidant [1] - 56:4         49:22, 49:25, 50:13,                                      204:12, 207:6, 207:19,
                                                              168:23, 169:1, 174:2,
   proper [9] - 99:15, 99:24,    50:14, 50:17, 52:5, 52:9,                                 208:8, 208:19, 209:2,
                                                              174:5, 174:12, 177:3,
    100:5, 177:21, 177:24,       52:12, 52:14, 53:14,                                      209:11, 211:7, 212:17,
                                                              185:10, 185:14, 185:18,
    178:16, 178:20, 184:10       53:22, 55:9, 55:23, 60:3,                                 212:25, 214:17, 215:4,
                                                              186:3, 186:6, 186:13,
   proposal [14] - 60:22,        60:6, 63:6, 69:24, 70:9,                                  215:5, 215:18, 216:11,
                                                              186:18, 186:20, 187:1,
    62:15, 107:12, 115:19,       71:1, 71:5, 71:12, 71:17,                                 217:17, 217:19, 217:20,
                                                              190:8, 229:21
    115:21, 117:19, 119:13,      71:23, 72:21, 74:14,                                      217:24, 218:11, 218:20,
                                                             questioned [3] - 47:1,
    119:17, 132:5, 133:16,       90:4, 93:14, 112:5,                                       218:24, 219:12
                                                              67:9, 78:5
    133:24, 134:1, 151:24,       125:13, 128:3, 135:2,                                    RE [1] - 1:4
                                                             questioning [1] - 82:3
    152:2                        141:8, 143:1, 149:23,                                    reach [2] - 47:20, 237:14
                                                             questions [36] - 10:8,
   propose [1] - 133:11          153:20, 160:19, 192:18,                                  reached [4] - 90:2,
                                                              21:24, 22:20, 24:12,
   proposed [3] - 123:14,        232:16, 238:1, 239:6,                                     130:18, 135:13, 237:15
                                                              26:12, 26:21, 44:1,
    125:9, 132:17                239:19                                                   reaching [1] - 5:9
                                                              80:24, 82:3, 83:15,
   proposition [4] - 72:7,      pull [7] - 108:17, 133:9,                                 reaction [2] - 89:15,
                                                              94:16, 100:22, 138:6,
    109:22, 109:25, 141:2        155:12, 184:6, 203:8,                                     111:14
                                                              146:9, 148:11, 166:11,
   PROSKAUER [1] - 1:20          211:10, 227:14                                           read [37] - 52:18, 69:8,
                                                              167:2, 168:21, 169:5,
   protein [2] - 56:13, 59:8    pulled [1] - 183:25                                        85:5, 86:1, 94:1, 100:11,
                                                              174:16, 177:14, 185:8,
   proteins [1] - 54:18         Pulp [1] - 105:15                                          104:11, 105:8, 106:3,
                                                              213:19, 218:13, 222:10,
   prove [1] - 126:6            punch [1] - 217:12                                         106:5, 108:3, 109:4,
                                                              229:1, 230:22, 232:18,
   provide [6] - 6:10, 53:11,   purport [2] - 99:9, 99:16                                  109:7, 109:10, 109:13,
                                                              232:21, 238:8, 238:12,
    137:14, 138:19, 138:22,     purpose [1] - 11:16                                        109:23, 110:21, 111:6,
                                                              238:13, 240:2, 240:4,
    138:24                      purposes [6] - 20:16,                                      111:15, 111:17, 112:17,
                                                              240:16, 240:17
   provided [12] - 6:6,          20:19, 22:16, 97:7,                                       114:16, 114:24, 115:3,
                                                             quickly [1] - 135:18
    73:23, 81:14, 90:9,          129:20, 191:22                                            119:9, 121:15, 126:13,
                                                             quite [4] - 39:23, 142:21,
    100:19, 105:22, 105:24,     pursuant [1] - 228:22                                      131:10, 131:14, 137:25,
                                                              147:20, 224:3
    106:10, 118:2, 137:16,      PURSUANT [1] - 242:3                                       155:23, 158:22, 160:5,
                                                             quotation [2] - 69:15
    138:20, 193:2               push [1] - 81:25                                           180:4, 180:19, 227:15
                                                             quote [1] - 118:13
   providing [3] - 65:2,        pushing [1] - 98:19                                       reader [2] - 123:2, 123:5
                                                             quoting [1] - 104:12
    68:25, 90:6                 put [40] - 25:16, 29:25,                                  readers [1] - 11:18
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 268 of 276 PageID:
                                  104428

                                                                                                                     268
   reading [4] - 76:23,          recruited [1] - 6:25           203:20, 228:6                 relying [2] - 109:22,
    88:10, 94:18, 228:21         red [7] - 84:5, 85:5, 86:2,   reflect [2] - 209:10, 238:3     154:8
   reads [2] - 107:13,            116:24, 122:11, 138:5,       reflected [5] - 30:4,          remain [1] - 178:1
    139:13                        166:10                        167:16, 168:15, 169:18,       remember [55] - 30:12,
   ready [2] - 5:10, 5:11        Redirect [1] - 241:6           189:3                          85:2, 90:17, 95:17, 97:3,
   reagent [3] - 193:22,         REDIRECT [1] - 229:11         reflecting [1] - 41:3           103:20, 103:24, 104:12,
    194:1, 194:4                 redirect [3] - 67:10, 81:3,   reflects [2] - 202:5, 202:6     104:14, 104:16, 104:18,
   real [3] - 146:24, 147:8,      163:18                       refresh [2] - 104:8,            109:8, 109:11, 109:15,
    147:11                       redox [23] - 8:4, 12:1,        233:13                         110:11, 111:19, 114:5,
   really [3] - 111:19,           12:3, 14:22, 53:6, 53:9,     regard [23] - 18:25, 19:7,      114:13, 117:11, 118:5,
    174:14, 185:12                54:7, 55:16, 55:17,           20:19, 26:21, 41:8, 44:1,      118:6, 118:7, 118:8,
   realtime [3] - 44:16, 54:8,    55:21, 56:1, 57:20,           55:25, 64:20, 68:11,           128:10, 130:4, 130:7,
    153:9                         57:25, 58:20, 62:2,           68:15, 72:15, 77:2, 80:4,      130:9, 132:4, 132:8,
   reason [14] - 23:16, 27:1,     89:15, 119:7, 123:15,         80:24, 86:8, 176:19,           135:21, 137:24, 137:25,
    27:2, 49:17, 94:20,           124:6, 125:14, 132:20,        177:3, 229:17, 229:23,         140:9, 147:14, 152:12,
    96:13, 96:17, 96:22,          132:21, 230:10                233:21, 234:6, 238:9,          158:15, 160:11, 163:15,
    97:3, 126:1, 142:18,         reduced [1] - 194:4            238:14                         164:20, 164:22, 164:23,
    148:20, 150:10, 183:15       refer [12] - 43:10, 93:24,    regarding [5] - 46:19,          165:7, 165:11, 166:17,
   reasonable [1] - 101:17        118:24, 124:20, 127:11,       54:23, 88:25, 224:20,          169:24, 174:14, 179:11,
   reasoning [1] - 148:25         128:12, 138:2, 159:19,        234:16                         184:4, 184:25, 213:1,
   reasons [4] - 96:20,           168:19, 179:11, 203:22,      Regression [1] - 131:14         221:16, 222:17, 229:24
    96:23, 96:25, 97:2            230:20                       regular [2] - 9:15, 70:14      remind [1] - 116:23
   REATH [1] - 1:16              reference [19] - 10:25,       regulate [3] - 12:13,          removal [1] - 34:17
   receive [3] - 68:9,            17:25, 21:16, 28:19,          55:18, 57:19                  remove [7] - 7:22, 34:2,
    136:16, 139:2                 105:17, 105:19, 157:18,      regulates [1] - 53:9            40:18, 55:20, 180:13,
   received [9] - 86:6, 92:5,     157:21, 157:25, 161:21,      regulators [1] - 63:8           181:1, 216:23
    111:3, 139:8, 175:4,          164:11, 179:15, 179:22,      rejected [1] - 161:11          removed [8] - 29:20,
    227:16, 227:23, 228:17,       179:25, 183:12, 185:24,      rejection [1] - 156:1           29:23, 32:13, 32:17,
    229:21                        187:5, 187:10, 205:18        related [25] - 8:15, 15:10,     33:13, 33:16, 34:16,
   recently [3] - 10:13,         referenced [5] - 14:15,        16:8, 18:2, 20:7, 33:20,       35:3
    44:23, 161:19                 20:4, 71:1, 109:10,           34:14, 39:6, 39:21,           rendered [4] - 103:6,
   recess [4] - 4:14, 82:9,       109:18                        57:14, 58:8, 59:2, 65:9,       103:11, 111:18, 137:7
    143:6, 221:24                referencing [2] - 30:12,       65:17, 75:19, 78:2, 79:7,     repeat [1] - 96:6
   Recess [1] - 229:9             36:1                          80:3, 100:22, 104:9,          repeated [2] - 153:22,
   recognize [4] - 103:10,       referred [9] - 25:10, 39:8,    173:7, 174:10, 236:15,         154:2
    110:12, 157:2, 159:23         39:16, 46:11, 52:24,          240:6, 240:11                 repeating [2] - 51:23,
   recollection [2] - 176:13,     126:20, 160:20, 181:23,      relates [7] - 8:11, 57:2,       51:24
    233:13                        212:21                        57:10, 58:15, 77:21,          rephrase [1] - 192:21
   recommended [2] - 74:7,       referring [29] - 10:15,        106:4, 218:25                 replicability [1] - 151:23
    74:9                          10:19, 27:14, 28:14,         relating [2] - 104:10,         replicate [7] - 52:19,
   record [22] - 6:1, 19:25,      42:22, 42:25, 43:8,           171:13                         92:4, 94:13, 98:3, 98:7,
    29:11, 42:20, 43:7, 68:6,     46:22, 47:10, 63:3, 72:9,    Relation [1] - 9:4              220:19, 234:3
    77:20, 83:20, 100:18,         86:20, 93:2, 101:9,          relation [2] - 232:15          replicated [6] - 92:17,
    103:7, 110:17, 111:25,        102:5, 105:11, 114:6,        relationship [5] - 7:18,        93:11, 93:15, 93:20,
    126:5, 129:2, 133:25,         141:19, 152:19, 152:23,       64:22, 122:2, 123:9,           93:22, 94:12
    156:12, 156:25, 160:19,       160:6, 160:8, 160:16,         124:2                         report [72] - 5:16, 5:18,
    178:2, 196:12, 204:22,        167:7, 170:12, 188:22,       relevance [3] - 5:10,           5:19, 5:22, 6:6, 11:19,
    232:19                        200:21, 212:3, 212:23         77:14, 234:10                  46:18, 46:23, 47:14,
   recorded [2] - 41:10,         refers [15] - 91:21,          relevant [5] - 81:14, 91:5,     47:21, 89:19, 90:17,
    41:11                         91:23, 112:19, 120:23,        101:22, 132:20, 144:12         91:7, 92:2, 100:11,
   recording [1] - 197:1          126:15, 159:9, 160:1,        reliability [2] - 5:8, 80:25    100:15, 100:19, 100:24,
   records [1] - 201:25           167:11, 182:15, 195:15,      relied [4] - 100:21, 108:7,     101:3, 101:9, 102:2,
   Recross [1] - 241:6            198:10, 198:12, 200:6,        108:12, 108:14                 102:4, 103:4, 103:8,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 269 of 276 PageID:
                                  104429

                                                                                                                   269
    104:15, 105:4, 105:10,      required [3] - 67:6,         responsible [3] - 7:4,          139:12, 155:14
    107:20, 108:13, 108:17,      78:21, 88:7                  62:3, 174:22                 reviewer [11] - 10:3,
    109:17, 109:18, 119:1,      rerun [3] - 156:15, 220:9,   rest [1] - 179:9                66:15, 66:18, 70:16,
    136:7, 136:20, 137:4,        221:3                       restate [2] - 99:22,            73:2, 77:17, 140:14,
    137:15, 144:11, 144:13,     Research [1] - 6:23           172:24                         140:16, 140:18, 140:21,
    152:10, 152:15, 156:21,     research [91] - 6:19,        resubmitted [2] - 74:1,         140:25
    157:2, 157:4, 157:11,        8:17, 9:9, 13:19, 14:3,      74:3                         reviewer's [1] - 73:13
    157:13, 157:14, 157:16,      15:10, 18:17, 20:11,        result [14] - 47:20, 64:17,   reviewers [2] - 68:1,
    157:18, 158:18, 158:22,      20:16, 20:20, 29:7, 31:5,    73:22, 79:15, 90:15,           226:3
    158:25, 160:6, 160:9,        33:17, 34:24, 35:4,          92:23, 94:8, 99:16,          reviewing [1] - 140:15
    160:24, 161:3, 163:23,       36:14, 37:11, 37:17,         99:25, 115:4, 121:24,        reviews [1] - 65:14
    166:3, 188:24, 205:16,       38:3, 39:16, 44:11,          132:14, 207:7, 207:9         revised [6] - 156:5,
    206:13, 222:15, 223:23,      44:13, 44:16, 44:20,        resulting [1] - 107:23          156:9, 224:11, 225:2,
    232:23, 232:25, 233:2,       44:25, 45:8, 45:9, 45:15,   results [32] - 18:17,           227:2, 227:3
    233:3, 233:8, 233:15,        45:18, 47:10, 48:19,         30:21, 35:5, 37:11,          revision [1] - 79:25
    233:18, 237:16               48:22, 49:12, 49:19,         37:16, 38:3, 38:9, 39:11,    revisions [1] - 226:24
   reported [27] - 125:15,       49:21, 49:25, 50:8,          61:19, 63:24, 68:19,         RICE [1] - 1:14
    130:13, 154:22, 158:1,       52:17, 52:25, 54:9,          73:4, 76:1, 92:4, 92:5,      Rice [1] - 3:11
    164:16, 165:9, 202:16,       55:25, 56:5, 57:14, 58:8,    93:6, 94:13, 98:7, 98:25,    right-hand [8] - 22:4,
    202:18, 202:23, 203:15,      59:1, 59:3, 60:10, 61:3,     99:9, 102:13, 105:7,           22:14, 22:22, 24:14,
    203:24, 203:25, 204:3,       61:5, 61:13, 61:25, 64:6,    107:22, 107:23, 108:23,        107:11, 110:25, 112:12,
    204:9, 204:18, 205:16,       64:24, 65:9, 65:17,          120:14, 153:23, 153:24,        204:22
    205:19, 207:2, 207:12,       69:19, 72:23, 74:4, 76:1,    153:25, 232:12, 240:12       rise [9] - 3:4, 82:8, 83:3,
    207:18, 208:20, 209:9,       76:13, 77:14, 78:2, 78:7,   resumed [3] - 83:6,             143:5, 144:1, 221:23,
    215:6, 215:8, 215:15,        78:10, 79:6, 79:9, 79:12,    144:4, 222:4                   222:1, 229:8, 240:22
    217:23, 223:23               80:7, 80:11, 80:14,         review [38] - 9:5, 9:7,       risk [15] - 81:11, 86:10,
   REPORTER [1] - 1:25           80:17, 81:13, 91:15,         9:10, 9:12, 9:14, 9:18,        89:11, 107:17, 130:7,
   reports [1] - 101:25          100:20, 101:23, 107:12,      10:14, 10:15, 10:18,           130:20, 130:24, 131:22,
   represent [6] - 19:9,         107:25, 108:4, 108:9,        11:7, 11:8, 16:25, 65:25,      132:14, 138:23, 145:3,
    21:18, 24:6, 28:1, 83:14,    118:19, 118:23, 118:24,      66:20, 67:8, 69:24, 70:4,      145:10, 145:18, 230:10,
    104:25                       134:4, 182:22, 227:17,       70:6, 70:7, 70:9, 70:11,       230:18
   representation [2] -          228:1, 228:2, 228:17,        70:12, 70:17, 70:18,         risks [1] - 87:14
    152:13, 219:2                232:1, 234:6, 234:16         70:21, 70:25, 71:12,         RNA [3] - 23:9, 56:12,
   represented [2] - 29:1,      researched [1] - 72:20        71:17, 75:23, 76:13,           56:13
    75:2                        researchers [2] - 45:13,      102:17, 106:8, 106:10,       role [8] - 6:22, 11:10,
   representing [1] - 28:25      115:17                       111:20, 140:11, 140:12,        11:15, 50:17, 71:13,
   represents [3] - 19:10,      residents [2] - 7:4, 38:18    226:6                          118:14, 125:13, 142:17
    24:7, 28:2                  resistance [1] - 135:2       reviewed [32] - 8:13,         Role [2] - 10:23, 116:4
   reproduce [1] - 52:25        resistant [3] - 134:14,       65:10, 65:18, 66:2, 66:5,    room [2] - 219:22, 220:8
   reproducing [1] - 52:17       134:23, 134:25               66:8, 66:12, 67:1, 67:21,    ROSE [1] - 1:20
   Reproductive [39] -          resorted [1] - 191:21         67:24, 68:1, 68:14, 70:9,    rotate [1] - 7:5
    10:4, 10:5, 16:18, 16:22,   respect [2] - 10:8, 114:9     70:12, 74:18, 74:22,         rounds [1] - 9:23
    17:16, 18:22, 65:21,        respectively [1] - 111:4      76:8, 76:10, 76:18, 78:3,    route [1] - 190:16
    66:16, 66:19, 67:5, 74:2,   responded [1] - 141:1         100:20, 105:25, 106:8,       row [29] - 198:7, 198:12,
    74:12, 74:17, 75:13,        response [22] - 25:9,         128:4, 128:18, 129:19,         198:22, 199:17, 201:13,
    75:25, 76:16, 79:23,         56:7, 59:11, 66:7, 133:2,    136:22, 155:10, 161:5,         201:19, 206:22, 206:24,
    135:20, 136:8, 136:18,       133:3, 139:7, 148:21,        179:6, 203:23, 226:3           207:8, 207:12, 207:19,
    136:22, 136:25, 137:11,      149:1, 151:3, 151:5,        Reviewer [18] - 68:14,          208:5, 209:15, 210:8,
    137:22, 138:20, 139:1,       188:25, 189:12, 189:17,      68:15, 68:17, 68:20,           214:23, 215:8, 215:18,
    152:7, 156:6, 161:13,        189:20, 190:1, 190:13,       68:22, 69:8, 69:18,            218:2, 218:6, 218:20,
    161:14, 163:9, 193:7,        190:14, 192:3, 193:17,       71:19, 71:24, 72:2,            219:9, 219:10, 219:13,
    224:12, 224:16, 225:6,       209:19, 229:25               72:14, 73:6, 73:15,            219:14, 219:20, 220:3
    226:7, 238:2, 240:13        responsibility [1] - 37:3     73:17, 73:23, 74:7,          Row [21] - 199:13,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 270 of 276 PageID:
                                  104430

                                                                                                                  270
    199:15, 199:18, 208:9,       93:17, 106:13, 106:14,        65:16, 68:2, 68:7, 70:24,    196:20, 198:5, 198:8,
    209:17, 209:23, 210:3,       117:1, 128:13, 130:5,         179:1, 207:7, 208:2,         204:23, 207:13, 208:1,
    210:12, 210:24, 211:12,      132:4, 144:8, 161:23,         211:21, 220:2, 235:9         208:2, 208:9, 210:15,
    211:17, 214:23, 214:24,      218:1, 224:19, 225:5,        second [22] - 5:20, 5:21,     210:20, 211:2, 211:4,
    215:1, 215:7, 215:13,        227:5, 228:21, 229:13,        5:22, 5:25, 22:1, 28:13,     211:12, 215:6, 223:25,
    215:14, 215:24, 218:18,      231:3, 231:7, 231:16,         30:12, 52:13, 62:13,         226:7, 230:6, 239:24
    218:19, 218:20               235:3, 236:25, 238:8,         105:9, 108:10, 114:15,      seeing [3] - 86:18, 150:7,
   rows [22] - 28:7, 195:21,     238:12, 238:15, 238:17,       122:14, 127:14, 128:12,      194:16
    196:15, 196:16, 197:6,       238:18, 239:8, 239:11,        157:17, 160:16, 161:24,     segregate [1] - 133:2
    197:20, 200:24, 201:1,       239:15, 241:7                 182:3, 189:4, 219:13        select [1] - 124:21
    201:2, 201:4, 201:7,        SAED [11] - 4:18, 15:20,      second-to-last [1] -         selected [3] - 128:18,
    211:25, 212:13, 213:7,       16:23, 17:5, 18:3, 18:5,      219:13                       130:5, 130:19
    213:14, 213:15, 213:24,      60:17, 60:21, 83:6,          secondary [2] - 7:8, 7:9     send [1] - 75:12
    216:16, 219:5, 220:23        144:4, 222:4                 SECTION [1] - 242:3          sense [3] - 183:14,
   RPR [1] - 1:24               Saed's [7] - 6:4, 47:14,      section [29] - 11:11,         183:17, 183:22
   rule [1] - 88:8               85:6, 86:1, 94:1, 100:18,     11:13, 11:16, 15:25,        sent [7] - 151:24, 152:2,
   rules [1] - 120:3             103:8                         16:9, 17:4, 30:9, 30:10,     155:25, 175:1, 175:6,
   run [27] - 16:8, 30:14,      salary [1] - 223:21            30:11, 30:20, 30:22,         175:9, 224:11
    39:12, 40:10, 40:13,        SALES [1] - 1:5                30:23, 36:2, 36:18, 42:5,   sentence [21] - 64:19,
    54:22, 61:8, 64:23, 99:1,   sample [7] - 152:16,           42:6, 42:12, 43:19,          102:6, 102:7, 103:2,
    132:20, 166:18, 175:2,       216:21, 219:22, 220:6,        63:21, 158:2, 204:20,        104:3, 104:12, 107:24,
    207:23, 214:2, 214:14,       220:9, 237:3                  224:13, 224:17, 225:2,       108:2, 108:3, 108:10,
    214:20, 216:7, 216:18,      samples [8] - 212:5,           225:6, 238:14, 238:18,       108:18, 109:11, 109:16,
    216:19, 216:24, 217:4,       216:17, 216:18, 219:2,        239:25                       119:3, 120:19, 121:2,
    219:22, 220:7, 220:25,       219:4, 220:7, 237:7,         sections [13] - 30:13,        121:21, 124:11, 131:10,
    240:6, 240:8, 240:13         237:8                         30:17, 30:25, 31:2,          139:20, 158:13
   running [1] - 28:25          saw [3] - 67:14, 147:12,       34:13, 35:16, 41:25,        sentences [1] - 102:1
   RUSSONIELLO [1] -             150:10                        44:1, 46:4, 63:17,          separate [4] - 75:11,
    1:24                        School [2] - 6:13, 7:7         238:21, 239:1, 239:2         115:6, 149:5, 150:7
   Russoniello [2] - 242:9,     Science [2] - 79:23,          see [92] - 12:4, 14:22,      separately [1] - 219:7
    242:10                       136:25                        21:17, 25:18, 30:19,        Seprafilm [2] - 45:25,
                                Sciences [28] - 10:4,          31:4, 36:16, 36:17,          46:10
               S                 18:22, 18:23, 74:2,           37:23, 40:7, 40:11, 52:2,   September [7] - 116:8,
                                 74:12, 74:17, 75:13,          52:4, 59:15, 64:16,          116:20, 117:14, 156:1,
   S/Vincent [1] - 242:9
                                 75:25, 135:20, 136:9,         81:23, 87:8, 88:11,          167:10, 167:17, 170:22
   Saed [97] - 4:16, 4:24,
                                 136:18, 136:23, 137:11,       89:16, 100:25, 101:11,      sequence [4] - 57:18,
    5:12, 5:18, 5:20, 5:24,
                                 137:22, 138:20, 139:1,        102:8, 102:15, 103:1,        212:2, 212:3, 212:4
    6:9, 8:10, 11:4, 13:8,
                                 152:7, 156:6, 161:13,         104:6, 105:12, 107:1,       served [2] - 66:15, 227:5
    15:6, 15:18, 15:19,
                                 161:14, 163:9, 193:7,         107:8, 111:10, 112:3,       serving [2] - 16:25, 70:16
    15:23, 17:4, 18:4, 19:7,
                                 224:12, 224:16, 225:7,        112:5, 116:21, 116:23,      session [1] - 162:19
    20:4, 23:14, 26:24,
                                 226:7, 238:2, 240:13          118:20, 120:12, 121:20,     set [19] - 24:23, 25:8,
    29:19, 31:14, 33:11,
                                scientific [13] - 20:10,       128:15, 133:2, 133:3,        84:4, 115:21, 117:24,
    33:25, 34:2, 35:16, 37:3,
                                 45:4, 50:3, 50:23, 99:9,      139:23, 140:5, 142:7,        124:13, 124:17, 125:4,
    37:6, 38:2, 39:6, 41:8,
                                 99:15, 99:24, 100:5,          142:21, 149:1, 149:18,       127:7, 137:5, 137:18,
    43:14, 44:9, 46:21, 48:2,
                                 101:17, 101:22, 120:4,        149:25, 150:20, 150:21,      137:21, 139:11, 185:3,
    48:13, 48:16, 48:21,
                                 142:15, 178:20                150:25, 151:3, 151:10,       188:9, 195:10, 207:2,
    48:25, 50:23, 55:25,
                                Scientific [2] - 16:2, 16:4    155:14, 155:16, 160:4,       209:10, 216:13
    59:6, 60:16, 60:20,
                                scientist [3] - 99:25,         162:6, 164:9, 166:9,        setup [1] - 237:22
    60:24, 67:15, 68:8, 68:9,
                                 100:7, 120:7                  179:1, 179:3, 179:15,       seven [18] - 111:2,
    69:7, 72:13, 73:5, 73:15,
                                scientists [4] - 9:16,         180:2, 180:22, 181:11,       127:25, 128:18, 128:23,
    73:22, 75:18, 75:23,
                                 112:7, 137:17, 177:17         181:13, 181:17, 181:22,      129:19, 130:5, 130:19,
    77:2, 77:23, 78:1, 78:12,
                                screen [14] - 10:16,           182:15, 182:21, 183:5,       130:23, 131:20, 133:15,
    79:6, 79:9, 79:20, 80:24,
                                 21:18, 22:14, 54:6,           183:8, 188:7, 196:15,        134:5, 134:16, 135:11,
    83:10, 84:6, 84:8, 93:4,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 271 of 276 PageID:
                                  104431

                                                                                                                  271
    135:14, 214:21, 216:18,     shutdown [1] - 142:10        smoking [2] - 165:2,           91:12
    217:9, 220:22               side [6] - 22:4, 24:14,       165:18                       specific [16] - 8:17, 28:4,
   seventh [1] - 218:20          56:8, 84:4, 196:15,         SNP [9] - 28:21, 126:15,       44:3, 47:5, 54:4, 63:8,
   several [17] - 10:3,          204:22                       130:10, 130:13, 131:8,        92:20, 92:24, 103:9,
    20:11, 21:3, 25:5, 35:10,   sided [3] - 83:22, 83:24,     131:12, 161:22, 163:4,        123:14, 123:15, 124:16,
    45:17, 50:1, 54:7, 55:23,    84:1                         164:2                         130:25, 135:8, 145:25,
    58:22, 60:3, 95:8, 114:2,   sign [1] - 3:5               SNPs [28] - 126:9,             208:18
    141:8, 142:4, 153:20,       sign-in [1] - 3:5             126:22, 127:4, 127:8,        specifically [8] - 8:15,
    238:8                       signature [2] - 165:3,        127:25, 128:4, 128:18,        22:1, 22:21, 24:13,
   severe [2] - 110:9,           165:4                        128:23, 130:1, 130:6,         53:17, 161:4, 232:15,
    114:10                      significance [6] - 9:11,      130:19, 130:23, 130:25,       239:10
   severely [1] - 13:2           17:18, 30:11, 57:9,          131:6, 131:18, 131:20,       spelling [1] - 36:15
   Seyfarrth [1] - 4:12          139:14, 235:18               132:18, 133:12, 133:20,      spent [6] - 13:20, 117:8,
   SEYFARTH [1] - 2:4           significant [8] - 17:20,      134:5, 134:7, 134:14,         135:23, 136:1, 223:15,
   SGO [12] - 159:25,            39:4, 57:20, 58:23,          134:16, 134:25, 135:11,       223:23
    160:16, 161:19, 162:8,       59:16, 81:24, 188:10,        135:14, 155:19, 163:13       splinter [1] - 115:5
    164:1, 164:8, 230:23,        234:15                      Society [15] - 10:5,          split [2] - 51:13, 153:15
    230:24, 231:12, 231:17,     similar [10] - 30:15,         16:18, 16:21, 17:16,         spreadsheet [23] -
    231:19, 231:23               45:14, 48:4, 50:13,          18:21, 65:20, 66:16,          19:22, 19:23, 21:2, 21:3,
   Sharko [1] - 4:4              114:21, 146:14, 146:19,      66:18, 67:4, 76:4, 76:16,     21:25, 22:2, 22:20,
   SHARKO [2] - 1:17, 4:4        153:24, 153:25, 154:2        77:3, 77:8, 78:19, 159:6      22:23, 23:24, 24:12,
   Shaw [1] - 4:12              simple [6] - 9:13, 141:17,   solely [3] - 59:1, 95:2,       24:15, 26:21, 27:7, 27:9,
   SHAW [1] - 2:4                158:17, 182:20, 210:17,      95:15                         28:7, 29:4, 40:15, 40:22,
   sheet [5] - 3:6, 19:19,       210:18                      solubility [3] - 149:13,       41:24, 188:5, 188:6,
    27:10, 28:24, 28:25         simplify [1] - 8:9            149:21, 149:24                237:1, 237:3
   short [2] - 155:20, 229:5    simply [3] - 46:8, 75:2,     soluble [2] - 149:7,          spreadsheets [1] - 26:2
   shot [1] - 22:14              158:22                       149:10                       square [2] - 28:25,
   show [19] - 31:14, 37:19,    simultaneously [2] -         solution [2] - 148:12,         130:21
    59:13, 60:14, 63:24,         13:4, 38:10                  150:14                       SRI [4] - 17:15, 18:1,
    73:19, 73:20, 95:6,         single [9] - 28:2, 37:19,    solvent [2] - 49:18,           77:21, 78:20
    95:10, 99:4, 114:12,         56:19, 60:9, 60:12, 84:1,    148:20                       staff [1] - 83:23
    141:21, 157:6, 165:20,       95:1, 126:15, 154:4         someone [8] - 52:16,          stage [1] - 38:25
    195:18, 196:7, 197:24,      Single [1] - 128:7            52:23, 99:19, 131:16,        stamp [1] - 239:11
    206:13, 206:18              single-sided [1] - 84:1       220:12, 220:17, 220:18,      stand [1] - 99:6
   showed [6] - 56:5, 113:3,    sit [10] - 80:2, 93:17,       234:2                        standard [13] - 14:8,
    114:8, 114:10, 134:16,       104:25, 105:3, 109:5,       sometime [1] - 85:2            26:2, 27:19, 64:3, 69:5,
    237:4                        113:1, 148:6, 163:11,       sometimes [7] - 20:2,          92:18, 98:11, 98:16,
   showing [20] - 55:23,         164:22, 187:15               126:20, 137:20, 169:18,       196:17, 197:14, 197:15,
    68:7, 81:17, 81:18,         situations [1] - 183:16       177:10, 185:11, 236:4         197:16, 197:17
    81:21, 91:7, 91:10,         six [24] - 7:15, 11:20,      somewhere [3] - 43:6,         standardized [1] - 20:15
    102:13, 108:23, 141:9,       51:8, 51:11, 51:16,          197:14, 197:15               standards [1] - 25:19
    142:5, 145:2, 145:9,         51:21, 66:2, 66:9, 66:21,   soon [1] - 165:5              start [12] - 30:9, 30:14,
    145:17, 146:12, 146:17,      67:7, 125:9, 153:21,        sorry [7] - 25:12, 97:12,      30:16, 41:19, 61:2, 82:5,
    154:3, 159:22, 190:20,       153:22, 154:1, 154:2,        134:10, 195:6, 208:22,        116:19, 117:7, 120:10,
    196:12                       154:9, 200:14, 213:25,       216:10, 223:19                166:6, 202:1, 239:17
   shown [8] - 7:25, 8:2,        216:2, 219:4, 236:4,        sort [2] - 141:21, 184:19     started [15] - 6:24, 31:7,
    79:9, 113:23, 115:20,        236:5                       source [1] - 91:4              33:21, 37:22, 42:14,
    128:20, 165:16, 237:1       Skadden [1] - 4:9            sources [1] - 40:4             78:1, 80:19, 116:15,
   shows [11] - 42:16,          SKADDEN [1] - 1:18           space [2] - 220:14,            116:22, 117:10, 123:18,
    42:17, 42:18, 59:14,        SLATE [1] - 1:18              220:16                        147:17, 147:21, 238:22,
    132:21, 141:16, 193:16,     slide [1] - 204:2            speaker [1] - 9:22             239:4
    195:3, 197:6, 206:6         slope [1] - 27:18            speaks [1] - 125:18           starting [2] - 229:19,
   shut [1] - 141:11            small [1] - 34:10            specialty [3] - 8:14, 87:3,    230:3
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 272 of 276 PageID:
                                  104432

                                                                                                                  272
   starts [7] - 91:4, 170:5,      11:14, 16:13, 18:15,         68:22, 69:3, 72:6, 73:9,     161:12, 161:13, 222:18,
    170:10, 170:13, 170:15,       56:4, 59:5, 60:5, 62:19,     75:5, 85:14, 85:16, 91:9,    222:25, 230:23, 231:12,
    170:17, 170:21                63:9, 65:23, 69:11,          91:12, 99:10, 99:12,         231:16, 232:22, 232:23,
   state [3] - 56:4, 64:5,        71:13, 72:16, 140:1,         99:16, 99:17, 100:1,         233:3, 233:11, 240:12,
    231:14                        141:5, 141:9, 141:11,        100:2, 103:19, 103:22,       240:14
   STATE [1] - 1:7                141:22, 141:23, 142:1,       104:2, 104:8, 104:9,        submitting [4] - 61:6,
   State [4] - 6:14, 6:19,        142:5, 142:9, 142:11,        104:10, 104:13, 104:14,      64:4, 71:21, 240:8
    6:25, 7:6                     142:14, 142:20, 142:22,      104:17, 104:18, 105:1,      substance [16] - 92:12,
   statement [17] - 69:25,        142:24, 192:4, 232:2,        105:2, 105:5, 105:9,         92:22, 92:24, 93:5,
    72:5, 72:7, 72:15, 72:25,     232:5, 232:16                105:13, 105:16, 106:16,      93:19, 94:8, 94:11,
    73:13, 181:8, 183:10,        Stress [2] - 9:4, 10:23       107:7, 107:21, 108:10,       98:12, 151:8, 151:10,
    223:7, 224:24, 226:13,       strike [4] - 25:10, 47:18,    108:11, 109:12, 109:15,      151:16, 151:19, 165:8,
    227:2, 227:3, 227:10,         81:12, 105:23                109:19, 109:20, 110:7,       192:24, 192:25, 239:5
    227:15, 230:20, 230:25       strong [9] - 57:5, 58:13,     110:10, 110:13, 110:20,     substances [5] - 148:16,
   statements [1] - 226:8         65:7, 123:20, 133:10,        110:21, 111:17, 112:22,      164:15, 165:15, 189:13,
   states [1] - 124:5             142:1, 142:8, 192:7,         113:2, 114:5, 114:8,         189:17
   STATES [2] - 1:1, 1:7          192:9                        115:1, 115:8, 128:19,       substantial [1] - 37:2
   stating [4] - 68:4, 69:18,    Strongly [1] - 128:8          129:22, 130:6, 130:22,      substantive [5] - 34:6,
    135:10, 228:1                structured [1] - 62:16        132:22, 134:13, 134:15,      34:18, 35:5, 38:3, 44:7
   statistical [17] - 29:1,      stuck [1] - 20:2              135:4, 135:6, 135:10,       suddenly [1] - 218:3
    172:9, 172:12, 172:16,       students [2] - 7:6, 7:11      139:14, 139:18, 141:4,      sufficient [3] - 92:20,
    172:21, 173:1, 173:7,        studied [8] - 14:23, 28:3,    151:1, 152:21, 153:19,       97:6, 165:19
    173:10, 173:21, 173:24,       58:21, 90:23, 93:13,         158:4, 158:8, 161:22,       sufficiently [1] - 139:22
    174:15, 175:11, 175:13,       95:20, 130:20, 131:21        191:1, 191:4, 191:22,       sugar [3] - 8:6, 8:7, 8:8
    175:15, 175:20, 176:1,       studies [82] - 7:1, 14:7,     193:23, 235:15, 237:8       suggested [2] - 68:22,
    176:15                        49:19, 68:24, 69:2, 91:6,   studying [1] - 8:19           73:20
   statistically [1] - 23:12      91:10, 92:9, 92:11, 95:8,   stuff [3] - 36:23, 89:24,    suggesting [3] - 75:1,
   statisticians [1] - 172:13     95:19, 96:12, 96:21,         153:9                        119:19, 175:25
   statistics [4] - 30:22,        97:8, 97:12, 97:15,         subject [2] - 78:13, 81:10   summary [2] - 112:3,
    173:12, 175:7, 175:8          97:16, 97:19, 97:20,        subjects [1] - 135:17         162:16
   Steering [2] - 1:15, 3:15      97:22, 97:25, 98:1, 98:2,   submission [10] - 67:6,      supernatant [8] - 149:15,
   STENOGRAPHIC [1] -             99:4, 100:11, 102:8,         67:21, 67:24, 76:7, 76:8,    149:18, 149:25, 150:1,
    242:5                         102:11, 102:17, 102:23,      77:2, 77:4, 77:6, 158:23,    150:8, 150:11, 150:14,
   step [1] - 22:17               103:4, 103:5, 103:15,        230:24                       150:16
   sterile [1] - 148:18           103:18, 107:21, 108:6,      submissions [1] -            supplemental [2] -
   sterilization [3] - 179:22,    108:8, 108:21, 109:3,        156:14                       105:23, 105:25
    180:1, 180:3                  109:22, 109:24, 110:5,      submit [7] - 75:25, 76:12,   supplies [2] - 223:17,
   stick [4] - 21:7, 29:12,       114:2, 134:20, 134:21,       78:21, 137:18, 161:5,        223:20
    41:25, 169:16                 135:6, 135:8, 137:18,        240:10                      support [10] - 14:3, 65:2,
   stickers [1] - 30:19           139:21, 141:6, 141:8,       submitted [55] - 16:17,       68:25, 72:24, 102:1,
   stickies [1] - 31:3            141:19, 141:20, 141:25,      63:13, 65:19, 66:6,          140:22, 141:2, 227:16,
   still [3] - 88:21, 95:24,      142:2, 142:3, 145:2,         66:20, 67:15, 68:11,         228:17, 237:23
    187:5                         145:7, 145:9, 145:12,        68:16, 69:16, 71:2,         supported [10] - 68:19,
   stop [2] - 217:5, 219:24       145:16, 145:17, 145:19,      72:24, 74:11, 74:16,         69:13, 69:19, 71:24,
   stored [1] - 39:13             147:13, 147:16, 150:24,      75:8, 75:15, 76:3, 76:25,    72:5, 72:17, 73:3, 108:8,
   story [1] - 86:18              153:11, 154:11, 158:3,       77:7, 79:22, 103:8,          109:11, 140:3
                                  160:18, 163:4, 164:2,        135:19, 136:9, 136:11,      supports [3] - 51:19,
   straight [2] - 35:13,
                                  165:5, 184:18, 190:20,       136:17, 136:21, 137:10,      67:7, 109:16
    202:11
                                  192:18, 199:2, 234:3,        139:5, 140:8, 152:6,        supposed [11] - 209:8,
   Street [1] - 6:14
                                  234:19, 234:23, 237:17,      154:21, 154:22, 155:9,       209:10, 209:14, 209:17,
   STREET [1] - 1:7
                                  237:21, 237:23               156:5, 157:3, 157:22,        210:7, 210:8, 210:12,
   stress [40] - 7:1, 7:18,
                                 study [85] - 14:12, 14:13,    158:14, 159:5, 159:6,        210:24, 211:13, 211:17,
    7:20, 8:12, 8:15, 8:20,
                                  16:1, 16:15, 16:16,          159:9, 159:25, 160:11,       212:11
    9:6, 9:18, 9:21, 11:9,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 273 of 276 PageID:
                                  104433

                                                                                                                  273
   supposedly [1] - 109:16       146:12, 146:15, 146:18,      48:22, 54:4, 54:20,           120:8, 122:5, 124:17,
   suppressor [1] - 132:10       146:19, 148:7, 148:12,       58:11, 59:9, 80:19,           125:1, 125:5, 125:8,
   supra [1] - 114:21            148:18, 148:22, 148:24,      80:20, 87:6, 90:25,           125:20, 125:23, 125:25,
   surface [9] - 12:3, 57:16,    149:2, 149:5, 149:7,         122:8, 122:18, 125:22,        126:1, 133:20, 214:21
    112:15, 120:15, 121:13,      149:11, 149:13, 149:14,      148:21, 151:12, 151:20,      text [1] - 178:10
    121:24, 124:7, 124:23,       149:19, 149:22, 150:2,       151:21                       THE [226] - 1:1, 1:8, 3:4,
    126:11                       150:5, 150:6, 150:11,       tested [20] - 16:14, 26:6,     3:5, 10:9, 15:3, 15:16,
   surfaces [1] - 46:9           150:13, 150:16, 154:24,      46:4, 47:6, 47:16, 51:16,     16:3, 16:24, 17:1, 18:24,
   surprised [1] - 134:11        155:6, 156:16, 156:22,       53:19, 58:12, 149:18,         19:3, 22:11, 22:12,
   surprising [1] - 155:20       162:20, 164:12, 179:18,      149:25, 150:19, 151:19,       24:24, 26:12, 26:23,
   surrounding [1] - 114:19      188:25, 189:20, 190:21,      153:6, 154:9, 163:12,         27:6, 27:9, 29:16, 31:3,
   Survival [1] - 128:9          193:17, 198:13, 199:10,      164:12, 179:9, 191:22,        31:5, 31:6, 31:7, 31:9,
   survival [3] - 131:9,         205:7, 205:8, 217:18,        212:5, 219:2                  31:10, 32:9, 33:7, 36:13,
    131:13, 131:18               217:20, 217:23, 217:24,     testified [9] - 4:19, 42:6,    36:14, 38:8, 38:12,
   Susan [1] - 4:4               217:25, 218:1, 225:20,       97:14, 97:25, 117:15,         38:13, 38:15, 39:3, 39:5,
   SUSAN [1] - 1:17              229:23, 230:5, 230:14        164:11, 170:1, 171:20,        39:18, 40:2, 40:5, 40:17,
   switch [2] - 57:8, 57:18     talcum [53] - 12:18,          184:19                        40:18, 40:23, 41:5, 41:6,
   switched [1] - 104:21         15:11, 16:2, 16:4, 16:10,   testify [7] - 23:15, 23:17,    41:11, 41:16, 41:18,
   sworn [1] - 4:19              17:22, 19:11, 21:8,          26:25, 105:4, 165:19,         41:19, 42:3, 42:19,
   symbolize [1] - 196:11        33:20, 34:14, 45:15,         172:21, 175:14                42:22, 43:6, 43:13, 44:3,
   system [2] - 110:20,          49:16, 50:15, 51:11,        testifying [5] - 89:22,        46:24, 47:22, 51:14,
    111:13                       54:24, 57:16, 64:17,         105:3, 153:5, 219:17,         51:15, 51:17, 51:20,
                                 65:18, 66:8, 73:18,          219:19                        51:23, 52:1, 66:22,
                T                77:11, 78:2, 79:18,         testimony [40] - 5:4,          66:24, 66:25, 67:2,
                                 80:19, 85:17, 86:19,         40:25, 41:7, 44:4, 46:19,     67:11, 67:14, 70:4, 70:6,
   tab [14] - 5:20, 5:21,        89:7, 89:11, 89:14, 90:5,                                  70:7, 70:10, 70:11, 71:5,
                                                              47:2, 47:3, 47:4, 47:18,
    5:22, 85:5, 86:2, 94:2,      90:7, 90:11, 90:24,                                        71:8, 71:10, 72:3, 72:12,
                                                              66:23, 84:6, 85:6, 87:22,
    116:25, 117:3, 122:14,       102:12, 105:6, 107:22,                                     73:7, 74:25, 75:3, 75:5,
                                                              87:25, 88:21, 88:22,
    138:4, 159:19, 166:10,       108:22, 112:8, 112:23,                                     75:7, 75:14, 75:17,
                                                              88:23, 94:1, 94:22,
    173:25, 177:2                113:3, 123:9, 131:1,                                       76:20, 76:22, 76:23,
                                                              94:23, 98:24, 99:2,
   Table [1] - 129:4             138:9, 138:15, 142:6,        116:24, 117:3, 137:17,        77:24, 81:2, 82:4, 82:8,
   table [3] - 3:7, 16:13,       146:21, 146:25, 147:9,       138:2, 159:13, 159:19,        83:3, 83:4, 83:25, 86:21,
    207:24                       148:9, 150:8, 155:20,        160:13, 168:19, 168:20,       86:23, 86:24, 87:2, 87:7,
   take-home [6] - 11:8,         227:6, 239:3                 172:21, 173:8, 173:19,        87:16, 87:19, 87:23,
    11:18, 70:1, 71:15,         talks [1] - 108:18            173:20, 173:23, 173:25,       88:4, 88:9, 88:13, 88:15,
    71:16, 71:19                taped [1] - 32:1              175:25, 229:18, 233:20        88:18, 88:19, 88:20,
   Talc [4] - 111:12, 111:21,   tapered [1] - 147:17         testing [47] - 19:10,          88:23, 93:8, 94:22,
    112:1, 116:5                Taqman [1] - 54:16            20:12, 26:3, 42:7, 42:12,     94:24, 94:25, 99:21,
   talc [97] - 17:13, 50:7,     technique [5] - 20:14,        45:19, 45:22, 46:10,          99:23, 100:25, 103:13,
    62:2, 62:10, 62:19,          54:9, 54:10, 54:12,          46:11, 46:12, 46:15,          104:14, 104:16, 107:3,
    65:22, 85:14, 85:21,         194:18                       47:10, 47:19, 48:3, 48:7,     108:1, 108:6, 110:12,
    86:8, 86:9, 87:13, 90:15,   Temple [1] - 29:18            48:8, 48:11, 48:13,           110:14, 113:5, 117:1,
    90:19, 91:8, 91:11, 96:4,   temporary [4] - 189:12,       48:17, 49:1, 49:11, 50:6,     123:13, 125:7, 134:12,
    96:8, 97:10, 102:18,         189:16, 189:19, 190:12       50:15, 50:18, 50:24,          143:4, 143:5, 144:1,
    103:23, 104:9, 104:18,      ten [1] - 9:19                51:14, 51:15, 51:21,          144:2, 145:16, 145:20,
    105:1, 107:16, 110:6,                                     52:20, 52:21, 52:24,          157:15, 157:16, 159:13,
                                tens [2] - 223:2, 227:23
    110:7, 110:18, 111:3,                                     53:16, 57:1, 59:13, 69:5,     159:14, 160:12, 160:23,
                                term [4] - 14:15, 23:10,
    111:4, 112:4, 113:6,                                      79:10, 121:7, 121:10,         160:25, 161:1, 161:9,
                                 110:18, 120:23
    114:7, 115:6, 115:25,                                     123:3, 123:7, 151:10,         161:11, 161:16, 161:18,
                                terms [2] - 11:7, 49:7
    118:14, 119:7, 119:14,                                    159:10, 160:2, 219:3,         162:2, 164:25, 165:2,
                                Tersigni [1] - 4:6
    119:16, 119:19, 120:14,                                   230:25, 238:22                167:18, 167:21, 167:23,
                                TERSIGNI [2] - 1:17, 4:6
    121:12, 121:24, 124:6,                                   tests [17] - 12:24, 13:1,      168:1, 170:13, 170:15,
                                test [23] - 16:8, 45:24,
    126:8, 129:24, 136:23,                                    56:14, 75:20, 91:2,           170:17, 170:19, 170:21,
                                 46:1, 46:6, 48:2, 48:4,
    137:7, 137:12, 138:21,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 274 of 276 PageID:
                                  104434

                                                                                                                     274
    171:1, 171:3, 171:4,        throwing [1] - 185:15          transcript [1] - 155:10         51:2, 51:5, 51:14, 51:16,
    171:6, 171:7, 173:9,        timeframe [1] - 84:20          TRANSCRIPT [1] - 242:4          52:2, 52:9, 52:13,
    173:12, 173:15, 173:17,     timing [9] - 39:4, 39:6,       TRANSCRIPTION [1] -             151:22, 152:4, 152:8,
    173:22, 173:24, 175:11,       39:9, 39:15, 39:19,            242:5                         152:11, 152:20, 152:21,
    175:23, 176:4, 176:5,         39:21, 39:22, 40:2, 41:3     transfer [1] - 40:21            153:1, 153:3, 153:11,
    176:7, 176:8, 176:10,       tissue [1] - 114:22            transferred [3] - 19:19,        154:11, 203:19
    176:12, 176:14, 181:4,      tissues [1] - 191:10             19:22, 213:1                triplicates [1] - 153:14
    181:24, 182:1, 183:14,      TITLE [1] - 242:3              transform [1] - 95:7          trouble [1] - 32:20
    183:19, 203:9, 204:15,      title [3] - 9:2, 10:22, 11:4   transformation [34] -         True [12] - 85:14, 102:2,
    204:16, 204:25, 205:3,      TO [2] - 242:3, 242:4            12:19, 12:20, 12:23,          102:24, 135:24, 137:8,
    213:21, 217:4, 217:6,       today [21] - 4:24, 5:1,          13:7, 53:12, 57:6, 58:2,      152:4, 154:13, 156:10,
    217:7, 217:13, 218:5,         5:6, 68:25, 87:20, 89:1,       58:3, 58:7, 58:10, 58:12,     195:16, 197:2, 199:19,
    218:7, 218:9, 218:11,         89:19, 93:17, 93:21,           58:14, 58:16, 64:18,          202:10
    218:13, 220:11, 220:14,       140:7, 144:8, 163:11,          64:20, 64:23, 65:1, 65:8,   true [52] - 85:15, 85:18,
    221:4, 221:6, 221:7,          165:13, 165:19, 175:23,        73:19, 73:20, 81:19,          85:19, 85:23, 89:12,
    221:11, 221:15, 221:22,       175:25, 183:24, 183:25,        82:1, 93:1, 120:15,           89:24, 90:16, 92:15,
    221:23, 222:1, 222:2,         184:14, 187:15, 226:11         120:23, 121:14, 121:17,       95:3, 95:21, 98:10, 99:3,
    224:2, 224:7, 224:8,        today's [1] - 173:22             121:25, 123:18, 123:21,       103:6, 116:17, 116:18,
    226:9, 226:17, 227:12,      together [10] - 170:2,           123:23, 123:25, 191:12        116:20, 119:12, 128:4,
    229:3, 229:7, 229:8,          171:21, 174:2, 174:5,        transformations [1] -           131:20, 131:25, 137:22,
    240:18, 240:21, 240:22,       174:13, 186:24, 200:24,        191:23                        137:23, 140:22, 146:11,
    242:3, 242:5                  204:2, 214:18, 219:8         transformed [1] - 21:1          147:22, 152:5, 154:14,
   therapy [1] - 59:12          tomorrow [1] - 240:21          transit [2] - 190:11            154:24, 167:6, 167:7,
   thesis [1] - 104:4           took [4] - 161:19, 208:19,     transported [1] - 235:20        168:5, 168:12, 168:13,
   third [8] - 42:12, 73:12,      210:18, 229:3                tray [2] - 195:12, 212:5        169:21, 169:22, 172:5,
    84:2, 84:4, 120:10,         top [28] - 101:10, 102:5,      treat [8] - 16:5, 40:7,         189:13, 202:6, 205:15,
    128:14, 139:25, 236:24        102:6, 106:24, 106:25,         40:9, 56:5, 59:14, 64:16,     211:1, 212:7, 212:8,
   Thomas [1] - 4:12              118:13, 127:1, 128:20,         84:13, 147:2                  215:15, 215:16, 223:8,
   THOMAS [1] - 2:5               149:7, 149:10, 162:16,       treated [36] - 24:8,            223:9, 227:21, 227:22
   THOMPSON [2] - 1:11,           164:20, 188:24, 193:11,        130:1, 148:22, 148:23,      try [7] - 82:5, 92:4, 123:7,
    3:16                          195:7, 195:21, 196:19,         149:2, 154:23, 155:5,         125:19, 133:2, 176:24,
   Thompson [4] - 3:17,           197:9, 197:11, 200:3,          158:19, 162:20, 191:5,        232:20
    86:7, 86:17, 229:22           207:24, 208:2, 209:20,         191:6, 198:13, 198:23,      trying [19] - 14:8, 32:20,
   thousand [1] - 16:11           211:20, 211:21, 229:18,        199:10, 199:15, 208:6,        103:10, 115:11, 130:11,
   thousands [3] - 44:21,         236:8, 239:12                  209:18, 209:24, 210:7,        149:21, 157:11, 182:6,
    223:2, 227:23               topic [8] - 9:18, 9:20,          211:3, 212:10, 214:11,        186:6, 187:9, 188:15,
   three [43] - 16:5, 18:9,       71:23, 219:24, 219:25,         215:12, 215:24, 216:6,        206:19, 207:17, 208:4,
    18:10, 19:7, 21:20,           222:8, 224:20, 226:15          216:9, 217:20, 217:24,        208:17, 210:2, 213:21,
    21:21, 22:8, 23:2, 24:20,   topics [2] - 221:10,             217:25, 218:18, 235:16,       218:5, 220:18
    51:4, 51:8, 51:13, 51:22,     221:20                         236:12, 237:5, 237:9,       tube [1] - 59:22
    51:25, 52:3, 52:4, 59:20,   touched [3] - 13:16,             238:5                       Tumor [1] - 6:20
    64:8, 109:23, 111:4,          20:1, 20:18                  treating [1] - 49:5           tumor [3] - 102:13,
    115:21, 123:14, 125:20,     TOV [1] - 28:8                 treatment [15] - 12:9,          108:23, 132:10
    128:16, 152:15, 153:4,      toward [1] - 60:18               41:9, 41:10, 66:8,          tumors [1] - 112:19
    153:7, 153:15, 153:21,      towards [1] - 81:25              144:21, 164:17, 165:10,     turn [14] - 11:19, 17:4,
    154:6, 184:6, 185:11,       toxic [1] - 147:2                189:1, 193:17, 205:7,         32:10, 60:16, 107:10,
    186:4, 198:1, 198:15,       toxicity [2] - 206:6,            205:8, 231:23, 236:6,         119:11, 124:4, 155:13,
    198:17, 200:2, 203:13,        206:12                         236:9                         183:6, 193:7, 200:1,
    203:16, 204:5, 205:25,      traditionally [1] - 153:13     Treatment [1] - 9:1             231:2, 235:2, 235:4
    206:17                      train [1] - 7:4                TRENTON [1] - 1:7             turns [1] - 128:23
   threshold [1] - 185:18       trained [1] - 19:21            trial [1] - 4:25              two [49] - 8:7, 13:1,
   threw [1] - 189:14           trainees [2] - 38:17, 61:3     tried [2] - 17:9, 187:12        13:24, 15:6, 23:13, 28:7,
   throw [1] - 186:3            training [1] - 101:18          triplicate [19] - 50:24,        29:16, 32:12, 33:22,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 275 of 276 PageID:
                                  104435

                                                                                                                   275
    55:17, 55:20, 57:5, 68:1,    205:22                      utilizing [3] - 26:9, 68:23,    96:12, 96:14, 97:8,
    74:24, 76:22, 83:17,        understood [5] - 73:14,       121:13                         97:15, 97:19, 97:21,
    83:21, 83:22, 93:24,         140:14, 152:22, 153:12,     UV [1] - 180:3                  98:1, 98:6, 98:20, 98:25,
    103:4, 103:5, 103:15,        188:18                                                      99:4, 99:10, 99:16,
    103:18, 109:20, 113:21,     unfavorable [1] - 111:12                  V                  99:17, 100:1, 110:2,
    125:19, 141:14, 142:22,     unique [2] - 146:7,                                          115:25, 139:18, 191:2,
                                                             vacuum [1] - 73:13
    146:16, 148:24, 149:6,       146:10                                                      237:21
                                                             vagina [1] - 91:11
    153:23, 155:9, 156:14,      UNITED [2] - 1:1, 1:7                                       VOLUME [1] - 1:5
                                                             value [12] - 22:2, 23:8,
    167:8, 168:17, 170:7,       University [3] - 6:20,                                      volumes [2] - 83:20,
                                                              24:13, 186:18, 186:19,
    170:12, 177:10, 185:10,      6:25, 7:7                                                   83:22
                                                              207:14, 208:13, 209:2,
    185:21, 186:23, 186:24,     university [1] - 223:25       209:6, 218:21, 219:17,
    188:11, 219:4, 221:10,      unless [2] - 82:2, 218:1                                                 W
                                                              219:19
    221:20, 239:1, 239:2        unlike [2] - 136:20,         values [7] - 22:9, 22:20,      wait [3] - 44:7, 44:8, 81:2
   two-sided [1] - 83:22         201:12                       186:4, 187:17, 217:19,        walk [1] - 65:13
   type [16] - 8:2, 16:8,       unnecessary [1] - 97:24       217:24, 217:25                wants [1] - 160:12
    26:17, 40:8, 54:16, 57:8,   unrelated [1] - 167:19       various [7] - 21:22,           warned [1] - 83:25
    64:3, 113:25, 152:15,       UNT [2] - 198:10, 199:7       54:24, 60:15, 70:17,          WASHINGTON [2] -
    157:8, 165:16, 191:7,       untreated [30] - 198:9,       102:12, 108:22, 127:8          1:19, 2:5
    196:4, 209:9, 210:14,        198:10, 198:22, 199:7,      vehicle [1] - 49:3             Wayne [4] - 6:13, 6:19,
    234:25                       199:13, 201:19, 206:23,     Version [3] - 154:12,           6:25, 7:6
   types [6] - 113:22,           207:3, 207:14, 208:1,        154:13, 154:17                ways [3] - 52:5, 102:13,
    125:20, 198:1, 202:19,       208:5, 209:5, 210:5,        version [2] - 156:5,            108:23
    211:24, 220:4                210:9, 210:25, 211:2,        224:11                        week [3] - 168:17, 172:1,
   typically [5] - 7:15,         211:13, 212:7, 212:9,       versus [5] - 40:4, 43:9,        177:10
    34:10, 66:2, 145:1,          214:11, 215:11, 215:13,      133:4, 150:23, 191:5          weekend [1] - 67:12
    177:17                       215:15, 215:22, 217:18,     vertical [4] - 25:6, 25:17,    weeks [11] - 168:17,
   typo [7] - 157:19, 157:23,    217:23, 218:1, 218:19,       213:7, 213:10                  170:2, 171:25, 174:3,
    158:10, 160:3, 160:13,       218:22, 235:16              vertically [1] - 213:16         174:6, 174:7, 174:8,
    163:3, 163:5                untreated/treated [2] -      viable [6] - 194:11,            175:21, 176:2, 176:4,
                                 214:12, 214:13                                              176:5
                                                              206:4, 206:5, 206:11,
               U                up [46] - 21:17, 24:23,       206:14, 206:15                Weil [1] - 4:2
   U.S [1] - 1:25                25:4, 25:20, 26:1, 28:12,                                  WEIL [1] - 2:2
                                                             video [1] - 95:13
   U.S.C [1] - 242:3             28:18, 28:22, 29:4,
                                                             videotape [1] - 95:10          well-establish [1] - 54:9
   ultimate [1] - 37:3           29:25, 33:11, 34:1,
                                                             view [2] - 44:6, 134:12        well-established [1] -
   ultimately [1] - 156:6        35:25, 36:13, 42:20,
                                                             Vincent [1] - 242:10            54:10
   unable [3] - 23:15, 23:16,    61:5, 67:3, 67:8, 67:10,
                                                             VINCENT [1] - 1:24             well-written [1] - 68:18
    26:25                        70:24, 84:15, 86:14,
                                                             VIRGINIA [1] - 1:13            wells [19] - 195:8,
   unbiased [1] - 120:5          89:24, 89:25, 95:11,
                                                             viruses [1] - 95:4              195:12, 195:15, 195:21,
   uncommonly [1] -              106:13, 108:16, 108:17,
                                                             vitro [36] - 14:7, 14:11,       195:22, 196:11, 196:13,
    114:21                       133:9, 133:15, 135:4,
                                                              14:13, 73:9, 90:12,            197:4, 197:13, 197:24,
   uncontrolled [5] - 13:3,      135:12, 153:9, 165:5,
                                                              91:18, 91:21, 92:1, 92:5,      198:20, 200:17, 201:8,
    56:24, 57:4, 81:20,          165:13, 171:4, 183:25,
                                                              92:15, 92:23, 93:6,            201:10, 208:18, 209:23,
    142:9                        204:19, 213:15, 215:4,
                                                              93:18, 94:9, 94:10, 95:3,      218:17, 218:21, 220:2
   under [7] - 23:3, 105:7,      217:16, 219:16, 220:24,
                                                              95:8, 95:16, 96:3, 96:7,      whatsoever [1] - 129:23
    112:3, 180:3, 207:13,        221:19, 227:14, 231:9
                                                              96:11, 97:5, 97:12,           whereas [1] - 205:21
    221:16, 227:15              Updates [1] - 10:23
                                                              97:16, 97:25, 98:2, 98:8,     white [47] - 35:17, 35:20,
   undergoing [2] - 12:23,      upper [6] - 22:3, 22:14,
                                                              98:23, 100:2, 116:3,           36:1, 36:2, 36:10, 36:17,
    13:7                         22:22, 24:14, 28:11,
                                                              135:8, 141:6, 141:8,           36:18, 36:20, 36:23,
   underlies [1] - 72:10         28:20
                                                              234:17, 234:19, 237:17         36:25, 37:6, 37:10,
   underlined [2] - 119:1,      uses [3] - 45:11, 91:11,
                                                             vivo [31] - 91:22, 92:6,        37:16, 37:20, 37:23,
    119:5                        158:23
                                                              92:9, 92:11, 92:17,            37:24, 38:2, 39:16, 44:2,
   underneath [5] - 180:21,     uterine [1] - 91:16
                                                              93:20, 93:22, 94:12,           177:17, 178:2, 178:5,
    183:17, 198:8, 204:24,      utility [1] - 144:16
                                                              94:14, 95:19, 95:24,           178:10, 178:13, 178:20,
Case 3:16-md-02738-FLW-LHG Document 11638 Filed 12/23/19 Page 276 of 276 PageID:
                                  104436

                                                                                          276
    179:2, 179:3, 179:21,        229:1, 240:17                193:16, 214:22
    180:2, 180:12, 181:1,       Williams [7] - 3:21,         works [2] - 46:8, 184:14
    181:6, 181:17, 182:7,        83:14, 87:8, 100:22,        world [1] - 149:12
    182:16, 182:21, 182:24,      101:1, 221:19, 241:9        worsens [1] - 13:12
    183:11, 183:13, 183:15,     Witness [1] - 240:20         write [24] - 30:20, 36:24,
    183:17, 236:3, 238:9,       WITNESS [76] - 16:3,          40:6, 40:7, 41:20, 41:22,
    238:13, 238:17, 239:12,      17:1, 19:3, 22:12, 27:9,     61:14, 63:11, 70:17,
    239:13                       31:5, 31:7, 31:10, 36:14,    70:18, 70:21, 121:2,
   white's [1] - 182:23          38:12, 38:15, 39:5, 40:5,    123:24, 124:24, 133:19,
   white-out [44] - 35:17,       40:18, 41:5, 41:16,          133:23, 136:10, 136:14,
    35:20, 36:1, 36:2, 36:10,    41:19, 42:19, 51:15,         177:10, 177:18, 178:14,
    36:17, 36:18, 36:20,         51:20, 52:1, 66:24, 67:2,    223:14, 226:5, 228:23
    36:23, 36:25, 37:6,          70:7, 70:11, 71:10,         writing [14] - 19:1,
    37:10, 37:16, 37:20,         72:12, 75:3, 75:7, 75:17,    36:18, 36:25, 38:19,
    37:23, 37:24, 38:2,          76:22, 77:24, 86:23,         61:22, 101:11, 144:13,
    39:16, 44:2, 177:17,         87:2, 87:16, 87:23,          158:9, 181:13, 222:14,
    178:2, 178:5, 178:13,        88:19, 88:23, 93:8,          227:25, 228:6, 240:8
    178:20, 179:2, 179:3,        94:24, 104:16, 108:1,       written [13] - 9:14, 9:16,
    179:21, 180:2, 180:12,       110:14, 113:5, 125:7,        9:17, 39:2, 68:18, 70:8,
    181:1, 181:6, 181:17,        145:20, 157:16, 159:14,      111:21, 179:3, 232:22,
    182:7, 182:16, 182:21,       160:23, 161:1, 161:11,       232:25, 233:14, 233:17,
    182:24, 183:11, 183:13,      161:18, 165:2, 167:21,       239:12
    183:17, 236:3, 238:9,        168:1, 170:13, 170:17,      wrote [23] - 102:10,
    238:13, 239:12, 239:13       170:21, 171:3, 171:6,        106:14, 108:19, 108:20,
   white-outs [2] - 178:10,      173:12, 173:17, 173:24,      108:25, 119:13, 119:17,
    238:17                       176:4, 176:7, 176:10,        120:17, 121:22, 122:3,
   whited [3] - 180:8,           176:14, 182:1, 204:16,       123:4, 127:2, 133:9,
    180:18, 180:19               217:6, 218:7, 218:11,        133:16, 133:17, 134:1,
   whiting [3] - 36:15,          220:14, 221:6, 224:7,        137:10, 163:19, 163:23,
    37:23, 183:22                226:17                       164:1, 164:3, 227:19,
   whole [10] - 74:1,           witness [8] - 4:15, 4:18,     228:7
    104:11, 104:13, 106:5,       15:1, 73:8, 83:21,
    108:2, 109:4, 150:22,        170:11, 221:17, 227:6                    Y
    204:14, 223:16              WITNESSES [1] - 241:6
                                                             year [3] - 170:16, 171:18,
   WILLIAMS [59] - 1:20,        Wolfson [4] - 22:18,
                                                              174:20
    3:20, 26:11, 32:18,          40:1, 43:25, 80:23
                                                             years [14] - 7:25, 12:16,
    32:23, 32:25, 33:2,         WOLFSON [1] - 1:8
                                                              13:19, 14:24, 19:20,
    35:23, 36:4, 37:12,         Wolfson's [1] - 25:9          37:18, 58:22, 59:4,
    38:22, 46:17, 47:13,        women [17] - 13:13,           61:14, 93:9, 95:21,
    66:10, 83:9, 83:20, 84:2,    46:4, 81:10, 146:14,         125:12, 184:19, 232:13
    85:4, 85:25, 87:10, 88:7,    146:19, 146:20, 146:25,     yourself [1] - 134:4
    88:12, 94:20, 95:9,          147:8, 147:10, 148:9,
    95:18, 101:2, 101:4,         190:21, 190:22, 190:24,                  Z
    103:10, 103:14, 110:17,      191:1, 191:3, 191:8,
    111:25, 129:2, 138:4,        191:10                      zero [6] - 18:12, 50:9,
    143:2, 144:7, 161:25,       wonder [1] - 155:21           136:15, 147:24, 158:5,
    162:25, 164:7, 171:8,       word [7] - 25:21, 25:22,      202:1
    172:23, 172:25, 174:7,       104:25, 114:17, 173:7,
    196:12, 205:2, 205:4,        179:18, 189:14
    211:19, 217:12, 217:14,     words [12] - 31:4,
    218:15, 219:24, 221:10,      137:24, 178:8, 178:11,
    221:12, 222:7, 224:10,       178:19, 179:2, 179:21,
    224:14, 226:20, 226:22,      180:3, 180:8, 189:24,
